Explanations of vote
Oral explanations of vote
(IT) Mr President, I should like to express my overall satisfaction about the adoption of Mr El Khadraoui's report.
I believe it represents a step forward for consumer and environmental protection, including in terms of the positions of individual Member States, which sometimes complain of delays. Essentially, I think that by adopting this measure, Europe has demonstrated that it is further ahead than many Member States, which will clearly have to remedy this situation in short order.
I come from a country whose government was rather tardy in expressing its interest in this directive. I therefore hope that Parliament's decision will be productive and function as a stimulus so that the attitudes and the level of attention for this issue will be substantially improved in the not too distant future.
(IT) Mr President, the 'polluter pays' principle is, without doubt, essential for resolving environmental problems aggravated by European industrial development. However, it is not always right to attack a single category; we also need to defend the principle that it cannot be solely road hauliers to pay, but also those in Europe who do not put enough energy into supporting an alternative transport system.
Europe still has too few programmes to restructure the transport sector for more ecological solutions with a low environmental impact, and there is also a dearth of resources to improve its efficiency and environmental performance. Once again, therefore, we need to remember that we cannot cut traffic volumes because, by contrast, the amount of journeys and haulage needs to be increased. Therefore, road hauliers cannot be the only ones to pay for the ecological problems caused by others.
(FI) Mr President, the rapporteur, the Committee on Transport and Tourism, and, obviously, Parliament as a whole, have to be congratulated on this excellent piece of legislation. This was the result of compromises being made and which received willing support. I think that it is extremely important that heavy goods traffic is included when we speak about climate change and sustainable development. In this way, we can show the public that we are really concerned about how emissions from heavy goods traffic, especially during the rush hour and on congested roads, are causing problems.
One thing I agreed to here, for the sake of compromise, was that the money that is being charged here for heavy goods traffic can be spent on rail transport or shipping. That may be possible in some cases, but I hope that when these decisions are being implemented nationally, it will be realised that it is heavy goods traffic that is paying for it. These funds could be used for improving, repairing and building roads and would, in this way, be of benefit to heavy goods traffic.
Mr President, in relation to the carrying of heavy goods vehicles, this is quite serious as far as Ireland is concerned. We are on the periphery of Europe, with two sea bridges to mainland Europe where all of these extra charges for road use and pollution are going to apply. I understand from the exporters' association in Ireland that this would add EUR 150 per trip, or EUR 300 per round trip, for haulage from Ireland, which depends heavily on this type of haulage and also very heavily on exports. This will ensure that we will be less competitive.
I believe that the Commission and the Council must look at this and must take into consideration the peripheral regions. It is not a major issue for the mainland European Member States but is certainly a major issue for Ireland and for other peripheral countries.
(PL) Mr President, I wish to make it quite clear that the recommendations Parliament has adopted today will not be so straightforward under the conditions existing in Poland. These recommendations result in an increase in transport costs, and hauliers with older vehicles will obviously be in a worse situation. It is, however, to be welcomed that additional funding will be available to invest in sustainable transport and, above all, that there will be an opportunity to construct high-speed rail links and water transport links. However, I would like to echo previous speakers who have said that these recommendations have negative as well as positive aspects. They will also give rise to a whole series of complications for a great many hauliers in my country.
(DE) Mr President, I have two comments to make on the so-called Eurovignette. On the one hand, I would have liked to have seen a clear formulation to the effect that the financial resources collected there really are to be used for road building.
My second point is that I assume that the provision stating that the countries can exclude small commercial vehicles weighing between 3.5 and 12 tonnes from the Infrastructure Costs Directive will be respected by the Member States. After all, a lot of medium-sized enterprises use vehicles in the 3.5 to 12 tonne range. Most of these businesses will be unable to sustain higher costs. Such businesses are often the pillar for potential employment and enterprise in our rural areas.
Mr President, the Eurovignette proposal is well intentioned. There are many commendable aspects to it. To reduce carbon emissions from vehicles is very commendable; to reduce heavy goods vehicle congestion is very commendable; and the spending of 15% of the tolls on infrastructure is very commendable.
I would have liked to support this particular measure but I had to vote against because, as has been said already by my colleague, Pat the Cope Gallagher, Ireland's economy is heavily dependent on exports. The Eurovignette measures, if adopted in our country, would have devastating consequences. Any additional charges on Irish hauliers would have a major negative impact on our exports. I think I am supported by the Spanish, the Portuguese and also the Italians. We are peripheral nations. We are totally dependent on our international markets. The high cost of diesel has pushed hauliers to the brink. Regrettably, I had to vote against the measure.
(IT) Mr President, today's vote represents a marked step forward in bringing in the 'polluter pays' principle, including in the road haulage sector, which makes a significant contribution to atmospheric and noise pollution. Despite the criticisms of industry organisations, I think that the Council's position is the best compromise available right now, even though I hope that improvements can be made in the future.
I voted in favour. I must point out, however, that we need to identify better ways to use the revenues, making it mandatory for the Member States to invest these resources to improve the trans-European transport network (TEN-T) and infrastructure for reducing pollution. This is the only way that, in future, we will be able to say that today's decision has had positive results.
(IT) Mr President, thanks to the Treaty of Amsterdam, environmental and sustainability policy has gained greater significance and attention has focused on integrating economic and environmental policy, as well as introducing environmental considerations to other policy areas.
The key sectors include climate change, sustainable transport, nature and biodiversity, health and the environment, the use of natural resources and waste management, as well as the international dimension of sustainable development. The Council, in its conclusions of June 2006, called on the Union and its Member States to extend national accounts to the fundamental aspects of sustainable development. National accounts must therefore include an integrated economic and environmental accounts statement with fully coherent data.
I voted in favour of this proposal for a regulation because it creates new uses for national accounts data, environmental statistics and other statistical domains.
(DE) Mr President, ladies and gentlemen, I voted in favour of the Leinen report because I am convinced that by recording this data in the various countries, we will learn far more about the situation in these countries. However, I have chosen to speak again because a number of contributors to the debate have said that we should only deal with these accounts and ignore GDP completely.
I would like to advise you against this. That is an extremely dangerous development. Gross Domestic Product is an indicator of economic development and prosperity. If we want to stop measuring this or only want to use social and environmental criteria in our measurements, then we are heading for a disaster. Thus, all of this can only supplement GDP figures. GDP must be at the centre of our analyses, as agreed in the Rosbach report. I believe that this should also apply here. I should like to emphasise that yet again.
Mr President, sorry, could you tell me which subject we are on now? I did not hear it.
(The President: 'On Coelho')
The Romania/Bulgaria acquis? Thank you.
(DA) Mr President, we have today voted on and adopted in Parliament a decision recognising that Romania and Bulgaria are ready for admission into the Schengen cooperation. I do not doubt that the purely technical aspects are in place and that an enormous amount of work has been done to be ready for admission. However, I think that there are a number of reasons why we should take seriously the concern felt by European citizens on account of the rising level of corruption in many Member States and the increasing level of cross-border crime. We ought therefore to have utilised this situation to strengthen our police cooperation and our fight against corruption before we set about extending the Schengen area. It is not a question of directing criticism at these two countries, but of taking advantage of the opportunity before extending Schengen to demand some relevant answers for the concerned citizens who are witnessing this rising crime in Europe.
(IT) Mr President, Romania and Bulgaria adopted the Schengen acquis when they joined the European Union in 2007, yet both countries still carry out border checks as a result of the partial application of the measures contained in the acquis. As careful assessments and visits carried out by groups of experts have shown, even though the two countries have shown substantial commitment and made obvious progress in implementing the acquis, some shortcomings still remain, for example, in the fields of equipment, performance of border checks and training.
We are of a mind to confirm our support for their full adhesion to the agreement, although we think it is essential for the two countries in question to inform us in writing, within six months, that additional measures to close these gaps have been implemented. Indeed, the fact that the Bulgaria-Turkey-Greece area is one of the most sensitive regions for the Union's border policy in terms of illegal migration is something we cannot ignore or fail to consider.
(BG) Mr President, the most important part of this very well drafted report from Mr Coelho was at the end. This is where there was a very clear mention about the danger from the emigration wave which may inundate Europe from Turkey and, through Turkey, from the countries in the Middle East and North Africa.
Up to a quarter of a century ago, Europe was protected from such emigration waves for two reasons: the Iron Curtain and the totalitarian regimes in North Africa. Both totalitarian systems kept their citizens under submission and were more likely not to allow them to leave their country than the opposite, but these obstacles do not exist now.
This is why I voted for this report. I welcome the fact that Mr Coelho has mentioned the significance of the emigration pressure from Turkey on Bulgaria and Greece. However, I wish to say that it will not be enough for these statements just to remain words on a piece of paper. Resources and programmes are needed, which will be used to protect the Union from this emigration wave.
(FI) Mr President, it is obviously very important that in the European Union, the same principles can be applied to all the Member States of the Union. In this respect, the Schengen Agreement is one step forward towards this kind of closer cooperation, that is to say, freer movement, but we must obviously remember that free movement also has to involve a certain sense of responsibility. Now we must hope that, when Romania and Bulgaria join the Schengen area, the problems that have occurred on their borders are actually addressed, and that adequate resources are channelled there to ensure that this sort of illegal migration and the other occurrences can be prevented.
Of course, basically the situation is that there cannot be a two-tier system in the European Union: the same rules have to apply to everyone. In this way, we can also ensure that the same opportunities are pursued in these countries as elsewhere. Resources are needed, because we know the problems and dangers that are occurring there.
Mr President, as you are well aware, British Conservatives normally take the view that we abstain on questions to do with the euro or with Schengen because we are outside both, and therefore arguably it is none of our business. However, in this case, I believe it is our business; we know that Bulgaria and Romania have serious problems with crime and corruption and I do not believe that their border controls are as good as those which would obtain in other Schengen countries.
They will therefore become a route and a conduit for illegal immigrants into the European Union who, within the Schengen area, would then be free to come to Calais and would definitely have the effect of increasing illegal immigration into the United Kingdom. For that reason, I voted against the report.
(IT) Mr President, the report on the mid-term review of the Seventh Framework Programme is especially significant.
There are four reasons - which I consider to be paramount - why I voted in favour of the report: 1) the simplification and streamlining of procedures in order to make it easier to access funding; 2) the participation of small and medium-sized enterprises, which are essential for growth and employment; 3) innovation for a competitive manufacturing sector capable of meeting the challenges of the market; and 4) the risk finance facility, which so far has produced very good results.
Lastly, I should like to point out that the triangle of knowledge, education and research - on which the future of the cohesion policy rests - can only be consolidated in Europe through a steadfast commitment to research.
(DA) Mr President, there is broad consensus in Parliament on the need to reform our research programme. Nevertheless, I have to express my regret that the Commission has been so vague and unambitious in its mid-term review. It could, in fact, be made very much better and much more could be done immediately. The Commission could reduce the application deadlines, secure funds for demonstration facilities and use international accounting standards instead of inventing its own. All of this creates pointless bureaucracy that frightens industry away. It prevents Europe from progressing from ideas to invoices. In future, therefore, we must reduce the chaotic jumble of programmes and the amount of bureaucracy, and we must focus on the major challenges: climate change, energy and food - in short, we must use our research to create jobs. Parliament has today shown that it has the will to do this. Now it is up to the Commission to show the way.
(IT) Mr President, research and innovation play a central role in the European Union's development and competitiveness and they are crucial in terms of reaching the objectives set out in the Europe 2020 strategy. The Seventh Framework Programme is the main instrument for funding research in Europe, as shown by the report voted on today. However, there are still many problems being caused by excessive amounts of red tape for small and medium-sized enterprises (SMEs).
In its resolution of 11 November 2010, Parliament asked the Commission to introduce procedural, administrative and financial simplification measures into the current management of the Seventh Framework Programme, yet these measures have still not been addressed. I call upon the Commission to acknowledge Parliament's observations and to identify solutions to make it easier for SMEs to access the seventh and eighth research programmes.
(FI) Mr President, I was also happy to vote in favour of this report, and I thank my colleague, Mr Audy, for doing such a good job. I have two matters to raise. Funding is extremely important, and it could be a little more ambitious, since it is being stated here that this level is credible and necessary. We have to increase funding to achieve vital growth in Europe.
Some time ago, I myself was listening to a Finnish research group which was receiving funding through this programme. They do cell research, in which they are quite close to a breakthrough which would even allow them to develop cures for cancer. They have had no information, however, as to whether the funding will continue. They are quite at a loss. In my opinion, this funding should be continued and it should be sufficient.
The other issue, on which we are clearly receiving feedback, is that a lot of working time is spent on red tape. This needs to be cut, so that things can be prioritised properly.
(LT) Mr President, I am pleased that today, we are discussing the mid-term review of the Seventh Framework Programme. Many of the points mentioned in the document are very true, particularly as regards young researchers and more active participation by industry in projects under the Framework Programme. The document expresses concern over the rather low participation rate among certain Member States. I would like to draw attention to the fact that there are objective reasons for this. The financing schemes in force today are, in a sense, more favourable towards the old European Union Member States. This is also reflected in the figures. The amount of financing that a project participant from one of the new Member States receives is half what it would be for a participant from the old Member States. As a result of this situation, a gap is forming in the Community and new Member States are being excluded, which I firmly believe is wrong. I therefore feel that it is necessary to review the financing schemes and to strive to ensure during FP8 that there are no more disparities or discrimination, so that we can successfully address the challenges mentioned in the Europe 2020 strategy.
(HU) Mr President, the current Seventh Framework Programme ensures that the European Union can raise its research policy to an adequate level. With its budget in excess of EUR 54 billion for the period 2007-2013, we can consider it as one of the most significant programmes supporting research in the world. We need to prepare a mid-term review based on concrete data in order to ensure that the Seventh Framework Programme continues to meet European requirements. I believe that the simplification process is the most important thing we can underline in a mid-term review. Experience also shows that the complexity and difficulty of administrative procedures was one of the biggest problems for our researchers. The other important thing is the facilitation of the participation of SMEs in the programme. Unfortunately, in this respect, we need to make further efforts, although some improvement has been achieved in programmes concerning cooperation. We were very pleased to welcome the introduction of the Risk-Sharing Finance Facility. This should be continued and increased until the end of the Seventh Framework Programme, and in the course of subsequent programmes. For these reasons, I voted in favour of the report.
(PL) Mr President, I voted against the Audy report. I am unable to lend my approval to a document which blocks the INDECT project. I do not agree with the statement that the project, which is being carried out at the well-known AGH University of Science and Technology in Kraków, violates the Charter of Fundamental Rights. Its research goal is, after all, to accomplish the goals set out in resolutions on the fight against paedophilia, sales of weapons via the Internet and the fight against drug trafficking and human trafficking, which are issues we have raised many times in this Chamber. It is an innovative project, which does an excellent job of filling the gaps in the EU Member States' security systems, particularly as regards the Internet. The people it affects are those who break the law, and they are the ones who have most to fear from its goals. What is more, the project provides a good basis for the construction of an integrated security network, ensuring defence against cyber attacks. Russia, the United States and China have put in place similar solutions, and we have been eagerly awaiting them for several years at EU level. I do not therefore understand why funding for the entire project is being withheld, all the more so since this is the only project which the Audy report singles out in this way.
(SK) Mr President, I voted for the report, but concern remains over the public funding of embryonic cell research. According to the Advocate General of the European Court of Justice, embryonic cells are considered to be human embryos, and therefore beings from which life arises. These cells, since they represent the first stage of the human life they will become, must be legally defined as embryos, the patenting of which must be ruled out. On the basis of this statement, the European Commission should immediately take into account the decisions and conclusions of the European Court of Justice and adapt its policies on the funding of science and research to them.
(DA) Mr President, today, we voted through the last in a long line of free trade agreement texts. Fortunately, Parliament is, on the whole, still in favour of free trade, and that also applies to the agreement with Canada. However, the demand for sector-specific analyses comes up again and again. The impact assessment for the EU-Canada agreement indicates clear benefits for both sides. Sector-specific analyses are simply a way of looking for a reason to say no, because the truth is there will always be both winners and losers. It is our responsibility to do what is best for the majority. Free trade is best for consumers as it provides greater choice and lower prices. It is best for businesses because it extends their market and creates growth and jobs. Free trade is the international division of labour, ensuring that we all do what we are best at, while allowing everyone else to do what they are best at.
(DE) Mr President, of course I welcome any trade agreement between two countries or businesses because, if correctly managed, world trade can help improve living standards and contribute to progress.
On the other hand, I always worry that the large number of bilateral agreements will cause us to lose sight of the overall picture and that we will end up with a patchwork of agreements that makes it hard to achieve a genuine agreement within the framework of the WTO.
For me, bilateral agreements are always the second best option. The best option really would be to continue with trade talks in the context of WTO negotiations and to conclude the agreements that world trade is waiting for and that the global economy desperately needs.
(IT) Mr President, ladies and gentlemen, it is an incontrovertible fact that the rating agencies have now amassed huge and unchecked power. Their initial function was to provide valuable information to investors, but over time, they have morphed into supreme and uncontrollable arbiters of the international financial markets.
In my view, it is unacceptable that businesses and even Member States are subject to the judgments of three large American companies, whose ratings have not always been correct and indeed have, at times, led to astonishing blunders, as in the Lehman Brothers affair.
Greater controls are therefore to be welcomed and I hope that the new European authority will manage to operate at optimum capacity, with real powers to intervene and even to issue penalties where necessary. I also believe that it is a fine idea to introduce the principle of civil liability in situations of obvious negligence. Greater competition is required in the sector and we must break up this historic oligopoly and try to bring in new, independent and possibly European organisations, which would therefore have a proper awareness of the economic context and reality of our continent, which is entirely different from the way of thinking in the United States.
For all these reasons, I voted in favour of the report in question.
(LT) Mr President, I am delighted with the document adopted today on guaranteeing independent impact assessments (IAs). IAs are the basis of the legislative process. I feel that the effective independence of IAs must become a general principle, applied to all types of IAs, particularly environmental impact assessments. A guarantee of the implementation of this principle should also be contained in the Environmental Impact Assessment Directive, which is likely to be reviewed in the near future. I am pleased that the proposals in the Committee on the Environment, for which I provided amendments, concern environmental impact assessments, which really is crucially important. The European Commission must also play a more active role in defending the interests of the European Union and its Member States in cases where projects being undertaken by third countries may have an impact on the European Union or on one or several of its Member States. I believe that this document is a step towards ensuring security for us all.
(DA) Mr President, I would very much like to speak on this subject, as I think it is somewhat absurd that we are laying down provisions on CSR here. It is all well and good that we can presumably all agree only to enter into free trade agreements and partnerships with countries that respect human rights. That is actually already in the Treaty. However, I think some politicians have forgotten what CSR stands for. It stands for corporate social responsibility. Thus, it is a question of what enterprises do on their own account over and above complying with the legislation. This is used as a competitive parameter in business, thus creating a drive for enterprises themselves to keep on improving this aspect of their business. If we come along and steal this away and turn it into political legislation, we completely remove this competitive parameter, and that - if I may say so - is sheer political stupidity.
(IT) Mr President, the external dimension of social policy includes all the European Union's actions and initiatives to promote labour and social standards in non-member countries. Even though both the Treaty of Lisbon and the Europe 2020 strategy attributed an unprecedented level of importance to social policy, the issues of competitiveness and economic factors continue to take priority over social issues.
However, it is becoming ever clearer that we need to stop concentrating strictly on the markets and instead take a more holistic interest in people, which means protecting them, the rights of workers and the right to work. The European Union must make it a long-term goal to be able to ensure that men and women have the chance to gain dignified and productive employment, in conditions of freedom, equality, safety and dignity. In future, it will therefore be necessary for Parliament and international and European trade unions to work together and add their positive and urgent recommendations to the initiative voted on here today.
(FI) Mr President, I supported the report because European business enterprises are of especially great importance in international trade. We always have to act in accordance with European values and international social and labour standards, even in third countries.
Corporate social responsibility is only useful as a voluntary exercise if consumers are given reliable and accurate information on the activities of companies, the origin of products and the conditions under which goods are produced and sold. Certificates, brands and standards are important for consumers, and image and reputation are directly linked to a company's success. In the age of social media, it is difficult to hide information from consumers on a company's practices abroad.
Responsible entrepreneurship is always the backbone of competitiveness and successful business. The European Union, too, must be a pioneer in the promotion of social standards. I think that the notion of corporate responsibility should be included in all EU policy and trade agreements.
(SK) Mr President, it may be an interesting venture to support and promote social responsibility in external relations. It concerns me that we are not going as far as we might in our activities. Social responsibility must be focused on the poorest, on those at the margins of society, on those who have no qualifications and who are most exposed to manipulation. In short, it must be focused on those who are furthest from the labour market.
The French programme on learning and working together, initiated by the organisation ATD Quart Monde and the French state, is a fine example of a solid enterprise preserving the authentic social responsibility of a partnership with the most disadvantaged workers. In this way, the Union can bring real added value to the policy.
(IT) Mr President, 2011 offers a strategic opportunity to draw the lessons from the four years that the regulation establishing a financing instrument for development cooperation has been in force. Since its entry into force, the main problem which has emerged seems to be the difficulty in understanding or accepting the specific role of development cooperation in the context of the European Union's external action.
We therefore need to clarify the fact that development cooperation is the one policy area of external action, besides humanitarian aid, which has not been designed to serve EU interests, but to defend the interests of the most marginalised and vulnerable populations on this planet.
Through today's vote, we will underline the need for a separate development cooperation instrument that specifically and exclusively targets developing countries and expressly pursues the objectives laid down in Article 208 of the Treaty on the Functioning of the European Union (TFEU). To conclude, Mr President, we are asking, in particular, for the delegated acts procedure to be used when taking decisions on general objectives, priority areas and expected results, as well as the allocation of funds which fulfil the criteria of Article 290 of the TFEU.
(PL) Mr President, despite the fact that the European Parliament has repeatedly acknowledged the advantages that would be conferred upon the Internal Market by improvements to the framework of contract law, the introduction of a new system of contract law using an optional instrument has encountered a series of major problems, in terms of both substance and procedure. Above all, the proposals put forward reflect the Commission's position, which is not supported by the substance of public debate. We do not know the positions held by the individual Member States, or those held by consumer and business representatives. Diverging legal interpretations may result from the lack of clarity of some of the proposed documents, which will be used as a basis for judicial decisions.
Finally, the introduction of an optional instrument would have a significant economic impact on businesses and consumers. There may be very high costs associated with the necessary training, the replacement of standard contract forms and possible court proceedings. In my opinion, it is unwise to impose additional financial burdens on businesses at a time of economic difficulty. On the basis of the above, I voted in favour of rejecting the report.
(IT) Mr President, the possibility and ability to learn and work in an international context is a prerequisite for a successful working life in today's strongly globalised economy. As far as education and vocational training are concerned, the key factors listed in the European strategy for smart, sustainable and inclusive growth need to be translated into practical steps at European Union level and in the Member States. The projections suggest that the demand for skills will continue to rise. Industrial and technological change increases the need for workers with high and intermediate skill levels, but low-skilled labour is, conversely, being squeezed out.
Therefore, especially where young people are concerned, action needs to be taken quickly: the continuing rise in youth unemployment is one of the most important challenges facing Europe. To attain these goals, we believe it is essential for education and vocational training to continue to be treated as a long-term common political priority, which can be translated into reality only with the participation and commitment of all stakeholders, the EU institutions and those involved at local and regional level.
Mr President, I voted against the Hirsch report as it fundamentally sees education not as a means by which people can improve their knowledge and skills, but solely as a tool for increasing the profits of big business.
I completely reject that approach. The report claims that the implementation of the EU 2020 goals is a way to secure employment and a better standard of living. This is simply untrue. The EU 2020 strategy will deliver neither jobs nor a better standard of living. It offers more neoliberal policies and a race to the bottom in wages and conditions.
This report disgracefully calls for employers to be able to terminate apprenticeship contracts should the apprentices be deemed unsuited to their employment. That is a recipe for gross exploitation. I reject the call for the increased involvement of private higher-education institutions in the expansion of vocational training and instead demand meaningful training opportunities provided through massive public investment.
(FI) Mr President, I supported the report because youth unemployment is a challenge facing the whole of Europe, and one that is troubling all of society. It is also behind the unrest in the southern Mediterranean countries. In the prosperous societies of the Nordic countries, youth unemployment is visible, for example, as exclusion and an increase in substance use among adolescents.
Youth is all about mobility and changing jobs. Youth unemployment is serious when young people have no access to work of any kind because they are poorly educated or lack work experience, nor are young people lacking in a proper education or work experience in a strong position when competing for jobs. That is why we have to focus our energy on providing wide-ranging, high-quality education and, furthermore, pay attention to the perspective of gender, so that the underlying causes of youth unemployment can be eliminated. We should also remember the role of further training because it is that which promotes lifelong learning and prepares people for changes in the labour market.
(IT) Mr President, it is highly significant that Parliament is using this resolution to send a strong message to both the Member States and the younger generations to ask for greater commitment to European cooperation on learning, vocational training and higher education in order to bolster the Europe 2020 strategy. We know that youth unemployment has severe repercussions on poverty and social exclusion, as does the prolonged period of insecurity in which 40% of European young people live.
Strong backing should be given to a combination of education policies and a new incentive-based welfare system for enterprises that provide full-time employment for young people and women. Ensuring that the skills being learned are in line with the competences - including for citizenship - required for the new goals of sustainable and intelligent growth is essential, as are policies for the transition from education to the workplace and speeding up the recognition of professional qualifications, titles and academic credits.
Those Member States which, like my own, are cutting resources for education and research at a time of crisis must know that they are hurting young people, and hurting the future of Europe.
(ET) Mr President, I was involved in the preparation of the report in the Committee on Employment and Social Affairs, and indeed, unemployment in Europe is high, but unemployment among the young is, on average, twice as high. There are Member States in which the figure is even higher, such as my home country, where it is actually three times higher. I support the initiatives in the report as practical steps to turn this situation around towards improvement. We do not see the sense in training a large number of people who have been in higher education but who then do not find any use for it in the labour market. We must concentrate more on vocational training and retraining.
What is completely unacceptable, however, is the action taken by the Council on education in terms of budget cuts. Their actions are also incompatible with the fulfilment of the Europe 2020 strategy, which has already been adopted. They are not putting their money where their mouth is. I voted for the adoption of the report. Thank you.
(GA) Mr President, I also voted in favour of this report, especially since it is estimated that there will be 15 million jobs available to people who have tertiary qualifications between now and 2020. At the same time, it is estimated that there will be 12 million fewer jobs for people who have no qualification or a very poor one. Therefore, something must be done about this and there is evidently a great need for education and training. Twenty-one per cent of young people across Europe are out of work and it is therefore important that they remain in education until they, too, have a suitable qualification and that there be collaboration between colleges and business so that those qualifications are suitable. In addition, it is important that there be independent evaluation of those qualifications. If all those things are done, we can solve this problem in the future.
(IT) Mr President, the report by Mr Garriga Polledo is a very important piece of work that allows us to set out a new financial framework for a competitive, sustainable and inclusive Europe.
We need a budget that is designed for the challenges of the present day and that can provide a strong and innovative response to current needs. Its top priority must be research and innovation for small and medium-sized enterprises, to stimulate growth and employment, while the second objective is to reform the common agricultural policy in order to promote and support the competitiveness of agriculture in Europe.
However, particular attention should be paid to the future of the cohesion policy, which I consider to be a very important instrument and one which provides financial support for investments that drive economic growth and, above all, the creation of new jobs. On this subject, I would like to revisit a point that I think is particularly important: the establishment of a new intermediate category. I believe, of course, that this new category cannot be created by siphoning off resources from existing ones, which are essential for supporting the balanced, harmonious and sustainable growth of our communities.
(FI) Mr President, this extremely important report was adopted, and I would like to mention just a few details. The first is Amendment 18, tabled by the Group of the Alliance of Liberals and Democrats for Europe, which states that some fairly precise cuts can be made under the common agricultural policy, according to the kinds of current reforms that exist. In other words, we get a clear picture of the ALDE Group's view of agricultural policy, although it has been worded very cleverly. The obvious and basic premise here is that agricultural policy is what is to be cut, if we have to cut anything.
The other important point, on which I voted differently from my group, was Amendment 37d, which originally points to the significant savings that could be made if the European Parliament were to have a single seat. There is no point arguing about that: savings will be made. It does not make any difference, no matter how we vote: we know that savings will be made. I would hope that here at long last, people understand that the public is really tired of savings being made that concern them but not savings that concern us. This cannot be explained away to the public and nothing will be improved by voting on it. Savings will be made and we have to make them.
(IT) Mr President, I voted in favour of the report by Mr Garriga Polledo on the forthcoming financial perspectives of the Union because, at one of the greatest times of crisis for the so-called European spirit, I am convinced that it is vital for us to insist upon and prevail in our belief that it is essential to provide the Union with credible instruments, beginning with adequate funding.
The request for a 5% increase in the next budget is therefore just and necessary. Perhaps it will not be enough, but it is essential in order to provide answers to the big questions that lie ahead: these resources are needed to tackle real problems, such as greater cohesion between the regions, a greater capacity for research and innovation, and a greater capacity to generate growth and provide jobs. Without adequate resources, none of these problems will be properly dealt with, beginning with the introduction of the intermediate category in cohesion policy, which only makes sense if it does not harm the other categories already in place.
That is why I voted in favour and I hope that the Commission and the Council will follow the recommendations of the report.
(PL) Mr President, the economic crisis, demographic problems and growing unemployment are having a significant impact on the budgetary constraints of the Member States. A European budget providing opportunities for long-term planning should therefore be a tool which promotes the growth of the individual countries' economies. The Europe 2020 strategy, which stimulates job creation and promotes social integration, is, to my mind, a key component in helping countries exit the crisis. In this context, it is particularly important for its scope to cover small and medium-sized enterprises as well. I therefore agree with the proposal to ensure greater support for all programmes and instruments supporting these businesses, including programmes aimed at competitiveness, innovation and use of the Structural Funds.
Maintaining competitiveness, increasing economic growth and fighting unemployment will be the greatest challenges faced by the EU. I would therefore like to highlight the urgent need to support growth through investment in knowledge-based economic sectors. Strengthening the link between education, scientific research and employment will promote integration, mobility and specialisation.
(IT) Mr President, I am speaking to express my satisfaction as well as to explain my reasons for voting in favour of the report by Mr Garriga Polledo, which somehow manages to set out serious and effectives goals which contribute to strengthening the cohesion policy.
I do have one doubt, which we have expressed by voting to adopt the amendment removing the wording on the creation of an intermediate category for cohesion policies in those parts of Europe where gross domestic product (GDP) falls to between 75% and 90% of EU GDP. This really concerns us, not because we do not believe that the focus of the cohesion policy should be extended, but because we think that without additional resources, this extension risks depriving and reducing the resources for the areas referred to in Objective 1 - the so-called convergence objective - which need just as much attention and support from the European Union. To sum up, I am pleased with the report and I am pleased with the work that has been done, but I have some concerns about the attention that we seem to have paid to a policy that could have confirmed the so-called 'facing-out', as we are used to seeing.
(SK) Mr President, the contents of the new Multiannual Financial Framework must present a clear vision of the future of the Union and its citizens. The current economic and social challenges that we face need to be reflected not only in impressive speeches but, first and foremost, in concrete budget chapters.
Whether we look at the current difficulties and ambitions of the EU and its regions from a regional or a global perspective, the most pressing issues remain the energy shortage, the slowdown in economic growth and unemployment. We must therefore still regard the development and innovation of European energy infrastructure as priority areas that need considerably more funding. In my opinion, a return to coal-burning is not, in the current environmental context, a solution for the future or for the creation of a fully-fledged trans-European transport network. These two areas are an essential precondition for developing the competitiveness of the EU as a whole and for the operation of the Internal Market and, as such, they deserve particular attention when drafting the budget.
Firstly, I welcome the commitment in the report to at least maintaining the CAP and cohesion funding at present levels in the next perspective. There was much controversy in our group as well about the intermediate category, and it was decided to have a free vote. It does not affect my colleagues in Ireland or ourselves at all because even though we are in the IMF - and we are broke as a country - we are well above the European average in GDP terms; so whether there is an intermediate category or not does not affect us.
However, we do think that there is a need for a fundamental appraisal of cohesion policy going forward because, as more and more regions go above the 75% threshold, the policy is either going to become redundant or be reformed, and that is what we expect to happen.
Written explanations of vote
The German Free Democratic Party delegation in the European Parliament assumes that the inclusion of Romania and Bulgaria in the Schengen area will further improve freedom of movement within the EU. Now that both Member States have achieved positive evaluation results in all areas of the Schengen review, there should be no more obstacles to delay inclusion further. There is no denying that technically securing borders will not automatically make them secure as long as problems persist in combating corruption in the justice and policing system.
Accordingly, this challenge also relates to Member States already in the Schengen area. For this reason, the German Free Democratic Party delegation believes that criteria such as the fight against corruption must receive greater attention when evaluating the Schengen mechanism, and any misdemeanours must be punished appropriately.
I am voting for this report, given the positive results of the evaluations carried out on both countries to establish whether they meet the requirements of the Schengen acquis. Whilst both Romania and Bulgaria are currently ready to open their borders, although the Bulgaria-Greece border is very sensitive, Bulgaria needs to take additional measures and a tripartite approach common to Bulgaria, Greece and Turkey needs to be adopted.
I voted in favour of this important resolution on the application of the Schengen acquis in Bulgaria and Romania. I agree with the rapporteur's position that, although there are some outstanding issues that will require regular reporting and a follow-up at some point in the future, they do not constitute an obstacle to full Schengen membership for these two Member States. The inclusion of Bulgaria and Romania in the Schengen area is very important both for these countries, their economic growth and investment development, and for the whole of the European Union, for increasing integrity and solidarity among Member States.
I voted in favour of the report on Romania and Bulgaria joining the Schengen area. This is the second time that Bulgaria and Romania's application of the Schengen provisions has been examined; the first assessment took place in 2010. Let us bear in mind that Romania and Bulgaria adopted the Schengen acquis (data protection, Schengen Information System, air, land and sea borders, police cooperation and visas) when they joined the European Union in 2007. Now, however, all Member States need to agree on their effective participation in the area without internal borders. For its part, the European Parliament has been consulted.
Schengen cooperation started on 14 June 1985, with the Schengen Agreement, allowing for the abolition of systematic border controls at the internal borders of the signatory states and for the creation of a common area, with free movement of persons. Currently, free movement is guaranteed on a territory with 42 673 km of external sea and 7 721 km of land borders, covering 25 countries and 400 million citizens. Bulgaria, Romania and Cyprus only partially apply the Schengen acquis at the moment and checks are therefore still carried out at the borders with these three Member States. Romania and Bulgaria adopted the Schengen acquis when joining the EU in 2007. Taking into account the results of the evaluations and the necessary revisits carried out by teams of experts, the European Parliament and the Council have concluded that, although there are some outstanding issues that will require regular reporting and a follow-up, they do not constitute an obstacle to full Schengen membership for these two Member States. I support the proposal that Bulgaria and Romania should inform the European Parliament and the Council, in writing in the course of a six-month period, of further action that they intend to take as regards recommendations, submitted in assessment reports and mentioned in subsequent reports, which have yet to be implemented.
Since the Schengen Agreement was concluded in 1985, its five founding states have expanded to 25, 22 of which are European Union Member States. Schengen enabled the abolition of internal border checks between signatory states and the creation of a single external border where border checks on entry to the Schengen area are carried out. Bulgaria and Romania adopted the Schengen acquis when they joined the European Union in 2007.
On the basis of the results of the evaluations and of the monitoring visits carried out, the rapporteur, Mr Coelho, has reached the conclusion that all the conditions necessary for the application of all parts of the Schengen acquis have been met: specifically, checks at the land, sea and air borders, police cooperation, visas, connection to the Schengen Information System (SIS), and data protection. These countries should become full members of the Schengen area. This is an important step forward for these countries, as well as a strengthening of European citizenship. I am therefore voting for this report, and would congratulate the rapporteur.
I voted for this initiative because Romania and Bulgaria adopted the Schengen acquis when they joined the EU in 2007. Following the relevant expert evaluations, and in spite of the fact that there are still some problems to be resolved, both countries have shown they are prepared to implement the provisions of the Schengen acquis and can therefore fully accede to it.
This is a very important report concerning not only my country, Bulgaria, but also the European Union as a whole. I am confident that our efforts will be rewarded very soon. Our borders have been ready for some time to defend Europe's borders. However, the decision which was so greatly expected has still not been forthcoming. I believe that the motive for this is completely political. The report also refers to the inspections carried out at our border with Turkey, which meet the Schengen requirements and prove our readiness. I sincerely hope that this report will be voted for at the next session of the European Council because the faster we move on this issue, the more we will all gain - politically, economically and socially.
I voted against the full application of the Schengen measures in Romania and Bulgaria. Notwithstanding the generally positive judgment on the progress made by these two Member States in terms of security, the report itself admits that numerous technical and administrative shortcomings were detected in the bodies tasked with ensuring the border security of both States and, in particular, in the bodies tasked with checking and monitoring sea and land borders. Secondly, the report acknowledges that if the two countries were included in the Schengen area, their geographical position next to the Turkish border would create two new routes for illegal migrants who currently only head for Greece, which, at this precise moment, is the only Schengen State in the Balkan peninsula.
The admission of Romania and Bulgaria would therefore considerably increase the size of the EU's south-eastern Achilles heel and cause a threefold increase in the pressure it currently faces. The draft resolution therefore flies directly in the face of the citizen's need for protection - which Lega Nord has always put at the core of its programme - and I cannot support it.
The decision on admitting Romania and Bulgaria to the Schengen area now remains a purely political one. The report supporting Romania's inclusion in this area, adopted by the European Parliament, only serves to confirm that the opinions of the Union's experts are correct - Romania has done a good job, made its borders secure and fulfilled all the required conditions. The opinion of Parliament in Brussels is advisory and now, as in the past, the decision lies in the hands of the Council's politicians. Applying double standards and talking about mandatory criteria which, once they have been met, are regarded as 'only technical' is not at all characteristic of a democratic, fair Union, as we know it. This is why I can only hope that the opinions of the experts and those of the European legislative will not continue to be ignored by politicians from Member States. Hiding behind words without resolving the matter directly can no longer be an option when admission to the Schengen area has never been a political problem, but a technical one. The assessments of the independent experts and those of Parliament, which voted overwhelmingly in favour of Romania's integration into Schengen, should count as a crucial factor in the European Council and, consequently, the procedure should be unblocked.
The Schengen area and, in particular, freedom of movement, is an acquis communautaire that genuinely means something to our citizens. President Barroso reminded us that 'freedom of movement is to Europe what foundations are to a building'. Free movement is one of the Union's greatest achievements. I am delighted that Parliament has approved Bulgaria and Romania joining the Schengen area. Huge efforts have been made to guarantee border security: their fourth generation surveillance systems are far more impressive than our second generation models. Yet there are still barriers to the free movement of workers: firstly, legal and administrative obstacles that affect all aspects of citizens' lives; secondly, social dumping: although Article 45 of the Treaty on the Functioning of the European Union guarantees equal treatment for workers, the work of the Committee on Petitions proves that the reality is quite different; thirdly, social protection, which varies from one country to the next and so does not encourage mobility. I would therefore like to propose a minimum basic social protection for the Union. Although social protection falls under the competence of the Member States, the lack of harmonisation is clearly damaging the Internal Market.
in writing. - I voted against the Schengen acquis being extended to encompass Bulgaria and Romania simply because I do not think provisions have been made to make sure they adjoin the passport-free area safely and effectively. Corruption and organised crime are still rife in these countries which are also portals for illegal immigration. Sex trafficking, child prostitution, trafficking of children and managed criminal gangs would all potentially flourish under open border conditions and not enough has been done to curb these crimes in these Member States.
I voted in favour of Mr Coelho's report on the full application of the provisions of the Schengen acquis in Bulgaria and Romania. We should congratulate the two Member States on the work that they have done. Both States have met the criteria for the full application of the Schengen acquis. Nevertheless, this report emphasises that the region includes one of the Union's most vulnerable external borders in terms of illegal immigration. Bulgaria will have to implement transitional measures when it enters Schengen. Both States will have to cooperate fully so as not to jeopardise a system which depends on mutual trust between the Member States. I support the rapporteur's position.
As Bulgaria and Romania meet the requirements for accession to the Schengen area, I welcome its expansion to include them. However, I think these additional measures and the solutions given to the shortcomings mentioned are important, not least as regards the illegal immigration phenomena recorded in Bulgaria because of its peripheral geographical location. The proper functioning of the free circulation of people, products, services and labour will depend on the robustness and harmonisation of policies on external borders, as that is the only way to preserve social peace and economic stability within the Union.
I voted in favour of the report. Some Member States, including France, Germany and the Netherlands, want to change the rules of the game. However it is not reasonable to add other criteria such as an assessment of policies on combating corruption and crime. These issues are undoubtedly important, but the proposal is purely politically motivated. Adding new criteria would create a two-tier system for the Member States.
in writing. - I voted in favour of this report on the grounds that such moves are important to reaffirm European solidarity at a time when it is being severely put to the test.
The German Free Democratic Party delegation in the European Parliament assumes that the inclusion of Romania and Bulgaria in the Schengen area will further improve freedom of movement within the EU. Now that both Member States have achieved positive evaluation results in all areas of the Schengen review, there should be no more obstacles to delay inclusion further. There is no denying that the technical securing of borders will not automatically make them impermeable as long as problems persist in combating corruption in the justice and policing system.
Accordingly, this challenge also relates to Member States already in the Schengen area. For this reason, the German Free Democratic Party delegation believes that criteria such as the fight against corruption must receive greater attention when evaluating the Schengen mechanism, and any misdemeanours must be punished appropriately.
Today's vote in the European Parliament has highlighted that Romania is ready to apply the Schengen acquis. According to the rapporteur Mr Coelho, all the shortcomings which were identified in the past have been successfully rectified by the Romanian authorities. Romania is capable of providing proper protection, whether at its air, sea or land borders. This is why I find it regrettable that there are still doubts about our readiness to apply the acquis and that some Member States continue to protect their so-called 'national security' by putting unjustified obstacles in the way of a Member State which has earned its right to be treated in a fair and non-discriminatory manner. The European Parliament has spoken today with one voice about fairness. For how much longer is the Council going to continue ignoring our position?
The evaluations and additional visits by expert teams have shown that Bulgaria and Romania are ready to participate fully in the Schengen area. I have therefore voted in favour of the report by my colleague, Mr Coelho.
The rapporteur, who has been monitoring this area over several sessions of Parliament, believes that although there remain unresolved issues that justify regular monitoring, these do not constitute an obstacle to the accession of Bulgaria and Romania to the Schengen area. Given his experience in this area, I believe I can safely endorse his evaluation, and his demands for external border security. The decision to open borders to these Member States will provide improved freedom of movement and, on a more practical level, will enable Bulgarians and Romanians to feel more integrated with a Union of which they are fully-fledged members.
I hope that the symbolism of the moment will also translate into greater fluidity of trade between countries, and into the handling of immigration and security issues in a more integrated way. The rapporteur rightly warns of the sensitivity of the Bulgaria-Turkey-Greece region in terms of illegal immigration. I agree with him when he points to the need for Bulgaria to adopt additional measures, including a special plan that includes measures to be applied at the moment of entry to the Schengen area, and an approach to combating a potential sharp increase in migration pressure common to Greece, Turkey and Bulgaria.
This report, drafted by our fellow Member, Mr Coelho, concerns the draft Council decision on the full application of the provisions of the Schengen acquis in the Republic of Bulgaria and Romania. The Schengen Agreement was concluded on 14 June 1985. By abolishing checks at the internal borders of signatory countries and creating a common area, it made the free movement of people and goods throughout the European Union possible. Given that Romania and Bulgaria adopted the Schengen acquis in 2007; that the documents show both Bulgaria and Romania are ready for EU accession from a technical point of view; that all the accession headings were met in March 2011; and that the delay in the adoption of the new Schengen evaluation system to minimise existing problems - I fear that insecurity will increase - cannot prevent the entry of these countries into the EU, I am voting in favour. Finally, I should like to congratulate the rapporteur on the excellent work he has done in drawing up this report, despite the obstacles the Council placed in the way of accessing certain documentation considered essential to achieving this.
Verification that new Member States meet the conditions necessary for the full application of the Schengen acquis is a precondition for the adoption of the Council decision to abolish border checks at internal borders, after it has consulted the European Parliament.
In this case, the report considers all the conditions for abolishing border checks with Bulgaria and Romania to have been met. The decision to include these countries, which joined the EU in 2007, in the Schengen area will have to be taken unanimously in the Council by the governments of all the countries already belonging to Schengen. The rapporteur mentions the need for additional measures to be taken on the Bulgaria-Greece-Turkey border, which is one of the most sensitive in terms of illegal immigration. The evaluation committee also invited Bulgaria to adopt additional measures, fearing migration flows from Turkey.
This entire context of pressure exerted on these countries, as well as the objectives of this pressure, are the reason for our abstention. Moreover, we believe the considerations defining our position as regards expansion and the accession of new countries to the EU to be equally valid as regards the full application of the provisions of Schengen in these or other countries.
The rapporteur considers all the conditions for abolishing border checks with Bulgaria and Romania to have been met, but wants the European Parliament to be kept informed about additional measures to be taken on the Bulgaria-Greece-Turkey border, which is one of the most sensitive in terms of illegal immigration.
Verification that new Member States meet the conditions necessary for the application of every part of the Schengen acquis is a precondition for the EU Council of Ministers adopting a decision to abolish border checks at internal borders with these countries, after it has consulted the European Parliament.
However, the evaluation committee invited Bulgaria to adopt additional measures, including a special plan that includes measures to be applied at the moment of entry to the Schengen area, largely because they fear migration flows from Turkey.
The decision to include these two countries, which joined the EU in 2007, in the Schengen area will have to be taken unanimously in the Council by all the governments of all the countries already belonging to Schengen. The subject should be debated at the Justice and Home Affairs Council of 9 and 10 June.
Given our position on the accession of these countries, we have maintained our position of abstention, reinforced by the pressure that continues to be exerted on these countries.
Romania and Bulgaria adopted the Schengen acquis when joining the EU in 2007. The basic condition for the Council to decide in favour of abolishing checks on internal borders with these Member States is to confirm, within the framework of the assessment procedures, whether the new Member States have fulfilled the necessary condition of applying all parts of the Schengen acquis: data protection, the Schengen Information System (SIS), air borders, land borders, sea borders, police cooperation and visas. In order that the European Parliament can clearly assess all the elements necessary for reaching an opinion on whether these two countries are ready to join the Schengen area, it is essential to have full access to the expert assessment reports on progress in the preparations of these two countries. In my opinion, however, Romania and Bulgaria have now proved that they are sufficiently prepared to apply all of the provisions of the Schengen acquis in a satisfactory manner. At the same time, though, the situation must not be underestimated, and we must now think how to keep the situation under control following the full accession of these countries to Schengen.
I have nothing against our friends and neighbours in Bulgaria and Romania. However, I do have a number of grievances against the Schengen provisions. This appalling agreement was concluded on the sly and ratified one August back in the 1980s. It has brought nothing but trouble. Removing internal borders does not guarantee freedom of movement for European citizens; rather, it creates insecurity and produces unmanageable population and migration trends within the EU, both in the countries of origin and of destination. It also provides wonderful opportunities for illegal immigrants, who know that no matter where they enter Europe, they will be able to settle wherever they like: France is particularly hard hit. The problems of the Roma and Lampedusa that have often been cited in this House merely serve to illustrate the problem. I do not want Schengen to apply in my country, nor would I wish it on others. Member States should retain full control of their borders and, where applicable, work together to strengthen the 'external' borders.
I fully supported the adoption of this report which approves Bulgaria and Romania joining the Schengen area. Both States have worked hard to beef up border controls and have been successful, as confirmed by the positive findings of the evaluations and expert visits organised by the Council's Schengen Evaluation Working Group. Both countries have met all the technical criteria laid down by the European Union. Consequently I fully support their full participation in the Schengen area. Member States cannot add new conditions (such as an assessment of policies on combating corruption and crime) or change the rules at half-time. This week marks the 26th anniversary of the Schengen Agreement, one of the EU's greatest achievements, which must be defended, as must freedom of movement, which is a fundamental right for European Union citizens.
I am in favour of Romania and Bulgaria joining the Schengen area. A detailed and objective assessment of both countries' compliance with the Schengen acquis has been completed. Both countries have met all the criteria. It is therefore unreasonable to add other conditions such as an assessment of policies on combating corruption and crime. These issues are undoubtedly important, but the proposal is purely politically motivated. Adding new criteria would create a two-tier system for Member States. This vision of a two-speed Europe, with different rules for old and new Member States, is quite simply unacceptable.
The German Free Democratic Party delegation in the European Parliament assumes that the inclusion of Romania and Bulgaria in the Schengen area will further improve freedom of movement within the EU. Now that both Member States have achieved positive evaluation results in all areas of the Schengen review, there should be no more obstacles to delay inclusion further. There is no denying that the technical securing of borders will not automatically make them impermeable as long as problems persist in combating corruption in the justice and policing system.
Accordingly, this challenge also relates to Member States already in the Schengen area. For this reason, the German Free Democratic Party delegation believes that criteria such as the fight against corruption must receive greater attention when evaluating the Schengen mechanism, and any misdemeanours must be punished appropriately.
Romania and Bulgaria adopted the Schengen acquis when joining the EU in 2007. According to the Act of Accession, verification, by means of evaluation procedures, that the necessary conditions for the application of all parts of the Schengen acquis (data protection, the SIS, air borders, land borders, sea borders, police cooperation and visas) have been met by the new Member States is a precondition for the Council to decide on the abolition of checks at internal borders with those Member States. I did not endorse this document because taking into account the results of the evaluations and the necessary revisits carried out by teams of experts, the committee responsible has concluded that there are some outstanding issues that will require regular reporting and a follow-up at some point in the future. It should be taken into account that the area made up by Bulgaria, Turkey and Greece is one the most sensitive points in the EU's external borders in terms of illegal migration. It is therefore essential for Bulgaria to adopt some additional measures, namely, to prepare a special plan containing actions to be implemented at the moment of entering Schengen and also a joint approach (between Greece, Turkey and Bulgaria) in order to be able to respond to the possible increase in migration flows. I feel that the Member States concerned should be requested to inform the European Parliament and the Council, in writing in the course of a six-month period, beginning on the date of the entry into force of this decision, on the implementation of these additional measures and shortcomings.
I voted in favour of Mr Coelho's report on the application of the provisions of the Schengen acquis in Bulgaria and Romania. Indeed, Romania and Bulgaria adopted the Schengen acquis when joining the European Union in 2007. According to Article 4(2) of the Act of Accession, verifying that the necessary conditions for the application of the Schengen acquis have been met by new Member States is a precondition for the Council to decide on the abolition of checks at internal borders with those Member States. The assessments carried out show that both Romania and Bulgaria have proved that they are sufficiently prepared to apply all the provisions of the Schengen acquis in a satisfactory manner. I therefore support the rapporteur's request. However, we cannot forget that the area in question is one of the most sensitive parts of the EU's external borders in terms of illegal migration. This means that additional measures need to be adopted because, as we know, the abolition of internal border controls requires a high level of mutual trust between Member States and also the existence of effective controls on external borders, since the security of the Schengen area depends on the rigour and efficiency with which each Member State carries out its external border checks.
Today in the European Parliament, we voted on the Coelho report on the application of the provisions of the Schengen acquis in Bulgaria and Romania. It is worth noting that the end of preparations for these countries to join the Schengen area coincides with the debate on the EU migration policy and the growing opposition of some of the countries in the Schengen area to plans for its expansion. It is worth emphasising the fact that Romania and Bulgaria have met almost all the requirements imposed upon them, in particular: land, air and sea border checks, the issuing of visas, police cooperation and data protection. We must also not forget that these are EU border countries, which are contending with the problem of an influx of illegal immigrants. Sofia and Bucharest are jointly applying for membership, and the current state of preparations in both countries has been rated highly, so I voted in favour of adopting the report.
I naturally voted for the accession of Romania and Bulgaria to the Schengen area. Like all Romanian and European citizens, I want the reforms to the justice system in my country to continue, the level of corruption and fraud to be reduced, cases to be judged justly and more quickly, and the guilty to be punished harshly. We joined the European Union because we wanted to adopt its internal rules. I feel it is normal for us to abide by them and to keep the promises which we made on joining. I thank the Union and Member States which are helping us carry out permanent reforms to the justice system and implement anti-corruption measures because this is also what Romanian citizens want.
in writing. - I voted for this report on the basis of expert reports which say that at this moment, both Romania and Bulgaria have proved that they are sufficiently prepared to apply all the provisions of the Schengen acquis in a satisfactory manner.
Bulgaria and Romania satisfy the requirements for full integration into the Schengen area, based on their evaluation reports and the reports by the expert monitoring teams. However, the European Parliament should be informed about the additional measures to be taken in the area between Bulgaria, Turkey and Greece in order to address a possible increase in immigration flows.
Bulgaria and Romania have completed all the work demanded by Fortress Europe in order for their citizens to be able to move freely within the Schengen area. This report asks for even more. It calls for a joint approach in conjunction with Greece to tackle migration from Arab countries. This demand is unacceptable. I am abstaining so as not to vote against freedom of movement within the Union.
Bulgaria and Romania have been subjected to the evaluation of the proper application of all parts of the Schengen acquis: control of the land, sea and air borders, police cooperation, visas, connection to the Schengen Information System (SIS), and data protection. This is a precondition for the EU Council of Ministers in deciding to abolish checks at internal borders with those Member States, following consultation with the European Parliament. Following the positive results of the evaluations and follow-up visits by teams of experts, it can be concluded that although some issues remain outstanding and regular reports and future follow-up visits are being demanded, these do not constitute an obstacle to the full accession of Bulgaria and Romania to the Schengen area. We cannot, however, neglect the Bulgaria-Turkey-Greece region, which is one of the EU's most sensitive external borders in terms of illegal immigration. There is a need to strengthen the measures already taken and to be prepared to combat a possible sharp increase in migration pressure. Bulgaria should adopt additional measures, including a special plan that includes measures to be applied at the moment of entry to the Schengen area.
The right to freedom of movement is one of the most fundamental and most visible rights conferred on citizens of the Union. Within the Schengen area, it is now possible to move freely without border controls. What a change in comparison to the era when Europe was scattered with border posts where checks - nit-picking ones at times - were the norm, not to mention the impossibility for citizens in the East to cross the iron curtain without risking their lives!
Currently, this space comprises 25 participating States. Romania and Bulgaria should join this circle soon - at least that is my hope. These two countries have adopted the Schengen acquis since their accession to the European Union in 2007. Taking into account the results of the evaluations and the visits carried out by teams of experts, I am completely in favour of full accession to the Schengen area for these two Member States, even though certain problems are still to be resolved and will require follow-up. I would add, however, that it would be unfortunate if new conditions, which were unknown at the time of the request and evaluation, were imposed along the way.
in writing. - It seems that Romania and Bulgaria have proved that they are, to a sufficient extent, ready to fulfil the Schengen acquis. There are many unresolved issues in the report on the expansion of the Schengen area prepared by Carlos Coelho. From the assumptions of reports of evaluation missions and results of repeated evaluation visits, I came to the conclusion that there are separate areas which require constant monitoring. The report, which has not been adopted yet, is the conclusion of a repeated visit by the evaluation mission regarding the external border of Bulgaria. Therefore, it is clear that the triangle Bulgaria-Romania-Greece is one of the most sensitive regions from the point of view of illegal migration and that requires Bulgaria to prepare additional measures to resist migration pressure. I think that the report should be accepted. I voted in favour.
I voted for the Coelho report on applying the Schengen acquis in Romania and Bulgaria and I welcome the realistic attitude and good faith shown by all my fellow Members who also voted for this report.
Romania and Bulgaria have fulfilled the technical conditions for joining the Schengen area and this must be the only factor to be considered in adopting this decision. Romania and Bulgaria have proven their ability to adopt the necessary domestic legislation and make their borders secure. Furthermore, great strides have been made in the fight against corruption, a topic which often has been associated wrongfully and, to an exaggerated extent, with accession to the Schengen area.
Today, the European Parliament adopted a resolution on the application of all the provisions of the Schengen acquis to Bulgaria and Romania. These countries, which joined the European Union in 2007, adopted only some of the provisions concerning the Schengen area, and have applied them within this limited scope ever since. The upshot of this situation is that border checks are still carried out along the borders of these countries.
When they joined the EU, these countries were not ready to adopt the Schengen package in its entirety, and have therefore had to reform and extend their policies on border checks. In addition, the section of the border between Bulgaria, Turkey and Greece, which is one of the EU's most vulnerable external borders in terms of illegal emigration, poses an extremely significant problem. Since joining the EU, Bulgaria and Romania have taken numerous measures aimed at properly preparing and protecting their borders. During this entire period, the Schengen Evaluation Working Party has carried out systematic inspections and checks, which have now shown that both countries are sufficiently well prepared to apply the provisions of the Schengen acquis satisfactorily.
The abolition of internal border control is particularly important for the entire European Union and each Member State individually. In order for the Schengen area to be able to function effectively and for the goals set to be achieved, it is necessary to ensure that the abolition of border control does not have negative consequences, particularly as regards illegal migration. Every country aiming to join the Schengen area must meet, without exception, all of the conditions of the Schengen acquis concerning data protection, the Schengen Information System, borders in the air, on land and at sea, police cooperation and visas. Moreover, it is very important to ensure that every Member State has strict and effective external border controls. I believe that Romania and Bulgaria will soon be able to become real members, capable of applying all of the provisions of the Schengen acquis. At the moment, particular attention should be paid to Bulgaria, because this country, like Turkey and Greece, lies on the EU's external borders. It is the most sensitive and fragile place in the Union. When they become full members of the Schengen area, it is therefore crucial for Bulgaria and Romania to be properly prepared to manage increased migration flows, to be able to implement measures to combat illegal migration appropriately and effectively, and to guarantee well-functioning external border control mechanisms.
I voted in favour of admitting Romania and Bulgaria to the Schengen area. Following careful examination, the EU committee responsible recognised that these countries have fulfilled all the criteria for membership of the Schengen area: they offer sufficient assurances as regards the protection of national borders on land, at sea and in the air and they have mastered the Schengen Information System for data exchange and reliably ensure data protection. My group considers the introduction of new criteria for membership at this point to be wrong because this would mean applying double standards for these countries. The difficulties that Romania and Bulgaria still face - organised crime and corruption - are, undoubtedly, serious accusations against the governments of these countries, which should combat these phenomena more effectively. However, in my opinion, closing Schengen's gates to Romania and Bulgaria should not penalise honest citizens, who would suffer the most if they now lost the opportunity to travel freely throughout Europe.
In the context of the free movement of European citizens within the European Union, I think Bulgaria and Romania joining the Schengen acquis is an excellent step forward and I therefore voted in favour of the relevant provisions being implemented. I also believe that even though both countries have worked hard for the free movement of their citizens within Europe, they should, in any case, continue to bring their controls and rules into line with European standards, given the sensitive nature of the eastern European borders in the Balkans.
I voted today in favour of the opinion of the European Parliament on the full application of the provisions of the Schengen acquis in the Republic of Bulgaria and Romania. This is a balanced approach, as the opinion recognises the progress made by these two countries in terms of the criteria which must be satisfied for integration into the Schengen area (control of land, sea and air borders, visas, police cooperation, readiness in terms of connecting to and using the Schengen Information System and data protection), but also requires regular progress reports on certain issues which are considered to be outstanding. Thus, Parliament has given the go-ahead for the integration of these two countries into the Schengen area and equal rights for their citizens, who have not enjoyed the right to move freely in the past. We trust that the European Parliament's message will act as a guide and that unanimity will be achieved in the Council so that a final decision can be taken.
I would congratulate my colleague, Mr Coelho, on his excellent work on the report on the draft Council decision on the full application of the provisions of the Schengen acquis in the Republic of Bulgaria and Romania. Romania and Bulgaria adopted the Schengen acquis when they joined the European Union in 2007. The report says that compliance with the necessary conditions for application of the acquis in question - data protection, the Schengen Information System (SIS), air borders, land borders, sea borders, political cooperation and visas - was evaluated on the ground, and progress in the implementation of measures aiming for the abolition of checks at the internal borders with these Member States was confirmed in situ. According to the rapporteur and shadow rapporteurs who have been monitoring this process, the outstanding issues, which will require regular reports and monitoring in the future, do not constitute an obstacle to these two Member States' full accession to the Schengen area. For these reasons, I support the decision to open the borders to these Member States. I am voting for this report and welcome Bulgaria and Romania to the Schengen area.
I voted in favour of the report by Mr Coelho proposing the accession of Bulgaria and Romania to the 'Schengen area'. This is one of the greatest achievements of the European integration process. The accession of a new State is conditional on strict compliance with the criteria of the Schengen Agreement. In the case of Bulgaria and Romania, the European Parliament's Committee on Civil Liberties - like the European Commission - has concluded after evaluation that these two States meet the conditions laid down in full. Consequently, there is no longer any reason why they cannot integrate into this area of free movement. I would find it unacceptable if certain States, under false pretexts and motivated by internal political calculation, continued to oppose it. The Community acquis should not be regarded as an à la carte system where Member States can adapt or suspend provisions as circumstances dictate. Therefore, I solemnly call upon the Council to acknowledge the improvements made by Bulgaria and Romania and admit them into the Schengen area.
Taking into account the results of the evaluations and the necessary revisits carried out by the expert teams, it is evident that Romania is now in a position to implement the Schengen acquis fully, all the points meriting attention or reviewing have been remedied (improvement of risk assessment, upgrade of the security features of the buildings, improvement of the process for submitting and processing visa applications and so on) and, in some aspects, it could be considered as a model of best practice.
According to the evaluation reports, Romania has shown that it is sufficiently prepared to apply both the non-SIS related provisions of the Schengen acquis, as well as its SIS-related provisions, in a satisfactory manner. The preconditions have been fulfilled for the Council to take the decision referred to in Article 4(2) of the Act of Accession, allowing for the lifting of internal controls at air, land and sea borders. This means that the removal of internal border controls requires a high level of mutual trust between Members States regarding the existence of effective external border controls because the security of the Schengen area depends on how rigorously and effectively each Member State controls its external borders.
I voted for this report because the full application of the Schengen agreement in Bulgaria and Romania certainly means the abolition of border checks for these countries as well. At a time when some governments are daring to suggest the reestablishment of checks at internal borders, it is even more important to demonstrate our support for the extension of what is, today, one of the European Union's best achievements. Full application in these Member States is also a question of equality and non-discrimination within Europe because excluding those two countries would send an extremely negative signal to their populations, which are very keen to join the area of freedom of movement. For these reasons, it is important to give this stage broad support.
The Balkan region is one of the most sensitive areas of the EU's external borders in terms of illegal migration. This phenomenon is of great significance and has repercussions on the daily lives of many of our citizens, exacerbating the insecurity they face. Before being able to think about the possible admittance of Bulgaria and Romania to the Schengen area, special and detailed plans must be drawn up to contain migratory pressures. In addition, improving controls at external borders must be combined with fighting the corruption of local authorities. I voted against this measure for the reasons stated and to better protect our citizens against illegal immigration.
Accession to the Schengen acquis involves the need to comply with various evaluation procedures: candidate countries have to comply with a range of conditions in order to be admitted to the area of freedom of movement, which currently covers 25 countries and 400 million Europeans. This report evaluates the positions of Bulgaria and Romania, stressing, on the one hand, that Bulgaria follows best practices in various activities and, on the other, the efforts made by Romania as regards the shortcomings that were being detected. In conclusion, while I would stress the need to resolve a number of issues, the evaluation of these two Member States' behaviour is positive overall.
The German Free Democratic Party delegation in the European Parliament assumes that the inclusion of Romania and Bulgaria in the Schengen area will further improve freedom of movement within the EU. Now that both Member States have achieved positive evaluation results in all areas of the Schengen review, there should be no more obstacles to delay inclusion further. There is no denying that the technical securing of borders will not automatically make them impermeable as long as problems persist in combating corruption in the justice and policing system.
Accordingly, this challenge also relates to Member States already in the Schengen area. For this reason, the German Free Democratic Party delegation believes that criteria such as the fight against corruption must receive greater attention when evaluating the Schengen mechanism, and any misdemeanours must be punished appropriately.
in writing. - We support the accession of Bulgaria and Romania provided that all preconditions are met (as is the case, according to the experts' opinion).
According to Article 4(2) of Romania and Bulgaria's Act of Accession to the Schengen acquis, the precondition for the abolition of checks at internal borders with those countries is verification that the Schengen requirements are being met. Since both Romania and Bulgaria have proved that they are sufficiently prepared to apply all the provisions of the Schengen acquis in a satisfactory manner, both Member States should become fully-fledged members of the area. I would underline, however, the importance of rigorous controls at external borders for the purposes of internal security. As it is located in a sensitive area in terms of illegal migration, Bulgaria should adopt additional measures to respond to a possible increase in migratory pressure at its borders.
The Bulgaria-Turkey-Greece area is one of the most sensitive parts of the European Union's external borders in terms of illegal migration. I disagree with the rapporteur, Mr Coelho, in that the admission of the Republic of Bulgaria and of Romania to the Schengen area cannot be completed in the short term because of the deficiencies in the fields of equipment, performance of border checks, training of personnel and the obligation to exchange information.
Romania and Bulgaria adopted the Schengen acquis when they acceded to the EU in 2007. The integration of Romania and Bulgaria to the Schengen area is acceptable, provided that they satisfy certain technical requirements noted in the relevant procedure. As the rapporteur quite rightly points out, the accession of Bulgaria to the Schengen Agreement should be followed by a special plan to combat illegal immigration. Cooperation is needed on the question of land border management. In 2010, 47 000 immigrants were arrested crossing the Greco-Turkish border, passing to the Greek side of the River Evros, which marks the border between Greece and Turkey. This number accounts for 90% of the total in Europe for that year. Within this framework, I welcome the rapporteur's proposal for a special plan to be prepared as soon as Bulgaria joins the Schengen area, containing actions in this direction and a joint approach between Greece, Turkey and Bulgaria, so that it is in a position to cope with what may be a large increase in immigration flows.
I voted against Bulgaria and Romania becoming full members of the Schengen cooperation at this point in time. The issue concerning Bulgaria giving its military police access to information from Schengen records demonstrates that there are problems with those parts of Schengen that these countries are already included in. There are also problems with corruption and organised crime. Europol points out that the full admission of Bulgaria and Romania into the Schengen cooperation will give criminal groups from the Balkans and the former Soviet Union easier access to the EU. Until these problems are resolved, full admission of Bulgaria and Romania to Schengen will bolster cross-border corruption and crime whilst, at the same time, giving certain forces the opportunity they were waiting for to demand increased monitoring and undermining of the rule of law.
At a time when more and more people are talking about a crisis of trust in the European Union, the fact that the overwhelming majority of MEPs support the opinion of the Committee on Civil Liberties, Justice and Home Affairs should be seen as confirmation that the idea of European integration still continues to be relevant. The fact that Bulgaria and Romania have external EU borders should not be regarded as a barrier preventing them from joining the Schengen area. Criteria for joining the area were established with the aim of ensuring the highest possible level of security. Experts have confirmed that the appropriate technical standards have been put in place. The countries have met the requirements imposed on them to an extent which makes it possible to abolish border checks with the remaining EU Member States. It should be emphasised that, as was the case for my country, joining the Schengen area does not mean that Romania and Bulgaria no longer have any work left to do as regards full implementation of the cooperation instrument. Both countries will have much work ahead of them in order to establish good working practices.
The example of Poland shows clearly that the new Member States are able to meet the Schengen requirements effectively. In the opinion of the Committee on Civil Liberties, Justice and Home Affairs, we have the chance to implement the next stage of the political project known as the area of freedom, security and justice, provided appropriate monitoring is carried out by the European institutions. The European Parliament should play a key role in this process, and it must be kept up-to-date with the situation in Bulgaria and Romania.
in writing. - I welcome this report which proposes to apply the provisions of the Schengen acquis relating to the Schengen Information System to Bulgaria and Romania. I am also pleased that the report contains safeguards for data protection.
Today, Parliament has adopted the report produced by Mr Coelho on the full application of the provisions of the Schengen acquis in Bulgaria and Romania. This report follows on from the evaluations carried out under the auspices of the Council's Schengen Evaluation Working Group.
The evaluations have not found any obstacles to Romania and Bulgaria joining the Schengen area. Opening the borders has been one of the European Union's greatest achievements. I am therefore delighted that Parliament has voted in favour of these two new States joining the Schengen area. The Council now needs to be realistic and show solidarity by giving its unanimous approval.
The creation of the Schengen area dates from 1985 and currently includes a territory of 42 673 km of external sea borders and 7 721 km of land borders, taking in 400 million Europeans. The Schengen Agreement currently covers 25 Member States with a common area for the free movement of people, by removing systematic checks at internal borders and creating a single common border. In order to fully realise this agreement, common rules were established - regarding, inter alia, checks along the entire external border, common visa policy, police and judicial cooperation - and the Schengen Information System (SIS) was created. This report concerns the entry of Bulgaria and Romania to the Schengen acquis and, following the evaluation visits and a final report, it concludes that both countries are ready for full accession. However, some issues remain outstanding, in particular, the need to establish a plan to combat possible pressure from illegal migration. I therefore agree with the rapporteur that there is a need for the Member States in question to inform Parliament and the Council within a six-month period, beginning on the date of entry into force of this decision, on the implementation of these additional measures and progress with the shortcomings identified.
The German Free Democratic Party delegation in the European Parliament assumes that the inclusion of Romania and Bulgaria in the Schengen area will further improve freedom of movement within the EU. Now that both Member States have achieved positive evaluation results in all areas of the Schengen review, there should be no more obstacles to delay inclusion further. There is no denying that technically securing borders will not automatically make them secure as long as problems persist in combating corruption in the justice and policing system. However, this challenge also concerns Member States already in the Schengen area. For this reason, the German Free Democratic Party delegation believes that criteria such as the fight against corruption must receive greater attention when evaluating the Schengen mechanism, and any misdemeanours must be punished appropriately.
In 2007, when Romania and Bulgaria joined the EU, they adopted the Schengen acquis. According to Article 4(2) of the Act of Accession, 'the verification, through evaluation procedures, that the necessary conditions for the application of all parts of the Schengen acquis (data protection, the SIS, air borders, land borders, sea borders, police cooperation and visas) have been met by the new Member States is a precondition for the Council to decide on the abolition of checks at internal borders with those Member States'. According to the evaluation reports compiled by experts, both Romania and Bulgaria have shown that they are prepared to apply the provisions of the Schengen acquis in a satisfactory manner. This is why we call on the Council to approve the entry of Romania and Bulgaria into the Schengen area. The Union must apply the same criteria to all Member States, including when it comes to joining the Schengen area. The Cooperation and Verification Mechanism for the justice system does not feature among the criteria for joining the Schengen area and cannot be referred to in connection with Romania and Bulgaria joining the area. Since Romania and Bulgaria fulfil the technical conditions for joining the Schengen area, on behalf of the citizens of Romania, Bulgaria and Europe, we call on the Council to approve the accession of Romania and Bulgaria to the area.
Bulgaria and Romania should join the Schengen area, since both countries are ready to do so and the objections of certain Member States are unfounded.
I voted in favour of the report on the integration of Romania and Bulgaria into the Schengen area because both countries have met the technical criteria in question. However, additional measures should be taken by Bulgaria, in cooperation with Greece and Turkey, to address the problem of illegal immigration.
in writing. - As a friend, albeit critical friend, of Bulgaria, I wish to do all I can to assist progress in that country, but not at the expense of my own country's well-being. I therefore abstained in the vote. On the accession of Bulgaria to the EU on 1 January 2007, weaknesses remained in the areas of judicial reform and the fight against corruption and organised crime. The Bulgarian authorities undertook to bring about radical improvement. The EU established a 'Cooperation and Verification Mechanism' to assist Bulgaria and to verify progress against six benchmarks. Improvement has been disappointingly slow. In its most recent report on these matters (February 2011), the Commission stated that Bulgaria needed to improve further the way the judiciary, police and other investigative bodies are structured, managed and cooperate. Nevertheless, the 27 governments in Council concluded, perhaps surprisingly, that Bulgaria fulfilled the conditions for Schengen, a system which is itself under question at the moment. The UK, of course, remains outside the Schengen area.
I welcome the majority of over 80% received in the European Parliament during the vote in favour of adopting the report on the fulfilment of the Schengen acquis by Romania and Bulgaria. This vote sends out a powerful political signal. In the European Parliament's view, Romania and Bulgaria are ready to join the Schengen area.
According to the position of the UDMR (Democratic Union of Hungarians in Romania), Romania and Bulgaria must receive a definite prospect in 2011 of joining this area of free movement. I do not think that the rules should be changed during the game, and the decision on joining the Schengen area must take into account what has been achieved under the Schengen Agreement and not be based on political assessments. The situation which has been created over the accession of Romania and Bulgaria to the Schengen area highlights how weak the sense of solidarity is within the EU.
The fact that there are Member States prepared to give up one of the basic freedoms of European integration, the freedom of movement, sounds an alarm bell. At the same time, this is a mistaken response to the tensions caused by the economic crisis and to its social consequences. The UDMR believes that we need a strong Europe, which can be achieved through greater solidarity and by firmly rejecting internal protectionism and populism.
Despite having a few doubts about the excessive reach of the text - which falls within the ambit of the Europe 2020 strategy - I think the objectives of the resolution are most welcome. I therefore voted in favour of Mr Coelho's report on verifying the necessary conditions for the application of the Schengen acquis, which is a prerequisite for the abolition of internal border controls with Bulgaria and Romania.
This report will be adopted despite the controversy in the working party of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament on the amendment raising the nuclear issue, and the amendment of the Group of the European People's Party (Christian Democrats) removing the issue of additional permanent members of the United Nations (UN) Security Council. There needs to be a substantial change in the international order so that the EU can better overcome its challenges using concerted global action. I would also draw attention to the fact that, according to Article 21 of the Treaty, the EU is formally committed to effective multilateralism and to the role of the UN in particular.
in writing. - I voted in favour of this resolution, not only because of the importance of the upcoming 66th session of the UN General Assembly, but also because it is vitally important that the EU finally steps up cooperation and coordination in this and all other UN bodies. Article 34 of the Treaty on European Union clearly stipulates that Member States shall coordinate their action in international organisations and that Member States, which are also members of the UN Security Council, will concert and, in the execution of their functions, defend the positions and the interests of the Union. So far, cooperation was not exemplary in the UN General Assembly. Neither was it in the UN Security Council. We all know well that Member States that belong to the UN Security Council (France, the United Kingdom and Germany) failed to act in concert and come up with a single position vis-à-vis military intervention in Libya, in particular, with regard to the vote on the UN Security Council Resolution 1973. I would therefore urge EU Member States to strive for a common position on issues vital to international peace and security, especially in areas where there is already a broad international consensus.
In a rapidly changing world, the European Union is faced with numerous challenges requiring a concerted global response. All these major transformations are making the European Union commit itself actively, alongside the other partners, to promoting effective solutions to the problems affecting both European citizens and the whole of humanity. The European Union is the world's biggest provider of development aid and the United Nations' main partner in supporting the latter's efforts in carrying out its activities. The European Union must play a proactive role in creating a United Nations Organisation which makes an effective contribution to global solutions, peace and security, as well as democracy and international order, based on the rule of law. According to Article 21 of the Treaty on European Union, the EU is formally committed to effective multilateralism, which has a powerful UN organisation as its focal point, making a vital contribution to tackling the global challenges.
We are currently witnessing radical changes in the international order; changes to which the European Union can no longer be a mere spectator. I think the European Union should see this as a starting point and take a truly active role in dealing with both current and emerging world powers, shaking off once and for all its reputation as a political dwarf in terms of international policy. In the same vein, I agree with the need expressed in Mr Lambsdorff's proposal for the Member States to exert pressure during discussions to reform the United Nations Security Council in order to obtain a permanent seat for the European Union. By strengthening the role of the European Union at the United Nations, we will succeed in ensuring that the EU takes a leading role in regional and global affairs. Otherwise, we shall have to keep facing up to the continuous lack of coordination of Member States' interests on the international scene.
in writing. - I strongly supported the main thrust of this report. It calls for an enhanced role for the EU in the UN system, taking into account the institutional changes brought by the Lisbon Treaty. Today's vote comes after a relevant success for the EU in the UN: the adoption of a set of modalities granting the EU delegation in the UN General Assembly the right to make interventions, as well as the right of reply and the ability to present oral proposals and amendments.
These improvements reflect a clear reality: The EU and its Member States are the biggest financial contributors to the UN system, with EU funds amounting to 38% of the UN regular budget, more than two fifths of UN peacekeeping operations and close to half of the contributions to the UN funds and programmes. Moreover, the EU, in spite of all its limitations, is a major global actor whose weight must be properly recognised at every level.
I supported the report by Alexander Graf Lambsdorff because I think that we need to foster greater cohesion between the Member States' positions and enhance our ability to negotiate with other regional groups. It is a question, then, of improving the efficiency and transparency of the United Nations and enhancing the management of its financial resources. I am certain that reforming the working methods and composition of the United Nations Security Council is necessary in the medium term.
A major transformation of the world order is taking place, challenging the European Union to engage more actively with current and emerging world powers and with other bilateral and multilateral partners, in order to promote effective solutions to problems which affect both EU citizens and the world at large. In accordance with Article 21 of the Treaty on European Union, the EU is formally committed to effective multilateralism with a strong UN at its core, which is essential in order to address global challenges, such as climate change and environmental degradation, the universality and indivisibility of human rights, poverty reduction and development for all, the consequences of demographic change and migration, and international organised crime. I agree that the EU should play a proactive part in building a United Nations that can effectively contribute to global solutions, peace and security, democracy and a world order based on the principles of the rule of law.
I voted for the report drafted by Mr Lambsdorff because I think that the EU is creating a new identity for itself on the global stage at the moment. I should remind you of the lengthy period of cooperation between the two international organisations, as well as of the EU's involvement in numerous projects launched by the UN. I must mention at this point the commitment made by European leaders to achieve the Millennium Development Goals. The eradication of poverty globally now features among the Union's foreign policy priorities. I welcome the initiative for strengthening cooperation on bringing stability to crisis zones and on drawing up new safety standards for nuclear power plants. The course of events in Japan highlights the need for this partnership. In view of the social upheaval in the Mediterranean region, I think that coordinated action between the EU and UN would ensure a peaceful transition to democracy. In this regard, I welcome improving relations with regional organisations.
I am in favour of this proposal for a European Parliament recommendation to the Council on the next session of the United Nations General Assembly. The proposal underlines that the European Union and the United Nations share the common commitment to promoting democracy, respect for human rights and peace among the international community. The proposal states that the further enlargement of the United Nations Security Council in order to include the EU is a key factor for effectively pursuing the objectives mentioned above. The proposal rejects Germany's request to occupy the potential new EU seat at the United Nations on a permanent basis and instead incorporates the Italian proposal to allow all Member States to occupy the seat in rotation in order to respect the principle of the equal dignity of all Member States.
The German request had been seen as an attempt to impose the political authority of Germany and the Anglo-French-German bloc within and outwith the EU. However, the adoption of the Italian position through this proposal confirms that the possible enlargement of the Security Council would also assure Italy the chance of having its voice heard on crucial international issues outside the EU. I have therefore voted in favour.
in writing. - It is important that Europe reaffirms its commitment to, and cooperation with, international movements like the UN at this time. The attention that the European Parliament gives the UN is most important.
The times we live in make it clear that there is a need to link up the Member States and the European Union in the most diverse situations and instances. This coordination is also very important in the United Nations (UN). I would even say it is essential to ensure European interests and values are defended and safeguarded in what is the most comprehensive and decisive international organisation.
Regardless of future changes to how the Union is represented within the UN, and in the Security Council - a debate which is still open - in particular, there is increasingly a need to join up the efforts of European countries so as to, alongside the Union's representatives overseas, encourage a collective capacity for intervention and influence. Regular consultations between the ambassadors of the Member States and those of the EU will be an important step along this path. At the same time, the Union should contribute to making the UN more efficient and transparent, and improve the management of its financial resources. The creation of a United Nations parliamentary assembly within the framework of the United Nations system is an interesting proposal that is worth studying and debating.
This report by Mr Lambsdorff concerns a proposal for a European Parliament recommendation to the Council on the 66th Session of the United Nations (UN) General Assembly. The transformation of the present international order at global level through conflicts in various parts of the world, and the self-determination of many peoples that have been downtrodden for decades, or even centuries, make the upcoming session of the UN General Assembly unusually significant. Pursuant to Articles 21 and 41 of the Treaty on the Functioning of the European Union, the European Parliament could not fail to take advantage of this session to push its positions on a number of subjects: not least, the role of the EU in the UN system; the EU and global governance; peace, security and justice; development; human rights; and climate change. I therefore agree with the rapporteur's proposals mentioned above, as well as with the need to foster a debate on the role of parliaments and national assemblies in the UN system, and on creating a UN parliamentary assembly.
The report advocates giving the European Union a seat on the United Nations (UN) General Assembly and a permanent seat on the Security Council. A number of voices have been heard advocating this idea in recent times, supported by the amendments introduced by the Treaty of Lisbon, specifically, the attribution of 'legal personality' to the EU. These are amendments whose legitimacy we have always contested. This demand - which subverts the spirit of the organisation: an organisation of states and not of supranational organisations - is not being made with the intention of making the UN's workings more democratic or of creating a new world order that is fairer and more peaceful.
The EU's alliance with the North Atlantic Treaty Organisation (NATO) and the United States to undertake wars and carry out acts of aggression in countries like Libya is proof of this. It is fundamental principles of the UN Charter, such as non-intervention in states' internal affairs, respect for their sovereignty and independence, and recognition of their right to development, that the EU has been placing at risk. Sovereignty comes from the people and the peoples of Europe have not given it to this EU, which is increasingly anti-social and anti-democratic.
This report again makes the unacceptable demand that the European Union have a seat at the United Nations (UN) General Assembly and a permanent seat on the Security Council, as a result of the anti-democratic Treaty of Lisbon and the 'legal personality' acquired from it. It is not with the intention of making the workings of either the UN body more democratic, or of creating a new, fairer world order, that the majority in the European Parliament is doing this.
How can an EU which, in alliance with the North Atlantic Treaty Organisation (NATO) and the United States, is promoting a war, and violating international law and the UN Charter in Libya, contribute to making the UN more democratic, or to humanity's peace and progress? How can the EU contribute to non-intervention in states' internal affairs, and respect their sovereignty and independence, and their right to development - rights enshrined in the UN Charter and in international law - when, in partnership with the International Monetary Fund (IMF), it is imposing an unprecedented programme of aggression against the workers and people of Portugal, and of the usurping of their resources? It cannot.
Sovereignty comes from the people and the peoples of Europe have not given it to an EU that is increasingly anti-social and anti-democratic.
The European Union should play an active role in developing the UN so that it can contribute effectively to global solutions, peace, security, democracy and international order based on the rule of law. There is a need to support multilateralism as a primary strategic interest of the EU, and to strengthen cohesion and the visibility of the EU as a global player within the UN. The ongoing transformation of the international order presents the EU with a challenge to focus more actively on current and emergent global powers and other bilateral and multilateral partnerships, in order to support effective solutions to the problems affecting EU citizens and the whole world in general.
The document under discussion sets out the European Union's priorities to take to the United Nations General Assembly. The key point, which has now been under discussion for some time, is the debate about reforming the Security Council. The proposal for a European Union seat that may be rotated between the Member States seems like an excellent idea. I therefore support the report.
I endorsed the document because it advocates advancing effective multilateralism as the overriding strategic concern of the Union and strengthening the coherence and visibility of the EU as a global actor at the UN, inter alia, by better coordinating internal EU consultations on UN issues and by promoting greater outreach on a wide range of issues. It also promotes engaging with the EU's strategic partners within the UN system and giving the strategic partnerships a multilateral dimension by including global issues on the agendas for the EU's bilateral and multilateral summits, as well as contributing to improving the efficiency and transparency of the UN and enhancing the management of the UN's financial resources.
Furthermore, it touches on important issues, such as strengthening the role of the International Criminal Court and the international criminal justice system, promoting accountability, putting an end to impunity, and strengthening the crisis-prevention structures and their effectiveness within the United Nations Development Programme, with a view to transforming this organisation into a global leader in crisis prevention and recovery. It also stresses the need for close cooperation between the EU and the UN in the area of civilian and military crisis management, particularly in humanitarian relief operations, and the need to thoroughly reform the International Atomic Energy Agency (IAEA), by bringing to an end its dual function of both monitoring and promoting nuclear energy use, and to limit the IAEA's responsibilities to overseeing the nuclear energy industry and verifying compliance with the Nuclear Non-Proliferation Treaty, as well as other important issues, which I basically agree with and support.
In the run-up to the 66th ordinary session of the UN General Assembly, the European Parliament, as usual, addressed its recommendations to the Council, representing the Member States, who are the only fully fledged members of the organisation. However, this year, the Union will be able to take advantage of its new 'super-observer' status, which confers special rights to speak during sessions. I voted in favour of this resolution because it is commensurate with the Union's new ambitions at international level. The Treaty of Lisbon grants the EU new prerogatives, confirms the development of its international capacity and puts new tools in place. Following this act, the Union must use this new ambition in the service of effective multilateralism, with the full strength of its values at the core. It also calls for a strengthening of global governance at a time when global challenges require global solutions. Finally, it focuses on core themes that the Union must play a role in advancing, as is its custom: development, human rights and climate change.
The current change in the international order is pushing the European Union to make a more active effort in its dealings with world and emerging powers so that it can take a proactive role in building a United Nations that can make an effective contribution to global solutions: peace, security, democracy and an international order based on the rule of law. This represents an essential starting point for dealing with climate change and environmental degradation, the universality and indivisibility of human rights, poverty reduction and development for all, the consequences of demographic change, migration and international organised crime.
Thanks to the Treaty of Lisbon, we now have permanent structures for external representation. This allows us to take an international role in line with our pre-eminent economic status and to act as a global player capable of sharing the responsibility for security around the world. It is down to us to clearly identify our interests and strategic objectives in order to be able to act effectively. The European Union is the world's largest provider of development aid and a major partner of the UN in crisis and post-crisis situations. We therefore feel duty bound to promote effective multilateralism as the overriding strategic concern of the Union and to strengthen the consistency and visibility of the EU as a global player.
The EU cannot forget its role in every respect as a leading actor on the world stage. As such, it needs to increase its role in all the multilateral organisations and, in particular, the United Nations (UN), where its role must be increasingly active following the launch of the European External Action Service (EEAS). Given that global partnerships are instrumental in achieving jointly identified global goals; that the EU is the world's largest provider of development aid and a major partner of the UN in its efforts across all three pillars of its work, including in crisis and post-crisis situations; and that Member States' contribution amounts to 38% of the UN's regular budget, we believe a solid and stable EU-UN partnership is fundamental to the work of the UN and key to the EU's role as a global player.
in writing. - In keeping with past practice, the Committee on Foreign Affairs draws up Parliament recommendations to the Council for the session of the United Nations General Assembly. As I understand it, EP priorities are: an enhanced role for the EU in the UN system, taking into account the institutional changes brought by the Lisbon Treaty; a need for guidelines ensuring proper consultations between the ambassadors of the Member States in order to avoid discordance of EU voices as in the case of Libya; an adequate budget for UN Women; further strengthening of the role of the ICC; support for the UN Mediation Unit and a key role for the EEAS in this context; improvement of the relationship between the UN Peacebuilding Commission and the EU Peace-building Partnership; and finally, stronger EU leadership in the area of global climate governance. All the abovementioned issues are timely and I voted in favour.
in writing. - I voted for this proposal because it gives an extensive review of the current global issues in the EU and UN, pointing out the challenges and the opportunities that the EU is facing. It has also addressed solid and far-reaching suggestions for the EU in various areas on the international level, such as engaging with the EU's strategic partners within the UN system, ensuring the important role of the EEAS, enhancing peace, security and justice, and combating climate change. I believe that these are the issues that are critical on the global stage right now, and the EU has to involve itself and play a vital role in all these aspects. Therefore, I support this proposal and recommend to the Council that it should give careful consideration to this report.
I voted for this report because I agree with the recommendations being made to the Council in view of the 66th Session of the United Nations (UN) General Assembly. I agree that the UN's role should be strengthened. In fact, and as the rapporteur mentions, the European Union carries insufficient weight in UN bodies, taking into account the major contributions made by the EU and its Member States. The Council needs to make its positions heard more vigorously in the UN, whilst ensuring greater coordination in achieving the Union's goals there and fostering greater cohesion between the Member States' positions. I agree with the rapporteur's call for the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy and the President of the European Council to make achieving enhanced observer rights for the EU a strategic priority, and to show greater visibility at the UN by way of intensifying consultations with the governments of third-country UN Member States.
in writing. - In favour. We recommend that the Council advances effective multilateralism as the overriding strategic concern of the Union and strengthens the coherence and visibility of the EU as a global actor at the UN, inter alia, by better coordinating internal EU consultation on UN issues and by promoting greater outreach on a wide range of issues. The Vice-President/High Representative (VP/HR) should be authorised to draft guidelines for regular consultations between the ambassadors of the Member States and the EU ambassadors, especially between those working at a multilateral level in places like Geneva and New York, so that the EU can successfully pursue its UN agenda and meet the expectations of UN members regarding its ability to act. Greater cohesion should be fostered both within the UN system and between the positions of EU Member States and candidate and potential candidate countries, so as to maximise the potential offered by the Lisbon Treaty to strengthen the EU's impact through the coordinated and strategic use of its various and distinct (EU and Member State) entry points. Its ability to negotiate with other regional groups should be enhanced in a timely manner and the EU representatives provided with a proper mandate to negotiate effectively on behalf of the Member States.
With regard to the 66th United Nations General Assembly, I support the view that Parliament ought to urge the Council to take a leading role in promoting the Millennium Development Goals. In fact, we must start a debate on how to sustain the international community's commitment to sustainable development and the elimination of poverty - which must also continue beyond 2015. Making progress on statebuilding, good and democratic government, conflict prevention, and the adoption of the required measures to combat corruption, tax evasion and the flight of capital, is an absolute priority.
I voted in favour of the report by Mr Lambsdorff because I consider that the challenges facing the EU, in a fast-changing world, require coordinated action at global level. The EU has more and enhanced opportunities for external representation under the Treaty of Lisbon and cooperation with the UN and other international organisations is both desirable and necessary for the purpose of crisis management, to maintain and build peace and to respond to international challenges, such as recent developments in Japan.
As rapporteur for the opinion of the Committee on Development on this report, I am delighted that it has been adopted today by the plenary of the European Parliament. It is essential to reaffirm the need to harmonise the efforts of different United Nations bodies in order to better promote the efficiency and effectiveness of action on development. Development assistance implemented by the United Nations must focus especially on achieving the Millennium Development Goals, with particular attention to the Least Developed Countries.
I am voting for this report, firstly because it criticises the Commission for delaying publication until 9 February 2011, even though it was obliged to table it in 2010, and because, like the rapporteur, I regret the weakness of the Commission communication as regards new developments. I also regret the lack of good results as regards small and medium-sized enterprises. I do, however, acknowledge that the joint technology initiatives help make European industry more competitive, although the already existing legal and administrative obstacles need to be dealt with quickly.
I voted in favour of this important resolution on the mid-term review of the Seventh Framework Programme of the European Union for research, technological development and demonstration activities. By adopting this resolution, the European Parliament is sending a clear signal to the European Commission on the future implementation of the Framework Programme for research. One of the most important proposals, which I also support, is the simplification of administrative requirements for projects implemented according to this programme. In fact, one of the difficulties noted is the complexity and burden of administrative procedures, as a result of which researchers seeking European financing are diverted towards national financing and Europe is made unpopular with regard to research. It is also very important for research and development policies to be territorialised so that research is distributed harmoniously in relation to all universities. The excellence often found in urban areas could be ensured by intensifying virtual links, for example, through permanent videoconferencing and a smart connection between territorialised research centres and centres of excellence.
The Seventh Framework Programme of the European Union for research, technological development and demonstration activities is the largest research support instrument in the world and the primary tool of European Union research policy. Research is the process of converting economic power into knowledge, while innovation is the reverse process of transforming knowledge into economic power. The European Union and its Member States must create for themselves the means to respond jointly to the major social, economic, environmental, demographic and ethical challenges facing Europe's states, such as an ageing population, citizens' health, food supply, sustainable development and the major environmental issues.
A better relationship is essential between the academic, research and industrial worlds to enable research results to be converted more effectively into products and services, generating economic growth and benefits for society as a whole. Member States should also step up their communication efforts regarding the use of new technologies, such as smart research information services, by announcing forthcoming research challenges and distributing research findings. This is why I voted in favour of this report.
Despite a series of hindrances - such as the economic crisis, the persistent inability to close the gap with the United States and increasing competition from emerging countries - the Seventh Framework Programme (FP7) has proved that it can offer added value to European research and development. FP7 is a chance for the European Union to make its research policy match its economic and social ambitions, particularly by consolidating the European Research Area (ERA). Looking at Mr Audy's report, I agree on the objectives highlighted in the mid-term review, particularly with regard to the simplification of administrative procedures, the participation of small and medium-sized enterprises through the Cooperation programme, and revamping and intensifying the Risk-Sharing Finance Facility. With a view to negotiating the future financial perspective from 2014, these measures will pave the way for the Europeanisation of research.
The report by my colleague, Mr Audy, on the Seventh Framework Programme of the European Union for research, technological development and demonstration activities (FP7) reveals a low level of participation by SMEs and industry in general, a low number of female researchers and under-representation of certain Member States. I think it is necessary to develop effective coordination of research between the EU and national and regional authorities. That is why I voted in favour of this excellent report.
The Seventh Framework Programme, with a total budget of €54.6 billion, is the world's largest instrument for supporting research, and that programme is definitely at the heart of EU research policy. It must be reviewed and adapted to a changing world, however, particularly in light of the financial crisis and varying fiscal circumstances. Currently, Irish bodies receive about €1 million a week from EU research funds, and other opportunities remain for Irish small and medium enterprises (SMEs). It is the SMEs that create 70% of the jobs in the euro area, and the SME sector is at the heart of the European economy.
Therefore, transparency must be increased and the administrative burden reduced so that more SMEs would be interested in becoming involved in programmes in the future, to ensure the Union's effectiveness in relation to research, development and innovation. Time-to-grant must be reduced and European cooperation and coordination improved in order to tackle the fragmentation which is currently damaging to the programme.
On 23 and 24 March 2000, the European Council, meeting in Lisbon, set the European Union (EU) an ambitious strategic objective: to become, by 2010, the most competitive and dynamic knowledge-based economy in the world. The central role played by research in this strategy has been acknowledged. Allocated a budget of around EUR 54 billion for the period 2007-2013, the Seventh Framework Programme (FP7) has become one of the largest research support programmes in the world and represents the primary tool of EU research policy. Its aim is to enable the EU to respond to the great societal challenges that concern all Member States and to which they cannot respond alone (ageing population and health, energy and water supplies or food supplies, sustainable development, climate change, and so on), as well as to develop the knowledge to enable our businesses to innovate more and enhance their competitiveness. In this report, the European Parliament is carrying out a mid-term review in order to ensure that FP7 meets the needs of European policies. I agree that in order to ensure that this programme is as effective as possible, it is necessary to simplify complicated and burdensome administrative procedures so as to successfully create a European Research Area.
The EU's Seventh Framework Programme is a crucial programme for improving the European added value in terms of research, development and innovation, at a time when Europe is lagging behind the United States in these areas, and is losing the headway it had over the emerging economies. Therefore, this report serves to highlight the relevance of an unknown programme while calling for changes: to alter the overly burdensome administrative and financial regulations and the low rate of success that make this programme still too prohibitive for small and medium-sized enterprises (SMEs), at a time when they play an important role in turning research outcomes into products and services; to ensure better cooperation and coordination between the various stakeholders at a time when the funding of research still remains split between national and European sources. These are a few initiatives that could at last enable us to reach the goal of financing research and development set at 3% of GDP by 2020, which is far from being achieved, in particular for France, which still only devotes 2% of its GDP to R&D.
In March 2000, the Council set the European Union the ambitious objective of becoming 'the most competitive and dynamic knowledge-based economy in the world' by 2010. The central role played by research in this strategy has been acknowledged. I think that examining the review of the Seventh Framework Programme (FP7) for research and technological development offers an opportunity to cement the precious link between knowledge, education and research. Over the years, FP7 has become one of the largest research support programmes in the world and represents the primary tool of EU research policy. It also offers a chance for the EU to make its research policy match its economic and social ambitions by consolidating the European Research Area.
In my view, there are two main aspects that the review should focus on in particular: overcoming the problems related to the burden and complexity of administrative procedures, as a result of which those seeking European financing are diverted towards national financing. Added to which, despite the progress made in recent years, the participation of small and medium-sized enterprises in the Framework Programme should be stepped up in order to develop the skills that would allow them to boost their competitiveness.
I voted for the resolution because the Europe 2020 programme considers research and innovation to be central for emerging from the crisis by means of smart, sustainable and inclusive growth. For that to happen, the Seventh Framework Programme must increase its funding from 2013 onwards. The Member States must commit themselves to continuing with the programmes as there must be increased collaboration between technology platforms, universities and the industrial sector as well as further simplification of procedures to eliminate the difficulties faced by small and medium-sized enterprises in accessing the research and development programmes.
The report by Mr Audy on the mid-term review of the Seventh Framework Programme of the European Union for research, technological development and demonstration activities certainly contains a number of pleasing aspects. For example, it looks at the fact that the programme has had a low success rate with small and medium-sized enterprises and also considers the request to shorten time-to-grant periods. However, I abstained in the vote because this own-initiative report contained a point which I thought was particularly weak, which made it impossible for me to vote in favour. Specifically, I do not support Mr Audy's call to increase funding for the European Research Council, as well as making it an independent legal entity with decision-making power which would be directly responsible for its own scientific strategy and administrative management.
I voted in favour of this report because I believe that an appropriate mid-term review of the Seventh Framework Programme of the European Union for research, technological development and demonstration activities is particularly important for establishing whether the programme's implementation accords with the objectives set. This programme is one of the most important research support programmes in the world and represents the primary tool of EU research policy. Furthermore, in many of the documents it has adopted recently, setting out its development goals and guidelines for the next decade, the European Union stresses the importance of research and innovation for strengthening the EU economy and helping it remain one of the most competitive in the world. In addition to the generally positive assessment, the report draws the Commission's attention to many aspects of the programme's implementation and provides specific proposals as to how they might be improved. For example, the report proposes increasing the programme's financing but, at the same time, it proposes identifying common research areas among those which appear most promising in terms of concrete applications, enabling the highest extent of sharing in an ethical context, so that tangible results are achieved when implementing this programme.
Despite the fact that Europe is still behind the US and is losing the lead it had over the developing economies, the results of the Seventh Framework Programme demonstrate the added value of this European programme for research and development in Europe. Unfortunately, however, there is still no method for evaluating how far the projects funded by the Seventh Framework Programme have advanced scientific knowledge. It is also necessary to point out the considerable imbalance between the participation of entities from the old and new Member States. Equally, the level of involvement particularly of small and medium-sized enterprises remains relatively poor. The situation could be improved by simplifying the administrative and financial rules.
It is necessary to emphasise the importance of the Joint Technological Initiatives (JTI) for the competitiveness of European industry. It is also necessary to point out the legal and administrative obstacles (legal subjectivity, funding rules and sometimes also intellectual property) which may dissuade many key research players and SMEs from participating. We must change the situation where the funding of research in Europe is too fragmented, while there are many sources of funding in the Member States and the EU applying different priorities, evaluation criteria, definitions and procedures, which necessarily leads to overlaps, confusion and errors.
Given the still fragile economic situation resulting from the financial crisis that has rocked Europe, in his mid-term review, the rapporteur mentions important aspects that should be improved so as to use the available public funding as efficiently as possible. I agree with the emphasis given by the rapporteur to two issues that are very important for future European research: increased simplification of payments between the European Commission and other entities, and increased participation by small and medium-sized enterprises, and industry in general, in responding to the great social challenges.
The unanimity of the committee vote on this important report and the vote taken today show, once again, that Parliament knows how to take a clear and decisive stance on crucial issues for citizens and enterprises. I think the report really highlights the critical aspects of the Seventh Framework Programme. It also sets out valid proposals to ensure that the remaining funds to be allocated can make a real contribution to increasing competitiveness and quality in the European market. In my view, simplifying administrative procedures and cutting red tape is still the most important challenge if we really want to let our businesses - and particularly small and medium-sized enterprises - have access to funds. We must use these funds to improve our ability to work in an integrated way by improving public/private partnerships, incentivising inter-regional clusters and ensuring good coordination between cohesion funds and funds for research and innovation.
This report helps to draw attention to the factors which are crucial in meeting the requirements of the future of research in Europe, in particular, in the context of the objectives assigned by the Europe 2020 strategy. It has now become essential to reduce excessive administrative burdens, in particular, to encourage greater participation by SMEs in the Seventh Framework Programme. Furthermore, it is imperative that EU programmes consolidate at all times the advantages of research and innovation, for the benefit of education and job creation.
The Seventh Framework Programme for research and development for the period 2007-2013 has been subject to a mid-term review by the European Parliament. This is an opportunity to remind the European Commission of the importance of making the right choices when investing in research and innovation for the future of Europe. EUR 28.5 billion remains to be programmed for the years 2011, 2012 and 2013. This sum must be allocated as a matter of priority to projects put forward by SMEs and industry in general, particularly in the areas of energy provision, sustainable development and the fight against climate change. We must ensure a better distribution of research infrastructure throughout the European Union, while respecting the principle of excellence which allows Europe to attract the best researchers in the world.
In 2010, the EU had not met the Lisbon strategy target of spending 3% of its GDP on research and development. This goal was revived in the Europe 2020 strategy, but the EU must now find the means to meet that target in order to remain an internationally competitive economy.
I welcome the adoption of the Audy report on the mid-term review of the Seventh Framework Programme, taking into account the impact of the recent economic crisis, which has particularly affected the capacity of small and medium-sized enterprises to invest in research and development. In order to avoid red tape and facilitate companies' access to European funding, simpler and more transparent procedures are absolutely vital.
With the publication of the Europe 2020 strategy, it became clear that commitment to research and development is crucial in order for Europe to return to economic growth and win the competitiveness game. That is why any evaluation of the Seventh Framework Programme (FP7) of the European Community for research, technological development and demonstration activities should be linked to the objectives of the Europe 2020 strategy and its implementation. I am convinced that, through research and development, Europe can manage to find efficient and effective responses to the energy problem, to the challenges of climate change, and to improving European competitiveness and productivity, leading us to a new growth cycle that is more sustainable this time.
This report by Mr Audy is on the mid-term review of the Seventh Framework Programme (FP7) of the European Union for research, technological development and demonstration activities. On 23 and 24 March 2000, the European Council, meeting in Lisbon, set the European Union an objective: to become, by 2010, the most competitive knowledge-based economy in the world. It has not been possible to achieve this ambitious goal. I hope that the objectives of the Europe 2020 strategy will be met, in particular, the EU's commitment to invest 3% of gross domestic product (GDP) in research and development by 2020. Europe 2020 cannot wait for the next Multiannual Financial Framework (MFF): it must start now. Therefore, this review is of crucial importance, since 50% of the funding for FP7 has still not been spent. I therefore agree with the rapporteur, specifically as regards the recommendations regarding the need to simplify mechanisms for accessing funds, making procedures simpler and more transparent, and facilitating the activities of small and medium-sized enterprises. It should also invest in flagship areas like health, energy and nuclear safety, responding to the new challenges of innovation and research.
The report introduces several important aspects of the mid-term review of the Seventh Framework Programme (FP7) of the European Union for research and technological development. It also makes relevant observations, such as that the majority of the EU's scientific work is still undertaken by researchers and technicians - mainly young people - in insecure jobs; the Portuguese case is paradigmatic.
We believe that there is a need to support public research and make its results available in a simple way, without bureaucracy, by promoting: productive and business activity, and small and medium-sized enterprises, in particular; the creation of skilled jobs, with rights; social progress and sustainable development. There is a need for a commitment to areas as diverse as, inter alia, energy efficiency, new energy sources, efficient resource use, recycling and new productive processes.
We cannot fail to express our concern about some of the principles guiding the European Research Area. We believe it should be founded on cooperation and mutual benefit, mitigating the currently existing inequalities in national research systems, and reversing any trends towards concentration of scientific and human resources in the more developed countries, which is the same as in so-called 'centres of excellence'.
This report introduces several relevant aspects of the mid-term review of the Seventh Framework Programme (FP7) for research and technological development. Particularly important is its concern to ensure that 40% of those taking part in research are women, as this figure is currently no higher than 25.5%, and to recognise that 'Europe continues to lag behind the US and is losing the lead it had over the emerging economies'. The report also 'regrets that most of the scientific work carried out within the EU is still done under precarious working conditions'.
However, we are concerned about some aspects, not least the principles guiding the European Research Area, since it should be focused on cooperation between genuine research and collaboration networks, reversing any trends towards concentration of scientific and human resources in the more developed countries and mitigating the currently existing inequalities in national research systems.
Innovation in micro-, small- and medium-sized enterprises requires support for public research and its results must be made available in a simple way, without bureaucracy, whether it be in terms of energy efficiency, using new sources of energy and new production processes, recycling and making better use of resources, or creating jobs with rights, or whether it be in human and social terms, with a view to social progress.
The report assesses whether the EU's Seventh Framework Programme for research and technological development will offer the possibility of consolidating the golden triangle of knowledge, education and research, which is of key importance for Europe. Among other things, the programme welcomes the level of participation and excellent results in the selection of projects, but it is a pity that the success rate in the programme generally remains relatively low. The correct management of public funds within the framework of this programme is essential, and I firmly believe that every change or reorientation must take place in a way that respects stability, overall cohesion and legal certainty, which underpin the mutual trust of the participants.
The main point of this report is that the European Union must do its utmost to stay at the top of the research, innovation and science sectors. If we do not have the research foundation today, we will not achieve excellence in innovation in the future. Good research resources are needed to create and foster employment in the EU and to boost the EU's competitiveness, particularly as the industrially developing countries grow in strength. Collaboration between the private and public sectors must be developed and SMEs encouraged to participate more fully in the programme. This encouragement must come from the high authorities. At a meeting on 4 February, the leaders of the EU and of Member States stated their commitment to the Innovation Union flagship initiative. Now, however, action must be taken to match their words. Research and innovation are what will help us escape from the economic deadlock which we are in at present.
Research and development play a large part in modernising our economies and strengthening our competitiveness. With a budget of EUR 54 billion for the period 2007-2013, the Seventh Framework Programme for research and development is the world's largest programme of support for research.
The adoption of this report by a strong majority is testament to Parliament's keen interest for the success of this programme and subsequent ones. Efforts still need to be made to ensure sound management of public money and prevent funds from being spread too thinly in projects that are not very efficient or that do not meet our needs.
The future of European research will involve simplifying how programmes are implemented, facilitating access to funding, the participation of small and medium-sized enterprises (SMEs) but, above all, adapting our priorities to society's great challenges (ageing population, climate change, and so on).
I am convinced that the European Union has a leading role to play in the development of large research programmes and that it can bring real added value by consolidating the European Research Area (ERA). That is why I decided to lend my full support to this report.
I voted in favour of this resolution because it calls for the use of the Seventh Framework Programme (FP7) to take account of the different consequences in each Member State of the economic crisis for the final years of the programme (2011-2013), given the considerable sums (EUR 28.8 billion over three years) still to be programmed, the objectives to be achieved for EU 2020 and preparation for a European Research Area and the Innovation Union. It calls, in particular, for the alignment of the FP7 objectives with EU strategies on resource efficiency, raw materials and the Digital Agenda. The remaining sums should not be diverted from research and used for other programmes or instruments that do not come within the research and innovation sector or the objectives and scope of FP7. There is a need to enhance, stimulate and secure the financing of research and development in the European Union via a significant increase in relevant expenditure from 2013 onwards, because such an increase in funding, ideally by increasing the budget, must foster sustainable growth and competition via excellence. This increase in funds must be coupled with a more result-oriented, performance-driven approach and with a radical simplification of funding procedures. I believe that we need to support further cooperation between different EU research, technological development and innovation programmes, and feel that the continuity of the future programme, once established, is important for all actors involved.
Europe's rapidly ageing society requires innovative solutions in diverse areas which will make it possible for it to function efficiently in spite of the reduced workforce. Similar challenges are posed by climate change, unexpected deficits of raw materials and biological threats, for example, the recent developments concerning E coli bacteria in vegetables. The way to find solutions to such unusual situations is investment in science and technological development. Although we have held many debates on this issue, the measures taken in Europe have, unfortunately, been ineffectual, despite the threat posed to our continent and our economy. The latter is not self-sufficient, and is additionally faced with the domination of the Chinese, Indian and Brazilian economies, which are developing extraordinarily rapidly. Financial support and the simplification of legislative procedures for scientific development should be a priority for the EU. To stand still is to move backwards.
I support the report on the mid-term review of the Seventh Framework Programme of the European Union for research, technological development and demonstration activities because I believe that it truly reflects what has been achieved, as well as existing problems. The European Union has the potential to become the world leader in innovation and inventions. This would give a new impetus to our economic growth and an improvement in the standard of living of our citizens. We have the ability to meet this goal by performing a series of domestic tasks, the most important of which is the reduction of bureaucratic hurdles. In order to become the citadel of innovation, we must sacrifice the bureaucracy that does not allow for funds to flow to researchers and entrepreneurs. Saddled with the old and rigid system of bureaucracy hindering the development of new and dynamic businesses, the European Union will not reach its target - to invest 3% of GDP in research and innovation by 2020. The European Union must change with the times and must cast off the chains of red tape. This approach must be implemented beginning with the research programme, which is a source of funding for new inventions, for the realisation of new ideas, and new jobs.
Paragraph 27 of this report contains information which contradicts the truth. The assertion that web sites and individual computer systems are constantly monitored by INDECT is false, as confirmed by the ethical review carried out on the INDECT project in Brussels on 15 March 2011, with the participation of specialists from Austria, France, Holland, Germany and the United Kingdom. The ethical review of the INDECT project had a positive outcome, and no infringements relating to the project's ethical aspects were identified. INDECT has been subject to constant monitoring by the European Commission from the outset. The Commission has not identified any infringements to date. Furthermore, this issue is out of place in the report as a whole, and specific reference is made to the INDECT project, with no mention of other similar projects which receive European Union funds.
The main aim of the INDECT project (Intelligent information system supporting observation, searching and detection for security of citizens in urban environment), which is implemented by the AGH University of Science and Technology in Kraków, is the development of research into information technologies which increase the safety of citizens of urban areas. The INDECT system is intended to identify threats by means of monitoring, including, in particular, pornography, arms trading and trafficking in drugs and human organs, and it is also intended to protect data and privacy.
The Seventh Framework Programme of the European Union for research, technological development and demonstration activities (FP7) is the largest research support instrument in the world and represents the primary tool of European Union research policy. The actions taken so far to develop knowledge in the most varied of fields demonstrate the ever more acute need to move towards spreading innovations and implementing them in our daily lives. It was precisely the direct impact of this instrument on everyday life that led me to vote in favour of the report by Mr Audy, in the hope that future innovation policies will make the absolute most of the synergies in the whole research and development value chain. The Seventh Framework Programme - which is mainly oriented towards research and technological development - is currently the only instrument for achieving the objectives laid down in the Innovation Union initiative and for expediting the transformation of Europe into a knowledge-based society. Thinking about the future of innovation implies creating jobs, leveraging research capital and translating it into practices that apply to normal life, as well as developing human resource potential - all of which are factors that should be included in the next Framework Programme.
Every year since 2007, the EU has spent over EUR 6 billion funding research and development on the continent. This will present a major challenge for the EU in the decades to come. Indeed, Europe lags behind the United States and is being caught up very quickly by the emerging countries; it must therefore quickly re-establish innovation at the forefront of its social model. The report by Mr Audy learns lessons from the first part of the Framework Programme for research. In order to achieve the Europe 2020 goals, it proposes that the rest of the programme should focus on the Union's most pressing challenges within the sectors identified in the 'Cooperation' chapter of the Seventh Framework Programme: health, food and biotechnology, information and communication technology, nanoscience and nanotechnologies, energy, the SET Plan and the use of biogas, environment, sustainable transport, social sciences, economics and humanities, and space and security. I voted in favour of this report because it not only makes an assessment of the situation but also sets ambitious targets for the Union which live up to the expectations of European citizens.
in writing. - FP7 is a chance for the EU to make its research policy match its economic and social ambitions, in particular, by consolidating the European Research Area (ERA). Allocated a budget of around EUR 54 billion for the period 2007-2013, FP7 has, over the years, become one of the largest research support programmes in the world and represents the primary tool of EU research policy. Four main objectives have been identified and correspond to four specific programmes that must structure the European research effort: the Cooperation Programme, the Ideas Programme, the People Programme and the Capacity Programme. The aim is to enable the EU to respond to the great societal challenges that concern all Member States and to which they cannot respond alone (ageing population and health, energy, water and food supplies, sustainable development, climate change, and so on), as well as to develop the knowledge to enable our businesses to innovate more and enhance their competitiveness.
Over the years, the Seventh Framework Programme (FP7) for research and technological development has become one of the largest research support programmes in the world and represents the primary tool of European Union research policy. After the failure of the so-called 'Lisbon strategy', which aimed for the EU to become the most competitive and dynamic knowledge-based economy in the world by 2010, we decided to consider whether the review of FP7 might offer an opportunity to consolidate the golden triangle of knowledge, education and research. We believe that FP7 is a chance for the EU to make its research policy match its economic and social ambitions, in particular, by consolidating the European Research Area (ERA). In addition, research and development policies need to be territorialised and the Union must adopt an ambitious European research plan for defence technology with a view to enhancing the sector's industrial and technological base, while also improving the efficiency of military public spending. Lastly, we agree with the Committee on Budgets that the design and implementation of all framework programmes must be based on the principles of simplicity, stability, legal certainty, consistency, excellence and trust, while also strengthening links between European institutions for research and industry.
The Seventh Framework Programme (FP7) for research and technological development (R&TD) is the European Commission's largest financial instrument for supporting and promoting research activity. It has a budget allocation of EUR 50 billion for the period 2007-2013. This report points to the paths to be followed as regards this Framework Programme for R&TD: it should be linked to the Europe 2020 strategy, but also to the Innovation Union initiative, and its main objective should be the areas of climate change, energy policy, competitiveness and population ageing. If we achieve the goals set out here, I have no doubt that we will enter a new economic cycle of growth.
in writing. - The seventh EU programme aims to build a united European Knowledge Area based upon achievements of former programmes and to implement further research towards strengthening socio-economic factors in the development of Europe. Scientific research is one of the bases of the European strategy for economic development, ensuring competency, development of the social area and environmental protection. Therefore, I voted in favour.
The Seventh Framework Programme is not just about research in general; it is also about a specific field of research that ought to be of particular concern to all of us following the Fukushima disaster. It is a question of funding from the Euratom programme. What is the use of productive reactors if they buckle under water masses and in the event of earthquakes? What is the use of the most productive nuclear power station if a minor fault is enough to make not only the immediate surroundings, but broad swathes of land, uninhabitable for decades? It is important for us to focus more on nuclear safety and to push ahead with the development of alternatives. Now that the Euratom research programme is shortly to be extended for the period 2012-2013, Fukushima ought to be taken as an opportunity for a rethink. We need to focus more on protection against radiation and final storage. It is a matter of life or death that we should not stick to the same priorities, in other words, the expansion of nuclear power, but rather that we should concentrate on safety aspects. The present research programme is, of course, unaffected by this. I have taken this into account when voting.
During my time in Parliament, I have campaigned on many occasions for nuclear safety in the EU. Such a risky technology for generating energy with all its hazardous by-products and fatal consequences for both man and nature in the event of nuclear meltdown should not be glossed over under the pretext of climate protection. Unfortunately, the Seventh Framework Programme also includes funding for research in the field of nuclear power. However, the report also calls for stricter regulations for the EU's INDECT programme. It states that the EU Commission should immediately publish all project documents and define a clear and strict mandate for the research goal, the application and end users of INDECT. This is an initial success in which the rights of the EU's citizens are taken seriously on a rudimentary level at least. Having weighed up the issues, I abstained from voting.
I voted in favour of the report by Mr Audy because the Seventh Framework Programme (FP7) needs to be thoroughly revised in order for it to achieve and come into line with the goals of the Europe 2020 strategy. The negative results of the mid-term review mean that we need to amend its priorities. I therefore agree on rewording the main objectives and stress the need for a more efficient research policy that cuts out the burden of red tape and provides for greater participation from small and medium-sized enterprises, as well as innovation and funding integration. By making these changes, we hope that the projects of the second phase of FP7 will end in success.
This report on the mid-term review of the Seventh Framework Programme (FP7) of the European Union for research, technological development and demonstration activities is based on the premise of reconciling the public with science. The Lisbon strategy set an ambitious goal for the European Union: to become, by 2010, the most competitive and dynamic knowledge-based economy in the world. The central role played by research was acknowledged in this strategy. This desire was not realised, for a number of reasons. The decade 2000-2010, which ended with an extremely serious economic crisis, will be evaluated in the future. It is now important, and I share the rapporteur's ambition in this respect, to analyse the work done and reorganise future work. FP7 is another opportunity for the EU to put its research policy on a par with its economic and social ambitions, not least by consolidating the European Research Area. FP7 is one of the largest research support programmes in the world and represents the primary tool of EU research policy. The specific existing programmes, like the Cooperation programme, the Ideas programme, the People programme and the Capacity programme, can and should enable the development of knowledge to enable our businesses to innovate more and enhance their competitiveness.
The Seventh Framework Programme (FP7) needs to be reviewed in order to bring it further into line with the objectives of the Europe 2020 strategy. If European research policy is to be more competitive and in tune with the EU's economic and social ambitions, FP7 needs to be tailored to four major objectives: promoting the simplification of the framework programmes for research and cutting the burdens of administrative procedures; improving the participation of small and medium-sized enterprises (SMEs); strengthening the innovation dimension and intensifying the Risk-Sharing Finance Facility.
In addition, we need to focus on the importance of collaboration between the academic world, public research institutes and the industrial sector. We must place greater emphasis on proposals for collaborative research between the public and industrial sectors, ease cooperation between networks of SMEs, universities and public research institutes, and the main criteria for choosing FP7 projects must now include an assessment of the possible impact on the market, technology transfer and the commercial use of research outcomes. I voted in favour of reviewing FP7 for these very reasons and also so that the EU can be more competitive in the field of research without having to wait for the Eighth Framework Programme.
I voted in favour of the Audy report on the mid-term review of the Seventh Framework Programme on research and development. With this text, the European Parliament confirms its support for this programme, which is of vital importance for developing European research and improving the competitiveness of our businesses. It defends the establishment of a permanent budget, which is essential if it is going to be able to meet its targets. This report then sets out specific proposals with the aim of resolving the programme's weaknesses. It rightly highlights the need to simplify funding procedures and optimise existing instruments, so as to facilitate access for small and medium-sized enterprises. Finally, this report reminds us that the European Commission needs to ensure that promoting innovation does not endanger the progress made in basic research.
in writing. - This report considers whether the review of the Seventh Framework Programme for research and technological development (FP7) may offer an opportunity to consolidate the golden triangle of knowledge, education and research that is the key to Europeans' destiny. I welcome the level of participation and excellence in project selection but regret, however, that the success rate under this programme generally remains quite low and is a disincentive, particularly for SMEs. I support, within the framework of the 'People' chapter, the Marie Curie Actions, which are of great value to researchers in their career and acknowledge that 'Joint Technological Initiatives' (JTIs) assist the competitiveness of European industry.
in writing. - Given the economic crises the EU is facing, it is essential we identify which areas of our activities lend themselves to helping us overcome our difficulties. Research and innovation are central to smart, sustainable and inclusive growth, so investment in R&D is the best possible response. Considering the numerous political and economic changes that have taken place since the Seventh Framework Programme was adopted, it is necessary to amend FP7 to reflect the situation of the new reality. Given the importance of knowledge-based industries to Europe and our thriving R&D sector, we cannot afford to wait until FP8 to take action. The 'Lisbon strategy' of becoming the most competitive knowledge-based economy in the world by 2010 may have failed, but this does not mean we should abandon it entirely. We must continue to work towards this goal by amending FP7. In doing so, we should address a serious failure under FP7 to provide funding for research in maternal and child health. Close to 400 000 babies are born prematurely annually, yet there is no funding for research in this area. Pre-term birth is the number one cause of infant death and premature babies are far more likely to develop lifelong chronic illnesses.
The Seventh Framework Programme (FP7) of the European Union for research, technological development and demonstration activities should be evaluated with a view to the current state of the European Union, but with an eye on the future. The rapporteur rightly points out the failure of the goal set by the European Council in 2000 of becoming the most prevalent knowledge-based economy in the world by 2010. However, although this same goal was not achieved by the deadline, it remains the true purpose of common action. Therefore, the evaluation of the Framework Programme can play a significant role in this respect: in other words, by seeking to reduce the obstacles to the European economy's growth that have been emerging, specifically by cutting red tape in procedures for accessing research support programmes.
in writing. - In favour. The report was already adopted unanimously by the ITRE Committee, takes on board the recommendations of the expert group and identifies further scope for improvement of the various EU research instruments. For instance: more open access and dissemination of research results, wider calls in the field of socio-economic sciences, more collaborative research, efforts to improve the mobility of researchers, more actions for innovative SMEs, better coordination with the Member States. The report does not cover the issue of ITER or of Galileo investments. On the negative side, the text is sometimes too much oriented towards the economic role and competitiveness of research and innovation rather than towards what research and innovation can bring to society as a whole.
Research is an essential component of the world of knowledge and, in a globalised economy, it is certain to bolster growth and employment levels in the European Union. The Seventh Framework Programme (FP7) is a good opportunity for the European Union to develop its research policy, while also consolidating the European Research Area (ERA). Through this programme, Europe aims to satisfy the requirements of industry - and more generally, of European policies - for research and knowledge.
By adopting today's report, Parliament shines a light on the results achieved by the research programme in these first four years. Yet to achieve bigger and better results in the future, we need to simplify the administrative process, improve the participation of small and medium-sized enterprises, support innovation and adopt risk-sharing finance facilities. The report also urges the EU and the Member States to adopt an ambitious research plan to consolidate the European defence industry.
I voted in favour of Mr Audy's report because I consider investment in the research and innovation sector to be fundamental to competitiveness, growth and job creation in the EU. I consider the mid-term review of the Seventh Framework Programme for research and development 2007-2013 to be particularly useful for the purpose of drawing useful conclusions based on an evaluation of the current situation. I welcome the rapporteur's proposal to simplify financing procedures and to adopt a performance-driven approach and the criteria of 'excellence' and 'European added value' in EU spending. The research sector is a sector which can bring maximum added value to the Union. Public budgets have been cut and, as such, private funding should be mobilised in order to finance the forthcoming Eighth Framework Programme for research. I therefore approve of the rapporteur's proposal to increase the participation of industrial groups and small and medium-sized enterprises.
Four years have passed since the introduction of the Seventh Framework Programme for research and technological development. In the context of a changing global economic situation and at a time when Europe is slowly attempting to extricate itself from the economic crisis, it is becoming clear that the programme was put in place to solve legitimate and significant problems. The global competition of major economic powers such as China, India and Brazil is forcing us to take special measures, aimed at gaining a technological advantage allowing us to implement the European Union's intended strategy effectively. The right investments in research and scientific development will translate into the long-term construction of a knowledge-based society, which is one of the most important components of economic power. The report touches upon the key issue of insufficient cooperation and exchange of information between Member States, which results in the duplication of individual projects. A further alarming matter is the unequal participation of the Member States, which results in greater imbalances in an area as important as research and technological development. This is a complete contradiction of the goals of the Seventh Framework Programme.
As a result of the economic crisis, some Member States no longer have as many opportunities to provide support for the programme, and this is a challenge to the EU to identify accurately those who need support, and to grant support to them. The programme's implementation will last another two years, and the level of budgetary commitment has not exceeded 50% (of EUR 54 billion for the period 2007-2013), which should make it easier to involve the competent bodies and enable the funds available to be used as appropriately as possible.
in writing. - I support the work done by the rapporteur in this report. I share his concerns that the Commission communication was delivered so much later than promised. The FP7 has delivered some excellent work and I am encouraged by the work done by the rapporteur to close the golden triangle.
The Seventh Framework Programme (FP7) for research and technological development (R&TD) is the European Commission's largest financial instrument for supporting and promoting research activity, and it has a budget allocation of EUR 50 billion for the period 2007-2013. This report stresses that the FP7 for R&TD should be linked to the 'Europe 2020' strategy and to the 'Innovation Union' flagship initiative, and that it should focus, until its term expires, on the areas of climate change, energy policy, competitiveness and population ageing.
I am voting for this report because I understand that only by reinforcing European research, development and innovation policy will it be possible for it to increase its competitiveness and adopt an increasingly leading role at global level. I also consider it important that the Seventh Framework Programme contributes to establishing the European Research Area, pursuant to Article 179(1) of Title XIX of the Treaty on European Union.
Research and innovations are important for ensuring sustainable and inclusive growth in Lithuania. According to data from the World Bank, Lithuania has great potential to become a dynamic, knowledge-based economy. However, the study also states that in the research and development (R&D) sector, my country faces managerial, structural and regulatory problems. We must overcome these obstacles if we want to make real progress. This also poses problems for Europe. In Europe, R&D expenditure is low compared to other global powers, due to a lack of private investment and favourable conditions for innovation. I agree with the rapporteur that we really need better coordination of research projects and cofinancing within the Union. Furthermore, research facilities and infrastructure in Central and Eastern Europe must be modernised and expanded.
This will encourage European competitiveness and help to overcome infrastructural disparities between the old and new Member States. I also believe that research and technological development must become more accessible to ordinary Europeans. According to data from a European Commission survey, only 10% of Europeans feel they are well informed about science, while 65% feel that governments should make more efforts to interest young people in scientific matters. We should do the same.
I am voting for this resolution as I believe there is a need for a comprehensive economic agreement capable of strengthening already existing strong bilateral ties in terms of trade and investment. However, I believe that the agreement should be balanced and encourage fair trade. Despite the strong consensus on an ambitious agreement, I argue that it should not affect public services or the EU's rights to legislate on the Fuel Quality Directive. The agreement should also have ambitious sustainable development targets, with legally binding social and environmental parameters.
I voted in favour of this resolution on EU-Canada trade relations. Canada is one of the EU's oldest and closest partners, being the first industrialised country with which - in 1976 - the EU signed a Framework Agreement for commercial and economic cooperation. However, the EU-Canada economic relationship has not yet reached its full potential and I feel that an EU-Canada free trade agreement can strongly contribute to developing and realising this by improving trade and investment flows while removing tariff peaks and unjustified non-tariff barriers and supporting closer cooperation, particularly in the fields of regulatory cooperation, labour mobility and recognition of qualifications. I welcome an agreement with Canada going beyond the WTO commitments and being complementary to multilateral rules, provided that the negotiations produce a balanced, ambitious, high-quality agreement that goes well beyond tariff reductions, and other tools begin to be applied. For instance, the reciprocity principle should be applied in the context of the legal remedies available in the event of commercial disputes, and there is a need to improve the protection of intellectual property rights, including trademarks, patents and geographical indications.
By voting in favour of this resolution on the current trade negotiations between the EU and Canada, I wish to reiterate the importance of international trade (including with Canada) for developing our economies. As stated in the resolution, even though Europe must continue giving priority to the international trading system, that is, the Doha Development Round negotiations, the current negotiations with Canada can usefully complement this international approach with a bilateral approach, which is equally necessary. Thus, by discussing and negotiating, we are managing to find solutions on issues related to trade and respect for certain principles, such as those concerning the environment. However, as Vice-Chair of the working group on public services, I am concerned about the approach chosen for this sector. Indeed, by adopting a 'negative list approach' (a list that excludes certain public services from the liberalisation process) and not, on the contrary, 'a positive list approach' (exempting public services from liberalisation, except those featured in the list), we may well end up weakening public services. This resolution therefore urges the European Commission to abandon this approach.
I voted in favour of this resolution. Canada is one of the EU's oldest and closest partners, being the first industrialised country with which - in 1976 - the EU signed a Framework Agreement for commercial and economic cooperation. A number of bilateral agreements designed to facilitate stronger trade relations have been signed over the years and currently, the EU is Canada's second most important trading partner and Canada's second largest source of foreign direct investment. I agree that that the EU-Canada economic relationship has not yet reached its full potential. The free trade agreement planned could make a significant contribution towards advancing the EU-Canada economic partnership and would send a powerful pro-growth signal to investors and business within the EU and Canada.
Whereas a commercial agreement is currently under negotiation between the European Union and Canada, the European Parliament, through this resolution that we have just adopted, is expressing concern about the European Commission's approach in relation to public services. Indeed, the European Commission, responsible for negotiating this agreement, seems to want all services to be included, in principle. By negotiating a 'negative' list of services that would not be included in the free trade agreements, and if it were to go ahead, the Commission would be reversing the rationale that has prevailed hitherto. Yet public services are not like other services: because they provide social and territorial cohesion as well as essential support to vulnerable populations, these services have features specific to the general interest they seek to attain. Consequently, it is crucial to continue adopting an approach that protects these services, particularly by protecting them from international competition.
Relations with Canada have long been profitable for both parties and, in commercial terms, are of mutual interest and involve good cooperation. Despite the fact that Canada is a developed country, where very few questions could be raised over the level of respect for social rights and the highest environmental standards, the Commission - before Parliament, even - has set out a basis for negotiations with the equivalent Canadian authorities which goes into detail on many issues that need to be modified in order for us to be satisfied.
I am voting in favour of this resolution, which relates to a chapter of the European commercial policy that should be taken as a model for negotiations with other countries - including India, China and Pakistan - which certainly do not guarantee fair competition, let alone respect for social rights and environmental standards, as Canada does. When we embark on negotiations with these countries, we should remember how strict and exacting we have been with extremely enlightened places like Canada and adopt the same direct and open attitude in defence of our interests.
in writing. - I voted against the trade relationship between the EU and Canada as I feel any BIT could undermine the Commonwealth negotiation between UK and Canada. While I see no reason why the EU and Canada cannot trade freely, prior legislation has demonstrated the EU ambition is predisposed to usurp rather than parallel extant trade relationships between the UK and third countries.
I voted in favour of the resolution on EU-Canada trade relations aimed at establishing a Comprehensive Economic and Trade Agreement. Canada is a close trading partner of the European Union: over 10 years, Canadian investment in Europe almost doubled, reaching EUR 119.5 million in 2009. It is therefore necessary to establish an advanced legal framework so as to ensure a positive impact on growth. I would like to highlight the issue of market access for agricultural products. Rules of origin are different in Canada and the EU, and the Commission must make sure that the interests and priorities of European agriculture are properly taken into account. In particular, efforts should be made to find a satisfactory solution to the problem of rules of origin so that products from other North American Free Trade Agreement members do not follow in the wake of Canadian products.
The multilateral trade system, based on rules and established through the World Trade Organisation (WTO), remains the most suitable means of regulating and promoting open and fair trade. However, given the historical and very successful economic relationship between the EU and Canada, I support an agreement that transcends the commitments made within the framework of the WTO and is in addition to the multilateral rules, so as to achieve the maximum potential of cooperation between these two powers.
I voted for the resolution on EU-Canada trade relations because it highlights the need to include social and environmental issues in the future Economic and Trade Agreement between the European Union and Canada. As far as environmental protection is concerned, I think that it is important for the European Union to refuse to import oil extracted from oil sands.
As part of the ongoing negotiations on the trade agreement between the EU and Canada, the Commission must undertake to comply with the European Parliament's demands. In a free trade agreement, two things are vital: first, ensuring reciprocity in respect of social and environmental legislation; second, adopting a consistent and protective approach to services of general interest. European environmental and health standards should not be lowered just to satisfy our partner. The European Commission must consider the consequences of its decision to include all services automatically and by default. While this method allows certain public services to be excluded on a case-by-case basis and at the request of each Member State by establishing a 'negative' list, it nevertheless runs the risk of potential omissions. Parliament does not wish for this new model of negotiation to set a legal precedent. Up to now, the Commission has negotiated free trade agreements by providing a 'positive' list, listing services covered by the agreement one by one. This method, which is commonly used in international trade, provides a better safeguard for certain sensitive sectors for the EU and should therefore be the sole method used by the Commission.
Canada and the EU share a set of values, making us not just trade partners, but also natural allies in the global geostrategic situation. It is a fact that there is a single civilisation on both sides of the Atlantic which would gain a great deal from strengthening even further the ties between its peoples. It would not be productive to expound at length on the historical ties between Canada and Europe, and on the contribution that its citizens made to liberate the European continent during the two world wars that devastated it.
Despite the obstacles to trade liberalisation that still remain and the Union's reservations regarding current practices in Canada, I hope that the necessary bases can be established for a mutually beneficial trade partnership sooner rather than later. A comprehensive economic and commercial agreement between Canada and the European Union could end up being the most ambitious and wide-ranging that we have yet concluded. I hope that will be the case.
This motion for a resolution is on EU-Canada trade relations, whose negotiations are expected to be concluded by the end of 2011. The goal of the EU's trade and investment policy is economic growth that is sustainable, generates wealth and creates jobs. Let us recall that the conclusion of trade relationships with our strategic partners will enable the EU to have added value of 1% of gross domestic product (GDP) by 2020, which was EUR 120 billion in 2010, benefiting consumers and businesses alike. To this end, and without questioning the role played by the World Trade Organisation (WTO), it is crucial to liberalise trade by concluding all negotiations under way within the framework of the Doha Development Agenda (DDA), of which EU-Canada trade relations are part. Although some issues remain unresolved, such as the negative impact on biodiversity of tar sands extraction and of some seal-derived products, I voted in favour not only because the public procurement problem has practically been resolved, but also because of the benefits to the Member States, and to prevent the negotiations from suffering any delays.
The first item in the preamble illustrates the vision guiding this report: it states that the multilateral trade system established through the World Trade Organisation (WTO) continues to represent the most suitable framework for regulating and promoting open and fair trade. It continues by advocating the successful conclusion of the Doha Round.
This is a vision that is developed in the subsequent points of a resolution with which we naturally disagree. We disagree, in fact, just like the millions of workers, farmers, small and medium-sized business owners, and many others across the world who have, for years, been pointing an accusing finger at the WTO, at its goals of deregulating trade and at the interests it serves: those of the multinationals; of large companies and financial institutions, which rake in millions at the expense of sacrificing millions of jobs and labour and social rights, destroying small and medium-sized producers and degrading the environment.
The EU-Canada Free Trade Agreement, like the others, also covers services and worthy, but inconsistent concerns are being expressed relating to 'negative lists' or others, which do not remove the threats also hanging over public services. There are more than enough reasons to vote against.
The European Union continues to build its trade policy with consequences that affect the various Member States profoundly but differently.
The agreements that give concrete expression to this policy are essentially based on free trade, whose goals and effects are clearly demonstrated by the associated rhetoric: that of so-called 'offensive interests', as if we were talking about a war.
They are generally agreements that lack increasing democratic legitimacy as they are almost always negotiated in the greatest secrecy, behind the public's backs, in an attempt to cover up their economic, social and environmental impact, and avoid informed debate and clarification.
With negotiations at a stage said to be fairly advanced and their conclusion envisaged for 2011, its impact on sectors and countries has yet to be fully debated.
However, the content of this agreement is nothing new: the opening up of markets, and the liberalisation of services, including increasingly commercialised public services, which are at the mercy of the interests of multinationals, and cause trouble for the people.
The consequences are well-known: the domination of markets by a few, the destruction of weaker production systems, and increasing pretexts for attacks on rights, and on living and working conditions.
The EU commenced talks on the Comprehensive Economic and Trade Agreement with Canada in 2009. The potential agreement covers a broad range of topics: trade in goods and services, intellectual property rights, public procurement, regulatory cooperation, investment, temporary migration, competition policy and employment and environmental standards. In my opinion, it is right for both sides to prioritise efforts to reach agreement over several fundamental points, such as the issues of public procurement, investment and public services.
I welcomed the document because the EU and Canada have a close relationship as far as trade and foreign direct investment are concerned. The ongoing negotiations on a Comprehensive Economic and Trade Agreement (CETA) aim at a very advanced agreement, exceeding in its level of ambition any trade and economic agreement negotiated either by the EU or by Canada to date, that could reinforce the already strong bilateral trade and investment relationship even further. I welcome an agreement with Canada going beyond the WTO commitments and being complementary to multilateral rules, provided that the negotiations produce a balanced, ambitious, high-quality agreement. I feel that agriculture chapters will constitute an important issue for both parties in these negotiations. I am concerned about possibly substantial concessions in the area of GMOs, milk and origin labelling. The interests and the priorities in agriculture should therefore be fully taken into account and the agreement must be beneficial to EU and Canadian consumers and to the agricultural sectors on both sides as well, and ensure, within a balanced overall outcome, greater - but fair - competition among EU and Canadian suppliers providing agricultural goods. I welcome the initial commitment from both parties not to maintain, introduce or reintroduce agricultural export subsidies on the agricultural goods traded, this being a positive step in the interests of ambitious and fair negotiations, as well as the agreement to cooperate in WTO agricultural negotiations.
The European Union and Canada have had good, solid trade relations for many years. However, the potential for economic cooperation is far from exhausted and I welcome the negotiations in relation to the CETA. Nonetheless, progress in WTO negotiations must be given priority over bilateral agreements. This resolution covers a range of important themes. I particularly support the reservations expressed by the European Parliament in relation to the possible negative impact on European agriculture. The principle of mutuality must be preserved in order to ensure a solid, sustainable agreement for both sides. In this context, I would like particularly to refer to the debate on origin labelling for slaughter cattle which needs to be resolved, as well as tariff-related and technical obstacles, such as protracted approval procedures for EU products. Clearly, the aim of the CETA must be fair competition.
In view of the fact that the European Union is Canada's second largest trade partner, and that Canada is a major partner for the EU in the field of foreign direct investment, I voted in favour of the motion for a resolution on EU-Canada trade relations. At the same time, I would like to emphasise that Poland is Canada's largest trading partner among the Central and Eastern European countries and, for a dozen or so years, has maintained a bilateral trade surplus which has grown year on year. Today's vote is a key step forward which bodes well for the future.
in writing. - I am delighted that my amendment, which 'takes note of the recent legal developments regarding the EU's ban on seal products, in particular, Canada's request to the WTO for the establishment of a formal dispute resolution panel, and expresses its strong hope that Canada will withdraw the WTO challenge, which runs counter to positive trade relations, prior to the need for ratification of the CETA agreement by the European Parliament', was carried.
Commercial relations between the European Union and Canada can go well beyond the commitments undertaken through the World Trade Organisation as long as they are based on a balanced agreement, a guarantee of proper reciprocal access to each other's markets and improved protection for trademarks, patents and geographical indications. Fresh investments are, in our view, needed in order to ensure respect for the environment and good working conditions. Since the agricultural sector is of fundamental importance, we urge the Commission to negotiate an agreement that is beneficial for producers and consumers alike, and which ensures fair competition between providers of agricultural products from the European Union and Canada. Lastly, we think that the Council should obtain Parliament's consent before signing any further international commercial agreements, and that Parliament should be kept informed throughout all phases of the procedure in order to guarantee greater democratic control. This is the only way that we can achieve higher growth in trade and investments between the European Union and Canada.
I voted for the resolution but against Amendment 10 which supports the ban on importing seal products imposed by the EU. This ban is not justified, neither scientifically nor legally. Indeed, the conclusions of the scientific opinion given by the European Food Safety Authority (EFSA) at the end of 2007 are based on data concerning the slaughter of animals in abattoirs and which are not reliable with regard to seal hunting. The legal base is also questionable, as the European Parliament's legal opinion, dated 1 April 2009, shows: 'It seems virtually impossible to justify the ban on the sole basis of animal well-being, since the Treaty contains no legal basis on animal well-being'. The protection of the species, for its part, is not at stake, its population having even tripled in Greenland over 25 years. Finally, an embargo on which the Commission gives assurances that there would be no impact on Inuit traditional hunting is unrealistic. In this context, the request submitted by Canada to the World Trade Organisation (WTO) concerning the creation of a special dispute settlement body in relation to the European embargo is justified.
in writing. - Parliament has given a strong signal in its resolution on the EU-Canada trade negotiations that it will rigorously defend its legislation to ban seal products from the EU market. EU citizens demanded we take action to keep the products of the cruel commercial hunt out of the EU. Canada has no right to try and undermine the democratic will of European citizens by taking our clearly non-discriminatory seal ban law to the World Trade Organisation. Closer trade ties between the EU and Canada can only be built on a basis of respect for the wishes of the European public and for European law.
The European Commission is about to conclude negotiations with Canada on a free trade agreement of unprecedented scope. It has been negotiating since 2004. European citizens were never consulted or even informed. The report welcomes this harmful agreement whose content has only been revealed through leaks. This is unacceptable. I shall vote against the report and I condemn this agreement, which gives the people of Europe a subordinate role, following the example of the North American Free Trade Agreement.
The historical relationship between Europe and Canada is long, and even predates the EU. Moreover, we share the same values and principles, making us preferential allies in the global geostrategic situation. There has been significant progress with trade relations, although there is still no comprehensive agreement. I believe that we should continue to make every effort to reach an agreement that suits everyone, since it will be very important for both sides' economic development.
in writing. - The potential agreement covers a wide range of issues: trade in goods and services, intellectual property rights, public procurement, regulatory cooperation, investment, temporary migration (mode IV), competition policy and labour and environmental standards. Both parties still need to find an agreement on several crucial chapters of the negotiations, among others, on access to government procurement, investment and public services. There are two other issues that came up in the negotiations that are quite sensitive in the EP. The first issue concerns the Canadian oil sands and the EU's Fuel Quality Directive. The Fuel Quality Directive has been highly debated in the Committee on the Environment. As yet, the Canadian Government believes this directive discriminates between Canadian oil imports and oil imports from other countries. I consider the agreement to be too early. The second issue is the EU's ban on seal products and it is highly important. This agreement could reinforce the already strong bilateral trade and investment relationship between the EU and Canada; however, it should be mutually beneficial and therefore, I have abstained from voting as yet.
A progressive agreement will encourage and accelerate active trade and investment relations between the EU and Canada. The liberalisation of trade relations will bring mutual benefits for business actors and will create more favourable investment conditions. To achieve a comprehensive, high-quality agreement that goes beyond the WTO commitments, neither party should express requirements that conflict with their internal policies or institutional arrangements. Furthermore, in the event of commercial disputes, the reciprocity principle should be applied, the protection of intellectual property rights should be improved and there should be reciprocal access to the services and public procurement markets. Particular attention should be paid to the agricultural sector and consumers. We must maintain a firm stance on GMOs, milk and origin labelling. We must ensure fair and greater competition among agricultural goods suppliers. I feel that the Commission should begin negotiations with Canada on investment once Parliament has expressed its position on the future EU investment policy. We must protect the parties' most sensitive sectors, so that they are excluded from the scope of investment agreements. The Commission must take a firm stance on the ban on seal products and, in this regard, Canada should withdraw its requirement for the WTO to establish a formal dispute resolution panel. Such a requirement does not conform with the principles of positive trade relations.
I welcome this European Parliament resolution on EU-Canada trade relations. There is a natural partnership between the EU and Canada founded on cultural similarities and a long shared history. It is only natural, therefore, that the private sectors in both the EU and Canada have shown strong support for an ambitious and comprehensive economic agreement, and believe that advancing a closer EU-Canada economic partnership would send a powerful pro-growth signal to investors and business within the EU and Canada as well as internationally. I therefore welcome an agreement with Canada that transcends the World Trade Organisation (WTO) commitments and is in addition to the multilateral rules, provided that the negotiations produce an ambitious, high-quality agreement, based on reciprocity and that goes beyond mere tariff reductions. I would, however, warn of the need to consider the economic impact of this opening up, especially on the Member States whose economies are more vulnerable.
At the present time, the trade system of the World Trade Organisation (WTO) seems to be the best way to offer a reference framework for economic relations between states. However, it does not prevent states or supranational organisations from increasing their economic relations beyond that common regulation. Therefore, a particularly close economic relationship between the EU and Canada seems justified. As stressed in the report, the EU is Canada's second most important trade partner. For its part, in 1976, Canada became the first industrialised country with which the EU signed a framework agreement for commercial and economic cooperation, and it is the EU's fourth largest source of foreign direct investment. An agreement could lead to relations between the two areas reaching even greater levels of economic cooperation, creating even stronger links between these two areas, which are already profoundly linked by a common cultural approach.
in writing. - In favour. Negotiations with Canada on a far-reaching Comprehensive Economic and Trade Agreement (CETA) are well advanced and could be concluded this autumn. The CETA is by far the most ambitious bilateral FTA the EU has ever negotiated under the 2006 'Global Europe' trade strategy. It includes far-reaching chapters on Services, Procurement, Investment Protection, Intellectual Property and Regulatory Cooperation.
Economic relations between the EU and Canada are of key significance for the development of dialogue between the two parties. After the US, the EU is Canada's biggest trade partner, whereas Canada is the EU's 11th biggest trade partner. The aim of the ongoing negotiations on a Comprehensive Economic and Trade Agreement (CETA) is the conclusion of a very wide-ranging agreement, with more ambitious goals than any of the economic and trade agreements negotiated to date by either the EU or Canada. Bilateral trade and investment links are already strong, and this may result in them becoming even stronger. According to the joint report by experts from the EU and Canada, the conclusion of a Comprehensive Economic and Trade Agreement is intended to provide tangible economic benefits, which will result from trade liberalisation and the elimination of tariff barriers. Nevertheless, certain problems still remain regarding this agreement, which may have a negative impact on the EU's agricultural sector.
In my opinion, more work needs to be done in terms of the differences between the sanitary and phytosanitary standards in force in the EU and in Canada. Furthermore, more work needs to be done to ensure the compliance of environmental standards in Canada with those in force in the EU. In connection with the above, I believe that it is necessary to carry out a detailed analysis and evaluation of the abovementioned standards.
in writing. - I welcome today's resolution, which highlights progress in negotiations for an EU trade agreement with Canada. Canada is an important potential trading partner for the EU, and both parties will profit from such an agreement. However, there are some concerns which the Commission needs to take into account: the environmental impact of extracting oil from tar sands and the health of workers mining asbestos are just two issues which need to be looked at carefully. I support calls for Canada to withdraw its WTO challenge on the EU's ban on seal products and am pleased that amendments outlining this position were adopted by Parliament. The Commission also needs to take a strong position to protect the ban. Intellectual property rights must also be adhered to with the use of trademarks and patents. I am confident that these problems will be dealt with and taken into account by the Commission and that an effective trade agreement will be agreed.
I am voting for this own-initiative report since it tackles the current issues in the interminable debate on the ratings industry: specifically, the lack of competition, oligopolistic structures, and the lack of accountability and transparency, primarily as regards rating sovereign debt.
I voted in favour of this resolution on credit rating agencies: future perspectives. Credit rating agency (CRA) ratings fulfil several useful purposes: they aggregate information about the credit quality of issuers in a global environment. Ratings allow issuers to assess global and domestic markets, reducing information costs and widening the potential pool of investors, and this provides markets with liquidity and helps to set prices. The recent financial crisis has highlighted three problems in the industry: a lack of competition, over-reliance on external ratings in the regulatory framework and no liability for ratings on the part of CRAs. I agree with the rapporteur's opinion that credit ratings are not just pure opinions and that CRAs should be accountable for their ratings. Therefore, their exposure to civil liability should be enhanced in order to provide a credible threat.
I voted in favour of Mr Klinz's report on credit rating agencies. Credit rating agencies are useful: they provide information about the quality of credit products, enabling debtors and investors to access global and domestic markets and ultimately help fix prices. However, the crisis has demonstrated the dangers created by the current system: the lack of competition and a lack of accountability and transparency of agencies in particular. This is an own-initiative report which calls on the European Commission to clearly identify the shortcomings of the current framework and to provide an impact study outlining the potential different alternatives for improving the system, including new legislation if necessary. I urge the Commission to respond to our request as soon as possible.
I voted in favour of this important document. Rating agencies assess not just private equity companies and their products, but also countries. The conditions under which a country can expect to borrow on international markets depend on the rating it receives. Negative ratings in the face of financial difficulties send a country into a kind of debt spiral, because a falling rating increases the cost of borrowing even more and makes the country's financial situation even worse. All market participants and their supervisors must know the criteria used to set ratings and be able to check these themselves. The Commission and the G20 countries are asked to establish a new global approach to assessment, which would reduce the likelihood of errors, would regulate the activities of companies involved in ratings and would reduce the risk associated with financial assessment. I welcome and have, on several occasions, repeated the proposal that Europe urgently needs to establish its own credit rating agency, which would produce objective and independent assessments. I welcome the report's call to establish our own independent rating agency, which, according to the proposals, would initially be called the European Credit Rating Foundation.
The possibilities for all EU Member States to borrow in international markets under the right conditions, as well as the stability of the whole global financial system and the effectiveness of crisis prevention, will depend on how successfully we can reform financial assessment.
Credit rating agencies (CRAs) assess countries, institutions and companies, assigning risk ratings regarding their ability to pay their debts on the agreed date. Regulation (EC) No 1060/2009 on CRAs was adopted as a first reaction to the financial crisis. This regulation dealt with the most pressing issues, subjecting CRAs to oversight and regulation. However, it did not solve all the problems.
Indeed, the financial crisis has demonstrated that there are three key problems in how these agencies operate: lack of competition, over-reliance on external ratings and no accountability. This report, which I voted for, calls on the European Commission to identify the failings and provide an impact assessment on the possible alternatives, including further legislative proposals. It also calls on the European Commission to assess the costs and benefits of creating a fully independent European Credit Rating Foundation.
I supported the proposed report because I think that creating credit rating agencies will boost competition in this sector, which is a prerequisite for enhancing quality, reducing information costs and, last but not least, increasing the relevant agencies' accountability. This will also help reduce regulatory dependence.
I voted in favour of Mr Klinz's draft report on credit rating agencies because I think the edited text contains many positive elements and good ideas. In particular, I agree with the aspiration to improve the transparency, integrity, responsibility, independence and reliability of these agencies. What is more, I support Mr Klinz's idea to establish a European Credit Rating Foundation that would be independent of States and institutions, and I share his belief that the current oligopoly is a problem for the sector.
The recent financial crisis has drawn attention to three key problems in the area of rating agencies, which are the lack of economic competition, the excessive dependency of the regulatory framework on external rating assessments, and the fact that the rating agencies provide no guarantee for their ratings. I am not sure whether the rapporteur's proposal to establish a European Rating Agency is a sensible solution. There is no guarantee that the European Rating Agency would acquire a good reputation and would become a genuine new player among rating agencies, that it would be credible, or that it would be able to convince the market of its absolute independence of any public body, whether the Member States, the European Commission or any other public entity.
The rapporteur's proposal to establish a network of European rating agencies seems more sensible to me, since cooperation between rating agencies active at national level in making use of the available human and financial resources should encourage competition in this area by covering a broad range of activities and different markets, thereby making it possible to achieve the same level as the large rating agencies which have a global scale of operations.
in writing. - I voted against the potential adoption of EU harmonisation of credit rating agencies as the standards may vary, and necessarily so, between Member States. Without one single common currency, and in view of the volatility of markets, particularly in the failing eurozone economies, the UK faces the possibility of being tangled in a mire of harmonised credit ratings which would have to encompass all economic circumstances across the Union and could expose UK business and industry to hazardous ventures supported by EU-wide credit ratings. It is up to independent economies in independent Member States to determine their conditions and limitations concerning credit rating.
Given the consequences that credit ratings for sovereign debt can have for the market, budgetary balances and the general welfare of the people, it is imperative that these be based on trustworthy facts and figures. In order to preserve the truth and fairness of such ratings, there is a need to increase the transparency underlying these decisions, as well as the accountability of these agencies. I therefore support and welcome the establishment of priorities for the regulation of credit rating agencies proposed today, which I consider essential in order to overcome the problems in this industry.
in writing. - The situation with credit ratings agencies must be addressed in Europe. These private, profit-orientated organisations have far too much power over sovereign governments and I fully support plans to address this anomaly at European level.
I voted against the report on credit rating agencies. It is politically unacceptable and economically dangerous for these agencies, which have played such a negative role in the present crisis, to continue to have the right, granted by the EU itself, to rate not only companies, but also the economies of the Member States. The European Parliament should be more decisive and radical in its decisions on action by credit rating agencies, especially after the damage they have caused to European economies and European citizens. However, the report is spineless. The regulations it proposes are cowardly and the lack of transparency surrounding credit rating agencies basically remains as before. By no stretch of the imagination has the problem been resolved of ratings by self-seeking private firms, be they American now or European in the future, which alone foster the speculation mafia. The report should promote a public, democratically-controlled agency which has nothing to do with private interests and which can play a particular role within the framework of solidarity between the States and their citizens.
I voted in favour of this report because it sets out the situation relating to credit rating agencies (CRAs) clearly and objectively. I, too, believe that CRAs play a necessary and extremely useful role in distilling and simplifying the torrent of information about the financial markets, both in terms of the solvency and reliability of debt issuers as well as in terms of individual financial instruments. However, as Mr Klinz rightly points out, this business model risks drawing attention away from protecting investors and towards protecting debt issuers, unless suitable corrective measures are taken. I do not think that competition can be improved, since the proliferation of agencies could undermine the credibility of ratings. However, I think that greater responsibility could translate into greater objectivity and more thorough work, which would protect not just the affairs of the few but help reduce information imbalances, which amounts to safeguarding the functioning of the markets and also the general interest.
I voted for the resolution on credit rating agencies because I believe that a new European rating agency is required, which will introduce an alternative method of operation and more competition in this sector. The financial crisis has shown us that we cannot continue to accept the oligopolistic structure, nor the lack of transparency and accountability of current credit rating agencies.
in writing. - (FR) I voted in favour of Mr Klinz's report. It contains some interesting proposals for pursuing the necessary framework for credit rating agencies. The current situation in the euro area reminds us on an almost daily basis of the impact of decisions taken by these agencies and the reliance of the global financial regulatory system on these agencies. I particularly welcome the request made to the European Commission to look at the feasibility of introducing an independent European Credit Rating Foundation. This is a concrete proposal which would enable us to address the over-reliance of the global financial regulatory system on some non-public credit ratings.
in writing. - I support this report on the future of credit rating agencies (CRAs). The recent financial crisis has highlighted that there are major problems with this business, such as over-reliance on external ratings in the regulatory framework and no liability for ratings by CRAs. Indeed, CRAs played a significant role in the build-up to the financial crisis through the assignment of faulty ratings to structured finance instruments. This report, in advance of the legislative proposal the Commission is preparing for the autumn, addresses these issues, calling for: a review of whether and how Member States use ratings for regulatory purposes in order to reduce the general over-reliance on them of the financial regulatory system; a detailed impact assessment and viability study on the costs, benefits and potential governance structure of a fully independent European Credit Rating Foundation; the exploration of establishing a truly independent European Credit Rating Agency; the establishment of a European Rating Index which incorporates all ratings of registered CRAs that are available on the market.
One after the other, credit rating agencies are downgrading the credit ratings of those European countries affected most by the crisis or placing them on 'negative alert'. I am talking about Portugal, Ireland, Greece and Spain. Although the agencies may not have triggered the global financial crisis, such actions on their part have, nonetheless, exacerbated it. In fact, they encourage speculation, jeopardising the chances of success of the already draconian recovery plans imposed on their people. That is why the creation of a European credit rating agency is urgent, adopting the legal status of an independent foundation. There must also be an end to the conflicts of interest inherent in credit rating agencies, which are currently able to issue ratings whilst acting as consultants. This is a change that should go hand in hand with the Commission's assessment of the need for greater disclosure of information for all products in the field of financial instruments.
Ever since the economic and financial crisis began, there has been talk of nothing but credit rating agencies (CRAs). However, what are our thoughts on their now key role? The European Parliament has addressed this issue. Although CRA ratings fulfil several useful purposes (for example, they aggregate information about the credit quality of issuers, which is particularly helpful in our global environment), developments in the regulatory framework have turned these 'information intermediaries' into de facto 'regulatory licensors', a mistake that we must not make!
The financial crisis has highlighted that there are three key problems in the industry: lack of competition, over-reliance on external ratings in the regulatory framework and no liability for ratings by CRAs.
The role played by the credit rating agencies (CRAs) is undoubtedly important for the current market economy. These agencies started out as information middlemen, facilitating access to the market for debt issuers and investors, enabling reduced information costs and, therefore, greater liquidity and transparency. However, as is the case in many other areas of this sector, the crisis has demonstrated three key problems: lack of competition, over-reliance on external ratings in the regulatory framework and no liability for CRA ratings. There is an urgent need to review the role of these agencies for regulating the global financial market and find effective solutions for their lack of competition. It is also crucial to assess the conflicts of interest in this business model.
Credit rating agencies (CRAs) provide ratings for three different sectors - the public sector, companies and structured finance instruments - and played a significant role in the path that led to the financial crisis, through the assignment of faulty ratings to structured finance instruments, which had to be downgraded on average three to four notches during the crisis. Regulation (EC) No 1060/2009 was the first reaction to the financial crisis and already deals with the most pressing issues, subjecting CRAs to oversight and regulation. However, I hope that greater transparency in the actions of CRAs will be obligatory. The absence of regulatory certainty in this sector is putting the proper functioning of EU financial markets at risk and therefore requires the Commission, before tabling further amendments to Regulation (EC) No 1060/2009, to identify properly the gaps in the new framework and provide an impact assessment on the range of alternatives available to fill such gaps, including the possibility of further legislative proposals. The credit rating industry has several problems, some of the most important of which include the lack of competition, oligopolistic structures and the lack of accountability and transparency.
The situation over the last few years has thoroughly demonstrated how little credibility credit rating agencies (CRAs) have. Nonetheless, they continue to have free rein, and their actions are extremely damaging, especially for countries with weaker economies. As entities that are dependent on the financial system and very much stakeholders in the ratings they issue, they make a living, above all, from disproportionately stimulating credit and capitalist financial speculation. These agencies are a clear expression of the financialisation of the economy - that do not translate or correspond to actual increases in productive activity - and they constitute a central part of neoliberalism's development strategy, which is always seeking levels of profit that real production cannot ensure, because of the well-known trend towards decreasing profits.
While this report does make some criticisms of how these agencies operate, the truth is that it never gets to the bottom of the issue, or proposes public control of the financial sector, so as not to threaten the interests of large companies and financial institutions. This is a key issue. We therefore call for effective regulation of the financial sector, and putting a stop to the liberalisation of capital movements, to tax havens, to derivatives, and to CRAs and their operations.
We know - as it has indeed been demonstrated over the last few years - that credit rating agencies (CRAs) are not credible, but their actions, nonetheless, remain very damaging, especially to countries with weaker economies, and they make a living, above all, from disproportionately stimulating credit and capitalist financial speculation.
They are, above all, the result of the financialisation of the economy - that do not translate or correspond to actual increases in productive activity - and they constitute a central part of neoliberalism's development strategy, which is always seeking levels of profit that real production cannot ensure.
While this report makes some criticisms of how these agencies operate, the truth is that it never gets to the bottom of the issue, or proposes public control of the financial sector, so as not to threaten the interests of large companies and financial institutions.
We therefore call for effective regulation of the financial sector, and putting a stop to the liberalisation of capital movements, to tax havens, to derivatives, and to CRAs and their operations. We need a different fiscal policy that contributes to economic growth, social justice and balanced public accounts, so that it may contribute to the end of the tax benefits available in tax havens, to the taxation of profits made on the stock exchange, and to the introduction of an additional tax on the profits of large companies and financial institutions.
This report refers to extremely important issues regarding the rating sector, including the lack of competition, the oligopolistic structure and a lack of accountability and transparency, especially in the rating of government debt. In my opinion, it is therefore essential to take steps to create a European Credit Rating Agency, which could work towards a new model of credit rating and create the conditions for developing genuine competitiveness.
It would be a good thing if credit rating agencies were to be more accountable in future. The truth is that the agencies gave the highest possible rating to many complex financial instruments, toxic instruments, as we were later to learn. The report recommends that there should be more and better risk analysis by market players so that they do not have to rely too much on the credit rating agencies.
Almost the entire market for credit ratings, which are sometimes made compulsory for regulatory purposes, is controlled by three large US agencies. Opening up this industry to competition, or creating a European public agency, will not change the perversity of the system.
It is now madder than ever. No one knows which market or which agency directs the reactions of the other; whether one country's poor rating triggers panic over sovereign debt, or whether cynical speculation leads to a poor rating; whether a good rating has an impact on certain assets being held onto or whether, because they are good and one wants to hold onto them, the assets are rated favourably. Monitoring the activity of agencies more closely offers only a minimum service and obviously does not go far enough. Despite the repeated criticisms they have received in Europe and the US, the reputation of agencies has not really suffered. There is no doubt that holding them legally and even financially accountable for the consequences of their mistakes and their irresponsible evaluations would have an impact. Yet again, nothing will be resolved without fundamentally changing the system instead of trying to patch it up to guarantee its survival.
By approving Mr Klinz's report appealing for effective regulation of rating agencies, Parliament is taking another step towards greater transparency in the financial markets. It is important to overcome the current problems that characterise the sector: the lack of competition, the regulatory over-dependence on ratings, and the low reliability of notes.
In this vein, Parliament's request for the Commission to consider creating an independent European agency that could also be responsible for sovereign debt ratings is significant. Since the irresponsible behaviour of credit rating agencies (CRAs) has often been the initial cause of speculation that primarily harms European taxpayers, it is hugely important to review their role in sovereign debt ratings as part of the ongoing reform process, which will be completed in the autumn.
I welcomed this document because the credit rating industry has various problems, the most serious of which are oligopolistic structures and the lack of competition, accountability and transparency. For the dominant credit rating agencies (CRAs) in particular, the payment model is a problem, while the regulatory system's key problem is over-reliance on external credit ratings. As you know, CRAs rate three different sectors - the public sector, companies and structured finance instruments. There is an inherent conflict of interest if market participants devise internal credit risk assessments for their own regulatory capital requirements. I see the need to increase supervisors' responsibilities, capacity, powers and resources for monitoring, assessing and overseeing the adequacy of the internal models and for imposing prudential measures. I believe that credit ratings must serve the purpose of increasing information to the market in a manner that provides investors with a consistent assessment of credit risk across sectors and countries, and consider it important to enable users to better scrutinise CRAs. In this respect, it is necessary to highlight the central role of increased transparency in their activities. I firmly believe that we must support the establishment of new CRAs while avoiding any distortions of competition.
The resolution voted on today sets out a series of measures to reduce the current dependency on a very few ratings sources. As well as an increase in competition, these measures include greater and judicious use of internal credit ratings, particularly by large financial institutions that are capable of performing their own risk assessments. We were certainly somewhat divided on this subject during the initial phases, but in our final positions, we were substantially in agreement. Consensus was also reached on the issue of transparency, since I support the idea to oblige all registered rating agencies to conduct an annual review to assess their past credit rating performances, with this information then being passed on to the supervisor.
We Swedish Social Democrats today supported the call for the Commission to carry out a more detailed investigation of the conditions for establishing a European Credit Rating Foundation or a public European credit rating agency. We can see that a politically created credit rating body could be a way of putting pressure on the large private agencies. At the same time, we can see the potential problems. It would therefore be beneficial to get a better picture of both the advantages and disadvantages of such a body with the aid of a detailed study. A better knowledge base is a prerequisite for further discussion of this matter.
in writing. - I voted for this report. The recent financial crisis has highlighted that there are three key problems in the credit rating agencies industry: lack of competition, over-reliance on external ratings in the regulatory framework and no liability for ratings by CRAs. The report suggests ways of dealing with each of these problems.
The recent financial crisis has highlighted the three main problems involving credit rating agencies: lack of competition, due to the scarce importance of rating agencies in global capital markets, as well as the inability to compete, particularly in terms of regulatory standards; over-reliance on external ratings in the regulatory framework for formulating standards, laws and regulations (for example, their increasingly frequent use in determining capital requirements) as well as Central Bank reliance on external credit ratings; and, lastly, the absence of liability for credit rating agencies in relation to the ratings they provide, in which regard the report also proposes to foster the establishment of a European network of credit rating agencies. We agree, in this vein, with the importance of more widespread information for investors and that market participants should only be authorised to invest in derivative financial instruments if they can prove to have an understanding and ability to assess the credit risk that the product carries. Lastly, we support the idea of establishing a fully-independent, non-public European Credit Rating Foundation (ECRF).
This hypocritical text claims that the main problem with credit rating agencies is that they hamper competition. Its solution to the 'over-reliance' of banks on these agencies is that the banks assess the risks themselves. Banks responsible for measuring austerity! If they are unable to do so, they are asked to apply the least favourable rating to offer themselves the greatest protection. The problem is not protecting the interests of banks but protecting the general interest. Once again, the people are last on the EU's list of priorities.
Credit rating agencies (CRAs) fulfil several useful purposes: they aggregate information on the credit quality of issuers, enabling issuers to access global and domestic markets, reducing information costs and widening the potential pool of investors, thus providing markets with liquidity. However, the recent financial crisis has highlighted that there are three key problems in the industry: lack of competition, over-reliance on external ratings in the regulatory framework and no liability for ratings by CRAs. We must pay attention to the potential measures to be taken. These should undergo the necessary impact assessments and scrutiny, and should not be a shot from the hip, which could be counterproductive, increasing the barriers to entry into the markets and the risk of more conservative ratings, with subsequent effects on the real economy and lending. We must view this industry from a global perspective, as it is a true worldwide industry with an underlying global capital market. We must therefore stay up-to-date with developments in the United States.
in writing. - This own-initiative report raises the main current issues concerning the credit rating industry, amongst which, the most important are the lack of competition, oligopolistic structures and the lack of accountability and transparency, notably regarding the rating of the sovereign debt. I consider it to be very timely. It is necessary to do our best not to repeat the situation which happened with Greece. I voted in favour.
Credit rating agencies are supposed to provide information about the quality of credit. Hitherto, however, these agencies have earned themselves a dishonourable reputation. Thus, for example, their delayed reaction to the financial crisis of the 1930s was roundly criticised. The experts in the credit rating agencies even failed to spot the rotten financial structures in the US property market as a risk. Likewise, when state debts began to rise, they only reacted when investors started to express their worries, responding with such harshness that the financial problems of individual countries were exacerbated. There is something terribly wrong with the system as a whole if the Greek irregularities and the Goldman-Sachs swap to conceal debt were known in the market for many years, if it was common for Athens to revise its budget data as soon as a new government came to power and the state was still given a good credit rating, only provoking a sudden, sharp response when the financial and economic crisis happened, causing bankruptcies, penalising states whose banks backed precarious loans, while, at the same time, betting a lot of money on countries going bankrupt. This proposal can only be the first step in the right direction, which is why I have voted in favour of it.
I believe that the activities of credit rating agencies are generally extremely dubious. This is not just because they do not identify risks in good time, as in the case of the US real estate market, but also because they can make a bad situation worse after a crisis occurs. We cannot allow private US rating agencies to decide arbitrarily on the creditworthiness of European states. This report is a step in the direction of more stringent controls on credit rating agencies, which is why I have voted in favour of it.
I welcome this resolution on the future perspectives of credit rating agencies. The credit rating industry often experiences problems relating to oligopolistic structures and a lack of competition, accountability and transparency. Consequently, the Commission should consider the possibility of establishing a completely new, independent European Credit Rating Foundation (ECRF), which would have the right to participate in decisions on sovereign debt ratings and credit rating agencies. The management, staff and governance structure of the new ECRF would be fully independent and autonomous. I welcome the proposal that CRAs' exposure to civil liability in the event of gross negligence or misconduct be defined on a consistent basis across the EU. Furthermore, there is a need to increase supervisors' responsibilities, capacity, powers and resources for monitoring, assessing and overseeing the adequacy of the internal models, for imposing prudential measures and conducting investigations and inspections. It is very important to create a level playing field for credit rating agencies by stimulating competition, transparency, market opening and stability.
The work done by credit rating agencies (CRAs) is important since it ensures reliability and stability. Hence, we need to establish rules and standards governing their ratings and their impartiality. I voted in favour of the report by Mr Klinz because I think it is essential for the European Union to have adequate rules to manage the impact of ratings on the overall financial and economic system. Notwithstanding the legal vacuum in this area and the possibility for these agencies to affect Member States' economies - even to the extent of plunging them into crises - this report does appear to be the first step towards new rules for rating agencies given the Commission's recent adoption of the new regulation on CRAs.
I voted in favour of Parliament's resolution on credit rating agencies (CRAs) because I agree that it is essential to reduce the unfair competition caused by the CRAs' common practice of assessing market participants while simultaneously obtaining orders from them. I believe the Commission should carefully assess the potential use of alternative instruments to measure credit risk. It is vital that the European Securities and Markets Authority (ESMA) exercises its powers effectively and has the right to conduct unannounced investigations and on-site inspections. It is also vital that, when exercising its supervisory powers, the ESMA gives the persons subject to proceedings the opportunity of a hearing in order to respect their right to defence. I also agree with the call for the Commission to carry out a detailed impact study on costs, benefits and the potential governance structure of a totally independent European Credit Rating Foundation, which would be competent in the three areas of ratings.
Although this report has some positive aspects, it was not capable of proposing the creation of a public, independent European Credit Rating Foundation. On the contrary, the ambiguity of the way it is written allows for the public financing of a new private agency. The report also fails to mention the withdrawal of sovereign debt from the agencies' ratings, which is the main measure that could be taken in this area to combat speculation against the euro. Finally, the report should have suggested that the Commission examine the possibility of prior European Securities and Markets Authority (ESMA) approval of all 'structured financial products'. I am voting against for these reasons.
Through this measure, we are at last able to express our desire to improve the work of rating agencies by enhancing their transparency, integrity, responsibility, independence and reliability. While recognising the role of agencies in supplying information and stimulating market liquidity, it is now quite clear that financial operators have placed too much faith in their judgments and that their actions contributed to causing the financial crisis. There is too much dependence on external credit rating agencies and an oligopoly exists in the sector. I am therefore in favour of establishing an independent European Credit Rating Foundation with responsibility for ratings in the public sector, for companies and for structured finance instruments.
The recent financial crisis has demonstrated the need to regulate credit rating agencies (CRAs). Indeed, recent events have opened up the possibility of identifying the failures of their action and of re-examining their status as certifiers of the subjects of their analysis: companies, the public sector, and structured finance instruments. As such, it has become clear that they play an important role in reducing the asymmetries in information that could be detected between investors. On the other hand, however, it has been noted that there is too much confidence in the ratings assigned by CRAs, which surely contributed significantly to exacerbating the financial crisis. There is, therefore, an urgent need for a new regulatory model that will reduce dependence on CRA ratings. The solution involves measures such as limiting the dependence of the European Central Bank (ECB) on data provided by outside agencies, reinforcing the competences of regulators and supervisors, launching the debate on creating a European Credit Rating Foundation, increasing the range of information available to investors - thereby decreasing the CRAs' power - and also, for example, strengthening mechanisms for civil accountability.
I should like to offer my congratulations on the excellent work carried out by Mr Klinz. I call on the rating agencies to shed further light on how they determine their sovereign ratings, while also asking the sector to explain their methodologies and why their ratings diverge from the forecasts of the main international financial institutions. Another controversial issue is the structure to be put forward to counterbalance the three largest rating agencies at European level, which are felt to have a disproportionate influence on our market. Hence, I call on the Commission to carefully assess the opportunity for a completely independent credit rating foundation, which should be provided with seed funds to cover a maximum of five years.
Lastly, it is essential to look at the ways to make rating agencies subject to civil liability for their ratings. I would therefore ask the Commission to identify the ways in which rating agencies could be held liable under the civil law of the Member States.
in writing. - In favour. CRA ratings fulfil several useful purposes. They aggregate information about the credit quality of issuers in a global environment with asymmetric information between debt issuers and investors, allowing issuers to access global and domestic markets, reducing information costs and widening the potential pool of investors, thus providing liquidity to markets and helping find prices. However, developments in the regulatory framework have made these 'information intermediaries' de facto 'regulatory licensors'. The recent financial crisis has highlighted that there are three key problems in the industry: lack of competition, over-reliance on external ratings in the regulatory framework and no liability for ratings by CRAs.
The main objective of the resolution adopted today is to remove the dependence on external credit ratings from the whole system, as far and as soon as is feasibly possible. The role of external ratings as hard triggers is particularly significant when downgrading from investment grade to sub investment grade. In a competitive and well-functioning market, the reputation of an agency is enough to ensure the quality of its ratings. However, since credit rating agencies currently operate in an oligopoly, they benefit from an intrinsically 'guaranteed' market.
I voted in favour of the Klinz report because I consider that the measures that it proposes to address the problems that exist in the credit rating service sector are a move in the right direction. These services have a massive impact and the results of their activities may be catastrophic for the states and organisations which they rate, as we saw very clearly in the recent financial crisis. Clear operating rules need to be laid down for these services, the rating procedures they use need to be disclosed and they need to take responsibility. The states and all manner of services and organisations which they rate cannot be left at the mercy of their decisions. The three principal rating agencies rate 95% of economic activities; we are therefore talking about a monopoly, with all the adverse repercussions that can have. We are calling for transparency, restrictions on illegal activities, assumption of responsibility, evaluation of these agencies by independent bodies that will guarantee their impartiality and strict application of the rules.
I support the Klinz report in order to advance the process of reforming the rating agencies. While the first legislative initiative made these agencies subject to regulation and supervision and the second clarified the supervisory powers of the European Securities and Markets Authority (ESMA), this resolution advocates decreasing regulatory dependence on external ratings, structuring the industry in a competition framework and improving its business models in line with the criteria of the Financial Stability Forum.
The final text includes my amendments. With these amendments, I intended to strengthen the capacity of the supervisory authorities, promote a level playing field globally, increase competition by avoiding rating shopping and establish standard procedures for disseminating information. On the subject of sovereign debt, I advocated that the rating agencies should avoid pro-cyclicality in their work and take into account the forecasts of the main international financial institutions. I also called for proposals from the Commission to reform the payment models and to impose accountability for misconduct.
Finally, I very much welcome the fact that the report considers the establishment of an independent European rating agency and the possibility of a European foundation.
in writing. - I support this report which recognises that credit rating agencies lack accountability, competition and transparency, notably with regard to sovereign debt. More needs to be done at an EU and global level to ensure that reckless practices do not endanger the financial security of the EU.
Credit rating agencies (CRAs) are information middlemen that promote liquidity and transparency in the market by reducing asymmetries in information in the capital markets and facilitating access to the global market, and by reducing the cost of information and making use of the potential of creditors and investors.
However, these agencies present certain problems, in particular, concerning their lack of competition, their oligopolistic structures, the excessive trust placed in them, and their lack of transparency and accountability. Such issues are becoming more important at the present time, not least as regards Member States that, because of their economic and financial difficulties, are seeing the ratings of various national institutions fluctuating inconsistently and cyclically.
While the importance of CRAs cannot be denied, it would be advisable to limit their role in the future. I therefore voted for the proposal tabled by Parliament to call on the Commission to carry out an impact study, and an analysis of the costs, benefits and governance structure of a European Credit Rating Foundation competent in the various areas of ratings: the public sector, companies and finance instruments.
in writing. - This report will introduce tougher oversight of credit rating agencies by the new European Supervisory Authority on Securities and Markets (ESMA) this summer, which will prove an important tool in ensuring that the previous laissez-faire attitude to lending will not be able to continue in the wake of the financial crisis. Credit rating agencies were earning fees, from financial institutions, for awarding ratings on their products, and from the resulting business of selling those products. This conflict meant agencies were keen to give high ratings to complex financial instruments, which led to investor complacency when buying these products. Agencies were also advising companies on ways to present their higher-risk products as low risk, and this misleading practice meant that these products turned out to be more toxic than their rating would suggest and led to huge losses for investors, including pension holders across Wales.
The financial and economic crisis has thrown a critical light on credit rating agencies and, in particular, their active role in the continuing crisis, the core problems identified being a lack of competition, excessive dependency on external credit ratings and a lack of answerability in the sector. For this reason, the rapporteur recommends examining the idea of setting up a genuinely independent European credit rating agency, stating that the new European Credit Rating Foundation must be self-sustaining. Because of the far-reaching consequences of ratings, intensive interaction with this sector is unavoidable. This is why I have voted in favour of the report.
The financial crisis of recent years has highlighted the three main problems in the sector: lack of competition, over-reliance on external ratings in the regulatory framework, and no liability for credit rating agencies in relation to the ratings they issue. I voted in favour of the report by Mr Klinz because I think establishing a completely independent, non-public European Credit Rating Foundation is a sensible and attractive idea.
I am voting for this report as I believe it is essential that we confront failures to comply with international social legislation both inside and outside Europe; these constitute forms of social and environmental dumping that are damaging to European companies and workers. It is to be hoped that this report can reinforce the firm nucleus of the work parameters incorporated in International Labour Organisation (ILO) legislation.
I voted in favour of this resolution on the external dimension of social policy, promoting labour and social standards and European corporate social responsibility. It should be stressed that the external dimension of social policy includes EU activities and initiatives aimed at promoting labour and social standards in non-member countries. This includes opportunities for men and women to obtain decent and productive work in conditions of freedom, equality, security and dignity. International labour standards should, above all, ensure the development of people as human beings. People are not goods whose price can be negotiated. Work is a part of our everyday lives and is critical for the dignity, welfare and development of a person. The EU has a good reputation in terms of international dialogue on social issues. In this regard, it is considered a sensitive and trusted partner. This must be used to achieve more ambitious goals set by the EU. One of them is to build a coherent, integrated and professional EU approach to the external dimension of social policy. Coordination within the European Parliament is key, as is coordination with the European Commission and the newly established External Action Service.
The external dimension of social policy includes European Union activities and initiatives aimed at promoting labour and social standards in third countries. The protection of economic and social rights is an obligation for all Member States arising from the UN's Universal Declaration of Human Rights.
This is why the attitude of all European Union Member States has to reflect clearly the principles of the European social model when social issues and cooperation among the Member States are at stake. I would like to emphasise that the European social model offers equal opportunities in education, training and the labour market, as well as equal access to social services as major pillars of economic success.
This is why I encourage Member States to support the freedom of association and collective bargaining, the elimination of forced and compulsory labour, the elimination of discrimination in respect of employment and occupation and the abolition of child labour.
I voted for this motion for a resolution which supports the dignity, welfare and development of every person as values which ought to be the main objectives of economic development.
in writing. - The report on the external dimension of social policy relates to a priority for the EU social policies. It calls for the strengthening of the core labour standards embedded in the ILO conventions, including freedom of association and collective bargaining, elimination of forced and compulsory labour, elimination of discrimination in respect of employment and occupation, and the abolition of child labour. I voted in favour of this report because it also calls for a change in governance, globally and in the EU, in order to better implement workers' rights and working conditions.
I supported the report by our fellow Member, Mr Falbr, because I believe that the Union should promote the highest labour and social standards in third countries to maintain its credibility in international trade and to build strong ties with the main trade partners. The rapporteur recommends balanced relationships with NGOs and international organisations to facilitate the ratification of conventions. To be in a position to negotiate with the Union, third countries must comply with internationally established labour standards.
The International Labour Organisation's latest reading of the matter is that 115 million children are engaged in hazardous work - one of the worst forms of child labour - that puts the child's life and health at risk. With the World Day Against Child Labour on 12 June approaching, I voted in favour of this important and timely report which invites stakeholders of the Free Trade Agreement to commit, in line with the ILO's Declaration on Fundamental Principles and Rights at Work, to the elimination of all kinds of forced labour and the ending of child labour.
Child labour and the organised violation of human rights must not be ignored when trade agreements are under discussion and the EU must take a strong position in promoting social policy and labour and social standards in trade negotiations.
The external dimension of social policy includes EU activities and initiatives aimed at promoting labour and social standards in non-member countries. The EU has set itself the objective of not only becoming a pole of excellence on corporate social responsibility (CSR) but also of promoting CSR in its external policies. Failure to comply with basic international social standards constitutes a form of social and environmental dumping detrimental to European enterprises and workers. I agree that it is necessary to enhance the role of the relevant international institutions such as the International Labour Organisation (ILO), the World Trade Organisation (WTO), the Organisation for Economic Cooperation and Development (OECD) and the United Nations, and to seek their cooperation in the development, implementation and promotion of basic international social standards.
Our globalised world, in which countries are interlinked by economic, social, cultural and political relationships, is an undeniable reality. However, as regards trade relations between the European Union and third countries, there remain profound differences in terms of social protection systems, as well as of working conditions. The European Union, as a trade partner and important negotiating partner at global level, should help promote higher labour and social standards in third countries. I therefore voted for this report, which underlines the crucial role that the EU can play regarding human rights, especially through the right to a decent job.
Having a homogenous formula for a social clause that could be inserted in all bilateral trade agreements is what is proposed in the report that we have just adopted on the external dimension of social policy and the promotion of social standards. This initiative is actually a step in the right direction. Observing the fact that free trade agreements still generally contain few references to social standards, the report mentions a number of avenues, including the social clause and compliance with International Labour Organisation (ILO) conventions - whether or not they have been ratified already by all Member States. - and enhancing cooperation between third countries and Member States. Developing the concept of corporate social responsibility is the other interesting aspect of the report because, although it is currently a useful concept, it is still based on voluntary participation and therefore has room for improvement. As well as extending the concept to several areas and incorporating this CSA dimension into our trade polices, why not one day make it binding? Over and above political signalling, this would be a real step forward in achieving our social policy objectives.
The external dimension of social policy includes the European Union's initiatives to promote labour and social standards in non-Member States. By setting labour standards, the European Union fosters the possibility for citizens to obtain work in conditions of freedom, equality, safety and dignity. Considering the present globalisation of the world economy, international labour standards are the foundation on which a country's social and economic development should be built. China, India and other emerging economies are becoming increasingly important players in terms of foreign investments. This phenomenon is nevertheless associated with the risk that these countries - and, in particular, their companies - will export labour standards below those of the European Union. I therefore believe that the European Union should be watchful of countries that wish to conclude trade agreements with us.
Europe's small and medium-sized enterprises lead the way in translating social standards into reality. I take the view that it is vital to have a clear and unambiguous definition of corporate social responsibility that will do away with the current assortment of interpretations, while also establishing ways to check that these responsibilities are met.
I decided to vote in favour of Mr Falbr's report which, on the one hand, captures the strategic importance of corporate social responsibility as a motivational tool to stimulate business growth and, on the other, underlines that this issue can only be tackled on a voluntary basis. I also completely agreed with Mr Falbr's critical approach, whereby he disapproves of the hypocritical behaviour of the European Union simultaneously promoting a social model that fosters social rights while also entering into commercial agreements with countries that do not respect or provide protection for workers.
I voted in favour of this report because there are still cases where the conventions and agreements of the International Labour Organisation are not properly implemented or only partially implemented and the principles of corporate social responsibility are violated. International labour standards should, above all, ensure workers' rights, because work is a part of our daily lives and is critical for the dignity, welfare and development of a person. As well as social standards, corporate social responsibility should contribute to sustainable growth, but companies should not avoid dialogue with employees and they must respect and promote decent employment relations, encourage employee participation through consultation and information and through collective bargaining, develop vocational skills and lifelong learning, comply with work safety standards, promote equality of men and women, create a proper environment for social partners to anticipate and manage changes that have taken place in the labour market, including restructuring, improve the quality of work, and integrate and protect vulnerable groups of workers, such as young people, the elderly, disabled people and migrants. The European Union should therefore continue to use sanctions and incentives in bilateral and regional agreements in order to ensure the implementation of the social provisions of EU agreements. Furthermore, it is very important for the governments themselves not to retreat from their responsibility to maintain the European social model because then, there is the threat of the privatisation of employment law and social security systems and services.
The external dimension of social policy includes EU activities and initiatives aimed at promoting labour and social standards in third countries. Although both the Lisbon strategy and the EU 2020 strategy attach greater emphasis than ever before to social policy, the issues of competitiveness and economic factors continue to take priority to the detriment of social issues. Core labour standards are embedded in the eight ILO conventions which focus on the freedom of association and collective bargaining, the elimination of forced and compulsory labour, the elimination of discrimination in respect of employment and occupation and the abolition of child labour.
In order for the EU to negotiate with third countries, they must comply with all the abovementioned requirements. This is a mandatory condition for negotiations with third countries. Trade policy cannot ignore failure to respect workers' rights and, therefore, the development of society may continue only after these shortcomings have been removed.
The EU has a good reputation in terms of international dialogue on social issues. In this regard, it is considered a sensitive and trusted partner. This must be used to achieve more ambitious goals set by the EU.
The report focuses on a topic that is enormously important in today's world. This is the question of workers' rights. So-called social dumping represents a major threat for workers as it undermines their rights in a fundamental way. International companies are the main players when it comes to applying social standards. It is therefore absolutely essential to define the social responsibility of companies clearly and unambiguously so that we can limit the number of differing interpretations and establish minimum obligations in this area, as well as a method for monitoring their fulfilment. Many firms come into regions only for the temporary financial advantage, mostly because of cheap labour. Companies generally refuse to establish long-term links in a region, and therefore to participate in shared social responsibility in the region. The report calls for the strengthening of basic employment standards, which are enshrined in the conventions of the International Labour Organisation, including freedom of association and collective bargaining, the elimination of forced and compulsory labour, the elimination of discrimination in the workplace and the abolition of child labour. It demands changes in the global administration system and in the EU, with the aim of better protection of workers' rights and employment conditions. The rapporteurs have managed to defend a clear social dimension in the submitted report, and I have therefore voted in favour of the report.
in writing. - I voted against the application of an external dimension of social policy, promoting labour and social standards and European corporate social responsibility. This is because, in my opinion, the EU should refrain from imposing social prerogatives on third countries, however correct or beneficial they may deem them to be. Whilst I accept the importance of fostering humane methods of treating a workforce, social policy in the EU has already wreaked havoc on a number of UK institutions and should not be extended. A degree of flexibility and freedom is needed when dealing with social policy, as one-size-fits-all policy making can be counterproductive when applied at domestic level. For this reason, the EU should not be seeking to acquire competence over social policy at all.
I welcome EU activities and initiatives aimed at promoting labour and social standards in third countries, which constitute a guarantee that the growth of the global economy will benefit everyone in the current globalised context. I therefore support the conditions based on social values and human dignity imposed on third countries in order to negotiate with the EU. It is through this type of Union that we will successfully use foreign policy to improve the situation in the world.
The International Labour Organisation (ILO) plays a key role in the international system, as it contributes to building a consensus on labour standards. A significant part of this important acquis is recognised by all EU Member States. However, there remain differences in terms of labour legislation between developed and developing countries. In my opinion, it is imperative for the EU that these standards with those of third countries be reconciled, particularly with key trade partners, so as to preserve a basic level of equality in international trade. This report shares this belief, setting out some strategies for these countries to respect the same principles as the EU in labour terms. The establishment of fair standards for working conditions is a premise essential to durable and sustainable development, and will also contribute to achieving the Millennium Development Goals. I therefore believe that this report is a fairly valid contribution to the development of the system of international trade, which is based on labour relations that vary so much between countries/trade blocs. I would argue that the promotion of this policy of responsibility for working conditions demonstrates a Europe that is attentive and thorough, and that conforms to defending universal values in which it believes.
One of the fundamental objectives of the European Union is to link human and social development to economic development. If these two factors are in balance, then this means, on the one hand, that people can do their work with adequate remuneration that is in line with human dignity and professional quality, while, on the other hand, it allows business owners to develop their businesses by following market principles, though tempered by the human environment in which this must take place. This perspective - which some people also call the social market economy - is actually a new paradigm that goes beyond welfare economics and returns instead to the centrality of the human being. Such a paradigm shift necessarily involves consistent support for social policy, including fostering the relevant standards and related corporate responsibility. This approach and vision cannot, and must not, have an impact merely within the EU, but must also be applied to external action wherever possible, particularly during the negotiation of agreements. Respect for International Labour Organisation standards, the principles laid down in the European Social Charter and social dialogue are just some of the areas that can be discussed on these occasions. I believe that the report we have adopted offers sound backing for these objectives.
in writing. - The external dimension of social policy includes activities and initiatives of the EU aimed at promoting labour and social standards in non-member countries. The failure today inside and outside the EU to comply with basic international social standards constitutes a form of social and environmental dumping detrimental to both European enterprises and EU and non-EU workers and citizens. Given the globalisation of industry and services, international labour standards are the basis for guaranteeing that the growth of the global economy can benefit all. This report demands a change in global governance and in the EU in order to better implement worker's rights and working conditions, calling for the strengthening of the core labour standards which are embedded in the eight ILO conventions that focus on the freedom of association and collective bargaining, the elimination of forced and compulsory labour, the elimination of discrimination in respect of employment and occupation and the abolition of child labour.
The external dimension of social policy is aimed at promoting labour and social standards in third countries and at combating social dumping, often the result of globalisation or international trade. The Union can no longer tolerate dumping in terms of welfare, health and the environment without reacting to it, as it is responsible for far too many transfers of production outside Europe. The ridiculously low labour costs and despicable working conditions should no longer be seen by the Commission as 'natural competitive advantages'. On this point, I insist that the Commission changes its doctrine.
I voted in favour of the Falbr report because, with the role of the International Labour Organisation (ILO) having recently been downgraded, I think we need to remember the importance of respecting the social rights of workers in the world. The European Union should play a leading role on the world stage to force other countries to respect international standards in labour law and thus limit the frantic quest for social dumping. It is important for all European players to be involved in the implementation of this policy, be it governments involved in concluding international agreements, or European companies expanding their business into third countries.
The external dimension of the social policy is aimed at promoting core social standards in third countries in order to meet the Millennium Development Goals set by the United Nations and to ensure that workers are protected through compliance with international labour standards. The EU is far from being outdone and that is why it should be able to benefit from its credibility and its 'good reputation' in this regard, with a view to establishing social alliances with its main trading partners and promoting these at the World Trade Organisation (WTO) and International Labour Organisation (ILO). Before we let these third countries sit at the same negotiating table as the EU, we must demand that they subscribe to the same core international labour standards.
The overseas dimension of European policy is not limited to establishing agreements or overseas aid. It is more than that. In particular, it involves bringing European values to third countries, not just in terms of democratisation and greater respect for fundamental rights, but also of promoting active policies to protect the environment, and the rights of women and children, and of labour standards that respect personal dignity and enable personal development. The same can be said for promoting social responsibility standards for companies in third countries.
This report by Mr Falbr concerns the external dimension of social policy, promoting labour and social standards and European corporate social responsibility. The European Union has been a bastion of the defence of workers' social rights, respect for which is a sine qua non for negotiations with third countries. Despite the eight International Labour Organisation (ILO) conventions, according to the ILO itself, more than 50% of workers do not enjoy social rights, in particular, immigrants, women and children. It is in the EU's interests to promote personal dignity and respect for social rights in all the Member States, creating, for that purpose, a mechanism for finding out who is not offering these rights to their workers and penalising them. I welcome this report and am voting for it. Whilst arguing for the importance of values in a globalising world increasingly dominated by economics, it advocates personal dignity, does not accept the exploitation of individuals, promotes welfare and personal integrated development, and calls on the EU to comply with ILO standards.
This is yet another enunciation of just concerns and criticisms that, unfortunately, does not get to the bottom of the issues and, for this very reason, ends up being largely inconsequential.
The 2010 World Social Security Report of the International Labour Organisation (ILO) mentions that more than 50% of workers lack social protection. It is in this context that the European Union is implementing a trade policy based on the zealous championing of free trade, which is achieved through the negotiation and conclusion of innumerable bilateral and regional agreements. Far from encouraging 'corporate social responsibility', which is, in practice, non-existent, these agreements only protect the profits of large companies and financial institutions, and do not give the proper attention to labour rights, to the importance of collective bargaining and workers' freedom of association, to the effective elimination of discrimination in respect of employment, to the elimination of forced labour, to insecure and poorly paid work, or to child labour.
This is just an example of an aspect that the report could and should have taken much further. It was important to make the European Commission accountable, and demand it provide consistency on policy and action, and a series of effective actions promoting social and labour standards.
This report contains some positive aspects: the denouncing of multinationals' constant disrespect for workers' rights and decent work, and the need to horizontally integrate social policy in all European Union external policy, including so-called corporate social responsibility (CSR).
However, the positive aspects are diluted by the failure to demand the implementation of alternative policies that effectively oblige companies to realise their CSR.
We therefore regret that the call for point 31 - 'Stresses that no directive regulating CSR and enforcing respect for it should be adopted at EU level' - to be removed has been rejected.
Parliament should go further than 'requesting' or 'encouraging' the Commission to adopt a position and demand the creation of a legislative framework on CSR, with minimum standards that promote respect for the core labour standards advocated by the International Labour Organisation (ILO) in multinational companies and in the European Union itself, and include decent jobs and social clauses both in any bilateral trade agreements that the European Union negotiates and within the World Trade Organisation (WTO) itself. For all these reasons, we voted against the report.
The external dimension of social policy is one of the key priorities of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament. It is essential to strengthen employment standards, such as freedom of association, collective bargaining, the elimination of forced and compulsory labour, discrimination in employment and occupations and the abolition of child labour. The objective and the endeavour of international employment standards should therefore be to direct economic development particularly towards improving human life and dignity, and not just to establish the conditions and rights of workers.
Globalisation is, in fact, only serving to pit the workers of all countries against each other in unfair competition, whether through relocations, the immigration of job-seekers or the infamous General Agreement on Trade in Services Mode 4. The problem is that the European Union produces lots of fine talk on the subject but never puts it into practice. When have we ever taken practical and specific action as a consequence of coming across situations of intolerable exploitation? When have such situations ever prevented the signing of trade agreements with a country? Never. Because while you pretend to be concerned about foreign workers, European workers are being excluded from the picture. As the rapporteur - who subscribes to this - points out, 'labour standards should not be used for protectionist trade purposes' according to the international bodies! So then, what principles, what values, what considerations could ever challenge the absolute power of the market? You talk a lot about the social responsibility of companies who, after all, are only playing by the rules that you have put in place. When will the issue of the very heavy social responsibility of the EU's political deciders finally be addressed here?
I am delighted that the opinion of the Committee on Development, for which I was rapporteur, has been included in this report. As we speak, the 100th International Labour Conference is taking place and we all know that the current rules are ineffective.
In a context of global crisis, it is crucial that the EU sends a strong message calling for a new era of social justice. The proposals contained in Mr Falbr's report would enable us to take real steps in that direction. We can only deplore this policy of double standards when it comes to applying social rights. We need to have implementation mechanisms (with incentives and penalties) so that social standards are actually applied. A social clause should be added to all EU trade agreements and be legally binding. Let me also disapprove of the fact that at paragraph 31, the report stresses that no European directive enforcing respect for corporate social responsibility should be adopted. I insist on the need to move towards more social justice and to ensure workers' rights are respected worldwide, particularly in our dealings with developing countries.
The economic and financial crisis which is presently raging in Europe, but also in the rest of the world, is combined with a serious social crisis. In this difficult context, the European Union and its businesses have a substantial social responsibility in the relations they maintain with third countries. For this reason, I was keen to stress, through my vote, the need for the European Union to ensure that social standards and workers' rights are adhered to when signing agreements with these countries. The European Union, through the values it enshrines, must ensure that the standards governing its labour law are promoted and disseminated all over the world. Europe has a duty to be a model. That is why I also voted in favour of provisions which emphasise corporate social responsibility.
I welcomed this document because, at the turn of the century, the EU changed its strategy for the external dimension of social policy from a hard to a soft approach, i.e. from focusing on linking social standards with trade agreements to focusing rather on international cooperation and dialogue. The EU uses different types of instruments to implement social policy in non-member countries. These are hard, soft and financial instruments. The use of these instruments is proof that the EU expects certain behaviour in its relations with its trading partners. Nevertheless, the stumbling block is the implementation of these instruments and their enforcement in partner countries. It is therefore crucial for the EU to focus more thoroughly on their implementation and enforcement, especially the International Labour Organisation (ILO) conventions and the principles of corporate social responsibility. This is often hindered by the country's legal order; however, weak political will and internal economic pressure are also at play. The fact that workers do not know their rights is another important factor.
in writing. - According to the report, the EU has a unique combination of economic dynamism with a social model. It creates equal opportunities in education, training and the labour market and equal access to social services. The report stresses the fact that there is a need for implementation of decent work programmes that reflect national needs and priorities regarding employment and social policy, and are based on agreement between employers, workers and governments. This aspect is very important in the actual context. These are several of the reasons why I endorse this report.
People matter most, and that is why it is so important to promote employment and social standards. People living in rural areas and, in particular, women and young people, are a good example. The overwhelming majority of farms are owned by men. I believe that women should be supported to ensure that this imbalance is corrected. In my opinion, it is also important to support young farmers who take over farms from their parents. As far as young people are concerned, the quality of education in rural areas should be improved, and young people should be guaranteed access to non-rural opportunities for learning and personal development. The next key issue is corporate social responsibility.
This means that businesses take action on a day-to-day basis to protect society and the environment, on their own initiative and irrespective of any legal regulations. Businesses are no longer only geared towards profit. They are starting to be characterised by an ever-greater awareness of social and environmental protection issues.
I voted in favour of this report as I believe that businesses have a social responsibility - towards their employees and customers, the environment and society at large. A new term has been added to the German dictionary: Corporate Social Responsibility (CSR). This is - and should remain - a voluntary matter. In our globalised markets, CSR entails much more than making a donation to the local football club. Businesses that operate in a globally responsible way help shape foreign policy and development policy.
They are Europe's ambassadors to the world, flying the flag for Europe's social standards worldwide. We should support CSR, not regulate it. In this case, Europe's role should be that of a moderator, not a regulator. This principle must be applied if the European Commission is to get serious and take up the topic of CSR once again: we do not need excessive regulation. We have underlined this position with this report.
I believe that Mr Falbr has drafted a good report, and so I would like to explain why I decided to vote in favour of its adoption. The promotion of high labour standards, social standards and corporate social responsibility represents an extremely large challenge for the external dimension of social policy. One of the problems which the rapporteur highlights is the inefficiency of the administrative bodies responsible for employment policy. Ongoing and constructive cooperation with third countries, involving both the European Union as a whole and the individual Member States, may serve as a source of good practices in terms of establishing the appropriate administrative capabilities. I believe that cooperation at regional and local levels and with businesses also yields good results. An excellent example of partnership, support and exchange of experience which has yielded positive results is the cooperation between Polish regions and the countries in the Eastern Partnership over the last few years.
I voted in favour of the resolution on the external dimension of the European Union's social policy. The European Union is seen around the world as an attractive and sought-after partner, and this owes much to the unique way in which it combines economic dynamism with a social model. The latter should be promoted by the EU in its relations with other countries and should involve consistent action between the two dimensions, internal and external. The current text insists on the need to promote corporate social responsibility in particular. The latter requires trading companies to take into consideration the social and environmental dimensions. The resolution highlights that this promotion should not be binding, but rather should be the result of interaction between the stakeholders on a voluntary basis. Finally it is also aimed at incorporating within international negotiations the rights of workers, which the International Labour Organisation is tasked with defending, as well as promoting a global economic governance that takes these parameters into account.
in writing. - I welcome this report. Core labour standards are embedded in the eight ILO conventions that focus on the freedom of association and collective bargaining, the elimination of forced and compulsory labour, the elimination of discrimination in respect of employment and occupation, and the abolition of child labour. It is clear not only from these conventions but also from the report of the World Commission on the Social Dimension of Globalisation that it is necessary to change the narrow focus on markets into a wider interest in people, i.e. focus on the protection of workers' rights and the rule of labour law. In order for the EU to negotiate with non-member countries, the latter must respect all the abovementioned. This is a condition without which negotiations with non-member countries are impossible. Trade policy cannot ignore any failure in respecting workers' rights, and the development of society may therefore only continue after these drawbacks are removed. By setting labour standards, the EU supports opportunities for men and women to obtain decent and productive work in conditions of freedom, equality, security and dignity. Given the current globalisation, international labour standards are the basis which guarantees that the growth of the global economy will benefit all.
The aim and much of the content of Mr Falbr's report is, in my view, very positive. I also consider the focus on employment and decent working conditions to be a key element of sustainable development, and not just in EU countries. Like the rapporteur, I regret that there is no single definition of a 'social clause' which would be usable not in bilateral trade agreements, but in the creation of decent employment conditions for workers. The social models of some European countries could also serve as a good example to developing countries. I also share the opinion on the joint fight to eliminate child labour.
Despite the above, I abstained from the vote because it is impossible to implement social demands in bilateral trade agreements in the absence of a clear definition of respect for human rights. This criterion must not be used as an argument against the signing of agreements.
'That the spirit of revolutionary change which has long been disturbing the nations of the world should have passed beyond the sphere of politics and made its influence felt in the related sphere of practical economics is not surprising'. These are the words of the beloved Pope John Paul II who, in his encyclical entitled Centesimus Annus, reprised the subjects tackled by his predecessor Leo XIII in the encyclical Rerum Novarum. His purpose in doing so was to analyse and contribute to the social 'question' which - today as in 1991 - can only be resolved by referring to Christian doctrine and, hence, by recognising the absolutely indiscriminate dignity of the human being and the worker.
I voted in favour of the report by Mr Falbr since it focuses precisely on the importance of safeguarding human rights and the fact that the European social model is an important starting point, including in terms of the Union's external relations. Social responsibility must work to this end and the European Union - working through Parliament - must restore and reinforce these principles in its every action, above all in dealing with non-Member States whose citizens are denied fundamental rights. As Vice-Chair of the Committee on Women's Rights and Gender Equality, I feel compelled to underline how important it is that we all cooperate, including outside the EU, to eliminate gender discrimination and gender violence so as to restore the social dignity of women and revive their active contribution to the local and supranational economy alike.
The globalisation of the economy and the relocation of European companies have led to concerns regarding the external dimension of social policy. This includes EU activities and initiatives aimed at promoting labour and social standards in third countries. Core labour standards are embedded in the eight International Labour Organisation (ILO) conventions that focus on the freedom of association and collective bargaining, the elimination of forced and compulsory labour, the elimination of discrimination in respect of employment and occupation, and the abolition of child labour. In order for third countries to negotiate with the EU, they must respect all the ideas outlined above. This is a condition without which negotiations with third countries are impossible. Trade policy cannot ignore any failure in respecting workers' rights and the development of society may continue only after such obstacles have been removed. It is essential to use international labour standards to ensure economic development remains very focused on improving human life and personal dignity, and not on determining conditions and rights of workers.
in writing. - The external dimension of social policy is a key priority for our group and for me. We have recently adopted a resolution concerning the future convention on domestic workers to be adopted in June 2011. This report calls more generally for the strengthening of the core labour standards which are embedded in ILO conventions, including freedom of association and collective bargaining, elimination of forced and compulsory labour, elimination of discrimination in respect of employment and occupation and the abolition of child labour. The S&D Group demands a change in global governance and in the EU in order to better implement workers' rights and working conditions. The failure today inside and outside the EU to comply with basic international social standards constitutes a form of social and environmental dumping detrimental to European enterprises and workers. I voted in favour.
I support the principles set down in the report. However, I would point out that these are lofty aims that will be difficult, if not impossible, to achieve in reality. We already have countless trade agreements that make no demands in terms of adherence to social standards. As long as this obvious discrepancy exists, the effectiveness and rationale of this report will necessarily be limited. The report calls on the Member States to implement core labour law standards for businesses in their own countries. Should not this also extend to businesses outside of Europe? It also seems to me that the report claims to combat the negative effects of globalisation, although, in the final analysis, this cannot be achieved with the measures discussed here. For that reason, I have abstained from voting.
In this report, the European Union has set itself very ambitious targets based on well-conceived principles. The Member States are being called on to implement core labour law standards for businesses in their own countries. Unfortunately, this call does not seem to extend to businesses outside of Europe at present. Although I am in favour of the principles behind the report, I do not believe its conclusions are absolutely correct, which is why I abstained from voting.
The European Union's external social policy, targeted at countries not wishing to join the EU, should, first and foremost, be coherent, pragmatic and uniform. Both internal and external social policy should promote labour standards and also social standards, which are among the EU's most important objectives.
In connection with the above, all Member States concluding agreements with third countries should ensure that their position aligns with the European social model. We should demand that countries not wishing to join the EU respect the right of association and that they take steps to prevent discrimination on the grounds of gender or age. The elimination of child labour and citizens' right to improve their professional qualifications are very significant issues. As far as development cooperation is concerned, the European Union has enough funds to create sufficient structures in the field of vocational education and training. It is absolutely crucial for the European Commission to make adjustments for the current situation and realities of life in the country in question when negotiating partnership agreements. The European Parliament has gained new competences since the entry into force of the Treaty of Lisbon, and it should cooperate actively with European and international trade unions in order to improve the social situation.
I voted in favour of the report on the external dimension of social policy, promoting labour and social standards and European corporate social responsibility. Our objective is to promote labour and social standards and European corporate social responsibility outside the EU. This is a legitimate objective; however, I have certain reservations as to whether we shall be able to achieve this objective. The common social standards that we cite are at risk and the intention to promote different social and labour standards within the EU itself is now becoming clear. The standards that apply in my country, in Greece, where unemployment rates among 25-year-olds are 36.1% and in Spain, where this rate is 43%, are very different from the standards that apply in the strong European economies. This report reminds us that, if the EU wishes to become a leader in the world in terms of social policy, it needs to safeguard cohesion between the social policies applied in its Member States.
I voted for this report on the external dimension of social policy, promoting labour and social standards and European corporate social responsibility. Although the Lisbon strategy and the Europe 2020 strategy place unprecedented emphasis on social policy, competitiveness issues and economic factors continue to take priority over social issues. It is essential to defend our labour standards, which are embedded in the eight International Labour Organisation (ILO) conventions that focus on the freedom of association and collective bargaining, the elimination of forced and compulsory labour, the elimination of discrimination in respect of employment and occupation, and the abolition of child labour. There is a need to focus on the protection of workers' rights and the rule of labour law. In order for third countries to negotiate with the EU, they must respect all the ideas outlined above. This should be a condition for negotiations with third countries. Trade policy cannot ignore any failure in respecting workers' rights, and the development of society may continue only after such obstacles have been removed.
The external dimension of the European Union's social policy aims to promote social standards in non-member countries, but the issues of competitiveness and economic factors continue to take priority over social and labour issues. There are currently eight International Labour Organisation (ILO) conventions that have been ratified by all EU Member States. These should lead to the creation of a bedrock of international rules shared by all Member States.
In general, we still need to focus on people as human beings, which can be achieved by protecting the rights of workers and the right to work. The ILO plays an essential role on the international scene by drawing up, promoting and translating these standards into reality. Businesses must also contribute to sustainable development in order to foster good conditions for workers, but the difference between developed and developing countries still lies in their systems of social protection. I am voting in favour of the proposal under discussion in light of the above and also in order that there may be greater promotion of labour and social standards in EU Member States and non-Member States alike, as well as respect for fundamental international labour standards.
Core labour standards embedded in the eight ILO conventions focus on the freedom of association and collective bargaining, the elimination of forced and compulsory labour, the elimination of discrimination in respect of employment and occupation, as well as the abolition of child labour.
Consequently, greater attention must be focused on protecting workers' rights and labour legislation. A significant improvement needs to be made to the legal and social position of women to prevent discrimination and utilise the potential contribution from women to economic and social development. I call on the Commission and Member States to enforce the right not to be discriminated against, which means the right to work and equal treatment, irrespective of gender, ethnic origin, age and disability, as a key principle in the fight against poverty.
I call on the Commission and Member States to cooperate with partner countries with the aim of placing greater emphasis on combating child labour with a view to creating instead decent jobs for adults and allowing children to receive a suitable education. The freedom of association for trade unions and the right to bargain collectively must be implemented without exception in order to improve and protect decent working conditions.
in writing. - Promoting labour standards through the EU's negotiations with third party countries benefits both the Member States and the third party countries. By promoting higher safety standards and better pay, the EU is helping improve workers' lives. By insisting on better pay, the EU is also ensuring that there is a market in third party countries for EU exports. If we allow imports into Europe from countries that do not ensure fair wages, we are effectively pricing European companies out of the market. It is harder for EU companies to compete with third party countries who do not observe the same safety standards and who can pay employees much lower salaries. However, it is important to note the dangers involved in 'soft law' approaches to labour standards. As well as the fact that such rules are not binding and that there is no sanction if they are breached, it also risks reducing traditional supervisory systems in favour of informal monitoring procedures. Therefore, the EU must be vigilant and ensure that standards are adhered to and, if not, then action must be taken.
In an increasingly globalised world, it is essential that the EU make use of its international influence to ensure that workers' rights are protected in a model that respects personal dignity. A series of issues emerges in this context, such as choosing the appropriate instrument for the EU to exert its influence. Furthermore, it should not be forgotten how powerful the EU can be when we are talking about relations with a country that either wants to accede to the Union or is a beneficiary of EU aid programmes. Finally, in a context in which a significant part of the economy depends on multinational companies, there is also a need for organisations to be socially responsible.
in writing. - In favour. The external dimension of social policy includes activities and initiatives of the EU aimed at promoting labour and social standards in non-Member States. Although the Lisbon strategy gave - and the EU 2020 gives - to social policy an emphasis that is greater than ever before, the issues of competitiveness and economic factors continue to take priority over social issues. Core labour standards are embedded in the eight ILO conventions that focus on the freedom of association and collective bargaining, the elimination of forced and compulsory labour, the elimination of discrimination in respect of employment and occupation and the abolition of child labour. It is clear not only from these conventions but also from the report of the World Commission on the Social Dimension of Globalisation that it is necessary to change the narrow focus on markets into a wider interest in people, i.e. focus on the protection of workers' rights and the rule of labour law. In order for the EU to negotiate with non-Member States, they must respect all the abovementioned issues. This is a condition without which negotiations with non-Member States are impossible. Trade policy cannot ignore any failure to respect workers' rights and therefore, the development of society may continue only after these drawbacks are removed.
A business may say that it is socially responsible when it commits to a robust structure that is capable of taking account not only of economic outcomes, but also of the social and environmental results of its actions. These days, we ask not merely how businesses achieve their economic results, but also who they hire and how staff are treated. A responsible business is an active and aware participant in the social reality in which it operates, and makes its relationships with all the parties involved in its activities the main source of its prosperity. Through the report adopted today, the European Union has committed itself to taking a world-leading role on social policy by promoting its objectives on a global scale, thereby underlining the importance of the role attributed to Parliament by the Treaty of Lisbon.
I am in favour of this own-initiative report since it deals with promoting corporate social responsibility as a voluntary motivational tool designed to stimulate business growth. European businesses are the engine of the European Union's economy and that is why there must be a greater European commitment to protecting businesses in the EU, which often find themselves having to compete with unscrupulous partners. In addition, I am in favour of the creation of socially responsible enterprises, whose core principles are the social protection of workers, the protection of consumers and observance of transparency laws.
I voted in favour of this resolution because it emphasises the pivotal role that the European Union wants and should play with respect to third countries, especially with the EU's trading partners. Failure to comply with basic international social standards constitutes a form of social and environmental dumping to the detriment of European companies and workers. This is one of the points I was keen to stress in the opinion of the Committee on International Trade on this issue, for which I was rapporteur.
However the EU cannot do everything on its own: it must cooperate more with the relevant international organisations (ILO, WTO, OECD), in particular, for combating the phenomenon of free zones, as these go against any social legislation.
Moreover, while corporate social responsibility is currently well-established in Europe, European companies, their subsidiaries and their subcontractors play a vital role in promoting and disseminating social and labour standards around the world because of their weight in international trade. The Commission must encourage them in this regard, particularly by seeking and promoting best practices.
I voted in favour of Mr Falbr's report because I consider that the promotion of corporate social responsibility in Europe needs to be increased, in a bid to respond directly to the need to defend common values and to increase solidarity and cohesion between Europeans. Corporate social responsibility must be the main aspect of the European social model, in a bid to boost innovation and competitiveness and contribute to employability and job creation, at a time when unemployment rates are increasing drastically and young Europeans, our sustainable force, are looking for alternatives outside the borders of Europe.
I voted in favour of the Falbr report, which seeks to promote labour and social standards when the EU negotiates with third countries. The report takes as its basis a number of ILO conventions and, on the basis of these, it proposes that the EU should protect workers' rights and the rule of labour law when the EU enters into trade agreements with third countries, for example. The report proposes, among other things, that minimum requirements for corporate social responsibility be laid down by means of a legal framework, that the term be better defined and that fulfilment of the requirements be better monitored. At the same time, the report rejects the use in trade agreements of the 'MODE4 process', which allows international companies to import their own labour force, thereby circumventing the host country's social and working conditions. Quite apart from the fact that this puts the imported labour force in a worse position than that of the host country, it also contributes to social dumping. The EU currently has the power to enter into trade agreements with third countries on behalf of all of the Member States of the EU. I am opposed to this. However, as long as this remains the case, it will also be necessary to lay down requirements specifying what these trade agreements are to contain.
in writing. - I supported this report, which precedes the Commission communication on CSR. I also welcome the work done by my colleague, Richard Howitt, at committee stage to produce a report that promotes the positive work that corporate social responsibility can do at European level.
Europe is a basic player in globalised procedures and bears an important share of responsibility for producing results that contribute to viable forms of development. The European Union is at the vanguard in promoting social policies at global level and calls on developing countries to respect WTO contracts. The Falbr report also mentions the importance of corporate social responsibility and compliance with it by companies in the EU, given that their assumption of corporate social responsibility makes a decisive contribution in promoting social prosperity and environmental protection and in combating poverty in countries in which they are active. That is why I voted for the report.
in writing. - The EU 2020 strategy demonstrates that social policy is a fundamental priority for Europe. However, more needs to be done to make improvements in this area and it is for this reason that I supported this report. The report calls for the elimination of forced labour as well as the abolition of child labour, and also highlights the need for more focus on the protection of workers' rights. Non-member countries must adhere to basic principles such as these if the EU is to work and trade with them. Member States must also cooperate with partner countries to ensure the protection of vulnerable groups and to fight gender discrimination as well as discrimination on grounds of ethnicity, religion, age and disability. I hope that the Commission will come forward with some concrete proposals which will bring about improved labour and social standards, as well as proposals to promote corporate social responsibility in its external polices.
The rapporteur complains that people are still not the focus for social policy and that the human factor is still required to take a back seat to the competitiveness factor. As the report explains, the EU enjoys a good worldwide reputation in terms of the ideal link between economic dynamism and a social model, which also gives rise to a certain responsibility. The EU should no longer be allowed to operate a double-standard, for which reason I am in complete agreement with the rapporteur.
I am voting for this report because vocational education and training should be accessible, available and possible at all times of life, regardless of people's status on the labour market or of their income.
I voted in favour of this resolution on European cooperation in vocational education and training to support the Europe 2020 strategy. The possibility and ability to learn and work in an international context is a prerequisite for a successful working life in a globalised economy. There is a growing need for mobile, flexible employees with international experience. Especially where young people are concerned, action needs to be taken immediately: youth unemployment is one of Europe's most pressing challenges. Member States must adopt targeted political strategies to combat poverty, taking into account specific national circumstances and needs. I agree with the provision laid down in the resolution that the aims set out in the Europe 2020 strategy, namely, to reduce the school drop-out rate to below 10% and ensure that 40% of young people are educated to university level, must be tackled by means of specific, creative and effective measures. Given that demographic changes are fuelling the need for training and adding to the necessity to participate in lifelong learning, workers must be provided with a means of determining and planning their own training needs. Furthermore, in order to enable people at different times of life and specific groups to have access to vocational education and training, financing opportunities should be broadened, simplified and made more readily available under the Lifelong Learning Programme and by implementing Erasmus for Young Entrepreneurs. We must ensure that Europe's workers are able to adapt to the requirements of the economy.
This despicable report maps the EU's strategic aim to come out on top in the competition for the monopolies with other imperialist centres, by promoting the integration of education into the quantifiable targets of the reactionary EU 2020 strategy which need to be 'transformed' into national targets. Within the framework of this global plan, particular attention is given to technical and vocational education, which is allocated the role of serving the needs of the cheapest possible, disenfranchised workforce worthy of the 'labour market' and 'competitiveness'. That is why education and training courses must meet both current and future market needs. Subjugation to the choices and plans of the capitalist undertaking must be strengthened, while 'employability' and entry to the labour market via apprenticeship, mobility in sectors of the economy and so-called accessibility between levels of education and training must be facilitated. Pronouncements about 'equal opportunities' and 'free choice' and satisfaction of the needs of young people conceal adaptation to the needs of the capitalist economy, which means a policy of class barriers in education adapted to the mediaeval labour practices of the 'memoranda' and of EU 2020.
The economic crisis has turned the European Union labour market completely upside down. There is no large business area which has been left unscathed by the damaging consequences of this crisis, with the effects reaching the level of the citizen in the form of job insecurity, unemployment and poor conditions or opportunities for finding new employment. Vocational education and training are proving, in this context, to be a new opportunity, a new way of enabling European citizens' lives to return to normal. I am alarmed by the high youth unemployment rate. I believe that with the right education and ongoing training, many young people in Europe will manage to find themselves a well-paid job, appropriate to their vocational training or retraining. I congratulate the rapporteur for this dossier. I conclude, along with Nadja Hirsch, that if we want to fulfil these wishes, vocational education and training need to be clearly results-orientated. There must be one objective for 2020: every young person must have a job.
The data in the report by Mrs Hirsch is alarming: the youth unemployment rate is now 21%, twice the average rate of unemployment at EU level. The motion contains useful ideas and should surely be seen in a positive light, yet I am convinced that we need to provide adequate financial resources in order to properly tackle the challenges posed by the Copenhagen Process and the EU 2020 strategy, for instance through the Structural Funds and, in particular, through the European Social Fund. With regret, I must also say that there is no comprehensive and all-inclusive approach shared by all Member States. Without a coordinated initiative that brings together the sectors of vocational training, professional qualifications, lifelong learning and apprenticeship to the labour market, I do not see how we can manage to ensure that we will achieve the goals of the EU 2020 strategy entitled 'An Agenda for new skills and jobs'.
I voted in favour of the report by Mrs Hirsch aimed at making comparisons between and within education systems. I am convinced that education should be more tailored to the needs of the labour market and should encourage creativity, innovation and entrepreneurship. Therefore, this report seeks to facilitate the mobility of teachers and students, and to simplify the recognition procedures for foreign professional qualifications, which is essential.
The possibility and ability to learn and work in an international context is a prerequisite for a successful working life in a globalised economy. There is a growing need for mobile, flexible employees with international experience. The Europe 2020 strategy lists the key factors for smart growth (fostering knowledge, innovation and education, and promoting the digital society), sustainable growth (more resource-efficient production going hand in hand with enhanced competitiveness), and inclusive growth (increasing the employment rate, training, and eradicating poverty). What is needed, as far as vocational education and training are concerned, is to take practical steps at EU level and in the Member States. Action needs to be taken immediately, especially where the level of youth unemployment is concerned. It is not just that the unemployment rate is higher among young workers than among their adult counterparts: young people are also to be found more frequently in temporary jobs with lower pay and less social security cover. I agree that in order to fully realise the EU 2020 flagship initiative 'An Agenda for new skills and jobs', the EU institutions should embark on a more pragmatic, comprehensive and wide-ranging initiative supported by all Member States which should focus on connecting the areas of vocational education, professional qualifications, lifelong learning, apprenticeships and the labour market.
The EU is experiencing a severe economic, financial and social crisis. The consequences of this crisis have been primarily felt in the field of employment. There are currently 22.82 million unemployed people in the European Union. Young people under the age of 25 continue to be the worst hit, with unemployment at 21.3% in this age range. On the one hand, it is estimated that, by 2020, almost 15.6 million new jobs will be created for highly qualified people, but, on the other hand, 12 million jobs for people with few or no qualifications will be lost. The Europe 2020 strategy aims to respond to these new prospects for the professional world.
This report stresses the need to develop European-level cooperation in the field of vocational education and training to increase transparency and for ease of comparison between the various education systems. This report also stresses the importance of promoting the transposition and implementation of European legislation to facilitate the mobility of teaching staff and students, as well as to simplify procedures for recognising foreign vocational qualifications. I therefore voted for this report.
While youth unemployment is currently 21% in the European Union, and close to 25% in my country, this has become a major challenge for Europe at a time when young Europeans deprived of employment are threatened with social exclusion and poverty. The EU only has marginal responsibility on these issues. However, it seems that it can offer, if not solutions, at least interesting food for thought: it appears obvious to me that training and education should be at the heart of the political priorities of today and of tomorrow. The report calls on Member States to exchange good practices regarding their vocational education system and training systems combined with work experience, which should be extended in many Member States, particularly in France. These recommendations are going in the right direction to improve education and training in connection with the labour market and to reduce unemployment and social exclusion, but they will not be enough if Member States and the Commission do not make sufficient efforts at a time when youth unemployment is becoming the major political challenge in many Member States, particularly in my country, France.
In today's globalised economy, the possibility and ability to learn and work in an international context is a prerequisite for a successful working life for European citizens. In spite of the severe effects that the economic crisis is having on the European labour market, industrial and technological change increases the need for workers with high and intermediate skill levels. As far as vocational education and training are concerned, the key factors listed in the Europe 2020 strategy for smart, sustainable and inclusive growth need to be translated into practical steps at European Union level. To attain these goals, it is essential for education and vocational training to be treated as a long-term common political priority, which can only be realised with the participation and commitment of all stakeholders, the EU institutions and those involved at local and regional level.
At this point, I would emphasise that action needs to be taken quickly, especially where young people are concerned: the rise in youth unemployment is, in fact, one of Europe's most pressing challenges. The aims set out in the Europe 2020 strategy - namely, to reduce the school drop-out rate to below 10% and ensure that 40% of young people are educated to university level - must be tackled with efficient and practical measures.
In the age of a Europe without borders, education is a fundamental step in planning the professional lives of citizens, particularly at international level. Young people should be able to take advantage of the opportunities to acquire knowledge and experience provided by membership of their country in the European Union. The ever greater demand for mobile workers who have received a broad education is a further factor in favour of this lifestyle. In view of the above, unemployment among young people remains a worrying problem. The implementation of projects aimed at combating this hazardous phenomenon is an urgent issue. Every investment made in education helps to ensure a better future for young people. The use of European funds to launch concrete programmes in the field of vocational education and development is therefore particularly important. I thus agree with the need to develop instruments supporting 'lifelong learning' or, in other words, the regular improvement of qualifications. Creative and effective educational programmes should make it possible to accomplish one of the overriding objectives of the Europe 2020 strategy, namely, to ensure that at least 40% of people complete higher education.
I do not intend to support Mrs Hirsch's own-initiative report, not so much because of its statements of principle, which are commendable in terms of emphasising the importance of bringing the labour market and the world of formal training closer together, but because, once again, we are lacking a practical, proactive approach to the issue that transcends sterile considerations and offers concrete solutions to resolve a social emergency that cannot be resolved through rhetoric.
I voted in favour of this report because I agree that demographic changes and increasing longevity mean that working lives will be more varied, and retraining and participation in lifelong learning have already become a necessity. Consequently, the report draws attention to the need to modernise both initial and continuing vocational education and training, proposes concluding basic education with a career aptitude assessment and stresses the importance of initial training for teachers. It also emphasises the importance, at local and regional level, of fostering effective cooperation between schools, training agencies, research centres and firms, in order to overcome the inward-looking nature of education systems and the mismatch between knowledge and skills and the needs of the labour market. I agree that in order to modernise training and education, we must strengthen the link between potential employers and schools, and therefore the inclusion of social partners in curriculum development would be another step towards greater employment in Europe.
The Europe 2020 strategy states that the key factors for smart growth are not only fostering knowledge, innovation, and education, and promoting the digital society, but also sustainable and inclusive growth. The key to achieving these, in this case, is vocational education and training, for which all Member States must adopt the same standards. In spite of the severe impact which the economic crisis is having on the European labour market, it can be assumed that employment growth in Europe will recover, at least gradually, over the next 10 years. The projections suggest that the demand for skills will continue to rise. Industrial and technological change increases the demand for workers with high and intermediate skill levels, with low-skilled labour being squeezed out.
There is ever-increasing emphasis on a clear, results-orientated learning approach. Reforms have already been implemented in vocational education systems in some Member States. As regards the comparability of vocational education and training systems in Member States, the priorities must be to break down barriers, increase transparency and facilitate comparison within and between the different systems.
I voted in favour of this report because, as it clearly points out, young people are the real resource of the future. Hence, we have a duty to ensure that they all have access to vocational education and training. The economic crisis that has struck Europe and elsewhere over the last few years has affected young people the most. Unemployment among that age group has sharply increased, and those who do find a job have to settle for fixed-term contracts and for being underpaid.
We need to work effectively and quickly in order to give some dignity back to these young people, who want to work and, above all, become part of a world in which they are unlikely to be accepted with open arms. These objectives can also be found in the Europe 2020 strategy where it establishes the obligation to focus on smart, sustainable and inclusive growth. Generally speaking, Mrs Hirsch's report is a good starting point for what must become one of the priority policies of Parliament and the entire European Union.
in writing. - I voted against the measure for Cooperation in vocational education and training to support the Europe 2020 strategy as I am fearful of any organisation that divides opinion having access and influence over minds. There is a large enough percentage of the EU population who consider themselves Eurosceptic for it to be deemed inappropriate that Brussels be at the helm of education and training. Such activity could be deemed propaganda.
Vocational education and training measures are absolutely essential for turning the European economy into a knowledge economy, in line with the Europe 2020 strategy objectives. This is why I fully support the recommendations made by this report, which highlight the importance of investment in vocational education and training for the European economy's future competitiveness. We need effective measures, complementing each other at national and European level, in order to achieve our objectives. There has been an alarming rise in the youth unemployment rate in the EU. This report sends out a clear message: vocational education and training are key factors in tackling youth unemployment. Clear strategies are needed to facilitate their inclusion in the labour market, which will encourage the correlation between education programmes and the demands of the labour market, so that it can take up the graduates.
The required approach must put the emphasis on specific skills so as to facilitate integration into the labour market. Furthermore, due to the constant technological changes, employers have ever-increasing expectations with regard to employees' qualifications. This is why ongoing training plays a key role in constantly adapting vocational qualifications to the demands of the economy. This can help people avoid being excluded from the labour market at some time during their career.
The report as a whole is driven by the philosophy of linking vocational education and training to the needs of the market and of businesses within the EU 2020 strategy, a strategy which further erodes the social fabric and workers' rights. Although there are some positive references to general principles of 'humanising work' and promoting creativity and the need for accessible pathways from informal to formal learning, they are all stale dead letter which simply embellish a report which, in the final analysis, promotes neoliberalism in every procedure and at every stage of education and training, even at the highest level.
For example, it calls on the Member States to support doctoral and post-doctoral programmes that will underpin competitiveness and to facilitate 'labour mobility', commonly known as job insecurity. Finally, one of the most important disadvantages of the report is that it calls for the Member States to ensure 'mutual recognition of certificates and diplomas among the Member States', thereby putting pressure on them to recognise diplomas from various Greek or foreign colleges as 'equivalent' to a degree from a State university. That is why I voted against the report.
There is currently a tragic situation in a number of Member States as regards unemployment rates, especially amongst young people, for whom the current rate of unemployment is double the general EU rate of unemployment. This is, therefore, one of Europe's most pressing problems. It is essential that the Member States adopt political strategies aimed at combating this problem that are based on the objectives set by the Europe 2020 strategy of reducing school drop-out rates to below 10% per year, and of enabling at least 40% of young people to complete higher education. These must be tackled with concrete, creative and effective measures.
Unfortunately, I would say that the Europe 2020 strategy's ambitions are not visibly in harmony with the reality of budget restrictions, which have substantially cut funding for the main EU programmes in the area of education. I welcome the measures adopted by the Commission aimed at facilitating accessibility, transparency and comparability for the purposes of the recognition process within and among education systems. It is also important that the Member States start reforming their systems, and gear vocational education and training towards the true needs of the labour market.
In an effort to encourage European cooperation to support the Europe 2020 strategy, I would like to give my full backing to three points highlighted in this report. Firstly, I strongly support the need to improve dialogue between the labour market and the educational system by increasing the number of traineeships available in businesses, in order to enable students to become actively involved in the business world and also to strengthen links between businesses and educational institutions with regard to vocational training. I also think it is a good idea to integrate educational systems more at international level, firstly, to ensure that people's qualifications are fully recognised, and secondly, to promote cross-border mobility projects. Finally, I fully agree with Parliament's suggestion to the Commission to make the necessary adjustments to the European Social Fund, Erasmus and the Lifelong Learning Programme in order to ensure that funding can be allocated to specific education and training projects, and to projects to tackle youth unemployment and gender discrimination, with more women being encouraged to take part in those projects.
This report aims to strengthen measures of cooperation between Member States by encouraging vocational education and training that is mutually recognised, of a better quality, more geared towards the needs of the labour market and more accessible to all. This report also reminds us of the need for a strategy for the future of education and, above all, for guidance on all the professional needs that Europe will have in the near future. In particular, the report warns of the need for stronger links within the European education and training system; for a system in which transparency, and mutual recognition of skills and aptitudes are, in fact, a reality. It seems obvious to me that in an increasingly unified Europe in which mobility is a growing reality, the mutual recognition of qualifications is absolutely essential. However, this requires the transposition of Union legislation in these areas, as this report warns. In the face of this new situation in Europe, education and training is becoming the basis and tool for a successful future. Promoting mobility, entrepreneurship, creativity and innovation is an objective necessity and should be encouraged by the EU, as the report points out. I agree with this report and I voted for it.
in writing. - I support this report, which calls on the Member States to ensure that people, at different times of life, have access to vocational education and training which is tailored to their needs that will facilitate and improve their participation in the labour market and in society more generally. Vocational education and training should be accessible, available and affordable at all times of life, regardless of the people's status on the labour market or of their income. In particular, in order to achieve a better social integration and greater social cohesion, this report urges Member States to create training opportunities specific to groups such as unemployed youth, ethnic minorities, vulnerable women and people with disabilities. The report also points out that financing opportunities should be widened, simplified, and made more readily available, using the funding currently provided under the European Social Fund, the Lifelong Learning Programme as a whole, and Erasmus for Young Entrepreneurs.
The fight against youth unemployment is one of the most urgent challenges for Europe. That is why the Member States must urgently adopt targeted strategies that take national specificities and needs into account. Learning methods should be more flexible and accessible on a lifelong basis. We need to expand the possibilities of acquiring experience abroad for all. Apprenticeships should also be better recognised. Education and vocational training should be treated as a long-term common political priority to enable European workers to adapt to the requirements of a changing economy.
At a time when youth unemployment in Europe is twice that of the working population, the proposals in the Hirsch report are a useful contribution to the policy pursued by the governments of the 27 Member States to combat unemployment.
Faced with the challenges that are an ageing population and the globalisation of our economy, we need to encourage the development of lifelong training programmes, particularly through the exchange of good practices between Member States, and improve young Europeans' early training by encouraging partnerships between universities, research centres and companies.
According to future estimates relating to employability and required diplomas, there are allegedly 15.6 million new jobs within the EU for graduates and 3.7 million for those with a secondary education qualification (source: Cedefop). On the other hand, 12 million jobs are going to be cut for those with a lower level of qualification!
Faced with this inevitable catastrophe, the 2020 strategy had to aim at increasing the attractiveness of vocational education and training. The report calls for adopting an approach focused on results in terms of apprenticeships, improving the recognition of formal and informal apprenticeships, and setting up assistance centres and schemes for those apprentices who struggle the most.
In the context of a post-crisis Europe that is recovering and growing, vocational education and training are of crucial importance. It is essential to give young Europeans the tools necessary for them to be able to compete in a globalised world and for them to be able to enter the labour market using their knowledge and skills. We cannot forget that youth unemployment figures are overwhelming throughout Europe. However, we should be aware that more training often does not correspond to more opportunities in the labour market. Cases of young graduates, with additional training and postgraduate training, but without a job and without prospects of finding one, are multiplying in the EU. Training must be geared towards the needs of the market and prepare young workers. In my opinion, this paradigm shift will be vital in stopping the growth of unemployment amongst younger people and in guaranteeing them a future with more possibilities.
This report by Mrs Hirsch tackles the problem of European cooperation on vocational education and training to support the Europe 2020 strategy. The goals of the Europe 2020 strategy - smart, sustainable and inclusive growth - must be given immediate consideration. Although the current economic and financial situation does not seem favourable, we must be able to turn less favourable situations into opportunities. In an increasingly globalised world, we cannot confine ourselves to a given territory, but must cultivate mobility, flexibility and international experience. It is important that early training be of a high quality and that young people be able to choose to work in other countries. I voted for the report because I agree with its proposals. Of these, I should like to stress the need for new and diversified lifelong learning, which is crucial for better-quality work, particularly in the context of jobs, as well as the need to pay particular attention to young people, to women and to the disabled, as set out in the Europe 2020 strategy.
This is yet another tedious repetition of the European Commission's standard rhetoric on issues of lifelong learning and promotion of mobility at EU level, which are considered the best guarantee of improving workers' 'employability' and 'adaptability'. Vocational training is viewed here as a means of promoting 'entrepreneurship' and of responding to the need to 'create an environment where enterprises can succeed, develop and grow', adding that 'to grow, they need a reduced tax burden and predictability so they can plan and make investments'. It also believes that vocational training and lifelong learning must be geared more closely 'to the needs of the labour market and allow for entry into and mobility within it'.
The report's ideological framework suddenly becomes clear: the problem of employment is a problem for the individual and not an eminently social one, with the individual - and not society - having to solve it, whether by increasing their 'employability' or by becoming an 'entrepreneur'; a tax system that is profit-friendly and, therefore, imposed mainly on workers and consumers; and education and training totally at the beck and call of capital. As for the rest, it does not examine the causes in depth, or seek solutions.
This report repeats the European Commission's standard rhetoric on issues of lifelong learning and promotion of mobility at EU level, which are considered to be the best guarantee against unemployment, and the need for workers to improve their 'employability' and 'adaptability', so as to organise the supply of education and training.
However, the report fundamentally emphasises the role of vocational training in promoting entrepreneurship and the need to 'create an environment where enterprises can succeed, develop and grow', adding that 'to grow, they need a reduced tax burden and predictability so they can plan and make investments'. It also believes that vocational training and lifelong learning must be geared more closely 'to the needs of the labour market and allow for entry into and mobility within it'. In other words, what the report does is put education and training fully at the beck and call of European capitalism.
Moreover, it fails to mention the social reasons that lead to early school drop-out, to a lack of access to higher education opportunities and to youth unemployment, just so as to mask the responsibility of the neoliberal policies promoted by large companies and financial institutions.
We therefore consider this report unacceptable. It does not examine the causes in depth, or seek solutions.
I firmly believe that professional education and training should be available and affordable on a lifelong basis, regardless of a person's position on the labour market or their income. Access to professional education should respond to the particular needs of individuals, and thus make it easier for them to find a job. It is necessary to create opportunities for specific groups in EU Member States, such as unemployed young people, ethnic minorities, vulnerable women, people with disabilities and others, in order to achieve better social integration and better social cohesion. Last but not least, extended, simplified and more accessible funding options would undoubtedly assist the successful implementation of the above aims.
With this report, we are adding another element to the European strategy on youth policy. It is right to support the internationalisation of studies together with job flexibility among young workers in an increasingly competitive labour market. Europe's young people must be given the opportunity to compete with their contemporaries from the four corners of the globe. Youth unemployment figures cannot leave us indifferent. We should welcome this report, which emphasises the importance of the Europe 2020 strategy objectives: to combat youth unemployment through efficient and effective measures such as, for example, reducing the school drop-out rate to below 10% and ensuring that at least 40% of young people are educated to university level. However, this should not be a finishing line but a starting point: future priorities should be to establish links between universities and businesses and to bring back compulsory traineeships / apprenticeships funded by public or private bodies. We do not have much time to play with and we must act now. Otherwise, the legacy we leave to future generations will be a very heavy one.
I welcome the adoption of this report which puts the challenges of vocational education and training back at the heart of the concerns of the European Union and its Member States. At a time of budget austerity, which is a direct consequence of the global crisis that has hit the European labour market hard, we need to consider our strategies for growth and employment, especially for young people, without losing sight of national differences and needs.
Young people are the first victims of unemployment and are very prone to dropping out of school. This is why it is imperative to modernise curricula and training so that they are more closely tailored to the needs of our companies. These efforts should also be applied to the area of lifelong training and in promoting mobility. Achieving these objectives will only be possible if all stakeholders (European institutions, Member States, local and regional players) join forces.
I welcomed this document because Europe needs to take action immediately, especially where young people are concerned: rising youth unemployment is one of Europe's most pressing challenges. It is not just that the unemployment rate is higher among young workers than among their adult counterparts: young people are also to be found more frequently in insecure temporary jobs with lower pay and less social security cover. Member States must adopt targeted political strategies to combat poverty, taking into account specific national circumstances and needs. The aims set out in the Europe 2020 strategy, namely, to reduce the school drop-out rate to below 10% and ensure that 40% of young people are educated to university level, must be tackled by means of specific, creative and effective measures. Vocational education and training have to be treated as a long-term common political priority, which can be translated into reality only with the participation and commitment of all stakeholders: as well as the EU institutions and the Member States, those involved at local and regional level must use their influence to make this happen. We must ensure that Europe's workers are able to adapt to the requirements of the economy. Policy makers must enable people to improve and broaden their skills. Instead of being viewed solely as a means of helping people to get better jobs, upskilling must give them the opportunity to shape the jobs of the future and, hence, contribute actively to an innovative economy.
in writing. - I would like to welcome this report which draws attention to the necessity of broadening the system of vocational training in the EU since equal access to quality lifelong learning means better chances in the labour market and thereby contributes to fulfilment of the goals of the EU's 2020 strategy. Special emphasis must be put on preventing youth unemployment, for which it is necessary to harmonise training supply with labour-market demand, provide middle-term national and regional forecasts on expected labour demand and enable national education systems to be more effective in guaranteeing the attainment of those skills that are actively sought on the labour market. According to Cedefop, we can expect a 12 million decline in jobs available for low skilled or unskilled labour, which presages an increasing risk of poverty for the most vulnerable. In many cases, even those who finish school are unable to enter the labour market and therefore are more likely to engage themselves in casual work or work in the black economy. Consequently, they are unable to start a life on their own and often become an unbearable burden on households, creating a vicious circle of unsatisfactory education and joblessness.
The motion for a resolution draws particular attention to the education of young people and highlights the need for practical training. Ensuring access to suitable education and appropriate courses is absolutely essential in order to make sure that people finishing school, university or vocational training have no trouble in finding employment in their chosen field. Let us emphasise that these should be jobs with good conditions and decent pay.
According to forecasts, economic problems will not change the fact that employment levels are rising in the EU, and should not give rise to a reduction in funding for the EU's key programmes in the field of vocational education and training, such as the 'Lifelong Learning' programme, for example. These funds should, in fact, be increased, so that everyone, regardless of their age, gender or location, has access to the same opportunities in terms of vocational education and careers.
As shadow rapporteur for the Hirsch report on European cooperation in vocational education and training, I would like to explain why I voted in favour of adopting this report. In the current situation, when ageing societies, on the one hand, and an alarmingly high rate of unemployment among young people, on the other, mean that Europe is faced with very serious challenges, vocational education and training have a fundamental role to play. When endeavouring to secure future support for vocational education and training, we should therefore, at the same time, attach the greatest importance to monitoring the effectiveness of training and to an approach focused on achieving the goal of increasing employment levels and social integration.
It is my belief that vocational education and training must be closely linked with the labour market, a characteristic feature of which is constant adaptation to economic, demographic and social changes. In my opinion, ensuring that the ESF is managed more flexibly and that this fund complements other European employment instruments and domestic measures is an extremely important issue. Finally, I would like to congratulate the rapporteur on a successful and comprehensive report, and to thank her for her excellent cooperation.
The objectives of the EU 2020 strategy include, in particular, reducing school drop-out rates to below 10% and ensuring that at least 40% of young generations obtain a qualification. These objectives pursue the European ambition, laid out for the first time in the Lisbon strategy, to make the Union the world's most competitive knowledge-based economy. That is why the Copenhagen process which, since 2002, has been laying the foundations of greater cooperation in terms of the Member States' policies with regard to vocational education and training, is particularly important. I voted for this resolution because it sets ambitious objectives to improve the European programmes for education and training.
in writing. - (FR) I voted in favour of Mrs Hirsch's report. In order to face the economic challenges of the 21st century and, in particular, the growing competition of our trading partners, European systems for vocational education and training have an obligation to be more effective, more attractive and more reactive, in order to better prepare our fellow citizens to the jobs that need filling.
We must therefore work towards tailoring these systems to the needs of the world of work. I think there is also a need to facilitate access to high quality work experience in Europe and, therefore, to preserve and strengthen the existing programmes aimed at increasing apprentices' mobility.
Setting up a real 'Erasmus for apprentices', that is the commitment I undertook during the 2009 European election campaign: this is about the young and the not so young, while putting a foot in the world of work and gaining work experience, having the opportunity to travel within Europe and having direct contact with the economic realities of our Internal Market.
Finally, we should also simplify and improve the system for recognising vocational qualifications in Europe, in order to revive the Internal Market and provide our fellow citizens with the keys to enhanced professional mobility.
in writing. - I voted for this report. The Europe 2020 strategy lists the key factors for smart growth (fostering knowledge, innovation and education, and promoting the digital society), sustainable growth (more resource-efficient production going hand in hand with enhanced competitiveness), and inclusive growth (increasing the employment rate, training, and eradicating poverty). What is needed, as far as vocational education and training are concerned, is to take practical steps at EU level and in the Member States to breathe life into the strategy.
Education is undoubtedly a complex, long-term process, the quality and, in particular, the results of which consequently influence the future careers of young people. This should not be forgotten. In this context, I would like to say that demand for professional competence in a whole range of areas and activities will grow with the development of modern new technologies and the establishment of higher quality and safety standards, thus creating a requirement for the more goal-oriented training of young people. I am talking, however, about high-quality education built on the concept of modern teaching elements, about education made attractive in a specific way and showing the need for a given field of education, with a view to other options for boosting qualifications. The education process should result in professionally trained young people who have a clear idea of growth prospects and, first and foremost, who exploit their acquired knowledge, expertise and ability in the activity for which they have been trained and have acquired a qualification, the area of activity they have mastered and in respect of which they have shown an inclination.
The report on European cooperation in vocational education and training to support the Europe 2020 strategy satisfactorily identifies the objectives that we set ourselves a while ago with that very same strategy. Ongoing dialogue between the world of vocational training and education and the labour market is more necessary than ever today. The main challenge is precisely to ensure that the labour market meets the needs of new workers on an increasingly regular basis.
The proper implementation of the Europe 2020 strategy is essential in order for Europe to get back to sustained and sustainable economic growth. Young people are a crucial element of the success of the Europe 2020 strategy. However, as is well-known, they are currently the ones suffering most from the crisis, not least with unemployment reaching extremely high levels: unemployment rates amongst young people are double those for all the other unemployed. In order to achieve this, there is a need for significant investment in the area of vocational education and training.
In a globalised world, quality education and vocational training are the vital keys that every young person should have when entering the labour market. The world economy requires skills, flexibility, availability and knowledge of languages. Faced with these requirements, it is our duty as politicians to put in place strategies that ensure the following: • Learning centred on a specific outcome; • Teaching entrepreneurship; • Providing bridges for unqualified people who wish to find a job, in particular, through tailored education; • Simplifying the procedures for recognising foreign qualifications in order to encourage workers to be mobile; • Establishing a European framework that offers quality work placements throughout the EU; • Lifelong learning so as to enable workers to adapt to market conditions and company needs. • Promoting creativity as well as information and communication technologies. • Supporting female employment by helping to reconcile work and family life.
in writing. - Vocational education and training should be accessible, available and affordable at all times of life, regardless of people's status on the labour market or of their income. It is necessary to create training opportunities for specific groups, such as unemployed youth, ethnic minorities, vulnerable women, people with disabilities, etc., in order to achieve better social integration and greater social cohesion. Financing opportunities should be widened, simplified and made more readily available using the funding currently provided under the European Social Fund and the Lifelong Learning Programme. In my opinion, this initiative is very important and timely. I voted in favour.
The world of work has undergone some major changes. While, in the past, a good education was a guarantee of a good job, these days, a higher education diploma or degree will not protect young people in particular from unemployment. In particular, it is becoming increasingly difficult to get a start in one's career. On the other hand, businesses are constantly complaining about the shortage of specialist staff, using this supposed shortage as an excuse to use cheap labour. The complete flexibility and mobility demanded, as well as the 'bucket' prices being imposed on the labour market in the form of new working models like 'Mac-jobs', make it impossible for many people to establish a family and to achieve a reasonable work-life balance. Within the framework of the Europe 2020 strategy, it may make sense to support the mutual recognition of education and training. However, the success of the strategy depends on taking steps to deal with these problematic developments. In this sense, the report's call for rapid action in relation to youth unemployment is to be welcomed, although there is a lack of concrete detail. I have therefore abstained from voting.
There are major challenges ahead in Europe's labour market. The younger generation is faced with the problem that good education alone is no guarantee of finding a good job. Worse still, it no longer even offers protection against unemployment. On the other hand, large businesses are complaining of a shortage of specialist staff, often a welcome excuse for employing people at low wage rates. This renders it impossible to establish a family or to find a reasonable work-life balance. The mutual recognition of education and training is the first step in the right direction. The report's call for action in the area of youth unemployment is also correct. However, simply calling for action is too vague. For that reason, I have abstained from voting.
I voted in favour of this resolution because cooperation at European Union level in the field of vocational training is a very important factor for achieving the Europe 2020 goals and reducing the level of youth unemployment. I agree with the proposal that, in forming a vocational education and training system, every Member State should devote particular attention to low-skilled workers, migrants, people with disabilities and other socially vulnerable groups. Training programmes should be oriented to their needs and level of ability. Furthermore, we must promote closer cooperation among the Member States' various education systems in order to guarantee the integration of young people and encourage lifelong learning and formal/informal training. To ensure that vocational training matches labour market needs, I feel that it is advisable to incorporate information about changes in the labour market into national education strategies and programmes.
The Commission should play major role here, by providing information about the skills and needs of individual regions and changes in the EU labour market. Furthermore, it is very important to create a favourable business environment for companies that cooperate in developing and implementing vocational training programmes.
I voted in favour of the report on European cooperation in vocational education and training because this issue occupies an important place in the Europe 2020 strategy with the aim of ensuring economic development. Cooperating in order to improve vocational education and training means reducing the youth unemployment rate, equipping workers with cognitive tools and providing greater and simplified funding opportunities. The current socio-economic context requires the ability to work in international set-ups; we therefore need to increase the opportunities for learning, given also the role of businesses, which increasingly need skilled staff with practical training experience whom they can put to work immediately and effectively.
This own-initiative report, in which the competent drafting committee incorporated numerous proposals by the Committee on Culture and Education, aims to galvanise the EU and the Member States into achieving the objectives of the EU 2020 strategy, especially in the employment and training sector. Account is taken of specific challenges such as: the demand for ever-increasing qualifications by the labour market, which puts low-skilled jobs at risk, the spiralling increase in youth unemployment, which is over 30% in certain EU Member States, including Greece, and the failure on the part of the Member States to take adequate measures to achieve the targets set in the EU 2020 strategy (for example, to reduce the percentage of early school leavers to 10% and to increase the percentage of young people with a university education to 40%). Alongside social protection for citizens with fewer skills or a low level of education, we urgently need investment in new skills, especially those required for jobs in strategic sectors as far as growth is concerned. This is a key point for Greece.
European cooperation on vocational education and training to support the Europe 2020 strategy is essential. The possibility of learning and working in an international context is an important prerequisite for a successful working life in a globalised economy. There is a growing need for mobile, flexible employees with international experience. I agree with the rapporteur when she says that there is a need to breathe life into the Europe 2020 strategy. This process should start immediately with practical measures being adopted at EU level and in the Member States in the field of vocational education and training. All of these factors are reasons why I am voting in favour of this report. Indeed, we are obliged to put Europe's workers in a position to adapt to the requirements of the economy. As political decision makers, we must enable people to develop and broaden their skills. Personal skill development, in addition to helping people find better jobs, must also provide them with the opportunity to shape the jobs of the future and, hence, contribute actively to an innovative economy.
In an increasingly globalised world, it is important for young people to be able to expand their education and training through mobility. The labour market increasingly requires mobile, flexible people with international experience. Despite the economic crisis, it is estimated that the European labour market will see steady growth over the next 10 years. That is why the EU has implemented the Europe 2020 strategy, which aims to focus greater attention on vocational education and training.
More and more effort must be made to break down barriers, increase transparency and make for ease of comparison within and between education systems. The education sector should pay closer attention to labour market needs, call for a method of assessing the results of learning and improve the quality of its own standards so as to become more professional. Lastly, creativity, innovation and entrepreneurship should be encouraged, so that Europe's young people and workers can broaden their knowledge and thus adapt to the needs of the economy. In order to achieve these objectives and to ensure that vocational education and training continue to be a key political priority for everyone in the long term, I voted in favour of the proposal in question.
The Europe 2020 strategy lists the key factors for smart, sustainable and inclusive growth (increasing the employment rate, training, and eradicating poverty). What is needed, as far as vocational education and training are concerned, is to take practical steps at EU level and in Member States for putting the strategy into practice. Europe's workers must be able to adapt to the economy's requirements. Political decision makers must enable people to upgrade and broaden their skills.
I call on Member States to monitor actions to facilitate the transition from school to working life by developing integrated careers guidance and advice programmes, to create better training opportunities for trainers and lay the foundations for a facilitative learning partnership, particularly at regional and local level.
As far as vocational education and training are concerned, Member States need to take into consideration the individual needs of low-skilled workers, migrant learners, people belonging to ethnic minorities, women, the unemployed and people with disabilities. I call on Member States to support innovative activities, as well as doctoral and post-doctoral programmes, which will underpin competitiveness and sustainable economic growth.
in writing. - One of the most pressing challenges in the current economic climate is that of youth unemployment. Not only is the unemployment rate higher among young workers than among the rest of the population, but young workers are often to be found in insecure temporary jobs with lower pay and weaker legal protection. It is vitally important we address this. The forecast by the European Centre for the Development of Vocational Training (Cedefop) of growth of 80 million new jobs by 2020 is welcome. It is worth noting that there will be a shift towards industrial and technological development and a corresponding shift away from low-skilled labour. These new jobs will require workers with high and intermediate level skills. Action needs to be taken quickly to ensure that adequately skilled workers are available to fill these positions. With that in mind we must ensure that our approach to learning is focused on results. We must provide young people with access to lifelong learning and to courses with practical training elements to enable them to take up these jobs and to grow and progress in their careers. I believe these changes to vocational education will benefit the economies of all Member States.
On the one hand, Europe is experiencing increased unemployment among young people and the insecure and temporary nature of the jobs young people normally do. On the other, however, it is also clear that companies lack qualified professionals whose training is geared towards the duties they should be performing. It is therefore important to seek to bring job supply in line with demand using measures such as, for example, independent advice on vocational training, making funds available for supporting vocational training, and competition between establishments providing said training. Ultimately, the aim is for people to be able to find a better job, but also, as the explanatory statement says, for them to have 'the opportunity to shape the jobs of the future'.
Today, we voted during the plenary session of the European Parliament in Strasbourg on the report on European cooperation in vocational education and training to support the Europe 2020 strategy. In spite of the severe effects that the economic crisis is having on the European labour market, it can be assumed that employment growth in Europe will recover, at least gradually, over the next 10 years. As far as vocational education and training are concerned, the key factors listed in the Europe 2020 strategy for smart, sustainable and inclusive growth need to be translated into practical steps at European Union level and in the Member States. If the goals indicated in the Europe 2020 strategy are to be attained, vocational education and training have to be treated as a key priority of the European Union institutions and those involved at local and regional level. Mrs Hirsch's report embraces the Commission measures aimed at breaking down barriers, increasing transparency, and making for ease of comparison for the purposes of recognition within and between education systems, emphasising that it is important to ensure that education is geared more closely to the needs of the labour market, helping to boost creativity and innovation.
The EU and the Member States should increase their efforts to encourage youth employment and reduce their unemployment rate, in particular, through improving the match between the training systems and the needs of the labour market. With the loss of 12 million low-skilled jobs in Europe by 2020, and the need for longer working lives to preserve our social model in the face of the demographic challenge, it is also crucial, at the same time, to step up the efforts for improving lifelong training of workers in the course of their career. In this respect, the idea of putting in place incentive mechanisms intended for employers so that they encourage their employees to participate in training programmes, suggested by Mrs Hirsch in this report, sounds interesting. In addition, in order to combat unemployment among low-skilled people, as well as to promote the employment of senior citizens, it is imperative to encourage the recognition of national qualifications between the Member States, and to encourage certification by validating skills acquired through informal apprenticeship.
in writing. - In favour. The possibility and ability to learn and work in an international context is a prerequisite for a successful working life in a globalised economy. There is a growing need for mobile, flexible employees with international experience. The Europe 2020 strategy lists the key factors for smart growth (fostering knowledge, innovation and education, and promoting the digital society), sustainable growth (more resource-efficient production going hand in hand with enhanced competitiveness), and inclusive growth (increasing the employment rate, training, and eradicating poverty). What is needed, as far as vocational education and training are concerned, is to take practical steps at EU level and in the Member States to breathe life into the strategy. In spite of the severe effects that the economic crisis is having on the European labour market, it can be assumed that employment growth in Europe will recover, at least gradually, over the next ten years. According to Cedefop's current Europe-wide skill supply and demand forecast, the number of new jobs up to 2020 is estimated at 80 million.
The possibility and ability to learn and work in an international context is a prerequisite for a successful working life in an ever more globalised economy. Industry is increasingly calling for education and training offerings to be related directly to practical requirements and oriented towards solutions. What matters is that those who have completed a vocational education or training course should bring their newly acquired abilities and skills to the working environment.
The resolution adopted today is a first step towards ensuring that Europe's workers are put in a position to adapt to the requirements of the economy. People must be given the means to upgrade and broaden their skills. Instead of being viewed solely as a means of helping people to get better jobs, upskilling must give them the opportunity to shape the jobs of the future and, hence, contribute actively to an innovative economy.
Education, vocational training and also the universal idea of 'lifelong learning' are the building blocks for the future of European integration, which is coming up against ever-new challenges in respect of support for the Europe 2020 strategy. We must face up to the fact that the level of unemployment among young people is increasing at an alarming rate. Problems associated with vocational education and training are becoming a priority for us. People at the start of their professional careers may find that unemployment has a negative effect on their further activity in the labour market. Vocational education and training make it possible to move around freely within the labour market, according to the changing economic situation and the demands of a particular economic sector. It is worth highlighting the usefulness and merits of existing cross-border educational programmes, for example, the Leonardo Da Vinci programme, which deserve our support. They make it possible for individuals to acquire the qualities which are characteristic of a mobile workforce.
Mobility eliminates the difficulties which arise as a result of the natural diversity of the individual labour markets, and provides young workers with access to the enormous European labour market, full of new challenges and opportunities to make use of the experience they have gained. The Member States are faced with the task of facilitating supervision and assistance in respect of the establishment of cooperation and the exchange of information between schools, training institutions, research centres and businesses. Young workers bring new reserves of knowledge, skills and experience to the EU labour market.
in writing. - I support this report. However, I believe the scale of the cuts to the lifelong learning programme and the People programme is unacceptably severe.
The fight against youth unemployment must be a priority for all European governments. We need to provide European young people with a full, attractive and competitive offer in terms of training and education, one that enables them to find a job more easily. In particular, I believe that vocational education and lifelong learning should thus be more in tune with the needs of the labour market. Furthermore, higher education should be combined with vocational training by giving priority, for instance, to a mix of training and work. Consequently, I voted in favour of the Hirsch report.
Youth unemployment in Europe is at 21% and currently affects more than 5.5 million young Europeans, who are at risk of social exclusion because of a lack of opportunities and are forced to accept insecure jobs. Training and education are the major challenges the European Union is currently facing, enshrined in the Europe 2020 strategy. The goals have been set of reducing the school drop-out rate to below 10% and enabling 40% of young people to complete higher education by 2020. These are fairly ambitious targets, but they are necessary for economic growth and for making the Member States more competitive, thereby creating jobs.
I voted for this report, since I think it is essential to have a long-term, EU-level strategy that also enables structural unemployment and youth unemployment to be tackled. To this end, I think it is important to continue supporting small and medium-sized enterprises, since they create 50% of jobs, and to invest in continuous, lifelong learning. Finally, I should like to mention the need to recognise vocational qualifications, thereby facilitating the increased mobility of professionals and students.
Combating youth unemployment is one of the most important challenges facing the EU. In order to address this problem, we need to invest more in the education and training of young people so that they are equipped for future challenges on the labour market, which is becoming more and more demanding. The report also quite rightly states that the European Social Fund could contribute more towards the education of the financially weak. Especially important, as I personally have stated on several occasions, is the proposal to facilitate labour mobility within the framework of the Internal Market. European cooperation to draft a single policy is needed in this sector. For all these reasons, I supported this particular report.
The mismatch between young people's qualifications and the needs of the labour market is one of the reasons why Lithuania has such a terribly high rate of youth unemployment (34%). In 2010, 52% of all unemployed young people (50 000) who registered with the Lithuanian Labour Exchange did not have any vocational training. The inability of my country's young people to find suitable work has caused a huge wave of youth emigration - in the last few years, 50% of Lithuanian emigrants were aged 20-34. The need for a mobile and flexible workforce is growing and therefore, we must help Europe's workforce to adapt to the needs of the economy, giving them the opportunity to improve their skills and enhance their knowledge. It is important for vocational training to be accessible to all people. I am pleased that the rapporteur understands this. ESF funding could be invaluable, helping to provide training for neglected groups in Lithuanian society. The time has also come for the EU to use effective and creative measures to implement the aims set out in the Europe 2020 strategy, such as reducing the school drop-out rate to under 10% and ensuring that 40% of young people are educated to university level.
in writing. - Both young and old people alike should have access to vocational education and training. For example, both the Lifelong Learning and People schemes provide invaluable opportunities to those who want to learn new skills and find new jobs. Current unemployment levels, particularly among young people, are worrying and more needs to be done to ensure that young people are able to gain vital skills and qualifications. I strongly believe that the ESF has a valuable role to play in training and educating people. It is important that those on lower incomes receive financial support to help them attend training courses, which would, in turn, give them more opportunity to fully integrate themselves in the labour market.
The Europe 2020 strategy should provide for smart, sustainable and inclusive growth. A results-based approach is also essential in relation to learning. 'Lifelong learning' is an absolute priority for our citizens, which is why access to vocational education and training must be a priority for us.
I am voting for this report. It assesses the financing instrument for development cooperation (DCI), but I note the importance of the mechanism that should succeed it this year. I agree with the rapporteur's criticisms of the fact that the scrutiny work carried out by Parliament was not acknowledged by the representatives of the Member States or the DCI Committee.
I voted in favour of this Regulation (EC) No 1905/2006 establishing a financing instrument for development cooperation: lessons learned and perspectives for the future. 2011 is a strategic moment to draw lessons from four years of operation of Regulation (EC) No 1905/2006 establishing a financing instrument for development cooperation (DCI). Further simplification and adaptation to new challenges, such as climate change, as well as determining the external dimension of the EU's internal policies, are important aspects that must be taken into consideration. I agree with the provision set out in the resolution that the future instrument for supplying EU development aid must be adequately equipped in financial terms. The EU has committed itself to the collective target of spending 0.7% of its Gross National Income (GNI) on Official Development Assistance (ODA) by 2015. The current level of European aid will have to increase significantly to achieve this aim. Coordination and division of labour must be the guiding principles of programming under the new development instrument. The idea of European strategy documents should be pursued as a matter of high priority, and the European Parliament must be actively involved in this process. Parliament must have the opportunity to defend the specificity of the EU's development policy in the post-2013 development cooperation instrument by scrutinising strategic programming decisions on an equal footing with the Council.
The Development Cooperation Instrument (DCI) is one of the European Union's extremely altruistic projects, intended to provide assistance to developing countries without any conditions or ulterior interests. The lack of any utilitarian aspect to the EU's involvement must force its institutions to target these funds much better and focus on eradicating poverty and complying with the Millennium Development Goals (MDG).
I must stress the need for greater transparency for all funds earmarked for this purpose and, more importantly, for increasing the assessments of the impact which the DCI has among the population in those countries. This is because these funds must be backed up by effective social policies implemented in developing countries. These funds must be, in the medium and long term, the 'rod' which the relevant peoples will use to learn to 'fish' and successfully become self-sufficient.
We must not forget that 2010 was the European Year for Combating Poverty and Social Exclusion. This is precisely why the Development Cooperation Instrument must continue this fight in developing countries as well, by making a significant contribution to guaranteeing a decent living for as many citizens as possible.
in writing. - The purpose of this report on the establishment of a financial instrument for development cooperation is to set at an early stage a Parliament position on this topic. This position should be based on the lessons drawn from its scrutiny of the implementation of our development cooperation.
I appreciated the method followed by the rapporteur in evaluating the outcome and modalities of the EU cooperation for development. The rapporteur clearly states that, in spite of the constructiveness of the dialogue with the Commission, the Commission itself did not change its behaviour in development matters as Parliament recommended. Parliament's position was only sporadically reflected in the draft implementing measures submitted by the Commission to the DCI management committee.
This is partially understandable. The main partner of the rapporteur was DG RELEX, whose main mandate is the promotion of EU interests in the rest of the world. But development cooperation is the one policy area of external action (besides humanitarian aid) which is not designed to serve EU interests, but to defend the interests of the most vulnerable populations of this planet. Since the position expressed in this report fully reflects this global inspiration, I was glad to vote in favour of it.
I supported Mr Mitchell's report because I believe we have to increase the participation of parliaments in developing countries when drawing up strategy papers for these countries, for the poverty eradication strategy for instance. Moreover, European development aid must be adequately funded. The European Union has pledged to devote 0.7% of its Gross National Income (GNI) to Official Development Assistance (ODA) by 2015, which will mean increasing the current amount of European aid.
The Millennium Development Goals deadline falls within the duration of the first financing instrument for development cooperation. Therefore, the ongoing cooperation with local authorities must be expanded and their role in combating poverty and hunger, improving water and health services, and encouraging local economic development must be developed. Security of food supply, the challenges of the agricultural sector and feed production, and the cost of living crisis must be addressed when the financing instruments and broad policy for cooperation and collaboration for development are being created. I welcome what is said on that subject in the report. I agree that the Commission should conduct a comprehensive analysis of the general budgetary support, containing details of the support being given to particular sectors, to particular projects, and to local governments. That information would help in the future when efforts are being made to allocate resources and funding more efficiently, and consequently would allow any problems in the distribution system to be identified. A more consistent policy would result from this.
The overarching objective of development cooperation is the eradication of poverty in partner countries, including pursuit of the Millennium Development Goals (MDGs). To achieve these objectives, the EU needs a specific financing instrument for development cooperation. The Commission has committed itself to presenting a legislative proposal for the financing instruments for external action later this year, and to reconsidering the overall structure of the external financing instruments when debating the next Multiannual Financial Framework (MFF). I voted in favour of this document, which establishes Parliament's position with regard to a new financing instrument for EU development cooperation. I agree that the future instrument for supplying EU development aid must be adequately equipped in financial terms, given the commitments made by the EU in this field to spend 0.7% of its Gross National Income (GNI) on Official Development Assistance by 2015.
I voted against the motion for a European Parliament resolution on establishing a financing instrument for development cooperation with developing countries, areas and regions because of the wish expressed by the motion in respect of the management of illegal immigration. In particular, it maintains that development funds for migration should not be used for strengthening border management and combating illegal immigration. This position is incompatible with our political approach in which strengthening borders and combating illegal immigration are key priorities, and therefore we would argue that additional resources should be invested in this direction. I therefore decided to vote against the motion.
The issue of development cooperation is one of the cardinal principles underpinning my work. I believe that the excellent report by Mr Mitchell successfully highlights the areas in which Europe could and should do better. The experience of the financing instrument for development cooperation (DCI) has been fundamental in understanding how the European Union should proceed in the context of the next Multiannual Financial Framework. If we want to make financing instruments effective, then we need to set up financing that is independent of other measures, recalculate quotas, and review how instruments are implemented. This review must be based on a Neighbourhood Policy that is sensitive to the range of needs of poorer countries and no longer just to the interests of Europe. I firmly believe that EU development policy must be the result of work by both Parliament and the Council, and that Article 290 of the Treaty on the Functioning of the European Union should also apply to this issue. These principles have been clearly stated in the report in question, and I therefore voted in favour.
I welcome the adoption of Mr Mitchell's report which is aimed at establishing Parliament's position in relation to the new financing instrument designed to regulate the European Union's development cooperation, based on the lessons learned from implementing the Development Cooperation Instrument (DCI) (the financing instrument for development cooperation).
In this respect, I should like to point out that high levels of poverty remain in the developing countries, territories and regions and that we need to increase the funds devoted to the causes of poverty, in particular, malnutrition, health problems, education, access to drinking water, instead of moving towards systems for regulating immigration which come under other financial schemes.
Development aid must enable the populations concerned to remain in their geographical area.
Regulating immigration must be done through another financial instrument and must lead to increased resources for FRONTEX.
That was the logic behind my voting for this report.
To begin with, I should like to welcome the efforts that have been made by the European Union to eradicate poverty in developing countries. International cooperation aimed at promoting these countries' self-sufficiency and independence is the right path towards achieving social and political peace at international level, which will not only fundamentally affect the beneficiary populations, but will also lead to the resolution of Europe's immigration problems. I therefore support increased European funding for this cause, as well as the creation of a financial instrument focused exclusively on it.
In the context of the debate on the next Multiannual Financial Framework (MFF) post-2013, it is particularly important to redefine and reinforce the positions Parliament has adopted on a new financing instrument for EU development cooperation (DCI), given the lessons learned from implementing the DCI during the period 2007-2013. To begin with, I consider it essential that this new instrument continue to prioritise achieving the Millennium Development Goals (MDGs). In order to achieve this aim - specifically, the eradication of poverty - it is essential that any future instrument be provided with realistic and adequate financial resources. The Commission should ensure that EU aid is consistent with development goals and targets set at international level. I would also reiterate the importance of how thoroughly eligibility criteria for countries benefiting from funding from this future instrument are applied. I would like to stress that the new DCI should provide a basis for targeted and more flexible aid in situations of fragility. I believe it should help to ensure proper linkage of relief, rehabilitation and development operations. In conclusion, I would congratulate Mr Mitchell on the report he has tabled and I support the suggestions it includes.
In recent decades, numerous aid programmes have been carried out in developing countries by a variety of public and private organisations. As the report shows, the low levels of success achieved to date, lack of coordination with regard to shared objectives (World Health Organisation), and lack of clear indications as to how such objectives should be achieved make it necessary, in my view as well, to introduce a new financing instrument for development cooperation. However, this instrument must be intelligently designed, and must be such that it improves the current situation without leading to further waste of resources. If this project is to be truly effective, action must be taken on two fronts. Firstly, given that the primary objective is the elimination of poverty, genuinely new funds must be allocated to the cause: funds must not be taken away from projects that are already ongoing. Secondly, I believe that the European Union needs to commit itself more wholeheartedly to this project. Coordinating and sharing tasks need to be the guiding principles for orienting planning in respect of the new development instrument.
The purpose of this report is to establish Parliament's preliminary position with regard to a new financing instrument for EU development cooperation (DCI), based on the previous regulation. I believe Parliament's involvement at the early stages of the redesign of this instrument will be of great value to it, so I am supporting this initiative. I believe the values that characterise European Parliament action, not least the promotion of democracy and the defence of human rights, can contribute positively to constructing a tool that is more compact, effective and comprehensive. In my opinion, the way the report analyses this issue is quite interesting: it proposes new approaches that will now have to be debated over the coming months, specifically as regards the need for aid to developing countries that is more differentiated, dividing them into groups. It also demonstrates the need for reliable and consistent retrospective analysis work in this area, proposing a new approach to development aid based on greater differentiation, on the involvement of civil society, and on strict eligibility criteria.
Now that the financing instrument for development cooperation (DCI) has been in place for four years, it is time to assess how it has been operating, in order to improve future financial instruments for this area.
It is now evident that there is a need for Parliament to maintain democratic scrutiny of this financial instrument and future ones; it is even clearer how important it is becoming for developing countries' national parliaments to be involved in drafting strategic national documents linked to aid received from the Union.
I hope that aid levels will not decrease, but rather will increase wherever possible, and that ways for it to effectively benefit the most deprived populations will be studied. Throughout this process, the crucial role that should be attributed to civil society in developing countries cannot be stressed enough. The situations in developing countries should not all be approached in the same way, but rather in a more differentiated way, bearing in mind that traditional financial aid can become less important in many cases, for example, in the case of the so-called emerging countries.
This report, drafted by Mr Mitchell, concerns Regulation (EC) No 1905/2006 establishing a financing instrument for development cooperation: lessons learned and perspectives for the future. Regulation (EC) No 1905/2006 has been in force for four years and it is time to analyse it and learn from any potential errors and/or shortcomings that may exist, since the Commission is aiming to submit proposals before the summer relating to the Multiannual Financial Framework (MFF) for the post-2013 period. I support the rapporteur's proposals - not least, achievement of the Millennium Development Goals (MDGs), the eradication of poverty, the channelling of 20% of resources into health and primary education, particular attention to climate issues, a new approach to aid in developing countries that demands respect for human rights, and the more efficient and effective use of scarce resources - so I voted in favour.
The report evaluates the financing instrument for development cooperation (DCI), four years after the regulation that implemented it came into force. The evaluation carried out is relevant from several points of view. Opportune and critical analyses are made of DCI and the EU's development cooperation policy, which we consider fair and necessary.
The report states that the purpose of development policy should not be to defend the EU's interests, but rather those of the most vulnerable populations on the planet; it draws attention to the excessive focus on investments to be made by the private sector, as well as the constraints imposed on the public sector; it warns of the need for funds not to be diverted from already underfinanced sectors, giving the example of support for local authorities; it criticises any attempt to cut the funding of the DCI and the European Development Fund; and it stresses once again that not enough progress has been made with the Millennium Development Goals (MDG) and that there is a need to increase Official Development Assistance (ODA).
Nevertheless, we believe the report could and should have gone further on each of these points, especially in advocating consistency between the goals stated in the area of development cooperation policy and the EU's various sectoral policies.
The report evaluates the financing instrument for development cooperation (DCI), four years after the regulation that implemented it came into force.
The evaluation carried out is relevant from several points of view. Opportune and critical analyses are made of DCI and the EU's development cooperation policy, which we consider fair and necessary.
For example, the report states that the purpose of development policy should not be to defend the EU's interests, but rather those of the most vulnerable populations on the planet. It draws attention to the excessive focus on investments to be made by the private sector, as well as the constraints imposed on the public sector, and warns of the need for funds not to be diverted from already underfinanced sectors, giving the example of support for local authorities. It also criticises any attempt to cut the funding of the DCI and the European Development Fund, and stresses once again that not enough progress has been made with the Millennium Development Goals (MDG) and that there is a need to increase Official Development Assistance (ODA).
Nevertheless, we believe the report could and should have gone further, on each of these points, especially in advocating consistency between the goals stated in the area of development cooperation policy and the EU's various sectoral policies.
The report examines the effectiveness of the Development Cooperation Instrument (DCI) in relation to the debate on the Multiannual Financial Framework. A reassessment of the overall structure of external funding instruments appears to be appropriate. Important aspects that should be considered include possible further simplification, adaptation to new challenges such as climate change, and also the right place for the external dimension of the EU's internal policies. In my opinion, it is equally important to establish the procedures and structures which will protect development as an independent area of policy with its own specific objectives.
I welcome Mr Mitchell's report. The purpose of the report is to establish the European Parliament's position with regard to future financing for development cooperation prior to publication of the post-2013 Multiannual Financial Framework. In future, sufficient funds must always be available for EU development cooperation.
The policy of development aid is neither an altruistic obligation, nor a means for former colonial powers of easing their consciences, where there has been colonisation. It is, in its own right, one of the branches of foreign policy; however, it should also be an important part in a strategy for reversing migratory flows that enables populations to remain in or return to their country of origin and live life there with dignity and increasing prosperity. Since these two areas fall within the sovereignty of states, most of the institutional and financial requirements of the Mitchell report are not acceptable.
I welcomed the report because 2011 is a strategic moment to draw lessons from four years of operation of Regulation (EC) No 1905/2006 establishing a financing instrument for development cooperation (DCI). The purpose of this report is to establish at an early stage Parliament's position with regard to a new financing instrument for EU development cooperation, based on the lessons drawn from our scrutiny of the implementation of the DCI. I agreed that a differentiated approach to the diverse group of developing countries is needed, and that traditional financial aid may become less relevant for emerging countries. I believe that aid for emerging countries, while promoting sustainable economic growth, should still focus on reinforcing the partner country's fiscal policy and promoting mobilisation of domestic revenue which should lead to the reduction of poverty and aid dependence. We must refrain from using budget support in countries where transparency in public spending cannot be assured. Budget support must always be accompanied by actions to develop the receiving country's parliamentary control and audit capacities and to increase transparency and public access to information, and civil society should be involved in monitoring budget support.
I believe that the Mitchell report, which is an extremely good report, touches on many key issues, and I therefore decided to vote in favour of it. I believe that what matters most when considering the future shape of financing instruments for development is to remember that the overriding aim of development policy should be to reduce dependence on aid gradually, and for the country in question ultimately to achieve total independence. In connection with this, financing instruments should be designed in such a way as to ensure long-term economic growth in developing countries.
Achievement of this goal is closely linked to how predictable development aid is, since it is only on the basis of such aid, at the same time as mobilising domestic revenues, that partner countries can construct an adequate and effective development strategy. In my opinion, a further crucial issue is that of increasing the European Parliament's control and influence over the European Development Fund. I believe that the lack of democratic control over this fund is detrimental to the transparency of development policy.
I voted in favour of adopting this report. Funding for development cooperation requires well-thought-out regulations, and the report provides a synthesis of what our priorities should be when adopting them. The goals pursued by the European Union when establishing this instrument are to ensure special EU assistance for developing countries. In view of our current struggle to cope with the financial crisis, the problems of poorer countries are becoming ever more evident. The financing instrument for development cooperation is aimed at helping poorer partner countries in the field of trade and regional integration, the natural environment and the management of natural resources, infrastructure, water and energy, rural development, agriculture and food security, human development and social cohesion. Furthermore, we want to support the development of government systems, democracy, human rights and also economic and institutional reforms, and to prevent conflicts and weakening of the state.
All the abovementioned goals are of the utmost importance in terms of strengthening security in poorer regions. Helping other countries to construct stable democratic societies in countries governed by the rule of law, where human rights are observed and freedom of speech is guaranteed, with a solid judicial system, territorial defence and armed forces, is a commendable plan. I hope that we will succeed in putting it into effect on a wider scale, making even more efficient use of funds.
in writing. - The future instrument for supplying EU development aid must be adequately equipped in financial terms. The EU has committed itself to the collective target of spending 0.7% of its GNI on ODA by 2015. To reach this aim, the current level of European aid will have to significantly increase. Given the added value of Commission aid, and the Commission's new role in coordinating the Union's and the Member States' development policy (Article 210 TFEU), the share of ODA channelled through the EU budget should remain at least stable. The annual figures for the new development cooperation instrument in the next MFF period should significantly increase in real terms.
It is time to assess how the financing instrument for development cooperation (DCI) has been used, now that it has been in place for four years. That is the only way we will be able to improve it to make it more effective in the future. It is important that Parliament have something to say as regards its scrutiny of this and future financial instruments. Despite the economic crisis we are experiencing, it is important to maintain these instruments for aiding developing countries so that they may be able, in the near future, to increase their levels of wealth, with the inherent improvement in the living conditions of the populations in these so-called emerging countries.
The upcoming instrument for funding development cooperation will have to have sufficient amounts at its disposal at the end of the Millennium Development Goals (MDGs). Donor countries should respect their commitment to set aside 0.7% of their GDP to Official Development Assistance (ODA) by 2015. As I have already said, nothing justifies a reduction in aid. Official Development Assistance currently represents more than USD 120 billion. We can do more and better. However, doing more and doing better is not just a case of increasing resources. The inclusion of the European Development Fund (EDF) in the budget would be significant progress as long as it does not lead to a reduction in total funding amounts at EU level. I am also in favour of 'more' budgetary aid, whether general or sector-specific, and fewer projects whenever the macro-economic and governance criteria allow. Firstly, it would make it possible to mobilise financial resources quickly in order to rebuild or consolidate the State. Secondly, it is the only kind of aid for which we can be sure that it will be absorbed in an optimal way. Finally, I believe that we need to ensure that this aid is more effective.
in writing. - EU principles of rendering assistance to developing countries which are not covered by the Cotonou Agreement or by the European Neighbourhood and Partnership Instrument are very important. In terms of this financial instrument, it is possible to render financial aid to ACP countries (African, Caribbean and Pacific Group of States) in restructuring the manufacturing of sugar, and financial support for five programmes is envisioned: food security; environment and sustainable development of natural resources, including energy; migration and asylum granting; investment in human resources; the role of local authorities and non-governmental organisations in development processes. I voted in favour.
The fostering of prosperity in so-called developing countries is a necessary measure, particularly in order to prevent a tidal wave of migrants flooding into Europe. At present, this is being managed through a variety of programmes. However, the aim of this report is to increase financial aid. This is something I cannot support. In view of the present financial difficulties within the EU, we cannot provide this aid at the moment. Furthermore, it is the Member States and not the EU that should determine how development aid is to be used.
The idea of giving developing countries a helping hand and (also) offering them financial support is something to be warmly welcomed. Humanitarian principles and the desire for global balance provide plausible grounds for this. The European Union already provides help within the framework of a variety of programmes. Nonetheless, this report plans to establish more instruments, thereby expanding development aid. However, in accordance with the principle of subsidiarity, development aid payments should be a matter for the individual states.
Development cooperation is the only external action policy which defends the most marginalised and vulnerable groups of society. The Commission must make every effort to ensure that appropriate and sufficient aid is allocated to the development of the domestic private sector and small- and medium-sized enterprises in low income countries. Particular attention must be paid to migration. It is important to ensure that money earmarked to combat illegal immigration is used as it was specifically intended. Attention should also be drawn to the fact that, when establishing a new financing instrument for developing countries alone, there must be a thorough analysis of the general objectives, the priority areas and expected results, as well as the allocation of funds.
2011 is a strategic moment to draw lessons from the four years of operation of Regulation (EC) No 1905/2006 establishing a financing instrument for development cooperation (DCI). The Commission has announced that it will present its proposals for the Multiannual Financial Framework (MFF) for the post-2013 period before the summer recess and the legislative proposals for the financing instruments for external action later this year. The purpose of this report - which I am voting for - is to establish at an early stage Parliament's position with regard to a new financing instrument for EU development cooperation, based on the lessons drawn from our scrutiny of the implementation of the DCI over the last four years. I would stress the need for the following broad areas to be promoted: adequate funding within the available resources; the effect of poverty eradication and Official Development Assistance (ODA) criteria; geographic and thematic programmes; procedures for programming EU aid, with better coordination and division of labour; and bridging the democracy gap, with Parliament being called on to take part in the decision-making process.
Regulation (EC) No 1905/2006 establishing a financing instrument for development cooperation has been in operation for four years now. The Commission will soon present its proposals for the post-2013 Multiannual Financial Framework (MFF) and the legislative proposals for the financing instruments for external action later this year. The purpose of this report is to establish at an early stage Parliament's position with regard to a new financing instrument.
The report presents the lessons learned, with a particular focus on the experience gained by the European Parliament during its democratic scrutiny of the implementation of the Development Cooperation Instrument (DCI). Part of the report is dedicated to perspectives for the future and finally, the report looks at geographic and thematic programmes, insisting on strict eligibility criteria for budget support, emphasising the important role that civil society plays in development and the application of the delegated acts procedure for those decisions which fulfil the criteria of Article 290 of the Treaty on the Functioning of the European Union (TFEU). I voted in favour of this motion so that the European Parliament has the possibility to exercise scrutiny over strategic programming decisions on an equal footing with the Council.
As four years have passed since Regulation (EC) No 1905/2006 came into force, and as the Commission has already announced the tabling of proposals relating to the Multiannual Financial Framework for the post-2013 period, there is a need for a brief analysis of the results achieved since then and of future means of development.
The most important thing to stress is that this is 'the one policy area of external action [...] which has not been designed to serve EU interests, but to defend the interests of the most marginalised and vulnerable populations of this planet'. As such, Parliament should take on a more important role, not just because of the various ways that this confers democratic legitimacy, but also because of what it can offer in material and procedural terms. It should also be stressed that the objective should be the eradication of poverty, by reference to the concept of 'basic social services', so as to seek to reduce the situation of extreme vulnerability of the most deprived populations.
in writing. - In favour. 2011 is a strategic moment to draw lessons from the four years Regulation (EC) No 1905/2006 establishing a financing instrument for development cooperation (DCI) has been in operation. The Commission has announced that it will present its proposals for the post-2013 Multiannual Financial Framework (MFF) before the summer recess and the legislative proposals for the financing instruments for external action later this year. The purpose of this report is to establish at an early stage Parliament's position with regard to a new financing instrument for EU development cooperation, based on the lessons drawn from our scrutiny of the implementation of the DCI.
The purpose of the report adopted today is to establish Parliament's position with regard to a new financing instrument for European Union development cooperation, based on the lessons drawn from our scrutiny of the implementation of the Development Cooperation Instrument (DCI). Contrary to Parliament, Member States did not seem to focus on checking the compliance of Commission proposals with the legal provisions of the DCI.
It should be clarified, therefore, that development cooperation is the only EU external action policy which has not been designed to serve European Union interests, but to defend the interests of the most marginalised and vulnerable populations on this planet through poverty alleviation and sustainable human, social and economic development - in short, the right to a decent life for all.
Parliament clearly recognises the importance of these activities and therefore calls for an instrument which would enable the European Union to finance such actions from sources other than the DCI.
I voted in favour of Mr Mitchell's report because it defines essential and correct directions for the future adoption and operation of the financing instrument for development cooperation by learning useful lessons from the use currently being made of this development cooperation tool. EU funds for development cooperation are a real mechanism for combating poverty and promoting democratisation and development in developing countries. Under the Treaty of Lisbon, the EU has enhanced powers of international representation and is being called on to respond to challenges such as climate change, combating poverty and transferring the rule of law and democratic values to developing countries. I agree with the rapporteur that the democratic accountability of all EU development policy and the active role which Parliament must have in the procedure for approving funds for development aid, based on Article 290 of the Treaty of Lisbon, need to be enhanced.
in writing. - I support this report, which draws on the instrument's performance, scrutiny and promoting better use of development money in the future.
I voted in favour of the Mitchell report because we need to learn the lessons of the last four years of using Regulation (EC) No 1905/2006 establishing a financing instrument for development cooperation (DCI). On this occasion, the objectives and scope for this development aid must be very clearly defined.
Migration is an area where we need to give priority to the coherence of policies promoting development. Thus, development aid should finance projects aimed at tackling the deep-rooted causes of migration (fighting against poverty), but it should not be used to improve border control or combat illegal immigration.
I voted in favour of the text presented by Mr Mitchell. In view also of the lessons learned from the implementation of the development cooperation instrument ahead of the introduction of the new post-2013 instrument, I believe that Parliament should have the possibility to defend the specificity of the EU's development policy by scrutinising strategic programming decisions on an equal footing with the Council. Furthermore, it is particularly important for decisions on the general objectives, the priority areas and the allocation of funds to be taken using the delegated acts procedure, pursuant to Article 290 TFEU.
I am voting for this report because the amendments introduced by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament (S&D) were included in the compromise text. These include key points such as general guidelines, the potential for improvement at Commission level and the potential for improvement at Parliament level.
I voted in favour of this resolution on guaranteeing independent impact assessments. I agree with the rapporteur that impact assessments (IAs) are a key instrument in the legislative process, and one which European legislators should make greater use of in future. IAs show legislators the possible consequences of their policy options and help them make a decision. IAs can thus make a significant contribution to better law making. However, they can in no way be a substitute for political debate and the legislator's democratic and legitimate decision-making process. It should be pointed out that IAs merely contribute to the preparation of the specific content of a political decision. It is important for IAs to be completely independent and transparent and, moreover, the consequences for small and medium-sized enterprises should be taken into account. Parliament already has the power to issue its own IAs and submit Commission IAs to thorough scrutiny. Hitherto, however, this procedure has rarely been applied. I agree with the position set out in the resolution that the European Parliament should make greater use of the powers it has been given in this field.
I am convinced that impact assessments would help those who prepare political decisions. This is why I supported Mrs Niebler's report on the necessary changes to impact assessments, particularly regarding the introduction of an independent mechanism. Members of the Impact Assessment Committee (IAC) would be controlled by the European Parliament and the Council. As a result, they would no longer be under the President of the Commission's instructions.
I voted in favour of this report. Impact assessments (IAs) are a key instrument in the legislative process. They show legislators the possible consequences of their policy options and help them make a decision, and legislators should make greater use of them in future. IAs can make a significant contribution to better law making. I agree that it is necessary to involve external experts from all policy areas as well as all stakeholder groups affected in the impact assessment process in order to guarantee independence and objectivity.
Impact assessments (IAs) are an instrument central to the legislative process. Rigour requires the gathering of concrete facts for political decision making, and a guarantee that all the relevant strategic options will be examined when any specific problem is being solved. Impact studies should be applied to all legislative proposals, they should have a clear methodology, and they should be undertaken with full independence and transparency. IAs should also assess the option of inaction, as well as the specific consequences for small and medium-sized enterprises.
Despite the improvements in this area, IAs by the European Commission and European Parliament could improve even further. This report, which I voted for, calls for closer involvement of Parliament's committees and a detailed explanation when the Commission refrains from issuing an IA. Finally, it challenges Parliament's committees to increase the use of IAs so as to improve the quality of its law making.
I voted in favour of the motion for a resolution on guaranteeing independent impact assessments. In the first place, the motion underlines the need, when carrying out impact assessments, to bear in mind the impact of new regulation on small and medium-sized enterprises and to reduce the regulatory burden on them. This emphasis on the needs of SMEs was key to my decision to vote in favour. In the second place, the motion highlights another very important factor, which is the specific nature of national economies. In order to safeguard their interests, the Commission should consult with individual Member States and the officials and representatives of the various national assessment bodies, in order to ensure that specific individual needs are not subordinate to Community interests. Finally, the motion calls for greater transparency and efficiency in the European Union's administration processes, urging the Commission to be accountable to Parliament for its work. In view of the points described above, I felt compelled to vote in favour.
I voted in favour of this report because I agree that it is very important to continuously improve the quality of EU law making, and this report sets out concrete proposals for improving the law making process both within the European Parliament and the Commission. For some time, the Commission has already been carrying out impact assessments of legislation before submitting legislative proposals to the European Parliament and the Council, but the report states that these impact assessment procedures still need to be greatly improved. For example, we should strengthen the independence of the Impact Assessment Board, which is currently under the authority of the President of the Commission. The report also calls on the European Parliament itself and its committees to carry out impact assessments of draft legislation more often and to scrutinise more closely the impact assessments carried out by the Commission, which frequently serve to justify a legislative proposal rather than to permit an objective consideration of the facts. Such preliminary impact assessments of proposed EU legislation were further enhanced by the Treaty of Lisbon, which added provisions on the mandatory assessment of the social and environmental impact of any proposed legislation.
Assertive and successful legislation requires not just good political debate and a joint effort leading to cooperation and consensus, but also a trustworthy technical basis that guides the legislative entities by assessing the context and consequences of the policies in question. For this very reason, I welcome the initiatives demonstrated by the European institutions to guarantee the quality and reliability of impact studies, which will involve guaranteeing their independence and transparency.
in writing. - Having worked on this area at Committee level before, I am obliged to stress the point that impact assessments must be free from outside interference and that this independence must be protected at all levels.
in writing. - I voted against the Niebler report on impact assessments. UKIP supports the concept of impact assessments but only if they are truly independent, have real teeth (such that the Commission has to take note of them) and are conducted at the national level to avoid producing a bland one-size-fits-all which will not enable national governments to assess the impact on their countries with sufficient accuracy. Unfortunately, the Niebler report fails to meet these criteria.
One of the priority goals of European Union policy should be to introduce a transparent, clear, effective and high-quality regulatory environment. We have criticised the failings in transposition and implementation of the EU legislation in force numerous times, which result, to a large extent, from the fact that legislative texts have not been drafted properly. It is therefore the responsibility of Europe's legislative bodies to face up to this problem. Impact assessments (IAs) present a systematic assessment of the probable effects of legislation in health, fundamental rights, social, economic, environmental, etc. terms, thereby contributing to cutting red tape and ensuring the consistency of EU policy. I am voting for this initiative, which acknowledges that IAs have a key role in aiding the decision-making process. They must be characterised by total independence and transparency, must follow a clear methodology, and must proceed to a substantiated and objective analysis of the potential effects, which is always accompanied by a cost-benefit analysis. This will contribute to reaching well thought-out and fully informed decisions, which should lead to better-quality legislation, to more correct transposition, application and oversight, and to a faster legislative process.
Impact assessments are tools that are especially useful for improving the quality of legislative activities (political proposals, for example). However, these impact assessments need to be adapted: new adaptations are indeed necessary, in particular, through creating an independent mechanism, for the impact assessments proposed by the European Commission are often inconsistent from a qualitative point of view and generally only serve to justify a legislative proposal rather than allow for an objective examination of the facts.
I am delighted that the report voted today stipulates that impact assessments be carried out totally independently; that impact assessments take a larger range of criteria into account (socio-economic, environmental, etc.); and also that the highest transparency be guaranteed, especially where experts are involved. This is a matter that crops up in this Chamber time and time again, but it is nevertheless a highly important one!
Impact assessments (IAs) are a key instrument for the legislative process in that they take into account the potential consequences of applying given legislation, and so help reach a decision for that very reason. Independence and transparency are values that should be preserved and encouraged in any democracy in that they guarantee the public objective assessments, proportional decisions and legal procedure. I therefore agree, in general, with Parliament's proposals in this report.
This report, drafted by Mrs Niebler, concerns the problem of 'guaranteeing independent impact assessments'. Impact assessments (IAs) are crucial in order for the decisions we make to be the right ones. Without replacing the process of democratically deciding legislative authority, they nevertheless constitute the backbone of that same process.
I am voting for this report because I share the rapporteur's view that IAs are crucial in order for us to carry out our work as law makers. The more we know about a given sector, the better our decision making with regard to it will be. Moreover, and despite the creation of the Impact Assessment Board (IAB), created by the European Commission, and the positive results already achieved, I also believe it is crucial to create an autonomous IA structure for the European Parliament.
Impact assessments (IAs) can constitute important support for the legislative process. To be so, they must study the economic, social, environmental and public health consequences of the intended political choices, along with their impact on the public's fundamental rights, throughout the political cycle. The assessment should not just be undertaken ex ante, but also ex post.
However, the current IA process has numerous failings, as the report acknowledges. They often simply seek to convey supposed technical legitimacy and justification on measures that are the result of political choices and evaluations, which are conveniently hidden. There remain numerous questions regarding the methodology to be used in each case. On what or whom will the impact be measured? What is the scope of the assessment? What alternatives are to be analysed?
These decisions, too, normally depend on political choices and evaluations. That is why it is very important to ensure that impact studies are independent. In practice, however, this is difficult, given the multiple variables and interests involved. Transparency, openness, consultation, and public participation and scrutiny in connection with the studies and their results are of decisive importance in guaranteeing, as much as possible, this independence and the quality of the study.
Impact assessments (IAs) can be of significant help from the standpoint of better law making if the economic, social, environmental and public health consequences of the intended political choices are studied throughout the political cycle, along with their impact on the public's fundamental rights.
However, in the issues that emerge in impact studies, we have the criteria used in those IAs. We know that there are a number of criteria and not just cost-benefit, and even there we need to know who is being hit by costs and who is enjoying benefits.
That is why it is very important to ensure that impact studies are independent but this is, in practice, a very difficult task, given the multiple variables and interests involved.
The methodologies of some assessments and specialists will be more independent than others. In truth, however, IAs often serve more to justify the decisions they are intending to take rather than to really tackle all the implications of the legislation they are intending to adopt.
Impact assessments are a central instrument of the legislative process, which European law makers must use to the full in future. Although they are in no way a substitute for political discussion or the democratic and legitimate decision-making process followed by law makers, and serve only to prepare the ground for political decisions, they draw the attention of law makers to the potential effects of their policies from the perspective of specialised content and help them to take decisions. In this way, they can make a considerable contribution to better law making.
The Niebler report represents an important contribution to the debate on improving the EU legislative procedure, with a view to ensuring that new legislation serves citizens and is genuinely necessary. Unfortunately, there have been accusations that regulations are also being created which result merely from the desire to make the EU institutions better known, or from the actions of lobbyists. This means that we need to make constant improvements to procedures relating to what is known as the impact assessment for a particular legislative act. As rapporteur in previous years for the subject of better law making, I would like to highlight several aspects of this problem. Firstly, we should note the need to maintain the institutional balance enshrined in the Treaty, within which framework the European Commission proposes laws and Parliament and the Council adopt them.
The independence of impact assessments is extremely important, but they must not be removed from Parliament's democratic control. In my opinion, the proposal to modify impact assessments after the introduction of amendments by Parliament is very important, and I also share the opinion of those who believe that we need to apply uniform criteria for impact assessments in all the institutions. At the same time, I would draw attention to the fact that the most crucial aspect of law making is the political will to resolve a given problem, and an impact assessment prepared as part of a particular project can merely supply objective information.
I have already had the opportunity to say in this House that it is time indeed that impact assessments be not only systematic, but, above all, credible. That we should objectively assess the consequences of a piece of legislation before taking it any further, rather than seeking by all means to justify it. And that it is not up to the Commission services, judges, parties and torturers all together to preside over this assessment. I do not know whether the solutions put forward by the rapporteur are the right ones. On the other hand, I do know that I agree with her diagnosis and that some of her observations are particularly relevant. Member States must therefore be closely involved in these studies because they are in a better position to assess the national impact of initiatives coming from Brussels. These studies must guide the choices and reflection of national parliaments, who, from now on, are the guardians of the respect for the principle of subsidiarity. These studies should lead to the abstention of the Commission, if its action turns out to be pointless, redundant or costly. Finally, we should be able to quickly draw the consequences of a piece of legislation, the implementation of which creates more problems than it solves. For all these reasons, even though I am under no illusions about its realisation, I voted for Mrs Niebler's report.
I welcomed this report because impact assessments (IAs) are a key instrument in the legislative process, and one which European legislators should make greater use of in future. The benefits of IAs are obvious. IAs show legislators the possible consequences of their policy options and help them to make a decision. IAs can thus make a significant contribution to better law making. However, IAs can in no way be a substitute for political debate and the legislator's democratic and legitimate decision-making process. IAs merely contribute to the preparation of the specific content of a political decision. This report falls into four sections. First of all, the report sets out the general requirements for IAs at European level. The second section discusses the Commission's IAs and highlights scope for improvement. The third section is devoted to the IAs carried out by the European Parliament. The fourth and final section calls for an autonomous IA structure within the European Parliament which all of Parliament's committees should use to further improve law making and create synergies.
in writing. - I have several reasons why I support this resolution. First of all, it underlines that impact assessment can never be a substitute for political debate and the legislator's decision-making process, but should only help the technical preparation of political decisions. This would certainly improve the decision-making process. Secondly, the impact assessments have to take a large number of criteria into account in order to provide the legislator with a comprehensive picture. Only in this way can the legislator do his job efficiently.
The process of assessing the impacts of a regulation contributes significantly towards reducing the bureaucratic burden that is a by-product of statutory regulation. A special Impact Assessment Board was set up at Commission level some time ago, and it assesses impacts both ex ante and ex post. The Commission also carries out public consultations on its legislative plans. The European Parliament has so far lacked an impact assessment body. I therefore applaud the fact that the report calls for the creation of infrastructure making it possible to evaluate the impacts of proposals and plans formulated in Parliament.
I would also like to call on the Commission to concentrate more, when performing impact assessments, on the transparency of the entire assessment process, to strive harder for its independence, and not to aim for just one solution to a problem in its proposals, but to assess multiple variant solutions to a specific situation independently. I would also like to call for a simplification of the process of public consultations, and an extension of the deadlines for submitting concrete proposals, including the possibility of submitting proposals in all official languages of the Union.
I supported Mrs Niebler's report on guaranteeing independent impact assessments. Impact assessments are a key instrument in better law making policy, which aims to improve and simplify new and existing legislation. Impact assessments are, in fact, a suitable instrument for evaluating the impact of the adoption of new laws and the simplification and recasting of existing laws. However, I believe that recognition of their usefulness should always depend on respect for certain fundamental principles, such as transparency and independence. I therefore agree with the rapporteur when she underlines the fact that the Commission has recently raised the quality of its impact assessments, while pointing out that further improvements are still needed. Finally, I applaud the decision to create an autonomous impact assessment structure for the European Parliament, with a view to further enhancing the quality of European Union law making.
in writing. - I voted for this report. Impact Assessments (IAs) are a key instrument for the legislative process, of which European legislators should make greater use in future. The benefits of IAs are obvious. They show legislators the possible consequences of their policy options and help them reach a decision. IAs can thus make a significant contribution to better law making. However, they can in no way be a substitute for political debate and the legislator's democratically legitimate decision-making process. They merely permit the technical and substantive preparation of a political decision.
The impact assessment instrument presented by the rapporteur is a good way of improving the quality of law making at European level. Mutual assessment, however, should take into account not just financial impacts, but should also focus on other aspects, such as the economic, environmental and social aspects. As a doctor, I would like to emphasise, above all, the impact on human health. We must also not forget the very important role played by Member States in impact assessment, as they must incorporate the proposed legislation into their legal systems.
Impact assessments are a key instrument for the legislative process, and one of which European legislators should make greater use in future, as they show the possible consequences of their policy options. We should not forget, however, that they merely permit the technical, substantive preparation of a political decision. We believe that the impact assessments used by the European institutions should comply with certain principles. First of all they should be completely independent and transparent. They should cover all categories of legislative proposal, employ a clear methodology, and must always be kept up to date with current developments in the legislative process. We also believe the Commission should provide Parliament with a detailed explanation in cases where it considers it unnecessary to assess the impact of its decisions. Finally, we confirm the importance of the creation of an autonomous structure for carrying out impact assessments within Parliament, with a view to further enhancing the quality of its law making and creating new synergies.
I welcome this text which condemns the European Commission's partiality. It is a shame that it does not condemn the fact that the European Commission alone has the power to initiate legislation.
Impact assessments (IAs) are very important to the legislative process and should be encouraged in the future. IAs have great benefits: they alert legislators to the consequences of their options, and contribute to better and more conscious decision making. They therefore make a significant contribution to excellence in law making.
in writing. - I scrutinised the report very attentively and summarised its key points: (1) the scope of scrutiny (not only cost-benefit analysis, but an integrated approach); (2) the inclusion of stakeholders from all the policy areas while the methodology and final quality control should remain under the remit of the European institutions, with an increased consultation period from 8 to 12 weeks; (3) the revision of the interinstitutional common approach to impact assessment to encourage all the institutions to implement a common methodology on IAs. Potential for improvement at the Commission level: (1) the increased scrutiny by the European Parliament and the Council over the Impact Assessment Board; (2) systematic ex-post assessments of existing legislation and analysis of the relevant ECJ case-law. Potential for improvement at EP level: the main focus is the creation of an autonomous structure within the EP led by a supervisory board consisting of MEPs, possibly appointed at the beginning of each term, making use of the existing resources but also of seconded national experts. I abstained from voting because I do not understand on which criteria experts for the Advisory Board will be appointed and what power they will have. I cannot support the report.
I voted for this report because I believe impact assessments (IAs) are a key instrument for the legislative process, and one which European legislators should make greater use of in future.
The benefits of IAs are obvious. They show legislators the possible consequences of their options and help them in making a decision. IAs can thus make a significant contribution to better law making. However, they can in no way be a substitute for political debate and the legislator's democratic decision-making process, merely enabling the technical preparation of a political decision.
The European Commission has raised the quality of its IAs, particularly through the foundation of its Impact Assessment Board (IAB). However, in light of the report of the European Court of Auditors, I believe the Commission's IAs could be improved. I agree that closer involvement of the European Parliament's committees in this work could be useful in improving the quality of IAs.
Impact assessments make a significant technical contribution to better law making as they show legislators the possible consequences of their policy options. They are a key instrument for the European legislative process.
The draft report divides these evaluations into four sections. The first section takes the view that the impact assessments used by the European institutions should comply with certain principles and should be completely independent and transparent. The second section discusses the Commission's impact assessments and highlights scope for improvement. The third section is devoted to the impact assessments carried out by the European Parliament, which its committees are invited to use more extensively in order to further improve law making. The fourth and final section calls for an autonomous impact assessment structure within the European Parliament which all of Parliament's committees should use to create more synergies. With regard to the above, and in view of the fact that impact assessments can in no way be a substitute for political debate and the legislator's democratically legitimated decision-making process, but merely permit the technical, substantive preparation of a political decision, I voted in favour of the motion.
in writing. - Impact assessments (IAs) are a key instrument for the legislative process, and one of which European legislators should make greater use in future. The benefits of IAs are obvious. They show legislators the possible consequences of their policy options and help them in making a decision. IAs can thus make a significant contribution to better law making. However, they can in no way be a substitute for political debate and the legislator's democratically legitimated decision-making process. They merely permit the technical, substantive preparation of a political decision. The IAs used by the European institutions should comply with certain principles. First of all, they should be completely independent and transparent, cover all categories of legislative proposal and employ a clear methodology. The policy options listed should also include the option of taking no action. The specific consequences for small and medium-sized enterprises should be taken into account where appropriate and they must always be kept up to date with current developments in the legislative process. Parliament's key demand is the creation of an autonomous structure for carrying out impact assessments within Parliament, with a view to further enhancing the quality of its law making and creating synergies with the possibility of a common mechanism for all EU institutions.
in writing. - I welcome this report as I believe impact assessments to be a key instrument in the legislative process. European legislators should make greater use of these instruments as they can improve the legislative process by showing the possible impacts of their policy decisions. Legislators must not be afraid to state harsh realities when looking at potential impacts. Not only should impact assessments state the possibilities and make recommendations to legislators, they must also be prepared to recommend taking no action at all if it is considered to be the most appropriate course. Legislation coming from Europe has a massive impact on the lives of those living within its borders and we must use every opportunity to ensure this legislation is as fair and balanced as possible.
European legislation is too often complex, difficult to understand and difficult to apply. This is why impact assessments can make a significant contribution to improving the quality of EU law making, particularly in terms of reducing the timescales and costs of the legislative process. I support this measure because, by taking the requirements of Member States into greater consideration, it will be possible to evaluate the possible social, environmental, financial and economic consequences of a legal act. Impact assessments should also be completely independent and transparent and be carried out in the early stages of the legislative process.
The independence of impact assessments (IAs) needs to be guaranteed, above all, because of their importance in the decision-making process. As such, while they do not replace the decision of whether or not to adopt a given solution, they can be decisive in shaping the choice of a given political solution.
It is, therefore, crucial to adopt any measures that might strengthen the guarantees that IAs will be transparent and independent, since that will help maximise this instrument's role as an aid to the decision-making process, and as a guarantee of the quality and suitability of the EU institutions' activities.
in writing. - We abstained. Moreover, we presented an alternative resolution in which we wanted to clarify the role of impact assessment and external experts in the impact assessment process. Impact assessment can only be an aid for making political decisions and should never replace political decisions within the democratic decision-making process.
Impact assessments are a key instrument for the legislative process. The benefits are obvious: they make a significant contribution to better law making. However, they can in no way be a substitute for the legislator's democratically legitimated decision-making process. The report adopted today underlines Parliament's belief that the impact assessments used by the European institutions should be completely independent and transparent. They should cover all categories of legislative proposal and employ a clear methodology. Parliament also calls for the creation of an autonomous structure for carrying out impact assessments within Parliament, with a view to further enhancing the quality of its law making and creating synergies.
in writing. - I welcome S&D amendments to this report at committee stage representing greater transparency in the legislative process and promoting greater ease of access for SMEs and NGOs through the publication of road maps and an extended consultation period. Impact assessments are so important to our work in Parliament and should play a greater role, which is why I supported this report.
The impact assessments (IAs) carried out in the European Union benefit all Europeans because they contribute to better law making through independent analysis of potential and possible European-level measures. The rapporteur demonstrates the need to analyse better and more efficiently the economic, social, environmental and public health consequences of the Union's political choices. IAs play a key role in a policy's entire development cycle, and are also necessary for high-quality legislation, and for its proper transposition and application.
I therefore support Parliament's proposed criteria for consideration when IAs are undertaken. With regard to this, I should like to stress that these IAs need to be undertaken as early as possible in order to minimise potential negative effects, and to take into account the greatest possible number of institutional, economic and civil stakeholders.
However, they must not just be promoted prior to a piece of legislation (ex ante), but also following its adoption (ex post). IAs must be independent and undertaken in a transparent and objective way. They should accompany legislative proposals and follow a common system and common methodology within the European Parliament.
Impact assessments are a valuable legislative instrument, serving as a knowledge-based preparation for political decisions, and thus contributing to better law making. Transparency, a uniform quality standard and the presentation of the advantages and disadvantages of a sufficient number of political options are the key to reliable impact assessments. For this reason, I voted in favour of the alternative proposal tabled by the Group of the Greens/European Free Alliance.
I am voting for this report, but I believe that a potential optional system could be beneficial for consumers and small and medium-sized enterprises if the Commission puts forward concrete data that indicate a need for further progress in order for the consultation carried out by the Commission to remain transparent.
in writing. - I voted in favour of this resolution on the Green Paper from the Commission on policy options for progress towards a European contract law for consumers and business. Contract law determines and organises transactions within the Internal Market; its potential for both hindering and facilitating those transactions is therefore obvious. Choosing the right way forward in the area of contract law can make a significant contribution to improving the functioning of the Internal Market and opening up its full potential for businesses, in particular SMEs, and consumers. The potential benefits of European contract law to the Internal Market have been discussed for a good many years. The EP pronounced itself for the first time on the issue in 1989 and, with this resolution which the EP adopted today, it intends to respond to the recent Commission Green Paper on European contract law, and to set out the Parliament's priorities in this area. I support the view of the rapporteur that the option of setting up an optional instrument (OI) for European contract law by virtue of a regulation is to be favoured. It could be complemented by a 'toolbox' for Commission and legislator which should be implemented by an interinstitutional agreement.
The most obvious obstacles which consumers and small and medium-sized enterprises face with regard to the Single Market are complex contractual relations, unfair terms and conditions in contracts, inadequate and insufficient information, time-consuming procedures, language barriers, different taxation systems, reliability of online traders, demographic composition of the population of individual Member States, concerns regarding confidentiality, complaint handling and intellectual property rights. European contract law stipulates and regulates Internal Market transactions, and aims to resolve problems relating to the Single Market which have arisen for various reasons, including even differences in contract law legislation.
This makes it vital to provide a coherent European contract law regime in order to achieve the Internal Market's full potential and help meet our Europe 2020 strategy objectives. Choosing the right way forward in the area of contract law can make a significant contribution to improving the functioning of the Internal Market and opening up its full potential for businesses, in particular, small and medium-sized enterprises, and consumers. This is why I voted in favour of this report.
The potential advantages of a European contract law for the Single Market have been debated a great deal over these last few years. In this regard, I think that we need to support the introduction of an optional instrument by way of regulation so that this parallel system does not work against national systems. This is the approach chosen by Mrs Wallis' report and I therefore supported it.
I voted in favour of this report. In the wake of the global financial crisis, it is very important to realise the full potential of the Internal Market, and thus help meet the strategic goals of the Europe 2020 strategy. Today, owing to many factors, including a failure to implement existing single market legislation, the Single Market remains fragmented. Consumers have no confidence in cross-border commerce and companies face huge administrative and legal difficulties if they want to expand their activities in other EU Member States. Divergence of contract law at national level leads to additional transaction costs, legal uncertainty for companies and a lack of consumer confidence in the Internal Market. It is partly for these reasons that consumers and enterprises, particularly small and medium-sized enterprises (SMEs) with limited resources, avoid cross-border transactions, which prevents the creation of a competitive Internal Market. I agree with the report's call to take action and propose methods of harmonising contract law practice at EU level, which would ensure equal and fair conditions for market participants.
Contracts are the fundamental links in relationships between companies and consumers. The European Union's Single Market is founded on a variety of contracts regulated by various national-level bodies of law. These differences in contract law discourage companies, and small and medium-sized enterprises (SMEs) in particular, from dedicating themselves to cross-border trade, thus preventing them from accessing the new opportunities and income offered by the Internal Market. Furthermore, consumers are disadvantaged by limited choice, high prices and lower quality because of weak cross-border competition. It should be noted, for example, that only 8% of consumers buy online from other Member States. This report, which I voted for, advocates the need for an Optional Instrument (OI) for European-level contract law in the form of a regulation.
This will enable consumers to enjoy better protection under the umbrella of European contract law, and better security when they make cross-border transfers. For their part, companies - SMEs in particular - will find it easier and less costly to conclude contracts under the umbrella of a common body of EU contract law.
I voted against Mrs Wallis's report because the optional instrument envisaged, based on a regulation, basically marks the first step towards harmonising contract law in Member States. I think that such harmonisation, even to a minimal extent, is inconceivable at the present stage in view of the different way contractual relations are regulated in Member States. For example, there is the right in rem effect, which does not feature in German law. Apart from this, harmonisation of contract law would not prevent the discrepancies in other areas influencing transnational trade within the EU. There is no categorical proof indicating that it is these legal differences which are preventing transactions from being completed with foreign companies and consumers. Contracts with an international element are currently drawn up based on international private law and, at EU level, on the basis of Regulation (EC) No 593/2008. An additional instrument would introduce unnecessary confusion. With regard to contractual relations without any international element, I think that every Member State must continue to apply its own national legislation, according to its legal tradition and established practices.
I voted against a report that proposes an optional legal instrument for contract law, effectively laying the foundations for a future body of European civil law, to take precedence over domestic civil laws. This would mean the end of national legal traditions and the laws that every Member State has laid down on issues as sensitive as civil and contract law. In any case, although the objective of introducing an optional instrument is to facilitate cross-border trade, taking the needs of consumers and companies into due account, it must be borne in mind that existing European legislation already satisfies the needs of the various actors involved. The real objective of the report therefore appears to be more ambitious than the creation of a European civil code, with which I cannot agree.
I offer my congratulations on the work carried out by the rapporteur, for which I voted. This report responds to the needs of consumers and small and medium-sized enterprises, which, unlike other actors representing bigger economic entities, have obvious difficulties accessing the Internal Market because of the enormous costs they have to bear. As a direct result, both SMEs and consumers tend to carry out transactions within the domestic market, which is often much less competitive, and therefore do not access the cross-border market, in which products are often at least 10% cheaper than the domestic offer. The divergence in contract law rights must be remedied, and the creation of an optional instrument for European contract law by means of a regulation, which would flank rather than replace Member States' national contract law systems, is an optimal solution that would give the parties the freedom to choose the legal instrument most suited to their needs.
in writing. - I voted against the introduction of EU contract law as I do not believe Brussels should be making legislation where national legislation already exists. By introducing EU contract law and making it optional for businesses to choose domestic or European legislation, it confuses the system and will create legislative overlaps that may result in expensive tribunals. It is also likely that EU contract law will favour EU social and employment policy, such as the Working Time Directive, which has both proven highly unpopular and caused disruption in the UK for a range of essential industries and services. It is also highly likely that legislation that, for the time being, carries a discretional opt-in will later be made obligatory by the EU.
The Wallis report sets ambitious objectives in respect of conceivable measures with a view to establishing a European contract law for consumers and businesses. The issues at stake are crucial since this is about improving how the Internal Market works by including businesses and consumers more. On the one hand, we need to get rid of the differences in terms of contract law so as to remove the obstacles facing businesses. On the other hand, we need to ensure a high level of protection for European consumers.
Given the significant impact of contract law on financial transactions and, therefore, on the Internal Market, I welcome all the efforts made by the Commission and the European Parliament towards harmonising their parameters within the EU and adapting them to the Single Market. I am voting for the report tabled on this issue.
in writing. - Many recent events have shown us the importance of consumer confidence and this is, in part, borne from proper laws to protect consumers in the marketplace. As such, it is imperative that this issue is addressed on a European level.
The Wallis report is an important step in implementing the Single Market Act, and I am delighted about its adoption. At a time when differences in national laws restrict cross-border trade substantially, especially for SMEs, introducing a framework for European contract law is a real step forward that we should support. By regulating both business-to-business and business-to-consumer contractual relations, adopting an optional instrument together with a 'toolbox' could ensure enhanced protection of consumers in Europe.
The existence of European-level contract law, which has been debated at length within the institutions, could represent a range of benefits for businesses, for consumers and for the smooth running of the Internal Market. We are therefore not indifferent to the potential linked to the existence of a common body of general standards and principles applicable to contract law, in terms of increasing cross-border transactions, of regulating e-commerce and of improving consumers' access to products. However, and as argued by the rapporteur, I believe that an optional instrument for European contract law that exists alongside national legislation, but does not replace, is a suitable choice.
This report, by Mrs Wallis, concerns policy options for progress towards a European contract law for consumers and businesses. A correct option in terms of European contract law could benefit the Internal Market, small and medium-sized enterprises and consumers. This issue has been current in the European Parliament since 1989, which led the Commission to draw up an action plan in 2003. The commission tabled a proposal for a directive on consumer rights in 2008, has drafted two progress reports and has now tabled a series of measures in the form of a Green Paper, to which this report seeks to respond.
Given that the proposals tabled - following ten years of studies - will contribute to solving the detected failings, which are essentially to do with contracts, and that there is a need to promote the Internal Market by removing barriers, I am voting for this report, which introduces an optional instrument (OI) that could be complemented with 'a toolbox' aimed at resolving the problem of contracts.
The report seeks to dress itself up in rhetoric surrounding the defence of consumers and small and medium-sized enterprises (SMEs). Its context, however, includes dangers for both: consumers & SMEs. The rapporteur's vision is markedly neoliberal, as is clear from the stress given to breaking down 'barriers faced by those who wish to enter into cross-border transactions in the Internal Market and considers that, along with other measures, the European contract law project could be useful for realising the full potential of the Internal Market'. The liberalisations and deepening of the Internal Market that the EU has been carrying out demonstrate that it is big business that benefits above all. The present dynamics suggest that proposals for the harmonisation of contracts - still optional at this stage - will be implemented with these same interests at the forefront.
These reservations are borne out by statements in the report, such as that the optional instrument 'must offer a very high level of consumer protection, in order to compensate consumers for the protection that they would normally enjoy under their national law'. It also stresses that the instrument proposed at EU-level, which is the same for all contracts in the European Union, is also set out in very general terms.
This is a clearly neoliberal report that is concerned with the interests of businesses - larger businesses in particular - because in a totally liberalised Internal Market, it is those with power who gain the most, despite the propaganda about defending small and medium-sized enterprises and consumers. However, all this is an attempt to dress up the product in order to hide its real dangers from the electorate. Therefore, we are not voting in favour of the report.
It also advocates an EU-level instrument, albeit optional, that is the same for all contracts in the European Union, which is also set out in very general terms.
Here are some statements made in the report:
'Supports action to address the range of barriers faced by those who wish to enter into cross-border transactions in the Internal Market and considers that, along with other measures, the European contract law project could be useful for realising the full potential of the Internal Market';
'Believes that both business-to-business and business-to-consumer contracts should be covered; emphasises that the [optional instrument] must offer a very high level of consumer protection, in order to compensate consumers for the protection that they would normally enjoy under their national law; wishes for further explanation on how this could be achieved'.
Contract law determines and organises transactions in the Single Market. By selecting the right way forwards in the area of contract law, it is possible to contribute in a significant way to the better functioning of the Single Market and to making its full potential available to businesses (especially small and medium-sized ones) and consumers. Bearing in mind the fact that every initiative in the area of contract law will have to respond clearly to the actual needs and problems of businesses and consumers, I take the view that any justification in this area will have to be based on practical evidence relating to the current situation in contract law and any difficulties encountered by businesses and consumers, particularly in cross-border transactions. The broad and balanced involvement of the participants is of fundamental importance. It will be particularly decisive during the legislative process, and all available resources will be required in order to ensure inclusivity and transparency. We need diverse impact assessment, drawing on a broad range of policy options and focusing on the practical issues that are important for the operation of an optional instrument.
What Mrs Wallis is proposing is nothing short of creating a 28th legal system, in addition to national laws, which it intends to replace in practice; the words legislative 'harmonisation' and 'standardisation' are now feared in the European political context. This new European law is supposed to remove barriers to cross-border trade, arising from the differences between national legal systems. The problem is that nothing in Mrs Wallis' report proves the objective existence of such barriers, and therefore of a problem that needs to be solved. Consequently, nothing, except the will to initiate a new method of imposing supranational legislation, justifies such a position. In addition, it would run the real risk of being used to bypass protective national provisions, especially in relation to consumer rights. That is why I voted against this report.
I abstained from voting on this report because, according to the rapporteur, complexity in contractual relations is one of the most evident impediments that consumers and small and medium-sized enterprises (SMEs) face in the Single Market. Hence, the proposal to establish a common European contract law, which would benefit consumers and help ensure increased cross-border trade within the Internal Market. According to the rapporteur, all parties, be it in business-to-business (B2B) or business-to-consumer (B2C) transactions, should be free to choose or not to choose the optional instrument (OI) as an alternative to national or international law (opt-in). Further attention is required to ensure that the OI offers protection to consumers and small businesses given their position as the weaker commercial partner and that any confusion is avoided when making a choice of law. I abstained from voting because the EU recently adopted the Rome I Regulation, which regulates this area and defends consumer rights well, whereas this proposal is purely based on the UK situation and would only cause turbulence and increased bureaucracy.
I do not support the proposal to create an entirely new legal instrument in the form of a European contract law. The creation of this instrument is the first step towards the creation of a pan-European civil code, which would gradually replace the contract law of the individual Member States. The proposed concept may talk about the voluntary application of this instrument, but nevertheless it is clear from many indications that volunteering is only a kind of precursor to a subsequent mandatory application in cross-border contractual relationships. If this instrument is created, we will be introducing a completely new type of supranational law, which will be on the boundary between EU law and international private and commercial law, not to mention the fact that the mandate for creating a European contract law for consumers and businesses does not have sufficient support in primary EU law. We should therefore stick to a standard instrument, for which there is sufficient legal support in primary law in the form of harmonisation.
When it comes to implementing the common market, we should not make do with removing the positive barriers between the Member States of the Union. To enjoy the fruits of an effective integrated market, it is also necessary to tackle the indirect causes that stifle the cross-border aspirations of our fellow citizens. On top of a number of administrative difficulties, European entrepreneurs are too often faced with very diverse contractual regulations in force in the Member States. These obstacles are particularly difficult to overcome for SMEs, which nevertheless are the most effective tool for boosting growth. As a result, the European Commission has published a Green Paper on the subject and launched a broad public consultation. I voted for Parliament's present resolution for it takes a common sense approach by proposing an instrument that is concurrent with national legislation and would facilitate cross-border trade. This 'European contract' would be optional, would come with a 'toolbox' to clarify how it should be used and it would encourage greater protection of consumers.
in writing. - I voted against this report.
Divergences in European contract law end up discouraging businesses from engaging in cross-border trade and keep them from benefiting from opportunities and gains which the Internal Market offers. Consequently, consumers are also disadvantaged by limited product choice, higher prices and lower quality due to weak cross-border competition. In this regard, we wish to introduce some innovations, including business-to-business and business-to-consumer contracts regulated by an optional instrument that would enlarge the parties' choice, and the introduction of a monitoring and review mechanism in order to ensure that the optional instrument keeps up with market needs and legal and economic developments. Simplicity and readiness for use should be a key objective. Provisions on sale of goods merit priority, as do service contracts. Finally, the introduction of a trust mark system would ensure additional consumer protection. Choosing the right way forward in the area of contract law can make a significant contribution to improving the functioning of the Internal Market and opening up its full potential for businesses, in particular, small and medium-sized enterprises, and consumers.
Although I believe that there is still a lot to be done in terms of small and medium-sized enterprises (SMEs) and of consumer rights, this report is a first step in facilitating cross-border trade between SMEs.
in writing. - Labour Euro MPs want to see improvements in the Single Market and to facilitate cross-border transactions for consumers and small businesses. However, consumer and business groups have come together on this issue to reject Mrs Wallis' proposal of an optional instrument of contract law. They maintain that rules of national contract law are not a factor in influencing consumer attitudes to buying from another Member State; in fact, there are other genuine barriers to cross-border trade, such as administrative and cultural differences and a lack of effective means of redress for consumers. Mrs Wallis has failed to provide compelling evidence of the need for an optional instrument. Indeed, such a proposal could even undermine existing consumer rights.
We need to take time and evaluate the seven options in the Green Paper and make an evidence-based decision on the basis of clear impact assessments. Similarly, we cannot accept the ECR toolbox-based approach without sufficient evidence and impact assessment to demonstrate that this is the best way to protect consumers and help businesses. We owe it to our consumers and businesses to make the right decision for them and ensure that any change of law affecting their rights is properly thought through.
Contract law determines and organises transactions within the Internal Market, so its potential for both hindering and facilitating those transactions is therefore obvious. Choosing the right way forward in the area of contract law could make a significant contribution to improving the functioning of the Internal Market, and to opening up its full potential for businesses, in particular, small and medium-sized enterprises, and consumers.
It merits attention that the Parliament has, in its various resolutions on this matter, repeatedly acknowledged the benefits an improved contract law framework has on the Internal Market, has further welcomed the idea of a common frame of reference, and has insisted on close involvement of itself and the stakeholders concerned.
in writing. - On 1 July 2010, the Commission presented a Green Paper on policy options for progress towards a European contract law for consumers and businesses. The policy options include soft law options, an opt-in regime called the 28th system, the unlikely approximation of substantive national law (because of resistance by the Council and the impossibility of overnight merging of national legal traditions) and the option of creating a fully fledged European civil code. I totally support the report, especially in the context of human rights violations in the Latvian Republic. I voted in favour.
European contract law should ensure a more smoothly-running Internal Market and this report draws particular attention to the potential benefits for SMEs and consumers. The related efforts to find a common legal framework here have been ongoing since 1989. In 2008, the EU Commission circulated a proposal for a directive on consumer rights. It is of far greater importance for Europe's consumers that consumer protection should be improved at EU level. This should not take the form of restrictive actions, such as those once familiar when bank accounts were overdrawn, but instead should combat shady business practices, fraud, etc.
It is open to question whether European contract law will improve market access for small enterprises because, according to analyses, it is mainly medium to large-sized retail businesses that are involved in cross-border trade, something that is due to the bureaucratic red tape entailed, as well as the costs. The existing problems with cross-border online shopping will persist for some time to come. Furthermore, it has not been established beyond all doubt that standardisation is really necessary. When in doubt, I back the principle of subsidiarity, which is why I am voting against the Wallis report.
A Europe that belongs to its citizens can only work as a Europe of homelands, subsidiarity and national sovereignty. Until now, it has seemed as if European contract law was something unnecessary and the general principle applies that if a provision is not necessary, then it should be omitted. I also believe that this report is a diversionary tactic, designed to draw attention away from the fact that something far more important, namely, EU-wide consumer protection, is still in need of improvement. It is for that reason that I am voting against this report.
A unified contract law regime must be applied in the European Union. Above all, this would remove obstacles often faced by consumers and small and medium-sized enterprises (SMEs) in the Single Market relating to the complexity of contractual relations. Furthermore, a common European contract law would ensure increased cross-border trade in the Internal Market. The Rome I Regulation currently in force is an adequate regulatory instrument, which provides for a high level of protection of the weaker contractual party. The provisions of this regulation protect consumers when seeking redress from businesses in other Member States with whom they have entered into a contract. Given that a well-functioning legal regulation mechanism is already in force in this area in the European Union, I do not endorse this resolution on policy options for progress towards a European contract law for consumers and businesses, which proposes adopting a new regulation, which would set up a new optional instrument, to be applied in business-to-business and business-to-consumer transactions. Attention should be drawn to the fact that the new regulation would result in much confusion and a lack of clarity in this area. Furthermore, its implementation would require additional funding and increased bureaucracy.
Divergences in contract law in the Member States create structural problems that discourage businesses and consumers. Mrs Wallis's motion for a resolution favours the creation of an optional instrument for European contract law for consumers and businesses by virtue of a general regulation, and this is why I voted in favour of the text. Furthermore, the instrument would not replace Member States' contract laws, but would merely help ensure a better choice of contract model between the parties, thanks to examples based on general principles, definitions and model regulations for both commercial and consumer contracts, without going against the principles of subsidiarity and proportionality.
I voted in favour of the report on the creation of a European law of contract for consumers and businesses which will help to facilitate cross-border transactions and strengthen the Internal Market, especially for small and medium-sized enterprises (SMEs) and consumers. The differences in contract law between the various Member States are slowing down SMEs wishing to carry out cross-border transactions. We need to adopt a flexible procedure that will provide security to small and medium-sized enterprises and consumers and help to protect the parties' rights. That is why creating an optional instrument that will operate as a standard for SMEs alongside national rules, by broadening the parties' options, is the right strategy.
I voted for this report on policy options for progress towards a European contract law for consumers and businesses. In fact, contract law determines and organises transactions within the Internal Market, so its potential for both hindering and facilitating those transactions is therefore obvious.
Choosing the right way forward in the area of contract law could make a significant contribution to improving the functioning of the Internal Market, and to opening up its full potential for businesses, in particular, small and medium-sized enterprises (SMEs), and consumers. I would stress the need for broad and balanced stakeholder involvement. The present Commission working method involving an expert and a stakeholder group already ensures the participation of stakeholders. However, as the process has not yet left the consultation phase, it is important to ensure that the legislative procedure itself does not start yet. Stakeholder involvement will be particularly essential during that legislative procedure, the inclusivity and transparency of which will have to be ensured by all available means.
in writing. - The EU cannot claim to be a single market if obstacles to trade still exist. The immense costs incurred in cross-border trading represent a serious barrier. Between legal fees, translation fees and implementation fees, it can cost small businesses up to EUR 15 000 to enter the e-commerce market of just one Member State. According to a Flash Eurobarometer survey in 2008, this barrier is seen as a major concern by up to 60% of retailers. If laws regulating consumer transactions were harmonised throughout the EU, small and medium businesses (SMEs) and consumers in all Member States would benefit. The removal of these barriers would encourage more SMEs to exploit the potential of e-commerce. I believe SMEs are crucial for economic recovery in many Member States. Ireland's path to recovery is being export-led; thus the removal of barriers entering in the EU market is crucial. The findings and recommendations of this report also show the potential for great benefits for consumers. If cross-border trade increases, consumers will be offered a wider choice of products and more competitive prices.
One of the most burning issues in EU law involves the harmonisation of contract law. On the one hand, it seems that the need for greater internal consistency is being felt, in order that companies can benefit from the common market's potential without fearing that there might be solutions in a given foreign legal system that they had not anticipated and for which they had not prepared, which has been a real problem. On the other, however, there is a certain resistance amongst Member States to sacrificing their legal solutions, which is hardly surprising given that these have developed over centuries and that they are widely known by their respective populations.
As such, in its Green Paper of 1 July 2010, the Commission tabled several solutions for regulatory models ranging from mere soft law to a European civil code. Of the various hypotheses, the European Parliament is in favour of the creation of an optional instrument in the form of a regulation, that governs cross-border transactions first of all, and that can potentially also be used for internal contracts, albeit optionally. This seems like a reasonable solution to me, so I voted in favour.
in writing. - In favour. The report intends to respond to the recent Commission Green Paper on European contract law and to set out the Parliament's priorities in this area. The potential benefits of European contract law for the Internal Market have been discussed in the interinstitutional framework and with the broad public for a many years, and Parliament pronounced for the first time on the issue in 1989. The Commission broadened the debate by issuing its communication of 2001, focusing on possible problems which divergences in contract law might raise within the Internal Market and on possible options for action. Within the light of the responses to this consultation, the Commission issued an action plan in 2003, proposing, inter alia, the elaboration of a common frame of reference and containing definitions, common principles and model rules, with a view to improving the quality and coherence of European contract law. In a further communication, in 2004, the Commission set out the follow-up to that action plan and also proposed to review the Union acquis in this area. In 2008, it submitted a proposal for a directive on consumer rights.
I consider that we need to improve the operation of the Internal Market and explore every avenue that will benefit businesses, especially SMEs, and consumers. Within this framework, Mrs Wallis's report is a move in the right direction: it refers to the adverse impact which differences in contract law within the Internal Market are having both on consumers and on businesses, and to the benefits to the Internal Market of an improved contract law framework. I consider that, in order to achieve this, we need to create a user-friendly, flexible, clear legislative act which, where feasible, is binding on the Member States and which will facilitate and provide security of law to contracting parties, without interfering in national laws and without affecting the financially weaker.
in writing. - I am disappointed that this report has passed through Parliament. I was unable to support it because, as a response to a Commission Green Paper, it ruled out far too many options for the future of an EU contract law and neglected a duty to request an impact assessment on the full costs and implications of each of the Commission's options.
As yet, there is no European contract law, even though the option of such a law has been debated within European institutions for over 20 years. The Commission now intends to propose, by way of regulation, the introduction of an optional instrument, commonly referred to as the '28th law', which could govern cross-border contracts.
Whilst the intention to simplify contract law and expand cross-border trade is commendable, I nonetheless have doubts about the relevance of this approach: indeed there is a high risk that national rules, which provide maximum protection for consumers, will be bypassed. For this reason, I have decided to abstain on this own-initiative report, pending the Commission's proposal for a regulation on this matter.
One consequence of the implementation of the Internal Market is an increase in the number of potential consumers in the European Union. To date, however, there has been no European-level harmonisation of the rules on contracts for consumers and businesses. This results in the constant presence of obstacles to the Internal Market's full implementation because of differences in the law at national level, and because of the fragmentation of consumer law itself.
The report's proposal is to analyse the viability of an optional instrument in this area, formalised with a regulation and complemented with a 'toolbox', which would make it possible to ensure legal certainty and security. Such an instrument would make the Single Market run more smoothly, would benefit businesses and consumers, and would also be advantageous to the legal systems of the Member States themselves.
For the above reasons, I voted for this report and I support a European Commission proposal on this matter, which should, in future, involve the European Parliament itself, as well as economic and civil-society stakeholders.
The fact that we have 27 legal regimes is one of the most formidable barriers encountered by entrepreneurs and consumers in the EU who wish to take advantage of the benefits of the Internal Market. The work in progress on the establishment of an alternative EU contract law fills me with optimism, particularly in the context of the EU's Digital Agenda and e-commerce's potential for the Single Market.
The rapporteur favours an optional instrument. Consumer protection organisations are already sceptical about the EU's approach to this topic. On the one hand, they question the causal link with the basis for future contract law, while also, more importantly, fearing a further complication of the legal situation. At present, a 'toolbox' is the preferred option because this would meet current needs and special provisions in relation to the most common types of contract would be a genuine aid for consumers. However, all options should be kept open and examined at present.
I voted in favour of the text presented by Mrs Wallis. The problems deriving from divergences in Member States' contract laws often discourage businesses, in particular, small and medium-sized enterprises, from engaging in cross-border trade and keep them from benefiting from opportunities and gains which the Internal Market offers. The text voted on today aims to create an optional instrument for European contract law by means of a regulation. This optional instrument would stand alongside Member States' contract laws as an alternative option which the contractual parties would be free to choose.
Sixty percent of Internet transactions within the European Union fail, mainly due to the fact that the parties involved in such transactions are afraid of the unfamiliar legal systems of other Member States. In this situation, many EU citizens are deprived of the opportunity to take advantage of the online market. In this instance, the differences that exist between the legal systems of the Member States constitute a barrier to the proper functioning of the EU market. I therefore also believe that an optional instrument, or a '28th legal regime', stands a good chance of helping to unlock the potential of the European market in the field of e-commerce, and of helping to expand the market for entrepreneurs while guaranteeing equal access to goods and services for consumers.
I am voting for this report because it includes a range of concerns highlighted by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament (S&D), by acknowledging the limitations of gross domestic product (GDP) and the need to include additional indicators to measure economic and social progress in the medium and long terms. I would also draw attention to the establishment of clear and measurable indicators that take into account climate change, biodiversity, efficient resource utilisation and social inclusion, which could help lead to a more inclusive society based on knowledge, and to lower carbon emissions.
I voted in favour of this resolution on GDP and beyond - Measuring progress in a changing world. GDP is an indicator of economic market activity that has become a standard benchmark used by policy makers throughout the world. It is necessary to emphasise that GDP is a measure of production and does not reflect environmental sustainability, resource efficiency, social inclusion or social progress in general. Furthermore, it can be misleading in the sense that remedial measures following certain incidents such as accidents and natural disasters are treated as a benefit instead of a cost. I therefore welcome the provision set out in the resolution that we need to develop additional indicators for measuring medium and long-term economic and social progress, and to establish clear and measurable indicators that provide information on climate change, biodiversity, resource efficiency and social inclusion. We also need to develop indicators that reflect the household level more accurately: income, consumption and wealth. It is therefore important to develop a tool to complement GDP. It should be developed so that it can be applied in a practical way, using clearly defined indicators and relying on high-quality data.
Gross domestic product is the best known measure of macro-economic activity. It was developed in the 1930s and is used by political decision makers in discussions as an indicator of growth in their countries. In the light of the ever closer degree of interdependence between economic, social and environmental issues, GDP today suffers from many shortcomings, as it does not record important social factors such as well-being, social inclusion, climate change or resource efficiency. Therefore, in a context in which the correlation between a range of non-market activities and GDP is no longer automatic, there is a need to develop additional clear and measurable medium- and long-term indicators that ensure comparability between countries and regions and that can be used for projecting future developments and designing policies.
I would like to support the adoption of a clearly defined measuring system which will go beyond GDP, in the sense of complementing GDP in the context of making and assessing decisions. GDP is an indicator of economic market activity which has become a benchmark used by policy makers. The need to improve data and indicators to complement GDP as part of assessing society's overall development is increasingly recognised by all international institutions. This report emphasises the need to measure the quality of life in societies. Achieving and sustaining quality of life involves important factors such as health, education, culture, employment, housing and environmental conditions. I support the establishment of a solid legal framework for European environmental economic accounts and encourage the need to compile reliable, harmonised statistics.
in writing. - I voted in favour of this report because it stresses the importance of agreeing on a systemic approach to setting up a coherent 'Beyond GDP system' to contribute to improved policy analysis. GDP is an indicator of economic activity that has become a standard benchmark used by policy makers throughout the world. But GDP is only a measure of production. It does not measure environmental sustainability, resource efficiency, social inclusion and social progress in general. Therefore, it can be misleading.
We need to measure quality of life in societies; we need to consider that achieving and sustaining quality of life involves important, consensual factors such as health, education, culture, employment, housing, environmental conditions, etc. For these reasons, this report deserves to be given the highest consideration. It takes the view that indicators which measure such factors should be assigned a greater role.
As the Stieglitz Committee demonstrated in France in 2008-2009, we need to think of new development indicators to add to GDP. Hitherto a key reference, despite leading to possible errors of appreciation (for instance, the rebuilding that follows natural disasters is recorded as economic progress), GDP on its own will no longer do. I voted for Mrs Rosbach's report since it calls on the Commission to continue its research in this area by challenging the reluctance of the Conservatives who believe that only GDP is reliable and the illusions of a section of the left who would like us to measure precisely ... happiness! The Commission's work will have to be closely monitored because it could lead to an important development: a new, more appropriate method of calculating how European funding is allocated to the regions (regional policy). Until now, funding has been granted on the basis of GDP per person in the regions concerned.
Gross domestic product (GDP) is an indicator of economic market activity that has become a standard benchmark used by policy makers throughout the world and is best known as a measure of macro-economic activity. GDP does not reflect current environmental sustainability, resource efficiency, social inclusion or social progress in general. I agree with the Commission's proposal to develop additional indicators for measuring medium and long-term economic and social progress, and to establish clear and measurable indicators that provide information on climate change, biodiversity, resource efficiency and social inclusion.
For many years, GDP has been the main index for economic assessment, but its shortcomings are increasingly apparent when it comes to assessing social or environmental progress. Hence, the importance of this resolution which insists on the need for the European Union to adopt other indicators in addition to GDP in order to take better account of, among other things, climate change, biodiversity or even social integration, these being major political challenges that are close to my heart. I voted for this report because defining and implementing a new range of indicators is an important challenge for measuring the quality of life of European citizens more accurately, and improving the political answers that cannot be drawn up solely on the basis of GDP. I think that this initiative is the first encouraging step towards greater account being taken of social and environmental issues in European public policies. However, to be fully useful and effective, this will have to be followed by the genuine introduction of a new range of indicators as well as their effective and coherent political use, so that they are not turned into gimmicks but, well and truly, into genuine tools that help with decision making.
Gross domestic product is the best known measure of macro-economic activity. It was developed in the 1930s and has come to take on the role of a comprehensive indicator for overall societal development and progress in general. A series of international initiatives highlighted broad support by policy makers and experts from the fields of economics, environmental protection and civil society for the development of indicators to complement GDP, providing more comprehensive information to support policy making. GDP does not, in fact, provide a reliable basis for policy debate. In particular, it does not measure environmental sustainability or social integration. In the political and scientific discussion that has been going on for years, I believe the problem is more about how this approach can be achieved using clearly defined and quantifiable indicators. At European and Member State level, there have been many initiatives to fill the gaps in these areas. Unfortunately, there are only partial signs of coherent action. Therefore, while I acknowledge the importance of adopting a clearly defined system for measuring GDP, I call on the Commission to submit, in the first instance, a tiered strategy that shows how the new 'Beyond GDP' approach can be used in day-to-day political work.
I welcome the Rosbach report because it clearly defines GDP as an indicator of the economic activity of the market and production in the relevant country, but which does not measure environmental sustainability, resource efficiency, social inclusion and social progress. A high GDP, even when calculated per capita, can be misleading because GDP is not distributed equally among the population, which is why it is not a good indicator of quality of life in a society. To enable us to cope with current and future problems, new indicators need to be devised which will complement and further refine GDP. This will allow us not only to define the quality of life more accurately, but these indicators will also provide a more reliable knowledge base, which will contribute to a better analysis of the policies in different areas.
The report by Mrs Rosbach is a critical analysis of the Commission's communication 'GDP and beyond - Measuring progress in a changing world'. While the Commission's aim - to adopt a measuring system that would go beyond gross domestic product to provide a more comprehensive picture of a country's progress and development, including, for example, environmental sustainability and social inclusion - is important and non-controversial, the rapporteur questions the strategy that the Commission is proposing to achieve it. The initiatives suggested are not, in fact, part of a tiered, pragmatic strategy indicating how the new 'Beyond GDP' approach should be used. I share this view, and therefore I voted in favour of Mrs Rosbach's report.
I voted for this report because I believe that it is only by using proper instruments that we can have a realistic view of the situation, and therefore do our best to change it if necessary. Gross domestic product, or GDP, is an instrument designed to indicate the aggregated added value of all money-based economic activities. It is easy to see how a wealth indicator based on dated parameters is anachronistic now, in 2011.
I believe we should introduce new indicators for measuring GDP, such as environmental sustainability and social inclusion, so that all the information making up GDP provides a truer picture of the country or region to which it refers. Adapting to the times means taking into consideration all the important variables, without falling into the trap of creating an excessively artificial system, which would be difficult to apply. I believe that, with clearly defined indicators, the work can be carried out in the best possible way.
Although gross domestic product (GDP) is a measurement of production that is useful for economic market activity, it does not take into account the sustainability of the development demonstrated, or environmental and social aspects, etc. I therefore welcome the 'GDP and beyond - Measuring progress in a changing world' initiative, which aims to encourage and raise awareness of the use of other complementary GDP indicators when evaluating and discussing politics. I believe this system of measurement based on corroborating various study parameters will lead to political decisions more suited to the needs of society and the economy in general.
in writing. - While academics will argue over the best possible way to measure progress, we as European legislatures must be confident in the method we pick and ensure that it stands up to argument both today and in the future.
Economic literature has been asking for years whether it is necessary to continue using the rate of growth of GDP as an indicator of the progress made by a geographic area over a given period of time. I believe that there is currently no other indicator that is as concise or complete. We cannot present our citizens, who are caught up in their own everyday problems, with a clinical file describing the state of the economy. At the same time, we cannot insist exclusively on strictly economic indicators, which are not always able to pick up on social phenomena.
I therefore agree with the report's general objective. We should join forces with the international academic community and try to move beyond GDP. There are plenty of examples all over the world, from the UN Human Development Index to Bhutan's Gross National Happiness index. It is necessary to identify the priority objectives and measure their achievement strictly, accurately and in a way that cannot be distorted by vested interests. We need to remember that it does not matter how many watches we have, but how we spend our time.
I voted for this report because I think that indicators need to be found to complement GDP and help us measure factors such as climate change, biodiversity or resource efficiency.
As Joseph Stiglitz expressed it so well, GDP is not only an instrument which is inadequate for reflecting citizens' welfare, but it is also restricted to measuring economic market activity. I hope that the European executive will come up with specific proposals for additional, more extensive and sustainable indicators so as to remedy the current shortcomings.
Indicators are a concise way of interpreting a given phenomenon. Simple phenomena can be interpreted using simple indicators, while complex phenomena require complex indicators. Gross domestic product is a simple indicator, while development is a complex phenomenon. Indeed, the economic development of an area has various dimensions that are not included in GDP, which takes a snapshot of a given moment. Other elements of interpretation are totally neglected, such as investment in intangible infrastructure, including know-how (people, processes and products, to mention just a few examples), and investment in tangible infrastructure, including communication and transport networks (ICT networks and road and rail networks, for example). In addition, GDP is not even suitable for identifying regions assisted by EU regional cohesion policy. For these reasons, the European Commission's efforts to go beyond GDP and create a series of data and indicators that will improve its ability to interpret phenomena and help to better define policies and financial allocations should be commended. The report that we have adopted seems to me to be moving in this direction.
in writing. - GDP (gross domestic product) is the aggregated added value of all money-based economic activities. It is the most widely known and used measure of macro-economic activity. Indeed, GDP has become the primary indicator for overall societal development and progress in general. There is growing international recognition of the inadequacy of GDP as an indicator of social progress, social inclusion, environmental sustainability and resource efficiency. I support this report which calls for the development of clear and measurable indicators that take account of climate change, biodiversity, resource efficiency and social inclusion. It further underlines the need to measure quality of life in societies, considering that achieving and sustaining quality of life involves important, consensual factors such as health, education, culture, employment, housing, and environmental conditions. It also fully supports the establishment of a solid legal framework for the European Environmental Economic Accounts as a positive step in the 'GDP and beyond' process, and, indeed, welcomes the Commission initiative to present an index for environmental pressure, to be submitted alongside GDP.
Despite all the more or less sentimental constructions that we might make, the truth is that it is by analysing gross domestic product (GDP) that we can achieve a reliable image of societies' state of development and progress. That is why GDP is - and should continue to be - the main economic indicator to be taken into account. However, it should be complemented, wherever appropriate, with other indicators, which should be studied and introduced gradually.
In 2007, the European Parliament, alongside the Commission, the Club of Rome, the World Wildlife Fund (WWF) and the Organisation for Economic Cooperation and Development (OECD), organised a conference on the theme of 'Beyond GDP', at which those involved advocated the need to develop other indicators complementary to gross domestic product (GDP). This report, by Mrs Rosbach, is based on a communication tabled by the Commission on 28 September 2009 called 'GDP and beyond - Measuring progress in a changing world', and it reflects this need to provide politicians and researchers with data that is more comprehensive.
Over recent decades, gross domestic product (GDP) has been the most-used unit of macro-economic measurement, and has started to be used most recently as an indicator of social development. A number of sociologists have been arguing, most recently, that this is not the best indicator as it does not consider aspects such as sustainability or social integration. Since I agree with the rapporteur's position, I voted for her report, but I believe that the proposal can, and must, be improved by tabling a strategy that is more comprehensive and gradual.
The neoliberal guidelines and policies implemented by the EU have endangered social progress and inflicted severe blows on Europe's peoples. The exacerbation of social inequalities in the countries of the EU, which are currently reaching worrying levels, is a telling example of this. This is something we should keep in mind when we analyse development and progress indicators, as this report does.
Gross domestic product (GDP) is frequently used as a basis for assessing these two factors - development and progress - and is a statistical indicator with natural shortcomings. By taking into account only economic activity - wealth creation - and being useful, therefore, in determining economic growth, it does not cover parameters as important as wealth distribution, social inequalities, the quality of goods and services, non-commercial transactions or even outcomes not recorded by the market, which are essential to the assessment of development and progress. In many situations, GDP can increase while the majority of a country's citizens become poorer, because GDP does not take into consideration the level of inequality in a society.
For all these reasons, it becomes necessary to take into account any other indicators that might overcome these shortcomings so as to make social progress measures as complete, credible and close to reality as possible.
There are increasingly large economic divergences and social inequalities caused by the EU's neoliberal guidelines and policies, and by the increasingly unfair sharing and distribution of national income, both at EU level and at national level.
It is therefore increasingly controversial to use gross domestic product (GDP) as a basis for working with social development and progress, and a statistical indicator for measuring them. It is a statistical indicator with many shortcomings, since it takes into account only economic activity, leaving aside other important factors like wealth distribution, social inequalities, the quality of goods and services, non-commercial transactions or even outcomes not recorded by the market. This means that, in many situations, GDP can increase while the majority of a country's citizens become poorer, because GDP does not take into consideration the level of inequality in a society.
As such, we are able to consider it acceptable to take into account other indicators that might complement these shortcomings so as to make social progress measures as complete, credible and close to reality as possible.
GDP has become an indicator of social development and progress generally. It is not, however, a measure of environmental sustainability or social inclusion. With regard to the need to improve this data and the indicators, the Commission has released a communication entitled 'GDP and beyond: Measuring progress in a changing world'. In this communication, it proposes, for example, creating comprehensive indicators which would provide a more reliable knowledge base. I believe it is necessary to create an instrument that can supplement GDP, taking account of the fact that it must have a practical application, use clearly defined indicators and rely on high-quality data.
The Commission's objective of going beyond gross domestic product and finding another measuring system (which would still incorporate GDP) is rightly criticised in the parliamentary report, which emphasises the fact that if the Commission has not yet clearly defined the changeover or accurate indicators, the debate will have to be postponed. I therefore voted in favour of the motion.
Gross domestic product is the best known measure of macro-economic activity and is used in political analysis and discussions worldwide to indicate social development. Unfortunately, despite being widely used, there is a growing awareness that the economic and social fabric in Europe has profoundly changed. Nowadays, in addition to information about income and wealth, other indicators of an environmental nature influence the quality of life in a country and can no longer be ignored. This is why I support the report by Mrs Rosbach, which draws up new indicators taking account of major strands of environmental policy such as energy use, biodiversity, water use and waste generation. The challenge lies in integrating existing indices with other elements that are politically relevant and empirically measurable, and which provide reliable statistics on the future development of countries. In this sense, I believe that by eliminating subjective factors such as personal happiness, which cannot be considered to be indicators, the new text has reached a good compromise. Finally, I hope that both Eurostat and the Eurobarometer will play a major role in this innovative process. Thank you for your attention.
I welcomed the report because GDP is an indicator of economic market activity that has become a standard benchmark used by policy makers throughout the world. However, GDP is a measure of production and does not reflect environmental sustainability, resource efficiency, social inclusion or social progress in general. Furthermore, it can be misleading in the sense that remedial measures following certain incidents such as accidents and natural disasters are treated as a benefit instead of a cost. We need to develop additional indicators for measuring medium and long-term economic and social progress. I feel that we need to establish clear and measurable indicators that provide information on climate change, biodiversity, resource efficiency and social inclusion, as well as indicators that reflect the household level more accurately: income, consumption and wealth. There is also a need to measure quality of life in societies, because in order to ensure and sustain quality of life, it is necessary to take into account important, consensual factors such as health, education, culture, employment, housing, environmental conditions, etc. Indicators which measure such factors should be assigned a greater role. The further development of qualitative and quantitative metrics should be based on the European Quality of Life Survey (EQLS) indicators, covering the core areas of quality of life.
I share the rapporteur's analysis in the report voted on today. Gross domestic product no longer seems able to meet growing economic and political requirements. I think it is necessary to find a complementary system which could contribute to improved policy analysis and debate through the use of clear supplementary indicators for measuring medium- and long-term economic and social progress. This will certainly not be an easy task, given the delicate nature of the matter and the potential impacts of decisions taken in this context. The challenge we are preparing to embrace therefore lies in finding reliable indicators that are theoretically consistent, politically relevant and empirically measurable.
GDP is the most effective instrument for measuring macro-economic activity, while also serving as an indirect indicator of social development and progress. However, it cannot provide information about all the areas which are the subject of political debates, such as the environment and social inclusion.
This indicator underpins many of the European Union's policy decisions and instruments. I think that we need to step up our efforts to provide indicators which will meet the needs of all citizens. They specifically need to measure in a sustainable manner the progress made in achieving economic, social and environmental objectives. In conclusion, future European policies need to be based on complete, up-to-date data, covering all the vital aspects.
in writing. - I welcome this report which stresses that GDP is an indicator of economic market activity that has become a standard benchmark used by policy makers throughout the world; emphasises that GDP is a measure of production and does not measure environmental sustainability, resource efficiency, social inclusion and social progress in general; underlines furthermore that it can be misleading in the sense that remedial measures following certain incidents such as accidents and natural disasters are treated as a benefit instead of a cost; notes that besides measuring economic development and productivity, there are other indicators that influence and explain the living standards in a country and that have not been quantified until now, although relevant indicators exist; stresses the need to develop additional indicators for measuring the full impact of economic activity.
Nowadays, gross domestic product is no longer a sufficient, appropriate indicator for measuring progress, and it is therefore necessary to develop more comprehensive indicators that would provide a more reliable knowledge base in an ever changing world. There is often a lack of clearly defined information, data and indicators. At European and Member State level, there have been many initiatives to fill the gaps highlighted. Although it is difficult to develop a method that is coherent at the same time, we believe that what is required is a comprehensive concept, taking account of existing measures, which can be implemented in practice. It is important to develop a new tool that can complement GDP, that has practical use, that is based on clearly defined indicators, and that relies on data of a high quality. We agree with the rapporteur that it is necessary to submit a tiered strategy that should show how the new approach can be used pragmatically in day-to-day political work.
I voted for the report on GDP and beyond - Measuring progress in a changing world, by Mrs Rosbach, because I believe that gross domestic product is no longer a sufficient, appropriate indicator for measuring progress in a changing world, and it is therefore necessary to develop more comprehensive indicators that would provide a more reliable knowledge base. It should be remembered that GDP is a measure of production and does not measure environmental sustainability for example. It is necessary to develop other indicators that will help explain which factors influence the living standards in a country.
I am therefore in favour of the creation of additional indicators for measuring medium- and long-term social and economic progress, for example, indicators that take account of climate change, biodiversity, resource efficiency and social inclusion. The development of these new indicators will help to understand and measure the quality of life in societies. Therefore, the development of a Member State or region cannot be assessed solely by an economic indicator such as GDP: quality of life, which is determined by factors such as health, education, culture, employment, housing and climate and environmental conditions, must also be taken into account.
As rapporteur for the opinion of the Committee on Industry, Research and Energy for this report, I believe that achieving and sustaining quality of life involves important, interlinked factors such as health, education, culture, jobs, housing and environmental conditions. I therefore believe that the indicators measuring these factors are also important, and that more importance should be attached to them. I voted in favour because this report is a step, albeit a hesitant one, towards improving and complementing gross domestic product (GDP) as an instrument for the measurement and evaluation of social and economic performance, and, by association, of the progress of societies.
We all agree that there is a need to improve data and indicators to complement gross domestic product (GDP) for overall societal development. The 'GDP and beyond - Measuring progress in a changing world' initiative is a complementary instrument capable of contributing to improving analysis and political debate.
GDP is an indicator of market economic activity that has become the standard point of reference at the service of the world's decision makers. GDP is a measure of production that does not measure environmental sustainability, resource efficiency, social inclusion and social progress in general. I therefore agree that in the future, other types of instruments should be studied that allow for a greater number of reliable data for measuring a world that is changing.
in writing. - It is known that GDP (gross domestic product) is the aggregated added value of all money-based economic activities. GDP is the expression of a production/consumption-based society and does not take into account changes and assets in important fields. Taking into account the need for improved data and indicators to complement GDP, various measures are suggested that would provide a more reliable knowledge base. The need to develop additional indicators for measuring medium- and long-term economic and social progress is highly urgent. I voted in favour.
Today, the European Parliament adopted a resolution on GDP and beyond - measuring progress in a changing world.
Gross domestic product is a widely used index for measuring social development and economic progress. However, its universality raises doubts as to whether it fails to take into account a series of indicators which are crucial for quality of life in a given country. There are also some significant parameters which are interpreted incorrectly. The Commission has suggested that it is essential to develop an indicator which clearly depicts the situation in the country in question, and which also reflects the situation of households and individuals, as well as how efficiently the country's resources are exploited and the state of the environment. The Commission expects greater involvement from the Member States in terms of systematising research into the quality of public life, which would make it possible for clear comparisons to be made between countries. A coherent policy would result in it being easier to analyse research, and also in it being possible to predict the potential long-term development of countries.
I voted in favour of this resolution on GDP and other indicators aimed at measuring progress and the general development of society. GDP is an indicator of economic market activity that has become a standard benchmark used by policy makers throughout the world. However, this indicator is not holistic. It does not reflect environmental sustainability, resource efficiency, social inclusion or social progress. Moreover, in certain cases, GDP may provide inaccurate and misleading information. Consequently, we must make every effort to develop additional medium and long-term indicators for measuring the factors mentioned and the household level.
I welcome the proposal that when measuring quality of life for society, much attention should be paid to health, education, culture, employment, housing and other similar factors, relating to the core areas of quality of life. Thus, we must find means of developing an appropriate and effective tool to complement GDP, which could be applied in a practical way, using clearly defined indicators and relying on high-quality data.
'GDP and beyond - Measuring progress in a changing world' is a report that aims to assess levels of progress in the European Union through gross domestic product, which has taken on the role of a comprehensive indicator for societal and economic development. Unfortunately, however, it no longer provides a reliable basis for policy debate because it does not measure environmental sustainability or social integration. There is increasing awareness of the need for improved data and indicators to complement progress assessment criteria. For this reason, I voted for a text that tries to integrate development in the European Union with new social indicators, seeks a clearly defined measurement system that goes beyond GDP, and complements it in the context of decision making.
I voted for this report entitled 'GDP and beyond - Measuring progress in a changing world'. As the report rightly says, gross domestic product (GDP), which is used by political decision makers worldwide and referred to in public debates, has also come to take on the role of a comprehensive indicator for overall societal development and progress in general. However, it does not provide a reliable basis for policy debate on every issue. For example, GDP does not measure environmental sustainability or social integration.
In the Commission communication on 'GDP and beyond - measuring progress in a changing world', various measures are suggested as suitable ways to complement GDP. In particular, it focuses on developing more comprehensive indicators that would provide a more reliable knowledge base. I would express my support for the Commission's intention to adopt a clearly defined measuring system that would go beyond GDP, in the sense that it complements GDP in the context of decision making and assessment, using clearly defined and quantifiable indicators.
Gross domestic product is the best known measure worldwide. It has come to take on the role of a comprehensive indicator for overall societal development and progress in general, but does not take into account or measure environmental sustainability or social integration. There is a need for improved data and indicators to complement GDP, or else it will not provide a reliable basis for policy debate.
This issue has already been discussed in prior years and particularly in 2007, when the European Parliament and the Commission, together with various bodies and associations, held a conference entitled 'Beyond GDP'. At this conference, the Commission considered that GDP is not a suitable long-term measurement system, just as economic and social progress are not sufficient to assess issues such as climate change, resource efficiency or personal well-being. New indicators were subsequently proposed for measuring progress in the achievement of social, economic and environmental objectives. For the above reasons, and in order to be able to develop a clear and comprehensive set of indicators that are, at the same time, consistent, relevant and objectively measurable, I voted for the motion being discussed.
The Commission Communication 'GDP and beyond - Measuring progress in a changing world' focuses on developing more comprehensive indicators to complement GDP, which will provide a more reliable knowledge base. GDP has come to take on the role of a comprehensive indicator for measuring society's overall development and progress, but it does not provide a reliable basis for policy debate on every issue. In particular, GDP does not measure the level of environmental sustainability or social integration.
I voted for this report because it is important that we develop a tool which can complement GDP, taking into account that it has to be done in a way so that it can have practical use, based on clearly defined indicators and high-quality data. This report calls on the Commission to submit a tiered strategy for the 'Beyond GDP' approach which should explain how the new approach can be used pragmatically in day-to-day political activities.
I believe that achieving and sustaining quality of life involves important, interlinked factors such as health, education, culture, jobs, housing and environmental condition. I therefore believe that the indicators measuring these factors are also important, and that more importance should be attached to them. I voted in favour because this report is a step, albeit a hesitant one, towards improving and complementing gross domestic product (GDP) as an instrument for the measurement and evaluation of social and economic performance, and, by association, of societies' progress.
Gross domestic product (GDP) is the standard macro-economic indicator, used, as a rule, to measure the economies of various states. Nevertheless, it is merely an indicator of wealth, with less potential for comparing social development. The success of GDP is due, to a large extent, to its simplicity at the cost, therefore, of the completeness of the results attained. It would be useful, therefore, to develop new indicators that enable other aspects of the reality to be sounded out, in order to obtain a better overall view of countries' development. It is a complex process which should involve professionals from all areas, in order to obtain a broader and more complete indicator.
I support this. As my colleague, Mrs Bélier, has said, although this report could have gone further with the ambitions and guidelines that it could have set, it does represent a first step and a strong signal sent out to the Council and the Commission for Europe to press ahead with an overhaul of the wealth and development indicators so as to make them more representative of the environmental and social realities and constraints with which we are confronted.
With this decision, MEPs recognise the need to go beyond and abandon an outdated model, which brings about social inequality and destroys the natural heritage, in order to start a new economic model on a European level. It paves the way for the recognition of new indicators that are fairer and that will allow us to undertake the ecological and social transition of our societies.
This report proposes the adoption of a clearly defined measuring system that would complement gross domestic product as an indicator of overall social development. The complementary tool should have practical use and be based on clearly defined indicators and reliable data. Only in this way can GDP make a sufficient contribution to policy debate and decision making. The Commission is therefore invited to present a comprehensive, tiered strategy that should show how the new approach can be used pragmatically in day-to-day political work.
The report on the Commission communication of 20 August 2009 on 'GDP and Beyond - Measuring progress in a changing world' highlights the importance of gross domestic product as a comprehensive indicator of social development and economic growth. The objective is to adopt a new clearly defined and quantifiable measuring system based on reliable, accurate data, but the Commission's communication does not indicate the tiered strategy for delivering it. I voted in favour of the report as I believe it is important to carry out socio-economic analyses using appropriate tools that will complement GDP.
in writing. - I support this report, which recommends several concrete actions, including the creation of an environmental index, more timely publication of environmental and social data, more accurate reporting on social disparities and extending the system of national accounts to include environmental and social issues.
In the Commission communication to the European Parliament and the Council entitled 'GDP and beyond - Measuring progress in a changing world' (COM(2009) 433 final), it is acknowledged that 'GDP has also come to be regarded as a proxy indicator for overall societal development and progress in general' but 'does not measure environmental sustainability or social inclusion'. In a world in which people's quality of life is increasingly measured using other, non-economic factors, various international institutions, like the United Nations (UN), the World Bank and the Organisation for Economic Cooperation and Development (OECD), are currently studying the definition of new indicators, so as to measure and analyse economic and social progress.
As such, I voted for this report, as I believe it is important for the European Union to implement a systematic approach in order to measure social welfare in all its aspects, giving particular emphasis to economic and environmental factors, and to improving quality of life in the medium and long term. I believe that the aforementioned indicators will take on a strategic importance in the definition of future cohesion policy, thereby contributing to smart, sustainable and inclusive growth, in line with the principles enshrined in the Europe 2020 strategy.
I voted in favour of the report on GDP and beyond - Measuring progress in a changing world, for the following reasons. Everyone knows that GDP is an indicator used to measure macro-economic activity and cannot be used to measure other things. Consequently, new indicators need to be developed, which is precisely what Mrs Rosbach's report does. I consider that GDP is a limited indicator and that indicators should be developed to supplement it. The report addresses the above issues, which I consider to be very important and in need of immediate resolution, which is why I voted in favour of this particular report.
I voted in favour of the identification of new parameters more representative of a country's progress, and not just its consumption, although I think more should be done. The report in question has had a long and difficult journey, and finally made it to the plenary session having lost much of its content along the way. Parliament should have put forward a proposal taking into account factors including education, health and personal activities, but it confined itself to highlighting the need to establish new parameters, delegating the task of defining them to the Commission.
Gross domestic product is an outdated indicator based on economic principles that, by reducing quality to quantity, overlook the meaning of things and individual and collective well-being, undervalue work in itself compared to the object of production, and consider only the production of new objects, not maintenance.
If we cast a glance at the International Monetary Fund (IMF) GDP scale (the EU is in first place, Lithuania is 82nd), we can see that GDP does not tell the entire story. GDP does not sufficiently reflect the complex socio-economic reality of national and regional challenges. Although GDP is a strong macro-economic indicator, it does not reflect Lithuania's greatest social problems, such as unemployment, the quality of education and health care systems and disparities in income distribution. In Lithuania, and at EU level, there is often a lack of clear information, data and indicators, and I therefore support the rapporteur's proposal to provide a better report on social indicators. I hope that this will provide more comprehensive information for developing policies.
Nowadays, unfortunately, politicians often do not have such information. The development of EU policies should not be purely based on abstract statistics. Above all, EU policy should be measured by the progress made in improving the well-being of Europeans. The 'Beyond GDP' method mentioned in this report may prove very useful. However, before implementing it, we should find out more about the possibilities of adapting the new method in everyday life.
I am voting for this report because it is a thorough evaluation of the process and implementation to date and because it launches a debate on its future governance, exploitation and financing of the decision to create global navigation satellite systems and other autonomous European systems. This includes all commercial aspects of the exploitation as well as the legal, contractual and financing structures of the different exploitation models that will guarantee that the governance model is put into practice.
The Galileo programme (satellite navigation) is extremely important as it enables the European Union to be competent in cutting-edge technologies. Unfortunately, Galileo is facing additional delays and costs. Faced with this situation, it is essential that we consider new solutions. This is why I supported Mr Remek's report, which is aimed at looking into all the possible sources of funding on top of the contribution from the European budget.
Galileo, together with EGNOS (European Geostationary Navigation Overlay Service, an augmentation system that improves the accuracy and the reliability of the US Global Positioning System (GPS) information), is the Global Navigation Satellite System (GNSS) developed by the EU. When completed, it is expected to consist of 27 satellites plus a suitable number of spare satellites in orbit at an altitude of approximately 23 000 km above the surface of the earth, and a worldwide network of approximately 40 ground stations. The EU decided to set up its own global navigation satellite system for two key reasons: firstly, Europe's independence from other global navigation systems and autonomy, and secondly, to gain a share in this fast growing worldwide high-tech market, which today, to a large extent, is dominated by the US. I agree that there should be a broad and comprehensive debate at political level about the desired level of ambition (deciding the level of services provided) and the financial resources available (whereby a political choice would need to be made between a purely EU funded programme and one allowing national or private contributions). The result of this debate will impact the policy options for the future governance and management of the GNSS systems.
The project to implement a European satellite navigation programme is a major challenge and undoubtedly useful for the future of technology in Europe, but the forecasts of expenditure and investment by the European bodies for this project are still not clear or transparent at present. Further expenditure is expected in a few years' time, in addition to that initially planned by the programme, and I believe it is likely that additional sums will be needed to complete the project. I therefore abstained from the final vote on the own-initiative report.
in writing. - (FR) It is with satisfaction that I voted in favour of this report, which is the culmination of a far-reaching political decision, particularly regarding the implementation of Galileo. It is absolutely crucial that the European autonomous satellite radionavigation system be commissioned as soon as possible and, as the report highlights, with long-term funding guarantees. Competition from the United States (with the Global Positioning System - GPS) requires us to introduce Galileo quickly, bearing in mind what is at stake economically, technically, politically and strategically.
The European Union has set itself the objective of becoming the world leader in Global Navigation Satellite Systems (GNSS) with the European Geostationary Navigation Overlay Service (EGNOS) and Galileo programmes, thus ensuring its technological independence from American GPS. Considering the significant economic returns from such programmes, I voted in favour of the Remek report which calls on the Commission and the Member States to ensure sufficient funding in order to make sure these projects are completed by 2018, thus asserting themselves as credible challengers to the American system.
in writing. - At a time when the Commission, and indeed this Parliament, ought to be searching for, and bringing forward, proposals on how to save money, we are offered this report which suggests the completion of the Galileo satellite navigation system at an additional cost of EUR 1.9 billion in the next Multiannual Financial Framework. Let us not forget that this is against a backdrop where the Galileo satellite project started off with a budget of EUR 7.7 billion and is now projected to cost EUR 22.6 billion. To such a proposal, I categorically say no. Current budget lines already in place for this project are easily sufficient to bring about its completion, yet - true to form - the suggestion is to spend even more. I know that if I speak to my constituents, they will give little support to the current spending on Galileo, let alone an increase. Again, I urge MEPs and the Commission to be realistic and to be cautious with the money we have and with which we should aim to bring maximum benefit to our constituents.
European satellite navigation systems have been causing delays and additional costs, which should lead those responsible to give thought to the patterns currently being followed for their implementation. At a time when countries like Portugal are resorting to aid from the other Member States, and when Europe is, as such, facing a serious economic and financial crisis that threatens its stability, an even greater effort should be made to avoid cost overruns and excessive expense.
I am not questioning the strategic importance of these projects, but I cannot fail to highlight that they have been falling short of expectations. I agree that, as both Galileo and the European Geostationary Navigation Overlay Service (EGNOS) are European programmes and are in the common public interest of the Union, they should, overall, be financed through the EU budget, but I think that other possible sources should be weighed up, including innovative forms of financing.
This report, drafted by Mr Remek, deals with European satellite navigation programmes. It is a report whose purpose is a mid-term review of these programmes, including assessment of their implementation, future challenges and financial perspectives.
Since 2000, when the Global Positioning System (GPS) service was made available, this sector has grown exponentially (EUR 124 billion in 2008), with the domestic market forecast to be worth EUR 230 billion overall in 2025. In 2008, the EU decided to create its own satellite navigation system (Regulation (EC) No 683/2008), Galileo and the European Geostationary Navigation Overlay Service (EGNOS), with the objective of ensuring Europe's independence and autonomy, raising its market share and putting the industry in a position to be competitive in a strategic and fast-growing market.
I voted in favour of the rapporteur's proposals, in spite of the cost overruns recorded in the implementation of the project, because I understand that the EU should be at the forefront of researching and developing cutting-edge technology, especially when that same technology represents a scientific and economic asset to the EU.
As we have said regarding the application of a global European satellite navigation system for transport, the use of this technology could represent an important contribution to the development, modernisation and diversification of public services, in the creation of opportunities for cooperation, and progress in science and its applications, and in the exchange and accessibility of information, with the guarantee of respect for the public's rights, freedoms and guarantees. The issue at stake, however, is not that of the existence of a global navigation satellite system for Europe based on use for non-military ends and not integrated into the EU's security arrangements.
The problem is its potential use for military and aggressive ends. In particular, the fact that this satellite navigation system being set up in competition with the Global Positioning System (GPS) of the United States, on which the EU depends, and which is well known to be under military control, with financing from US federal military programmes, is worrying. We are therefore reaffirming our doubts about the limits to the potential uses of these programmes in a context of assumed EU-US competition regarding the functionalities and efficiencies of these systems.
The issue at stake is not that of the existence of a global navigation satellite system for Europe based on use for non-military ends and not integrated into the EU's security arrangements. The problem is its potential use for military and aggressive ends.
Its use for non-military ends could represent an important contribution to the provision of public services, with opportunities for cooperation, and progress in science and its applications, and in the exchange and accessibility of information, with the guarantee of respect for the public's rights, freedoms and guarantees.
However, the fact that this satellite navigation system has been set up in competition with the Global Positioning System (GPS) of the United States, on which the EU depends, and which is well known to be under military control, with financing from US federal military programmes, is worrying.
As such, we still have serious doubts about the limits to the potential uses of these programmes in a context of competition, both between functionalities and efficiencies of these systems, and between the EU and US.
The European Union has taken the important step of introducing, through its political decision based on Regulation (EC) No 683/2008, an autonomous European Global Navigation Satellite System (GNSS), owned and operated by the Union. The Commission should produce a comprehensive analysis aimed at securing a more precise description of possible scenarios and resources in terms of operation and use after 2013. It will include all commercial aspects of use, such as the legal, contractual and financial structures of the various models of usage, ensuring the establishment of a stable model of administration.
in writing. - Galileo, Europe's own global navigation satellite system, is of great importance to Europe and, in particular, the UK. This project, which I fully support, has not only received significant public funding but private industry throughout the EU is also investing money, time and expertise into developing this system.
However, despite recognising the need to push forward with this, I felt the need to abstain on the final vote. Mr Remek's report suggests completing the Galileo system will require additional funding of up to EUR 1.9 billion in the next Multiannual Financial Framework (MFF). In this current difficult financial climate, I have to oppose this increase in spending, especially considering that the programme is already 60% over budget. I believe that Galileo must stay within its current budget.
Let us look at how we can improve the current system within the means that we have. I would strongly urge the Commission to take robust action to improve its programme management and to achieve savings. In order to do so, the Commission must undertake a thorough and comprehensive impact assessment, so that we can make an informed decision regarding the future funding of the programme.
I welcomed this document because this report is a response to the Commission's Communication on the mid-term review of the autonomous European Global Navigation Satellite Systems (GNSS) (Galileo and EGNOS), which assesses the process and implementation so far and launches the debate on its future governance, exploitation and financing. The EU decided to set up its own global navigation satellite system for two key reasons: firstly, Europe's independence from other global navigation systems and autonomy, and secondly, to gain a share in this fast growing worldwide high-tech market, which today, to a large extent, is dominated by the US. Indirect benefits of the programme are estimated to be around EUR 60 billion per year (including the downstream and upstream market and public benefits). GNSS is seen as a disruptive technology, with high potential to create innovations, build up a high-tech knowledge base and increase productivity in many sectors. Annual growth rates of the market for GNSS-enabled products and services are estimated to be above 10%. The Commission should launch a comprehensive analysis to identify more precisely the possible scenarios and means of operation and exploitation post 2013. This includes all commercial aspects of the exploitation as well as the legal, contractual and financing structures of the different exploitation models that will ensure that a stable governance model is put in place.
The EGNOS and Galileo systems, when they are completed, will increase security in transport, using certain applications. These applications also represent the growing global markets from which the EU will benefit financially. The development of these systems will make an essential contribution to the development of European aviation transport and to a more economical and efficient system of rail and road transport. A problem for the development of these applications and for completing the systems on time may be a lack of investment. It is important to see the benefit to the Member States of investment and of developing the systems so that they are completed on schedule.
I voted in favour of Mrs Ţicău's report because the project under examination meets many expectations of those looking to developments in research and technology with optimism. EGNOS and Galileo are projects that will generate approximately EUR 60 billion of indirect benefits to the European Union economy and society, in the form of enhanced road and aviation security, reduced air pollution and pesticide consumption, new jobs and public safety, generating very significant value for money. Therefore, before a decision is made on a further financial commitment from the EU budget in the next Multiannual Financial Framework, a clear assessment of all the possible technical options and related costs and benefits needs to be presented by the Commission.
Ten years ago, the European Union launched two satellite navigation programmes: Galileo and EGNOS (European Geostationary Navigation Overlay Service). The first will be operational in 2014 and will be accurate to within less than a metre, whereas GPS is accurate to within several metres. This technological progress will enable European companies to innovate and position themselves at the cutting edge of services made possible by global positioning. However, there is also a strategic dimension to Galileo. At present, Europe is dependent on the GPS system, which is American. When Galileo is in place, the Union will enjoy total independence as well as superiority in this area, and it is plain to see the importance of the applications. The civilian and military resources of the Member States will be much more effective as a result. I voted for this resolution which, while praising the technical success, reminds the European Commission of the points where the programme can be improved: funding, public awareness, and involving our international partners.
in writing. - The main challenge for the international activities of the GNSS Programmes will be to ensure the compatibility and interoperability with Galileo, to access global GNSS-related resources and set worldwide standards, to ensure security of the space segment and network of ground stations, while ensuring a stricter control of sensitive GNSS technologies developed with European funding, and to join in an international effort to develop innovative applications and specialised applications of supra-regional interest. An important objective will be to create market opportunities for the European GNSS technology and applications industries.
We believe that the EU's Global Navigation Satellite System (GNSS), consisting of the Galileo and EGNOS programmes, is an important step for Europe, firstly, as it ensures its autonomy and independence from other global navigation systems and, secondly, as it enables it to claim a share of this booming worldwide high-tech market. It is very important, however, that continuity of service is guaranteed, as a (temporary) limitation or degradation of GPS signals will have tremendous effects on our economy and society, without other independent GNSS systems in place. Nevertheless, to fully exploit its advantages, Galileo needs to reach full operating capacity, and to do so will require additional investment. Currently, the financial picture is anything but positive. On this point, we think that a broad and comprehensive political debate should take place about the desired level of ambition and the financial resources available. Finally, we maintain that it is important to launch a comprehensive analysis to obtain a more precise identification of the possible scenarios and means for operation and exploitation after 2013, which includes all commercial aspects of the exploitation as well as the legal, contractual and financing structures of the different exploitation models that will ensure that a stable governance model is put into place.
The European satellite navigation programmes, Galileo and the European Geostationary Navigation Overlay Service (EGNOS), will enable Europe to establish autonomy and strategic independence from other economic blocs, which is very important, and will contribute to improving the lives of the European public, as well as bringing direct and indirect benefits to the European economy. However, the problems financing these programmes could cause significant delays in their implementation, along with the inherent damage.
We have to implement a medium- to long-term financing strategy in order for it to be possible to create the necessary market confidence and, consequently, to attract investment and the purchase of applications and services. Only a fully functional Galileo and EGNOS system will be an asset to the EU, in all its policies, not least in transport, in agriculture, in the fight against climate change, in the prevention of natural and man-made disasters, and in the area of science, technology and innovation.
The European Parliament has always supported the European Union's Global Navigation Satellite System (GNSS), implemented by means of the Galileo and the European Geostationary Navigation Overlay Service (EGNOS) programmes. Unfortunately, today, the European Union is dependent on the Global Positioning System (GPS) of the United States.
Nonetheless, Galileo offers clear advantages over the GPS system. Furthermore, EGNOS is used on a daily basis by 80 000 European farmers and has recently been certified for civil aviation, and should shortly be certified for maritime transport. Space policy and the GNSS programme are of strategic importance and should provide tangible benefits for citizens and businesses.
From this point of view, the Commission must ensure the compatibility and interoperability of Galileo with other satellite navigation systems. Finally, it is important that these European programmes receive the funding they need to be brought to fruition.
in writing. - The EU took an important step with its political decision. The report is a mid-term review of this flagship initiative, assessing the process and implementation so far and launching the debate on its future governance, exploitation and financing in the EU system. In my view, it is necessary to launch a comprehensive analysis to obtain a more precise identification of the possible scenarios and means for operation and exploitation after 2013. I fully support the report of Vladimir Remek and I voted in favour.
The GNSS (Galileo and EGNOS) satellite navigation system project, like the Schengen Information System II project, has turned into a bottomless money pit. The follow-up costs still seem impossible to estimate in concrete terms; all that is clear is that savings are necessary if we are to prevent a final explosion in the already mushrooming project costs. However, problems arise here when the associated cuts in services only affect the citizens of Europe as taxpayers, only leaving services for military use untouched. Further discussions relating to the previous procedure and implementation and its future administration, use and funding are required in this context.
It certainly seems unlikely that an increased use of private enterprise in this area will bring any financial relief. The Commission's evaluation is certainly awaited with anticipation. The Galileo idea is a good one in principle; however, the costs must be brought under control. I took this into consideration when voting.
Once again (as in the case of the ITER project), the EU has managed to delay a project for so long that the costs are impossible to estimate. This is equally true for the follow-up costs for the GNSS (Galileo and EGNOS satellite navigation systems) and Schengen Information System II projects. It is not just follow-up costs that have exploded: 'normal' project costs have also reached massive proportions. An attempt is now being made to limit damage by making savings. These are necessary moves. Unfortunately, it seems as if these cuts will only affect the European taxpayer as they will result in reductions in services. Although GNSS will only have a military application, it will be the taxpayers who foot the bill - twice over now as a result of the follow-up costs. This situation casts a pall over the GNSS project, which is otherwise something to be welcomed. For that reason, I have abstained from voting.
I voted in favour of the report on the mid-term review of the Galileo programme. The ambitious European endeavour to develop a European satellite navigation system, based on a constellation of 30 satellites and offering quality global positioning services, guarantees Europe's autonomy and independence from other global navigation systems and a share in the important global high-tech market, on which the USA and Japan are currently top of the league. Moreover, Galileo will have the facility to support the implementation of previous traffic management systems for all means of transport (road, air, sea, etc.), which will improve efficiency and reduce the environmental impact. In the agricultural sector, Galileo will be able to support improvements to agricultural output by guaranteeing more efficient use of land and water, thereby reducing the need for fertilisers and pesticides. However, the questions raised and my previous question to the Commission about the very high cost of this particular endeavour have remained unanswered. To be precise, the cost of implementing the programme was initially estimated at EUR 3 330 million (of which 1 800 million was to be paid by the public sector). This was increased to EUR 5 580 million, all of which is to be paid by the public sector at a very difficult time for the economy.
I voted in favour of this report. The EU has taken an important step with the adoption of its policy decision, recorded in Regulation (EC) No 683/2008, on the creation of autonomous European global navigation satellite systems (GNSSs) - Galileo and European Geostationary Navigation Overlay Service (EGNOS) - under the ownership and management of the EU. The communication considered in this report constitutes a mid-term review of this emblematic initiative in which there is an assessment of the process and its implementation to date, with a debate launched on its future governance, use and financing.
In the current economic context, there is a pressing need to conduct a wide-ranging political debate about the desired level of ambition, which will determine the level of service provided, and on the resources available, during which it will be necessary to make a political choice between a model whereby it is exclusively funded by the EU and one whereby national or private contributions may be permitted. The result of this debate will be reflected in the political choices regarding future governance and management systems for GNSSs.
The Galileo system will improve the accuracy and the reliability of US Global Positioning System (GPS) information. This new system will be important for ensuring Europe's autonomy and independence from other global navigation systems and enabling it to claim a share of this booming worldwide high-tech market. As we know, the programme is funded fully by the Union budget with a budget of EUR 3.4 billion until 2014. We know that the indirect benefits of the programme are estimated to be around EUR 60 billion per year, but the Commission has admitted that additional investment will be required in order to reach full operational capacity. As it is not clear how much the Galileo system will cost the taxpayer, I abstained on this measure, not least to reiterate the request to the Commission to clarify the project's future costs.
The Galileo programme, which, in conjunction with the European Geostationary Navigation Overlay Service (EGNOS), aims to create a global navigation satellite system (GNSS), is in line with a strategic choice on the part of the Union: it confirms its entry onto the global market, while its efforts assert itself in the global market, which is currently dominated by the United States, and is important to boosting the European economy itself. Let us remember that, as is said in the report, 7% of EU gross domestic product (GDP) depends on the use of the Global Positioning System (GPS), reinforcing the need for an autonomous satellite navigation system.
The intention at the moment is to carry out a comprehensive analysis of the project. Among the conclusions to draw from it, it should be stressed that the running costs of these programmes are estimated to be some EUR 800 million per annum and that revenue will only reach EUR 80 million per annum by around 2030. Nevertheless, it is estimated, on the other hand, that the indirect benefits could be worth as much as EUR 60 billion per annum. In this context, I think it is important, as the rapporteur suggests, to launch the debate about the structure of this programme and how to make money out of it in future, so as to adopt robust and safe solutions for the future of Europe.
I fully support the autonomous European global navigation satellite system, and I agree with the adoption of all the measures essential to securing its full operational capacity. This view prevails across the groups of the European Parliament, as is borne out by the fact that no amendments have been submitted for the report. In the report of Mr Remek, we call on the European Commission to move towards a solution to the problems that have arisen and to ensure a funding procedure for the programme such that it can achieve full operational capacity in 2018. In the interests of retaining the EU's competitive advantage, the launch must not be delayed, otherwise other countries such as China, India and Japan will outstrip us.
in writing. - This has been a disastrous vote for the Greens. We voted against the two separate votes (paragraphs 19 and 20), and both were adopted; we voted against at the final vote, but the text was adopted. Our concerns are mainly about the speed with which some wish to pursue this, despite the numerous questions we still have.
I voted for this report because I agree on the importance of the Galileo project, as part of a European global navigation satellite system. It will ensure the European Union's autonomy and independence from other global navigation systems, and enable it to claim a share of this booming worldwide high-tech market. Given that our competitors are getting stronger and advancing dynamically, and that to fully exploit its advantages, Galileo needs to reach full operation capacity, the project would require additional investment, as indicated by the rapporteur.
in writing. - I welcome this report, which asks for the Commission to launch a comprehensive analysis to obtain a more precise identification of the possible scenarios and means for operation and exploitation after 2013. This includes all commercial aspects of exploitation as well as the legal, contractual and financing structures of the different exploitation models that will ensure that a stable governance model is put into place. The report was adopted in committee by an overwhelming majority (44 to 4).
The European initiative to create the Galileo and European Geostationary Navigation Overlay Service (EGNOS) programmes will not only enable Europe to establish autonomy and strategic independence from other economic blocs, but, above all, will also bring improvements to the daily lives of Europeans, and will generate direct and indirect benefits for the European economy.
However, in order for the programme's real benefits to be achieved, there is a need to establish a medium- and long-term strategy for financing and governance, covering the main actions to be carried out. That is the only way it will be possible to create the necessary market confidence and, consequently, to secure investment as well as the purchase of applications and services.
Only if they become fully functional will the Galileo and EGNOS systems provide concrete benefit for all European Union policies, specifically, in transport, in agriculture, in the fight against climate change, in the prevention of natural and human disasters, and in the area of science, technology and innovation. To increase support for these projects, it is crucial to increase communication between those in charge of them and the general public, in order to create a direct relationship between these initiatives and European citizens. Further to that, I believe it is necessary to create an appropriate financial structure so it can be realised and then applied.
in writing. - This report looks at the progress that has been made towards a European global satellite navigation system, or Galileo, and looks at issues regarding the future governance of the initiative. When fully operational, Galileo will be a rival to American GPS, and will operate on a wider and more accurate system of satellites and ground stations across the world. Although there has been substantial technical progress, the report is more critical of the financial situation regarding the project. It raises issues that need to be addressed and recommends courses of action that can ensure that the satellite system reaches Full Operational Capacity (FOC) as soon as possible, meaning a quicker return on the investment, and this report serves as the basis for the debate on how the Commission can best achieve this.
I am voting for this report in that it presents suitable political priorities for Parliament for the Multiannual Financial Framework, in both legislative and budgetary terms. Some priorities included by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament which I would highlight are, for example: 1) investment for jobs and growth; 2) the social aspect, and the workers' rights and conditions; 3) sustainability; 4) European added value; 5) proposed structure and duration.
I note the need to pay particular attention to the outermost regions, to regions with serious and permanent natural or demographic limitations, such as the most northerly regions with very low population density and islands, and to cross-border and mountain regions; this is because the resources and capabilities of these regions can play a significant role in the future competitiveness of the European Union.
in writing. - I voted against the Garriga Polledo report from the SURE committee because it wants to increase the EU budget for the period 2014-2020 by 5%. I could not vote in favour of the Conservative Party amendment to freeze the budget at 2013 levels because I firmly believe it is a reduction that is needed, and their stand represents a weak starting point for negotiations.
I introduced an amendment to reduce the budget by 2.8%, which is the average rate of irregularities affecting the EU budget as reported by the European Court of Auditors. Among the amendments and innovations I opposed was an amendment to create an informal and powerless monitoring group in the European Parliament to scrutinise programmes.
in writing. - I voted in favour of this important resolution on Investing in the future: a new Multiannual Financial Framework (MFF) for a competitive, sustainable and inclusive Europe. I support the rapporteur that with the rejection of the option of freezing the resources, as proposed by five Heads of Government in December 2010 (France, United Kingdom, the Netherlands, Germany and Finland), the European Parliament is sending a strong political signal for the negotiations between the 27 Member States, due to start after the official presentation of the European Commission proposal expected on 29 June. It is important to note that unanimity between the Member States and the assent of the European Parliament are needed to take the final decision, not expected until at least June 2012. We, Members of the European Parliament, demand at least an increase of the level of resources of 5% compared to the 2013 budget. It is also important to note that the European Parliament proposes to introduce a new structure for the financial framework under a single 'Europe 2020' heading and asks for a 5, or 5+5 year-long framework as of 2021.
After around a year's work, the special committee on policy challenges and budgetary resources has finally presented the future decisions determining priorities in expenditure for the efficient and effective use of European Union appropriations leading to the implementation of result-oriented policies. Bearing in mind that the European Union budget is primarily an investment budget, which can generate more investment from public or private sources, it must be possible to adjust it adequately to changing needs and circumstances.
The decision to increase the resources of the new Multiannual Financial Framework by 5% will guarantee the stability of existing programming cycles and new investment in areas such as European energy and transport networks, which will allow Europe to defend its competitiveness and prepare the ground for long-term economic growth. These sectors also appear in the Europe 2020 strategy, which aims to deliver smart, sustainable and inclusive growth through knowledge, innovation and the promotion of social and territorial cohesion.
in writing. - The report on a New Multiannual Financial Framework (MFF) for a competitive, sustainable and inclusive Europe is a valuable piece of collective analysis on the future configurations of the EU budget. It estimates the financial resources needed for the Union to attain its objectives and carry out its policies for the period starting 1 January 2014. Its essential point is a request for an increase of at least 5% in the total EU budget for 2013, and the request for the introduction of an autonomous source of funding.
The report stresses very clearly that without sufficient additional resources in the post-2013 MFF, the Union will not be able to fulfil the existing policy priorities, linked, in particular, to the Europe 2020 strategy, or the new tasks provided for by the Treaty of Lisbon, let alone respond to unforeseen events. I voted in favour of this report also because it calls for a more transparent, simpler and fairer financing system for the European Union.
I voted in favour of this excellent report by my colleague, Mr Garriga Polledo, as it provides an extremely good presentation of the budget that the European Union will need after 2013 to respond to the political challenges it will face. If Europe really intends to implement the policies laid down in the European Treaties, including the most recent policies, it must have the financial resources it needs to fulfil these ambitions. Therefore, I voted for the collection of 'own resources' and the creation of a 'tax on financial transactions' to fund the European Union's budget. This necessary increase in the European budget must be accompanied by substantial savings through optimising (pooled) expenditure. Furthermore, the common agricultural policy (CAP), which is essential for the food security and independence of our continent, and EU regional policy, strengthened by creating an intermediate category of regions to enable additional financial support to be channelled to those regions where per capita GDP is between 75% and 90% of the European average, such as Auvergne and Limousin, find within it all the space that they deserve. This report is therefore of inestimable support to citizens!
The European farming sector is of socio-economic importance, particularly in terms of ensuring the security of food supply and in terms of promoting rural communities and the environment. So, the CAP must have a strong budget and proper resources so as to be able to meet those goals. I fully support what is in the report on the broad aims and tasks of the CAP and that there be no cuts in CAP funding for 2013, so that it would be able to properly meet those broad needs.
Much is expected of the next Multiannual Financial Framework in terms of achieving the aims of the Europe 2020 strategy, encouraging research and innovation, combating the challenges facing the environment, achieving the aims of the European Social, Cohesion and Regional Funds, and fostering education, mobility, training and lifelong learning. The EU must have adequate resources and a strong Multiannual Financial Framework if it is to achieve those goals and meet the needs of the people of the Union.
I voted in favour of this report. The European Union faces enormous challenges, and will require significant financial resources to overcome these. It is clear that the EU budget's current resource system will be incapable of ensuring the implementation of all the commitments made. I agree that it is necessary to fundamentally review budgeting principles, so that, in future, funds for the EU budget are collected from own resources. We also urgently need to consider innovative financing mechanisms, such as a tax on financial transactions, which would make a significant contribution to financing the EU budget.
I cannot support the report by Mr Garriga Polledo. The reason for this is that I am fundamentally against Member States' contributions being replaced with direct EU funding, for which read an EU tax. After all, the Union should be at the service of Member States and that must be visible in the financing arrangements. In terms of content, I have problems with the EU 2020 strategy being used as a guideline for the Multiannual Financial Framework. The objectives of the strategy concern social and employment policies, which fall within the competence of individual Member States. The failed Lisbon strategy shows where we will end up if we base our strategy on matters over which the EU has no say. The report also seeks to reduce the amount of arrears by increasing payments. If projects are not being implemented smoothly, then the sensible thing to do would be to enter into fewer new contractual commitments.
In brief, the report shows no trace of understanding of prudent budgetary management, in light of the enormous economic problems facing European economies. 'Cut your coat according to your cloth' is a better suggestion than this undesirable call for more and new resources. In this way, we are repeating, at a European level, the mistakes which several countries have made in recent years.
The Polledo report focuses attention on the numerous challenges faced by the European Union, but mainly on the need for ordinary citizens to be convinced that European institutions and the European Union are serving their values and interests. This is why I support the forthcoming Multiannual Financial Framework, which will help convince European citizens that the Union has the ability to think and act to protect their long-term interests and achieve effective results in ensuring stable growth and internal cohesion. Although there are a few decisions which I do not fully agree with, the report is, on the whole, beneficial to Bulgaria's interests, and I voted to adopt it.
I voted against Mr Garriga Polledo's report because of some points that I feel are critical in the motion put to the vote. Although I support some paragraphs, such as the one regarding the reduction of the European Parliament to one seat, the report hopes that an actual European tax will be introduced to finance European Union activities. It discusses funding for Roma communities, a subject that my political party has always opposed, and the allocation of large amounts of funding for a new round of enlargement of the European Union in the direction of the Western Balkans, another point with which I do not agree. Finally, European funding has been pledged to help developing countries combat climate change, an issue which, aside from environmental propaganda, will certainly not change the future of the ecosystem.
I voted in favour of this resolution because I feel that the European Parliament's contribution to the debate on how money from the EU budget should be distributed in future (2014-2020), and which areas should be financed to help Europe recover following the global crisis, is particularly important. Following the debate, the resolution adopted criticised the idea put forward by certain Member States of freezing the EU budget at 2013 levels, given the financial difficulties that many EU countries have faced in recent times. Instead, when determining the EU financial perspective 2014-2020, we were urged to continue to guarantee the required financing for areas that stimulate economic growth and successful development. These areas include research and fostering innovation, combating unemployment, poverty and exclusion, adequate preparedness for demographic changes, responsible use of natural resources, internal and external security, regional and agricultural policy, and development of energy and transport infrastructure.
I congratulate the rapporteur on his work, which I endorsed. Europe must use the next Multiannual Financial Framework (MFF) to provide definite answers to the citizens, who have been suffering from the economic crisis for too long now, and to ensure robust long-term growth. So far, the European Union has fallen short of the expectations and ambitions it should have. We will have to face very complex challenges as well as the economic crisis, demographic decline and energy shortages. The response to these challenges will have to be sought in the Europe 2020 strategy, which should be the policy reference of the next MFF. We must identify a number of key priorities for the next MFF, such as growth and employment, sustainable development, cohesion for growth and employment, citizenship and Global Europe.
The next MFF must therefore be designed in such a way as to ensure flexibility in order to avoid the shortcomings of the current MFF. In fact, it would be a good idea to plan a mid-term review to allow for the possibility of revising the ceilings. Finally, it is crucial to enhance the current system of extra-budgetary instruments for flexibility, simplifying their use and providing them with sufficient envelopes. The next MFF should strike the right balance between stability, medium-term predictability and flexibility, a principle which should remain at its core.
I voted on Wednesday, 8 June for an increase in the 2014-2020 budget. As we know, the budget represents the start of any political act. If you have no budget, you have no project. The EU budget must therefore reflect the EU's growth strategy and its ambitions for its citizens. The Member States have suggested freezing the EU budget for two reasons. On the one hand, the money comes from contributions by the States and, on the other, a stable budget for the 2014-2020 period means that all the EU's major projects to restore growth and to invest in the future are jeopardised. Member States would like to see the EU playing a decisive role when it comes to taking risks but they criticise it when it does so. I therefore, like the majority of my fellow Members - with the exception of the Eurosceptics - voted for a 5% increase in the budget to fund future major projects. We are now well aware of the fact that States are incapable of resolving on their own the problems caused by globalisation. The next step will be to provide the EU with a budget based on 'own resources' in order to curtail our reliance on the 'bad' will of States.
The EU's powers have increased over the years, especially after the entry into force of the Treaty of Lisbon. However, the budget has grown only very slowly. Our ambition is to have a competitive, sustainable and inclusive Europe. If we want to achieve this ambitious goal, I believe that the financial resources the EU has need to be just as ambitious.
This is why I believe that a minimum 5% increase is needed to the budget envisaged for the next MFF. The EU also needs to hold an in-depth discussion on the topic of own resources involving both representatives of the European institutions and national parliaments, so as to reach a consensus on an own resources system which will ensure the effective implementation of European policies. I support the idea expressed in this report about the need to channel the resources towards those measures aimed at achieving the Europe 2020 strategy objectives.
I also fully concur with the need to ensure coherence and complementarity between the various instruments which currently exist for supporting research, development and innovation. Finally, a credible budget must be coherent and guarantee efficient expenditure by avoiding any duplication in the use of funds.
I voted in favour of this report. The great virtue of this report is to seek to mobilise all the EU's budgetary resources in a coherent fashion and as a means to achieve the Europe 2020 strategy, and to take a stand that is diametrically opposed to the narrow approach of most Member States. While these Members bring Europe down to the common denominator of their contributions, which they would like to see fall, and of its financial returns, which they would like to see increase, this report argues for strong, integrated community policies, both in terms of long-standing policies and in terms of the new competences entrusted under the Treaty of Lisbon.
in writing. - We need to gear the EU budget for the 21st century. The budget must match our ambitions. New pan-European investments are needed to boost European-level added value by acting as a catalyst for further private investment and by creating economies of scale. Major green investment is needed in areas like renewable infrastructure, with more wind farms in the north and solar energy in the south. Irish investment in wind energy will only pay off, for example, if there is European infrastructure to export that energy via the UK and France. With oil prices rising and increasing environmental damage, we know the EU must now drive forward to a more sustainable society by becoming more energy efficient, by using more renewable energy, by investing in public transport and ensuring our children live in a clean and healthy environment. The long term EU budget should also follow the agreed so-called EU 2020 strategic objectives, especially our internationally binding climate objectives. CAP should be reformed to pay farmers for the delivery of public goods, such as an attractive countryside rich in biodiversity. We need to maintain the CAP budget to ensure these vital environmental services are provided in Ireland and across Europe.
in writing. - (NL) The report on the EU's Multiannual Financial Framework does not in any way take into account the frustrations of the Member States and of the voters and taxpayers throughout Europe. We keep hearing calls for more revenue for the European Union, at the same time as all other levels of administration are having to make cuts. Our failure not to take this into account bears witness to our profound arrogance and alienation from the world. Europe must cut its coat according to its cloth, confine itself to its core activities and must itself make a number of savings. Only in this way will we be able to restore confidence amongst the voters.
I voted for the report on the new Multiannual Financial Framework because it introduces the option of applying a financial transaction tax at European level. This would levy a tax on speculative financial transactions to discourage this kind of practice and would help generate new incomes intended for European Union Member States.
The European Union, through its funding for research and innovation, and through its support to agriculture but also to regional development, contributes in a very tangible manner to boosting the European economies. For this reason, I fully support the proposals adopted today by our Parliament to set the European Union's budget for the next seven years. In order to meet citizens' needs, Parliament has proposed to create, in the context of the Structural Funds, a new category of regions where GDP per capita is between 75% and 90% of the Union's GDP. These regions will thus receive financial aid according to criteria more suited to their situation. I fully support this proposal, which will, for instance, benefit directly people living in my constituency in Languedoc-Roussillon.
The European Parliament has spoken out again on the European budget through the Multiannual Financial Framework, a kind of EU five-year plan.
Now the EU, which requires what can be very demanding sacrifices of Member States, in no way provides for the application of this good advice to itself. The proposals contained in this text are unrealistic and are nearer to mind-numbing mantras; waste and bureaucracy still have a bright future ahead of them.
Worse still, in order to escape 'blackmail' by Member States, which are naturally reluctant to increase their already very high contributions, Parliament once more raises the issue of own resources for the EU, or, in short, a European tax. 'Do as I say and not as I do' could be the new European motto.
By adopting this report, I welcome the fact that Amendment 74 was preserved, since it advocates the creation of a category of regions referred to as 'intermediate' for the next programming period 2007-2013 of the cohesion policy and is therefore along the lines of fairer distribution of structural and cohesion funds between regions.
I have a positive view of the report's focus on the common challenges that Europe is facing. It addresses the issues of the climate and the environment as constituting an element of all policy areas, the fight for democracy, peace and freedom at a global level, and the urgent need for research, innovation and infrastructure. The Europe 2020 strategy and investment in initiatives with European added value permeated the debates during the work on the report. However, I am deeply concerned about the fact that we have given the authority to set priorities to the Council. The European Parliament should have had the courage to set priorities. Even though all of the requirements for an inclusive, sustainable and competitive Europe are included, there is nevertheless no way in the world that we could finance everything all at once from the EU budget. I want a realistic and implementable negotiating strategy and this has not been achieved, as no clear priorities have been set in this report. I therefore abstained in the final vote.
At a time when the EU has already understood that greater coordination of economic policy and greater control of budgetary policy are both necessary, the idea that the Multiannual Financial Framework (MFF) should support economic governance seems an extremely relevant one to me.
Further to this idea, I find countless concerns in the report that deserve to be worked on and studied. I consider placing the MFF at the service of the objectives of the Europe 2020 strategy, and the concern for at least maintaining the common agricultural policy (CAP) budget and keeping the two-pillar system, to be positive. However, I would state, once again, that the call for the introduction of a financial transaction tax has once again appeared in a report which is not directly related to setting out financial policy, and which I do not consider transparent practice.
I would congratulate the rapporteur on his excellent work, which has resulted in a report enabling us to start drawing up the next Multiannual Financial Framework (MFF) for the post-2013 period, which constitutes a challenge for the Commission and for the Council.
The Europe 2020 strategy is consensual, its priorities are clear and its objectives are measurable. It will be the guide for the forthcoming financial perspectives. However, the strategy will only be successful if it has budgets corresponding to its actions and objectives. In this sense, it is necessary for the MFF's values to match the ambition and commitment that the Europe 2020 strategy constitutes. Cohesion policy is a result of the solidarity principle. It is important that this cohesion be economic, social and territorial, and that it support the poorest regions. I consider it essential that funding for cohesion policy be at least maintained at the same levels.
The common agricultural policy (CAP) has been a success. Therefore, the total sums channelled into agriculture should also be kept up and should be distributed more equitably. It is important that we move towards an MFF whose revenues are not more than 80% dependent on national budgets. There is, therefore, a pressing need to go ahead with the debate on the new own resources.
The rapporteur has stated that the time has come to put a stop to loudly proclaimed statements of intent that are not properly backed up with the financial resources enabling the announced objectives to be actually achieved. This report is a perfect example of this exercise. By basically proposing that the EU budget be frozen until the 2020 review, with a residual increase of 5%, many of the objectives that feature in the course of its 40 pages are being compromised, particularly, that of social and economic cohesion.
In the face of a serious economic and social crisis, exacerbated by EU policy, the budgets made possible by these financial perspectives will thus be rendered incapable of ensuring a redistributive function, which is essential to the effective realisation of the principle of cohesion. We have made countless proposals on the need to increase the EU budget to support economic and social cohesion, as well as to reduce the compulsory nature of national contributions, cutting them to a maximum of 10% of the total cost for the project submitted, particularly in the countries with the greatest financial difficulties. Furthermore, we have been stressing the importance of promoting investment in public services, of supporting production, of creating jobs with rights, of eradicating poverty, and of combating social inequality.
The path proposed in this report is something else; something very different. That is why we voted against it.
In spite of the occasional positive point, the report does not recommend a break with and a change from the European Union's policies on its financial resources. We therefore voted against.
It is especially serious that it does not tackle, as an absolute priority, the response to the serious social problems created by the economic and social crisis, with a significant increase in the EU budget for supporting economic and social cohesion, accompanied by a cut in compulsory national contributions, reducing them to a maximum of 10% of the project submitted. Above all, in the countries with the greatest financial difficulties, it should commit to investment in public services, to supporting production, to creating jobs with rights, to eradicating poverty, and to combating social inequality and all types of discrimination, not least gender.
It is also necessary to promote peace, development cooperation and aid, and a significant cut in military spending and overseas representation.
Lamentably, the report limits itself to proposing a residual increase in current EU budget values of 5%, despite opposing the freezing of the post-2013 EU budget, as advocated by some Member States. However, this suggested increase means that the next Multiannual Financial Framework (financial perspectives) 2014-2020 would represent just 1.11% of EU gross national income (GNI), as opposed to 1.06%, the sum projected for 2013.
In a situation where many Member States are implementing tough fiscal measures, the EU budget needs to be better justified than ever before. It must ensure the highest possible level of European added value, it must be sensibly managed and it must support public and private resources as far as possible. The structure of the future Multiannual Financial Framework (MFF) should be realistic, and it should enable continuity of planning and avoid the shortcomings of the current MFF, especially the lack of flexibility within the areas. With regard to the method for developing a system of own resources for the EU, which is gradually being replaced by Member State contributions and is consequently perceived as an excessive burden on the public finances of Member States, the reform of this system is more necessary than at any time in the past.
In my opinion, a better system ensuring fairness, transparency and sufficient budgetary revenues would make it possible for the budgetary decision-making process to focus more on the key priorities of the Union. In particular, the current exemptions and corrective mechanisms should be gradually phased out, which would be an essential step towards greater fairness and transparency in the EU budget.
in writing. - The EU budget post-2013 must be fit for purpose to maintain competitiveness, to increase economic growth and to combat high unemployment in Europe. I believe that agriculture and a strong, well resourced common agricultural policy are central to this objective. I fully support the call in the report to link agriculture to the Europe 2020 strategy as I firmly believe that the agriculture and food sector can make a valuable contribution to future economic growth in Ireland and across Europe. That is why it is essential that we protect and maintain the some EUR 1.7 billion which Ireland annually receives under the CAP. A strongly funded common agricultural policy will protect Europe's food security, contribute to our climate change targets and maintain employment in our rural communities. I am pleased that the report recognises the role played by the fisheries and aquaculture sectors in maintaining employment in coastal, island and remote regions. I believe that we must direct more funding to these communities under the European Fisheries Fund post-2013. The peace process in Ireland has benefited hugely from the EU budget. I urge all Members to support the retention of these important programmes.
To be brief, notwithstanding the exceptional length of the text, Parliament calls for the European budget, in its total amount and distribution, to be adapted after 2013 to the competences and very large number of priorities of the European Union, as it defines them.
It therefore demands for it to be increased - by at least 5% in the first instance. How is it to be financed? By a new European tax, of course! Who are they trying to kid? Europe already costs a great deal. What has been the result? Powerlessness in the face of the crisis, harm caused by the euro, the trade agreements and the Schengen Agreement, useless posturing, interferences and obstacles in other domains.
At a time when Member States are being asked to slash their own budgets drastically, when people are being summoned to tighten their belts, when social security systems are being undermined by unemployment and immigration, while those responsible for the crisis continue to line their pockets and markets continue to speculate, it is obscene for this assembly, in cahoots with Brussels, to demand a single cent more to pursue these policies and make them worse.
With the adoption of the Garriga report on the political and budgetary challenges facing the European Union after 2013, Parliament is anticipating, much too timidly in my view, the debate to come on the future financial prospects of the Union. This report reiterates its opposition to pitting against each other the different policies that fall within EU competence and insists on the need to mobilise sufficient funds, consistent with the EU 2020 strategy. It sends a clear message to Member States: we intend to support strong integrated policies and to do this by increasing the budget by at least 5%. Furthermore, in a context where citizens are subjected to austerity, we must maintain a strong cohesion policy. That is what we propose in this report, with support for the plan to create an intermediate category of regions, which will enable a distribution of Structural Funds that is more in accordance with the real economic and social situations of our territories. Finally, the Union must grant itself financial resources that match its ambitions. We have therefore reiterated our desire to introduce a tax on financial transactions, a project which is widely supported by the public and which would encourage greater support on their part for the European project.
By voting for the Garriga Polledo report, the European Parliament has made its voice heard on the future of the European budget and put forward an ambitious proposal for the next Multiannual Financial Framework. The request to increase the post-2013 EU budget by 5%, and therefore to increase the total European Union GNI from 1.06% to 1.11%, corresponds to a desire to honour commitments made to support growth and development, first and foremost, the Europe 2020 strategy, for which adequate resources are needed. It is important, in fact, to remember the added value of the European budget, which can act as a driver for economic growth, research and development and employment, particularly for young people, alongside national budgets.
The report also reinforces Parliament's position in favour of new financial instruments, such as the tax on financial transactions and Eurobonds, which are an opportunity for the European economy. It is now down to the Commission to take up Parliament's ambition, presenting its proposals for the next European financial framework and not falling victim to the restrictive budget policies of Member States.
I voted in favour of this report insofar as it launches an appeal to set up strong, integrated EU policies. Two other important points received my support. Firstly, the creation of a category of 'intermediate regions' within cohesion policy in order to ensure that the distribution of Structural Funds matches more closely the real economic and social situation of the territories; and secondly, a renewed call for the creation of a tax on financial transactions as a new resource to safeguard European economic policies. At a time of austerity policies and when unbounded financial speculation persists, it is fair to require the financial sector to play its part in relaunching an economy that has been battered by its irresponsible behaviour.
The resolution adopted by the European Parliament is our first contribution to the debate on the future financial perspective. I wholeheartedly support the proposal to increase the European Union's budget in the upcoming budgetary perspective. I believe that the European Union needs an ambitious budget, which will correspond to the challenges facing us. Reducing or freezing the European budget, as proposed by some of the Member States, is not a good solution for the European economy. The European budget must be a budget which will support the Member States as they exit the crisis, and which is also able to respond to unexpected events more flexibly. I also welcome Parliament's support for the idea of categorising some areas as intermediate regions, in order to ensure that their further development is promoted despite the fact that they exceed the currently binding criterion of 75% of the European Union's GDP. Introducing this category will help regions which are still contending with many development challenges even though they have exceeded the EU average and, in the near future, this will include Polish regions.
I believe that the EU budget must be given sufficient resources to be able to finance the commitments that have been decided upon. At the same time, I would like to emphasise that the EU ought to have an attitude of restraint and provide these resources by means of redistribution within the existing EU budget. I do not believe that the overall size of the budget should increase. I would prefer to see the agricultural budget reduced in favour of the priorities of research and development and the conversion to green energy, etc. set in the Europe 2020 strategy. Therefore, I also do not believe that the 2013 budget level for agriculture should be retained, but would welcome the distribution of agricultural aid evenly between the Member States.
I also believe that it is very important to improve the efficiency of the EU's administrative expenditure, and one way of doing this is to increase the transparency of the process for distributing and using this expenditure.
I do not believe that the own resources ceiling should be revised, as it should be possible to finance EU policy within the current income ceiling. I also see a need for a review of the EU's own resources system. The current system is very complicated and lacks transparency. The rebates have not made the system any fairer, but instead have given rise to a number of new exemptions and corrections. However, a change in this system does not give the EU a direct right of taxation, as the Treaty does not provide for any such competence for the Union. Any change to the own resources system also requires all Member States to give their approval in order for it to enter into force.
In the vote on the report on the EU's long-term budget in Strasbourg on 8 June 2011, we Swedish Conservatives in the European Parliament chose to vote against the proposal. This was because the proposal does not set priorities for important and less important expenditure, which we consider to be necessary. Instead of showing leadership and focusing on what will bring growth and competitiveness to Europe, the proposal calls for an increase in the budget of 5% so as to avoid the need to prioritise. At a time when the EU Member States are fighting massive budget deficits and growing national debt, the European Parliament is choosing to demand more money for the EU. This is a line that we cannot support. We should instead phase out the subsidies for the common agricultural policy (CAP) and the Structural Funds, but unfortunately, the proposal that was voted through goes in the opposite direction. While we voted against the report as a whole, we welcome the wording in the proposal concerning a 'significant increase' in appropriations for science and research. This is something that we have worked hard for and its inclusion is a step in the right direction.
When determining the EU financial perspective 2014-2020, it is necessary to ensure adequate financing for areas that stimulate economic growth and successful development; in other words, to focus on research and fostering innovations, combating unemployment, poverty and exclusion, adequate preparedness for demographic changes, responsible use of natural resources, internal and external security, regional and agricultural policy, and the development of energy and transport infrastructure. I abstained from voting on this document because we need to fundamentally review the common agricultural policy, which must guarantee a fair and uniform system of direct payments, and many other important areas, without which we will be unable to create a competitive and strong Europe.
This report is perhaps one of the most important of this legislature. I had the opportunity to be the rapporteur for the Committee on Culture and Education and I believe that the agreement which has been reached, albeit far from perfect, is probably the best we could achieve in the current economic climate. I confidently voted for it and hope that it will send a clear message to the Council, which will take into account the European Parliament's position.
I voted for this resolution because the statement identifies the main problems and priorities for the EU in the new Multiannual Financial Framework. I should particularly like to emphasise the call contained in the resolution for the Commission to present proposals for an effective and efficient EU common agricultural policy (CAP), which would more fairly distribute direct payments between Member States and farmers, and strengthen the link between delivery of public goods to society and support payments to farmers. I fully support the call for the funds allocated to the CAP in the budget year 2013 to be maintained at the same level for the next financial programming period also, so that the CAP can fulfil its expanded objectives and tasks. The new EU financing system must be more transparent, simpler and fairer. That is why I support the proposals for the system of national contributions, which places disproportionate emphasis on net balances between Member States instead of on the principle of European solidarity and the European common interest, to be slowly replaced by the Union's own resources, which the Union would collect directly and independently of national budgets.
Even though the European Parliament's report on Investing in the future: a new Multiannual Financial Framework (MFF) for a competitive, sustainable and inclusive Europe contains many ideas that should be supported, I did not support it because I believe that it damages the European Union's image in the eyes of its residents. The report suggests increasing the tax burden on European citizens, and I cannot agree to that. One can agree that Europe must have its own finances and that this can be done by tax collection. However, this would require the creation of a federal Europe, which should be done through open debates, and not through the back door using tax policy. If we wish to continue in this direction, we must first ensure that Member States agree to renounce their tax revenues for the good of the European Union, and only then would it be possible to create a self-financed common budget. To make this type of decision, European politicians must involve society, which has not happened in this case.
I should like to congratulate Mr Garriga Polledo on the excellent work he has carried out on the important matter of the future financial perspective. Mr Garriga Polledo has presented the House with an effective summary encompassing the positions of the various national delegations and the various political groups. I strongly support the decision to request an increase in resources for the next Multiannual Financial Framework of at least 5%. In addition, I would like to highlight the part of the report regarding the common agricultural policy, in view of my role as rapporteur for the opinion of the Committee on Agriculture and Rural Development. Therefore, I fully support the decision to at least retain the existing agricultural budget, while recalling that the CAP is the only real European policy that can play an important role in a strategic sector that provides goods for public use and generates real European added value. Finally, I would like to highlight the vote on cohesion policy, where a safeguard clause was successfully added in the event that intermediate categories are introduced in order to avoid resources being withdrawn from the regions eligible for funding under the convergence, competitiveness and cooperation objective. This means that additional resources will be needed to finance a new objective.
We believe that the EU budget must be given sufficient resources to be able to finance the commitments that have been decided upon. At the same time, we would like to emphasise that the EU ought, as far as possible, to have an attitude of restraint and provide these resources by means of redistribution within the existing EU budget. We would prefer to see the agricultural budget reduced in favour of the priorities of research and development and the conversion to green energy, etc. set in the Europe 2020 strategy. Therefore, we also do not believe that the 2013 budget level for agriculture should be retained, but would welcome the distribution of agricultural aid evenly between the Member States.
We also believe that it is very important to improve the efficiency of the EU's administrative expenditure, and one way of doing this is to increase the transparency of the process for distributing and using this expenditure.
We do not believe that the own resources ceiling should be revised as it should be possible to finance EU policy within the current income ceiling. We also see a need for a review of the EU's own resources system. The current system is very complicated and lacks transparency. The rebates have not made the system any fairer, but instead have given rise to a number of new exemptions and corrections. However, a change in this system does not give the EU a direct right of taxation, as the Treaty does not provide for any such competence for the Union. Any change to the own resources system also requires all Member States to give their approval in order for it to enter into force.
This motion for a European Parliament resolution on Investing in the future: a new Multiannual Financial Framework (MFF) for a competitive, sustainable and inclusive Europe is important both in terms of achieving the EU 2020 objectives (with regard to restoring and providing long-term protection for the levels of economic growth) and of preventing a recurrence of the current economic crisis.
This report states that the Europe 2020 strategy should define the policies of the new MFF as the (EU 2020) objectives can only be achieved through optimum use of existing resources (established through the relevant policies).
Therefore, the process of setting the key priorities for the future MFF, such as knowledge for economic growth, cohesion for economic growth and employment, management of natural resources and sustainable development, citizenship and Global Europe, will help ensure the appropriate allocation and optimum use of existing funds. Drawing up a new MFF as set out in this report will help devise a long-term action plan which will produce definite results and offer the potential to ensure economic growth for the EU.
I supported Mr Garriga Polledo's report because I found its general outlines justified in the light of the challenges that the European Union is to face over the coming years. It is unrealistic to transfer new responsibilities to Europe without increasing the financial resources on which it can draw.
I would, however, have liked the European Parliament to move beyond the stage of legitimate demands and set a certain number of priorities. The 'ever more' refrain of a number of my fellow Members is too glib a response. What we need is to be convincing about the effectiveness of European expenditure compared with national expenditure. Furthermore, the qualitative dimension of expenditure is at least as important as the quantitative one. Finally, the transfer of funds unspent at European Union level to the EU budget rather than returning them to the Member States represents a source of considerable 'savings'.
As for introducing a system of own resources, I remain extremely hesitant about the unilateral introduction of a tax on financial transactions without a serious impact study. Support for a measure of this nature without being aware of its implications shows that the majority of the European Parliament is on the wrong track.
in writing. - I voted with a heavy heart against this resolution. While believing that good value can be obtained when 27 Member States pool their resources, I could not vote for a 5% increase in the EU budget beyond 2013 when we have not thoroughly examined existing expenditure with a view to eliminating waste and duplication. The EU budget beyond 2013 must prioritise growth and job creation.
The European Union budget should provide the highest degree of European added value, be managed soundly, and leverage as many public and private resources as possible. In order to respond to the challenges ahead, we support the objectives of the Europe 2020 strategy, a strategy that should help Europe recover from the crisis and come out stronger, through job creation and smart, sustainable and inclusive growth. It is the policy reference for the next Multiannual Financial Framework (MFF), which should be as ambitious as possible. Against this background, we believe that the key priorities for the next MFF should be grouped around the following themes: knowledge for growth and employment, sustainable development, cohesion for growth and employment, citizenship and Global Europe. The structure of the next MFF should be realistic, facilitate planning continuity and avoid the shortcomings of the current MFF. It should especially strike the correct balance between stability, medium-term predictability and flexibility. Finally, we believe that in order to make the European Union budget more equitable and transparent, the existing exceptions and correction mechanisms should be progressively phased out.
The Garriga report is a test to see how efficiently EU policies are working for the future programming period. The rapporteur presents us with a major challenge. This involves satisfying national interests, which are so diverse, while, at the same time, improving European added value, which is reflected in the Multiannual Financial Framework.
I think that European citizens need to have a better understanding of the cohesion policy's objectives. A strong Europe, which is a Europe that will cope with the global competitive environment, is achieved by maintaining the cohesion policy as a key element in EU policies, aimed at achieving balanced development in every region. I want to insist on maintaining a significant proportion of the future budget outlook for the cohesion policy. Narrowing the economic and social disparities within the EU must continue to remain its main priority.
In order to achieve the proposed results, we must keep the main criteria for allocating funds according to the level of development and the convergence between the EU's regions. I support this report because I think that supplementing the Multiannual Financial Framework after 2013 is a viable solution, which involves making changes to the current structure. In addition to the provision of funding for research and development and energy and transport, we must also consider investments in the areas of cohesion and agriculture.
Mr Garriga Polledo's report 'Investing in the future: a new Multiannual Financial Framework (MFF) for a competitive, sustainable and inclusive Europe' is a very important step in the institutional and economic reorganisation of the European Union following the entry into force of the Treaty of Lisbon. We all know that the new Treaty calls for new fields of competence to be reflected in the next MFF. This will certainly help us face the new global challenges. I voted in favour.
in writing. - Labour Euro MPs believe the focus and priority for EU spending must be the funding of economic investment and research which boosts the economy and creates jobs. Targeted EU spending is one way in which we can boost local economies and bring jobs to our communities. In the face of government cuts, the EU is providing vital funds for the UK regions. However, taxpayers want to see better value for money. That is why Labour Euro MPs voted against calls for a 5% budget increase. Savings can and must be made in other areas, in particular, the common agricultural policy, including harmful agricultural export subsidies and tobacco subsidies, in order to fund Europe's economic priorities.
The debate on the next Multiannual Financial Framework is an opportunity for fundamental reform and it must be seized. A 'business as usual' policy is not an option in a Europe that needs finance for jobs and growth. Labour Euro MPs do not believe that families should continue to bear the full cost of the UK's budgetary contribution. That is why we back a debate on alternative ways to fund the EU, cutting the amount coming from VAT and the national budget through options such as coordinated measures addressing the under-taxed financial sector.
This report makes Europe 2020 the very framework of the future European budget. It endorses the European semester, the European stability mechanism and the Euro Plus Pact. Not a single word is mentioned in connection with the nuclear issue. Should there be a budget for that? I think not.
At this moment, many Member States are making difficult budgetary adjustments, so defending the EU budget should be very well justified. The EU budget should provide the highest level of European added value (EAV), should demonstrate robust management, and should serve to stimulate public and private resources as much as possible.
The Europe 2020 strategy is the EU's response to such challenges. It is a strategy which should help Europe to recover from the crisis and emerge invigorated, through the creation of jobs and smart, sustainable and inclusive growth. I agree with the rapporteur when he says that 'the Europe 2020 strategy should be the policy reference of the next [Multiannual Financial Framework] and that it should reflect the ambitions of the strategy'. The priorities for the next MFF should be grouped around the following issues: knowledge for growth and jobs, management of natural resources and sustainable development, cohesion for growth and jobs, citizenship, and Global Europe.
in writing. - The report by the Special committee on the policy challenges and budgetary resources defines Parliament's political priorities for the post-2013 Multiannual Financial Framework. An important point in the report is the request for the introduction of one or several genuine own resources to replace the present GNI-based system and to achieve an autonomous, fairer, more transparent, simple and equitable financing system. In order to avoid abusive use of accounting figures, it is necessary to support this report. I voted in favour.
Since the fiasco with the euro rescue package, the net contributors have been asked to pay up two and three times over. In future years, real hard cash will be poured into these rescue mechanisms instead of guarantees. This will have to be financed by the net contributors, in other words, the hard-working citizens of Germany, France, Italy, the Netherlands and Austria, from their national budgets; the first painful cuts are already being felt in these countries. Demanding budgetary increases in this difficult situation is scandalous. We do not need a bloated EU budget that is perhaps up to ten times higher than necessary; we do not need a budget funded by the EU taxpayer that has lost any sense of the need to economise; we do not need a further bloating of Brussels bureaucracy that robs the shirts from the backs of the net contributors. Instead, we should consistently pursue every opportunity to make savings.
Farming subsidies, the largest and most contentious budgetary factor, should be renationalised. This would take the pressure off the EU budget and the Member States will be better able to respond to the specific character of their agricultural sector. For this reason, I have no hesitation in voting against the Garriga Polledo report.
I voted against Amendment 39 in this report and, by extension, for Amendment 62. I think that an intermediary category is needed for regions for the duration of the next programming period, with the only proviso being that the allocation of funds earmarked for these regions does not affect the allocations intended for achieving the convergence and competitiveness objectives.
Today, during the vote on the Garriga Polledo report on Investing in the future: a new Multiannual Financial Framework (MFF) for a competitive, sustainable and inclusive Europe, I abstained from voting on the amendments tabled by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, the Group of the Greens/European Free Alliance and the Confederal Group of the European United Left - Nordic Green Left concerning the forwarding to the European Commission of suggestions regarding the introduction of a tax on financial transactions. I could not support this course of action, although I am an ardent supporter of a tax which would provide the EU with its own revenue. A European tax will guarantee that the EU's goals can be accomplished, without the constraints imposed by the positions of the Member States, which too frequently sacrifice the EU's interests to short-term goals. However, I believe that it is unwise to propose the introduction of a tax on financial transactions in the European Union alone. We are faced with the challenge of making the European economy the most competitive in the world and, in my opinion, it is unacceptable to create a burden which will result in the outflow of capital from Europe. Similarly, I believe that attempts to introduce a carbon tax as an alternative to FTT are exceptionally harmful.
Europe's hardworking citizens are being required to pay more and more. Following the disastrous euro rescue package, which simply involved the net contributors taking a hit for the mismanagement and corruption in a few southern states, the plan is now to ask the already overburdened citizens of the net contributor countries to cough up even more money. Instead of taking every opportunity to save money, expenditure is being further increased. We should be aiming to reduce the burden, not increase it. I therefore voted against this motion.
We must establish a Multiannual Financial Framework (MFF) that would ensure the transparent and efficient financing of EU policy and would prevent a repetition of the crisis. The Europe 2020 strategy should be the implementation reference for the MFF. Above all, any new system for financing the budget should not increase the burden on national treasuries or the tax burden for citizens. In order to reduce EU citizens' dissatisfaction with current expenditure, it is necessary to improve the quality of the implementation and application of expenditure. We must increase transparency in the allocation and use of funds and reduce administrative costs and bureaucracy. Significant attention should be paid to reducing poverty and unemployment, to industry and energy, and the creation of a knowledge-based society. We must provide for adequate financing for large-scale research and development projects. Given the importance of small and medium-sized enterprises (SMEs), the appropriate financial resources must be put towards improving their operating conditions. I do not agree with the proposal to reduce the financing allocated to the common agricultural policy in the future because agriculture is a particularly sensitive sector. Reduced financing will have particularly negative consequences for farmers in all EU countries. The European Social Fund should become a political priority in order to achieve social and employment goals. We must improve systems for monitoring and evaluating the implementation of cohesion policy. As we approach a new stage of EU enlargement, the MFF must provide for properly balanced expenditure.
I voted for the report by Mr Garriga Polledo because I believe that in the future, financial instruments should be efficient, strengthen cohesion and prepare the European Union for the challenges of the global market. I agree with the content of the text, although there are two points that I did not agree with and which I opposed: the tax on financial transactions and the amendments to introduce the 'intermediate category'. I do not believe that a reference to the tax on financial transactions should be included in this report. A debate about this tax is important, but it requires in-depth analysis. The addition of an intermediate category, on the other hand, would compromise the horizontal approach for Objective 2 regions, which has proven to be effective in recent years, the phasing-out system and funds for Objective 1 regions. This would hurt Italian regions to the benefit of regions in the new Member States which, with the recent enlargement, have already received a huge share of funding.
The new Multiannual Financial Framework (MFF) is crucial in order for the Europe 2020 strategy to be properly realised and, in general terms, to be able to provide the conditions for robust development which can respond both to the problems that Europe's various peoples are experiencing and to their expectations of improvement in their lives. In this context, I commend the author of the report for the proposal of a seven-year MFF, in line with the Europe 2020 strategy, subject to mid-term review, advocating, as a minimum: the maintaining of the EU budget, with particular emphasis on the common agricultural policy (CAP) and on cohesion policy; a greater sense of flexibility, which becomes more necessary as the financial constraints become more tangible; and also greater democratic responsibility, so that European funds can genuinely promote development projects that are capable of being sustainable.
In this context, it is important that regions that have already emerged from Objective 1 are able to move to an intermediate stage, reinforcing the development which they have already proven themselves capable of, instead of them being abruptly abandoned, jeopardising the progress that has been achieved in the meantime.
We have a positive view of the report's focus on the common challenges that we are facing: climate and environmental issues, the fight for democracy, peace and freedom at a global level and the urgent need for research, innovation and infrastructure. The Europe 2020 strategy and investment in initiatives with European added value permeated the debates during the work on the report.
However, we are deeply concerned about the fact that we have passed the authority to set priorities over to the Council. This is very unfortunate for the European Parliament. Even though all of the requirements for an inclusive, sustainable and competitive Europe are included, it is impossible to finance everything all at once from the EU budget. We want a realistic and practicable negotiating strategy, but as no clear priorities have been set in this report, we feel that this goal has not been fulfilled. Our proposals to modernise the agricultural budget were not included in the final document. For these reasons, among others, we abstained in the final vote.
I voted in favour of the report presented by Mr Garriga Polledo on behalf of the Special committee on the policy challenges and budgetary resources for a sustainable European Union after 2013. In a context where populism is on the increase, the effectiveness and even relevance of EU policies are regularly brought into question. Nonetheless, in the face of current crises, whether financial, economic, social or climatic, we do not need less but rather more Europe. This report therefore proposes finally giving the EU the resources to match its ambitions, by arguing for a substantial increase in the EU budget of a minimum of 5% and a mobilisation of the budgetary resources of the Union for the benefit of the EU 2020 strategy. Thanks to action by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, the European Parliament also argues in this report for two strong measures: as far as revenue is concerned, an in-depth reform of the own resources system, in particular, through the creation of a tax on financial transactions (Tobin tax); as far as expenditure is concerned, the creation of a category of 'intermediate regions' to increase solidarity between the territories of the EU and ensure a fairer distribution of the regional policy's Structural Funds.
The combination of a smaller working population and a higher share of retired people will place additional strains on social welfare systems and economic competitiveness, causing increasingly significant problems in terms of gender poverty, given the high number of elderly women and current disparities in social protection.
The importance must be emphasised of gender budgeting as a good governance tool to improve efficiency and fairness, proper monitoring of how budgetary allocations affect the economic and social opportunities of men and women, and flexibility to restructure the ones that negatively affect the achievement of gender equality.
Specific measures to develop the technical and scientific skills of young women need to be included in the European investment plan for employment, environmental protection and innovation, in order to improve their qualifications and employability, in particular, in strategic growth sectors in which they are under-represented.
The European Social Fund (ESF) should provide adequate resources for measures aimed at improving labour market access and combating unemployment and social exclusion. At the same time, I call on the European Commission to propose active measures through the European Agricultural Fund for Rural Development (EAFRD) in order to support women's employment in rural areas.
in writing. - Renegotiation of the EU budget will impact on how the Union operates in the coming years and on the programmes it can afford. The budget as a percentage of the EU Gross National Income should reflect the agreed priorities of the European Union. But the negotiations must also reflect Member States' needs in light of the consolidation efforts under way in many countries, including Ireland. The aim to boost employment, productivity and social cohesion in the Europe 2020 growth strategy cannot be discarded because of the current financial problems. Productivity-enhancing policies, particularly those in green energy and research and development, must be recognised as the driver of the EU's economic future. Another issue of major importance, not just to Ireland but to the EU as a whole, is the common agricultural policy. It is recognised that significant change is coming after 2013, but changes to payments under the CAP should gradually evolve to allow farmers to adjust to the new arrangements. At the same time, the CAP budget must help European farmers adapt to new challenges and opportunities.
The EU Multiannual Financial Framework represents an opportunity to make strategic choices for the future. In fact, at a time of profound contrition in state action, the increasing of EU budgets represents an act of confidence in the common project and of reinforcement of action undertaken at supranational level. In fact, there is a series of challenges facing Member States, whose proper solutions can only be found at EU level.
in writing. - (FR) To do more with less money, as certain Member States recommend, is mission impossible! That is why the report adopted this afternoon on the new post-2013 Multiannual Financial Framework is important. It provides guidelines to enable the European Union truly to enter a period of competitiveness, solidarity and good governance. It points out that, in the absence of significant reallocations within the additional resources budget, Europe will never be able to accomplish the new missions assigned to it under the Treaty of Lisbon nor embark on the road towards sustainable growth.
However, there are very many domains which can contribute to synergies or economies of scale: the European External Action Service, humanitarian aid and civil protection, pooling of resources in defence, research and innovation, major infrastructure projects (especially in the areas of energy and transport).
Another idea that has mileage in it is to gradually abandon subsidies that are harmful to the environment, along the lines of what the Commission has done for tobacco. I am also pleased that the European Parliament has reaffirmed its support for own resources because it is only right that the Union should manage its own budget.
I voted against the amendments to Mr Garriga Polledo's report calling for intermediate categories of regions, or regions with per capita gross domestic product between 75% and 90% of European Union GDP, to be introduced for the next financial programming period. This innovation is apparently one of openness and greater financial flexibility, but in a period of austerity and budget restrictions like the present, it will inevitably lead to cuts in funding for other regions, particularly Objective 1 (convergence) regions, which specifically include the regions of southern Italy. I note with regret that my fellow Members failed to pick up on this aspect and have allowed themselves to be influenced by reasoning that goes against the principles of European solidarity. Fortunately, Amendment 64, which was approved, underlines that these transitional measures must not in any case be established at the expense of the current convergence, competitiveness and cooperation (Objectives 1, 2 and 3) regions.
The responses we should bring to the challenges that face us - the economic crisis, the rapid rise of the emerging economies, climate change, turbulent demographic change and so on - can only be effective if we create them collectively, at European level. I am absolutely convinced that we should move in the direction of greater involvement of the European Union. While the EU budget is a major political lever, the ceiling on the EU's own resources has remained unchanged since 1993. This resolution calls for the European budget to be allocated resources equal to the EU's ambitions. I am wholly in favour of this idea and give it my support. Personally, I am particularly in favour of implementing the European tax on financial transactions as quickly as possible, if we cannot have an agreement at world level. Although I am not entirely in favour of the resources released in this way being allocated to the Union's budget, as I think that the Millennium Development Goals should benefit, at least in part, I wished to vote for paragraph 171 to send a positive signal to the Commission and the Council regarding the implementation of this tax.
in writing. - In favour. As my colleague, Bas Eickhout, said before, freezing or decreasing the EU's budget post-2013 is not a credible approach if the EU and its Member States are serious about achieving the policy priorities they have set themselves, notably in the Europe 2020 strategy. Coordinating EU funding and actions is clearly a better way for us to achieve our common goals, as opposed to individual actions. We welcome the fact that MEPs have clearly set out their stall to this end ahead of the forthcoming debate on the future financing of the EU. The EU needs a proper and predictable system for financing its own budget in order to end the perpetual, damaging squabbling over national contributions to the EU budget. Introducing a true and meaningful 'own-resources' system for financing the EU budget is the only way to achieve this and we are happy that the EP has thrown its weight behind this long-standing Green priority.
I believe that with today's vote, the European Parliament has sent a strong and clear signal to the Member States asking to freeze the European Union budget for 2014-2020. This substantial reduction in resources is not, in fact, a valid choice for those who believe in a truly competitive Europe, and the countries pursuing it should clearly specify which priority projects will have to be abandoned in order to allow for these cuts.
The bad habit of making political commitments without having the necessary financial resources must be broken because it undermines the planning and credibility of the whole European system. Reducing long-term budgets could compromise both the increase in expenditure on research and innovation and investment in infrastructure, foreign policy and enlargement. Furthermore, to reduce them now would have serious consequences for the future of all the Member States.
Within the framework of voting on 'Investing in the future: a new Multiannual Financial Framework for a competitive, sustainable and inclusive Europe', I voted in favour of creating an intermediate category of regions with a per capita GNP between 75% and 90% of the Union's GNP. Ten French regions should benefit from the creation of this new category, including Nord-Pas-de-Calais and Picardie.
The creation of this third category of regions will enable them to benefit from funding for employment, sustainable growth and competitiveness. Another important point in this report is that it supports the creation of a system of funding the European budget that is transparent, simpler and more equitable. Amongst the measures put forward by the Commission, there is the creation of a tax on financial transactions. Parliament regularly speaks in favour of this, and I strongly support this measure which will improve how the market operates by reducing speculation, by contributing to financing global public goods and to reducing budget deficits.
While I would have liked a more ambitious outcome, the Garriga Polledo report on the financial perspective from 2014 is a step forward, the result of a broad political compromise within the Special committee, created for the first time in Parliament, before the Commission presents its proposal.
The report acknowledges the need for more resources to be put in place to meet the objectives of the Europe 2020 strategy, to develop European policies and to meet the commitments arising from enlargement and the Treaty of Lisbon. It advocates new own resources, opening the door to a fiscal union and a tax on financial transactions which should be extended to the rest of the world. From 2020, it proposes five-year periods (or five-plus-five-year periods) which are more in tune with the mandate of the institutions.
I consider the support for activities related to the sea and the creation of a new category for regions that have between 75% and 90% of EU per capita income to be very positive for Galicia. This is necessary in order to avoid the flow of EU funds being interrupted and to provide a transition towards improved competitiveness and the promotion of convergence on a sustainable development path.
When the European Parliament voted on Wednesday 8 June on investing in the future: a new Multiannual Financial Framework (MFF) for a competitive, sustainable and inclusive Europe, I chose to vote against the report. At a time when the EU Member States find themselves under serious budgetary pressure, I am disappointed to see that, instead of setting priorities, the European Parliament is choosing to increase the budget by at least 5%. The European Parliament voted for contributions to continue in areas that keep the European economy locked in its old ways, by, among other things, setting aside amounts for the common agricultural policy that are at least as large as for the 2013 budget year. I am also opposed to the European Parliament's proposal to reform the EU's financing by introducing an own resources system. Some of these resources are intended to come from a financial transaction tax (FTT).
in writing. - I will be supporting an amendment in the Multiannual Financial Framework (MFF) report which limits Member State EU contributions to the rate of inflation (currently 3.2%) or below, as suggested by the Heads of State of the UK, France, Germany, Netherlands and Finland. The MMF Garriga Report seeks to increase funding from Member States for the period 2014-2020 by 5%, and this I cannot support at a time when extreme adversity is being experienced in the UK from the government's dangerous and socially divisive austerity measures. I do support many of the measures promoted in the report and in the Green's amendments, particularly around the Green New Deal, the end of national rebates and Own Resources for the EU, and am mindful that part of the above-inflation increase is needed to meet obligations under the Lisbon Treaty. There are, however, many expensive budget lines remaining in the MFF that shouldn't be supported, and I'm thinking of the EUR 6.6 billion to be spent on nuclear fusion as just one example. My argument is that if there isn't enough funding after inflation-only increases in Member State contributions, ways should be found to re-allocate budget lines to meet any shortfalls.
Europe 2020 is the European strategy seeking to respond to the new global challenges for the EU and its various Member States, so it is important to structure the economic and financial conditions which will guide its application in the 2014-2021 period. This report aims to contribute to setting out the post-2013 Multiannual Financial Framework (MFF), approving a 5% increase in budget appropriations on the current MFF, the maintenance of funding for cohesion and agriculture, and a financial strengthening of the areas of research, development and innovation, and of energy and transport.
I voted in favour of the report since I view the strategic content as a positive and, overall, since the budget is in line with the objectives enshrined in the Europe 2020 strategy.
The strengthening of economic governance and the importance of cohesion policy are some of the areas that I would like to emphasise in the pursuit of a smarter, more sustainable and more inclusive Europe. I consider it important to create an intermediate category for regions whose per capita gross domestic product (GDP) is between 75% and 90% of EU GDP, thus contributing to increased equality at regional level. However, I would like to stress that this new category should not harm the more disadvantaged regions in terms of the allocation of EU funding.
The MEPs of the Greek Communist Party voted against the report because it expresses in no uncertain terms the strategic policies and economic priorities of monopoly capital, which the EU is being called upon to serve and implement over forthcoming years, on the back of the unfolding capitalist crisis. The information from the current financial framework illustrates that, instead of being used to satisfy grassroots needs, the funds available under the euro-unifying budget are being directed against them, in order to support the profitability of the monopoly groups. It is a dirty lie that the basic feature of the report is the alleged demand by the European Parliament for spending under the EU budget to be increased by 5% after 2013. Its predominant feature is that it calls not only for this increase, but for all spending under the EU budget to be directed towards promoting the barbaric measures unleashed by capital, the EU and the bourgeois governments against the working classes and grassroots classes in all the Member States. It calls for the money of the workers of the Member States which finances the EU budget to be used to promote capitalist restructurings, to sweep away labour rights, to support the profitability of euro-unifying monopolies, to consolidate the mechanisms of the 'memoranda' and secure lenders in the debtor Member States and to support repressive mechanisms and imperialist interference by the EU.
Today, I voted in favour of creating 'intermediate regions', and I am pleased that this position was adopted by Parliament as a whole. This decision will mean that relatively rich areas of poorer Member States (such as Mazovia and Warsaw) will still receive support.
The position adopted by Parliament today is the first victory in the battle over the shape of the new financial perspective for the period 2014-2020. For Poland, and also for Warsaw, a key factor will be the level of funding and the priorities set out under the cohesion fund.
The Garriga Polledo report assumes a figure of between 75 and 90% for the intermediate category for regional support. This range is unacceptable to me because it offers the prospect of payments to few areas that require support, including in the western part of the EU. This goes against the actual aim of regional support, namely the strengthening of the weakest regions.
The next Multiannual Financial Framework (MFF) is a perfect opportunity to show European residents that the Union can achieve long-term goals, such as stimulating strong growth and internal cohesion. We must not miss such an opportunity. I am pleased that the rapporteur stresses the importance of cohesion policy for growth and employment. For Lithuanians, it is crucial that the sums earmarked for cohesion policy in the next MFF are not smaller than those in this financial period. European cohesion policy continues to play an important role in reducing significant social and economic disparities among the Member States. For instance, Lithuania's GDP per capita remains low (when we joined the EU, it was 48% of the Union average). However, it is believed that by 2020, Lithuania's GDP will be at least 50% greater than it was without cohesion policy assistance.
Lithuania's goal of improving transport infrastructure and accessibility (23% of the entire allocation of Structural Fund money), enhancing its R&D capacity (22%), and supporting business creation, depends on cohesion policy. Dwindling cohesion policy funds will continue to crush our economy. We must not allow this to happen. Trust in the EU will only return when our citizens are convinced that the Union serves their values and interests.
in writing. - By passing this report on the new Multiannual Financial Framework by 468 to 134 (with 54 abstentions), the Parliament confirms that it is living in a different world from the harsh economic reality of our times. When such tough economic decisions are being made at home, (...) it is unacceptable for the EU to take no action to cut costs and eliminate waste. (...) The Parliament decided to ignore the letter of the British Prime Minister, (...) and the Heads of Government of France, Germany, the Netherlands and Finland, that there must be no increase in the EU Budget (...). Indeed, many of us want budget cuts and a reduction in Britain's excessive contribution. (...). The British public (...) will not accept taxes imposed by the EU and nor would the citizens of the other (...) countries, if they but realised what was going on (...). Informed economic opinion will tell you that lower taxes are the best incentive to economic growth and job creation. This report is intended to provide the financial foundations of the EU superstate which I and my constituents (...) reject. I joined my fellow Conservatives in voting against this report.
(Written statement abbreviated in accordance with Rule 149)